EXHIBIT 10.1

 



EXECUTION VERSION

 





AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT AND SECOND AMENDED

AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

AMENDMENT NO. 1 (the “Amendment”), dated as of March 5, 2018, to (i) the Second
Amended and Restated Credit and Guaranty Agreement dated as of November 21, 2017
(the “Credit Agreement”) among Pattern US Finance Company LLC (“US Borrower”),
Pattern Canada Finance Company ULC (“Canada Borrower” and, together with US
Borrower, the “Borrowers”), the Guarantors party thereto (the “Guarantors”),
Royal Bank of Canada (acting through its New York Branch), as Administrative
Agent (the “Agent”) and the other parties party thereto, (ii) the Second Amended
and Restated Pledge and Security Agreement, dated as of November 21, 2017 (the
“US Security Agreement”) among US Borrower, the Agent, and the other Grantors
party thereto and (iii) the Second Amended and Restated Canada Pledge and
Security Agreement, dated as of November 21, 2017 (the “Canadian Security
Agreement”) among Canada Borrower, the Agent and the other Grantors party
thereto.

 

W I T N E S S E T H :

 

WHEREAS the parties hereto have agreed to make certain changes to the terms of
the Credit Agreement and the Security Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement and Security Agreement shall, after this
Amendment becomes effective, refer to the Credit Agreement and Security
Agreement as amended hereby.

 

Section 2.  Amendments.

 

(a)  The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the conformed
copy of the Credit Agreement attached as Annex A hereto.

 

(b)  The US Security Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:

 

 



stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the conformed copy of the US Security Agreement attached as Annex B hereto.

 

(c)  The Canadian Security Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
conformed copy of the Canadian Security Agreement attached as Annex C hereto.

 

(d)  The US Pledge Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the conformed
copy of the US Pledge Agreement attached as Annex D hereto.

 

(e)  The Canada Pledge Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the conformed
copy of the Canada Pledge Agreement attached as Annex E hereto.

 

Section 3. Limited Effect. The foregoing amendments are limited in effect and,
except as specifically set forth above, shall apply only as expressly set forth
in this Amendment and shall not constitute a consent, waiver, modification,
approval or amendment of any other provision of the Credit Agreement, Security
Agreement or the other Financing Documents. The Credit Agreement and Security
Agreement are modified only by the express provisions of this Amendment, and
shall, as so modified, remain in full force and effect and is hereby ratified
and confirmed by Borrowers and the Guarantors in all respects. Except as
expressly provided herein, nothing herein shall limit in any way the rights and
remedies of the Agents, the Lenders and the Issuing Banks under the Credit
Agreement, Security Agreement and the other Financing Documents.

 

Section 4. Representations of Borrowers. The Borrowers represent and warrant, as
of the date hereof, that (i) the representations and warranties of the Borrowers
set forth in Section 4 of the Credit Agreement, Section 4 of the Security
Agreement and in the other Credit Documents are true and correct in all material
aspects on and as of the date hereof (including, for the avoidance of doubt, as
such representations and warranties relate to this Amendment and the execution
and performance of this Amendment); provided that (x) to the extent that such
representations and warranties specifically refer to an earlier date, they were
true and correct in all material respects as of such earlier date and (y) in
each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified by “materiality”,
“Material Adverse Effect”

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



or any similar qualifier, in the text thereof and (ii) no Event of Default
exists and no Default or Event of Default shall exist after giving effect to
this Amendment.

 

Section 5. Governing Law, Etc. Sections 10.15, 10.16 and 10.17 of the Credit
Agreement are hereby incorporated by reference as if fully set forth in this
Amendment mutatis mutandis (except that any references to “Agreement” shall mean
this Amendment).

 

Section 6. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

Section 7. Effectiveness. This Amendment shall be effective as of the date first
written above.

 

[Signature Pages Follow]

 



[SIGNATURE PAGE TO AMENDMENT NO. 1]

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



 

Pattern US FINANCE COMPANY LLC, 

as US Borrower

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 



 



 

Pattern Canada FINANCE COMPANY ULC,

 as Canada Borrower

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 



 



 



Pattern Gulf Wind Equity LLC,  

as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 

 







 

Hatchet Ridge Holdings LLC,



as Guarantor and US Restricted Holding 

Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 



[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



 



 

Nevada Wind Holdings LLC, 

as Guarantor and US Restricted Holding

Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 



 





 

Santa Isabel Holdings LLC,



as Guarantor and US Restricted Holding



Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 





 



 

Ocotillo WIND HOLDINGS LLC, 

as Guarantor and US Restricted Holding



Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 









 



 

PANHANDLE WIND HOLDINGS LLC,



as Guarantor and US Restricted Holding



Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 





 



 

PANHANDLE B MEMBER 2 LLC,



as Guarantor and US Restricted Holding



Company Subsidiary

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  







 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



 



 

Lost Creek Wind Finco, LLC,



as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 



 



 

Lincoln County Wind Project Holdco, LLC, 

as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 

 





 

Logan’s Gap B Member LLC, 

as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  

 

 







 

Fowler Ridge IV B Member LLC,



as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  







 







 



 

Broadview Finco Pledgor LLC,



as Guarantor and US Restricted Holding



Company Subsidiary



                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  







 

 



[SIGNATURE PAGE TO AMENDMENT NO. 1]

 





 



  PATTERN US OPERATIONS


HOLDINGS LLC, as Pledgor

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  







 



  PATTERN CANADA OPERATIONS HOLDINGS


ULC, Limited Recourse Guarantee and Pledgor

                        By: /s/ Dyann Blaine       Name: Dyann Blaine      
Title: Vice President  







 



 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:



 

ROYAL BANK OF CANADA,



ACTING THROUGH ITS NEW YORK BRANCH,



as Administrative Agent and Collateral Agent

 

 



By: /s/ Yvonne Brazier  Name: Yvonne Brazier Title: Manager, Agency Services

 



 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

ROYAL BANK OF CANADA,







as Lender

 

 



By: /s/ Frank Lambrinos Name: Frank Lambrinos Title: Authorized Signatory

 



 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Wells Fargo Bank, N.A.,



as Lender

 

 



By: /s/ Yann Blindert Name: Yann Blindert Title: Director

 



 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

KEYBANK NATIONAL ASSOCIATION,



as Lender

 

 







By: /s/ Sukanya V. Raj Name: Yann Blindert Title: Senior Vice President

 



[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Morgan Stanley Bank N.A.,



as Lender

 



 



By: /s/ Jack Kuhns Name: Jack Kuhns Title: Authorized Signatory

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Citibank, N.A.,



as Lender

 

 



By: /s/ Carl Cho Name: Carl Cho Title: Vice President

 



 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Bank of Montreal, Chicago Branch,



as Lender

 

 

By: /s/ Paul Heikkila Name: Paul Heikkila Title: Director

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Bank of America, N.A.,



as Lender

 



 



By: /s/ Maggie Halleland Name: Maggie Halleland Title: Vice President

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

MUFG Union Bank, N.A.,



as Lender

 



  



By: /s/ Jeffrey Flagg___________________



Name: Jeffrey Flagg



Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

SOCIETE GENERALE,



as Lender

 



 



By: /s/ Richard Bernal Name: Richard Bernal Title: Managing Director

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

GOLDMAN SACHS BANK USA,



as Lender

 



 



By: /s/ Chris Lam Name: Chris Lam Title: Authorized Signatory

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 



ACKNOWLEDGED AND AGREED:

 

Sumitomo Mitsui Banking Corporation,



as Lender

 



 



By: /s/ Juan Kreutz Name: Juan Kreutz Title: Managing Director

 





 

[SIGNATURE PAGE TO AMENDMENT NO. 1]

 





 

 

 

 

 

 

 

ANNEX A

 

(separately attached)

 

 

 

 

 

 

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

dated as of November 21, 2017

 

among

 

PATTERN US FINANCE COMPANY LLC

 

PATTERN CANADA FINANCE COMPANY ULC

 

CERTAIN SUBSIDIARIES OF PATTERN US FINANCE COMPANY LLC



 

CERTAIN SUBSIDIARIES OF PATTERN CANADA FINANCE COMPANY ULC



 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

ROYAL BANK OF CANADA

 

(ACTING THROUGH ITS NEW YORK BRANCH)

 

as Swingline Lender

 

ROYAL BANK OF CANADA

 

(ACTING THROUGH ITS NEW YORK BRANCH)
as Administrative Agent

 

ROYAL BANK OF CANADA

 

(ACTING THROUGH ITS NEW YORK BRANCH)
as Collateral Agent

 

and

 

ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH, BANK OF MONTREAL,
CHICAGO BRANCH, MORGAN STANLEY BANK, N.A., CITIBANK, N.A. AND
BANK OF AMERICA, N.A.
each as LC Issuing Bank

 

________________________________________________________

 

$440,000,000 Revolving Credit Facilities

________________________________________________________

 

BANK OF MONTREAL, CHICAGO BRANCH

 

as Syndication Agent

 

CITIBANK, N.A.

 

as Documentation Agent

 

ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH,
BANK OF MONTREAL, CHICAGO BRANCH, MORGAN STANLEY SENIOR FUNDING, INC.,
CITIBANK, N.A., BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION, MUFG UNION
BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION, SOCIÉTÉ GÉNÉRALE, GOLDMAN SACHS
BANK USA AND WELLS FARGO SECURITIES, LLA
as Joint Bookrunners

 

 

 

TABLE OF CONTENTS

 

Page

 

Section 1. DEFINITIONS AND INTERPRETATION 2       1.1 Definitions 2 1.2
Accounting Terms 4445 1.3 Terms Generally 4546 1.4 Exchange Rates; Currency
Equivalents 4547 1.5 Letter of Credit Amounts 4647 1.6 Calculations 4647 1.7
Limited Conditionality 4647 1.8 Alternative Currencies. 4748       Section 2.
LOANS AND LETTERS OF CREDIT 4849       2.1 Revolving Loans 4849 2.2 Swingline
Loans 5051 2.3 Letters of Credit 5253 2.4 Pro Rata Shares 6263 2.5 Use of
Proceeds 6263 2.6 Evidence of Debt; Lenders’ Books and Records; Notes 6264 2.7
Interest on Loans 6364 2.8 Conversion/Continuation 6566 2.9 Default Interest
6667 2.10 Fees 6667 2.11 Voluntary Prepayments/Commitment Reductions 6768 2.12
Mandatory Prepayments 6970 2.13 Application of Prepayments 7172 2.14 General
Provisions Regarding Payments 7273 2.15 Ratable Sharing 7576 2.16 Making or
Maintaining Eurodollar Rate Loans or CDOR Loans 7677 2.17 Increased Costs;
Capital or Liquidity Adequacy 7879 2.18 Taxes; Withholding, Etc 7980 2.19
Obligation to Mitigate 8485 2.20 Defaulting Lenders 8485 2.21 Removal or
Replacement of a Lender 8889 2.22 Additional Indebtedness 8990 2.23 Extensions
of Loan Terms 9293 2.24 Refinancing Facilities 9596       Section 3. CONDITIONS
PRECEDENT 9899       3.1 Closing Date 9899 3.2 Conditions to Each Credit
Extension 100101       Section 4. REPRESENTATIONS AND WARRANTIES 101102

 iCREDIT AGREEMENT (PATTERN REVOLVER)

 

 

4.1 Organization; Requisite Power and Authority; Qualification 101102 4.2
Subsidiaries; Capital Stock and Ownership 102103 4.3 Due Authorization 102103
4.4 No Conflict 102103 4.5 Governmental Authorizations 103104 4.6 Binding
Obligation 103104 4.7 Historical Financial Statements 104105 4.8 Projections
104105 4.9 Adverse Proceedings, Etc 104105 4.10 Payment of Taxes 104105 4.11
Properties 104105 4.12 Environmental Matters 105106 4.13 No Defaults 105106 4.14
Liens 106107 4.15 Compliance with Laws 106107 4.16 Governmental Regulation
106107 4.17 Margin Stock 106107 4.18 Employee Matters 106107 4.19 Solvency
106107 4.20 Disclosure 106107 4.21 Sanctions, Patriot Act, FCPA 107108 4.22 OFAC
107108 4.23 Canadian Pension and Benefit Plans 107108       Section 5.
AFFIRMATIVE COVENANTS 108109       5.1 Financial Statements and Other Reports
108109 5.2 Existence 110111 5.3 Payment of Indebtedness, Taxes and Claims 111112
5.4 Maintenance of Properties and Assets 111112 5.5 Insurance 111112 5.6 Books
and Records; Inspections 111112 5.7 Compliance with Laws 112113 5.8
Environmental 112113 5.9 Subsidiaries 112113 5.10 Non-Wholly Owned Subsidiaries;
Other Restricted Subsidiaries 113114 5.11 Maintenance of Liens; Further
Assurances 114115 5.12 Separateness 114115 5.13 [Reserved.] 114115       Section
6. NEGATIVE COVENANTS 114115       6.1 Indebtedness 114115 6.2 Liens 117118 6.3
Burdensome Agreements 120121 6.4 Restricted Payments 120121 6.5 Investments
121122

 iiCREDIT AGREEMENT (PATTERN REVOLVER)

 

 

6.6 Financial Covenants 123124 6.7 Disposition of Assets 124125 6.8 Transactions
with Affiliates 125126 6.9 Conduct of Business 125126 6.10 Amendments of
Organizational Documents; Accounting Changes 125126 6.11 Fundamental Changes
126127 6.12 Hedge Agreements. 126127 6.13 Sanctions 126127 6.14 No Employees
126127 6.15 [Reserved.] 127128 6.16 Disqualified Stock 127128 6.17 Project
Financing Documents 127128 6.18 Subsidiaries 127128       Section 7. GUARANTY
127128       7.1 Guaranty of the Obligations 127128 7.2 Payment by Guarantors
127128 7.3 Liability of Guarantors Absolute 128129 7.4 Waivers by Guarantors
129130 7.5 Guarantors’ Rights of Subrogation, Contribution, Etc 130131 7.6
Subordination of Other Obligations 131132 7.7 Continuing Guaranty 131132 7.8
Authority of Guarantors or Borrowers 131132 7.9 Financial Condition of Borrowers
131132 7.10 Bankruptcy, Etc 132133 7.11 Guarantors, Defined; Discharge of
Guaranty 132133       Section 8. EVENTS OF DEFAULT 133134       8.1 Events of
Default 133134 8.2 Right to Cure 138139       Section 9. AGENTS 139140       9.1
Appointment of Agents 139140 9.2 Powers and Duties 139140 9.3 General Immunity
140141 9.4 Agents Entitled to Act as Lender 141142 9.5 Lenders’ Representations,
Warranties and Acknowledgment 142143 9.6 Resignation of Administrative Agent
142143 9.7 Collateral Documents and Guaranty 143144 9.8 No Other Duties, Etc
145146 9.9 Secured Hedging Obligations 146       Section 10. MISCELLANEOUS
145146       10.1 Notices 145146

 iiiCREDIT AGREEMENT (PATTERN REVOLVER)

 

 

10.2 Expenses 146147 10.3 Indemnity 147148 10.4 Set-Off 149150 10.5 Amendments
and Waivers 149150 10.6 Successors and Assigns; Participations; Sale and
Transfer Limitations 152153 10.7 Independence of Covenants 156157 10.8 Survival
of Representations, Warranties and Agreements 156157 10.9 No Waiver; Remedies
Cumulative 157158 10.10 Marshalling; Payments Set Aside 157158 10.11
Severability 158159 10.12 Obligations Several; Independent Nature of Lenders’
Rights 158159 10.13 No Advisory or Fiduciary Responsibility 158159 10.14
Headings 159160 10.15 APPLICABLE LAW 159160 10.16 CONSENT TO JURISDICTION 159160
10.17 WAIVER OF JURY TRIAL 159160 10.18 Usury Savings Clause 160161 10.19
Counterparts 161162 10.20 Effectiveness 161162 10.21 Patriot Act 161162 10.22
Canadian AML Legislation 161162 10.23 Electronic Execution of Assignments 162163
10.24 Judgment Currency 162163 10.25 ENTIRE AGREEMENT 163164 10.26 No Recourse
to Sponsor or Pledgors 163164 10.27 Disclaimer 163164 10.28 Treatment of Certain
Information; Confidentiality 163164 10.29 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions. 164165 10.30 Amendment and Restatement. 165166
10.31 Keepwell 167

 ivCREDIT AGREEMENT (PATTERN REVOLVER)

 

 

APPENDICES: A Revolving Commitments   B Notice Addresses SCHEDULES: 1.1(a)
Existing Letters of Credit   1.1(b) Closing Date Management   1.1(c) Projects  
1.1(d) Project PPAs   2.1(a)(i) Existing Closing Date Loans   3.1(e) UCC or PPSA
Financing Statements To Be Terminated   4.1 Jurisdictions of Organization   4.2
Subsidiaries; Capital Stock and Ownership   4.8 Base Case Model   5.12
Separateness   6.1(d) Form of Subordination Agreement   6.3 Burdensome
Agreements   6.8 Affiliate Transactions       EXHIBITS: A-1 Borrowing Notice And
Certificate   A-2 Conversion/Continuation Notice   A-3 Notice of LC Activity and
Certificate   B-1 US Dollar Denominated Revolving Loan Note   B-2 Canadian
Dollar Denominated Revolving Loan Note   C-1 Closing Date Certificate   C-2
Compliance Certificate   D-1 Opinion of Davis Polk & Wardwell LLP   D-2 Opinion
of Blake, Cassels & Graydon LLP   D-3 Opinion of McInnes Cooper LLP   D-4
Opinion of Morris, Nichols, Arsht & Tunnell LLP   E Assignment and Assumption
Agreement   F-1-F-4 US Tax Compliance Certificates   G Solvency Certificate   H
Counterpart Agreement   I-1 US Pledge and Security Agreement   I-2 US Pledge
Agreement   I-3 Canada Pledge and Security Agreement   I-4 Canada Pledge
Agreement   K Subsidiaries

  

 vCREDIT AGREEMENT (PATTERN REVOLVER)

 

 

SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
November 21, 2017, is entered into by and among PATTERN US FINANCE COMPANY LLC,
a Delaware limited liability company (“US Borrower”), PATTERN CANADA FINANCE
COMPANY ULC, a Nova Scotia unlimited company (“Canada Borrower”; and together
with US Borrower, “Borrowers”), CERTAIN SUBSIDIARIES OF BORROWERS, THE LENDERS
PARTY HERETO FROM TIME TO TIME, ROYAL BANK OF CANADA (“Royal Bank”), acting
through its New York Branch, as swingline lender (together with its permitted
successors in such capacity, the “Swingline Lender”), ROYAL BANK OF CANADA,
acting through its New York Branch, as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”), ROYAL BANK OF
CANADA, acting through its New York Branch, as Collateral Agent (together with
its permitted successors in such capacity, the “Collateral Agent”) and ROYAL
BANK OF CANADA, acting through its New York Branch, BANK OF MONTREAL, Chicago
Branch, MORGAN STANLEY BANK, N.A., CITIBANK, N.A., AND BANK OF AMERICA, N.A.,
each together with its permitted successors in such capacity, as LC Issuing
Bank.

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof.

 

WHEREAS, the Borrowers, certain lenders, certain letter of credit issuing banks,
the Administrative Agent and the Collateral Agent are party to that certain
Amended and Restated Credit and Guaranty Agreement, dated as of December 17,
2014 (as amended prior to the date hereof, the “Existing Credit Agreement”),
which amended and restated that certain Credit and Guaranty Agreement, dated as
of November 15, 2012, as amended prior to the date of the Existing Credit
Agreement, and pursuant to which such lenders made revolving loans and other
extensions of credit to the Borrower pursuant to the terms thereof.

 

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein, and to
increase the revolving credit facilities to be made available pursuant to this
Agreement to four hundred and forty million Dollars ($440,000,000).

 

WHEREAS, Borrowers and certain Restricted Holding Company Subsidiaries have
agreed to secure all of the Obligations by granting to Collateral Agent, for the
benefit of Secured Parties, a First Priority Lien in accordance with the
Collateral Documents, on certain of their respective assets as described
therein.

 

WHEREAS, subject to the limitations set forth herein, Guarantors have agreed to
guarantee the obligations of Borrowers hereunder and to secure their respective
Obligations by granting to Collateral Agent, for the benefit of Secured Parties,
a First Priority Lien on certain of their respective assets as described herein
and in the Collateral Documents.

 

 

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.   DEFINITIONS AND INTERPRETATION

 

1.1   Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“Abandonment” means any willful and voluntary suspension or cessation of the
operations of one or more Projects owned by one or more Restricted Operating
Company Subsidiaries, but only to the extent that each such suspension or
cessation (a) is expected to be permanent and (b) has continued for a period of
more than sixty (60) consecutive days (other than force majeure and excluding
any period of forced outage or scheduled outage, maintenance or repair to such
Project).

 

“Acceptable Bank” means any bank, trust company or other financial institution
that has a tangible net worth of at least five hundred million Dollars
($500,000,000) and has outstanding unguaranteed and unsecured long-term
indebtedness which is rated “A-” or better by S&P, “A3” or better by Moody’s or
“A-” or better by Fitch.

 

“Act” as defined in Section 4.21.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of an
Authorized Representative of any Credit Party, threatened in writing against or
affecting a Credit Party, any Restricted Operating Company Subsidiary or any
Project.

 

“Affected Lender” as defined in Section 2.16(b).

 

“Affected Loans” as defined in Section 2.16(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” as defined in Section 2.15.

 

 -2-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Agreement” means this Second Amended and Restated Credit and Guaranty
Agreement, dated as of November 21, 2017 as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” as defined in Section 10.24.

 

“Applicable Margin” means, in respect of (x) Revolving Loans (including pursuant
to any Increased Commitment), the percentage per annum determined by reference
to the Leverage Ratio in effect from time to time as set forth below and (y) any
Incremental Term Loans, the applicable percentages per annum set forth in the
relevant Incremental Amendment.

 

Pricing Level Leverage Ratio Applicable Margin for Eurodollar Rate/CDOR Loans
and Letter of Credit Fees Applicable Margin for Base Rate/Canadian Prime Rate
Loans 1 < 3.50:1.00 1.625% 0.625% 2

≥ 3.50:1.00 but



< 4.50:1.00 

1.75% 0.75% 3 ≥ 4.50:1.00 1.875% 0.875%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
5.1(c); provided, however, that (i) if a Compliance Certificate is not delivered
when due in accordance with Section 5.1(c) or (ii) while any Event of Default
exists, then in each case, upon the request of the Required Revolving Lenders
with notice to the Borrowers from the Administrative Agent, Pricing Level 3
shall apply in respect of clause (x) above (in the case of clause (i), as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered, and such Pricing Level shall remain in effect
until the date on which such Compliance Certificate is delivered).

 

For purposes of the foregoing, the Leverage Ratio shall be determined as of the
end of each Fiscal Quarter based upon the Borrowers’ financial statements
delivered pursuant to Section 5.1(a) or (b) (as applicable), or, until such
financial statements have been delivered hereunder, based upon the Borrowers’
financial statements delivered pursuant to Section 5.1(a) or (b) (as applicable)
of the Existing Credit Agreement. The calculation of Leverage Ratio shall be
subject in all respects to Section 1.6.

 

For the avoidance of doubt, on the Closing Date, the Pricing Level shall be
Pricing Level 1.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), or other
Transfer, of all or any part of Borrowers’ or the Restricted Subsidiaries’
assets or properties of any kind,

 

 -3-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, including the Capital Stock of any of the
Restricted Subsidiaries, other than sales, leases, sub-leases, sale and
leasebacks, Transfers and other transactions permitted by or otherwise provided
for in Section 6.7, but in the case of Transfers made pursuant to Section 6.7(d)
only to the extent the Net Asset Sale Proceeds received by the Credit Parties do
not exceed the thresholds set forth in clause (iii) thereof.

 

“Assignee” as defined in Section 10.6(d)(i).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent and Borrowers.

 

“Assignment Effective Date” as defined in Section 10.6(d)(i).

 

“Authorized Representative” means, as applied to any Person, any authorized
signatory or officer appointed or designated in accordance with such Person’s
Organizational Documents.

 

“Auto-Extension Letters of Credit” as defined in Section 2.3(b)(iv).

 

“Available Cash” means, for any specified period and without duplication,
Internally Generated Cash and Qualifying Cash actually received by a Borrower or
any Restricted Holding Company Subsidiary from any Restricted Operating Company
Subsidiary or any Permitted Minority Investment Company (and including for such
purposes, cash received pursuant to any related Hedge Agreement (but without
duplication of any Internally Generated Cash or Qualifying Cash denominated in a
currency hedged pursuant to such Hedge Agreement)) as and when deposited into a
Deposit Account (which Deposit Account shall be in the name of a Credit Party
and fully pledged to Collateral Agent for the benefit of the Secured Parties);
provided that, notwithstanding the foregoing, for purposes of calculating
Borrower Cash Flow from non-U.S. and non-Canada Restricted Operating Company
Subsidiaries (or non-U.S. and non-Canada Permitted Minority Investment
Companies), “Available Cash” shall mean Internally Generated Cash and Qualifying
Cash permitted to be distributed pursuant to the applicable Project Financing
Documents and available for distribution (and without counting any such Cash
actually received by a Borrower or any Restricted Holding Company Subsidiary),
net of all withholding taxes and other applicable taxes that would be payable
(at then-applicable rates) if such amounts were distributed to a Borrower or
Restricted Holding Company Subsidiary (including pursuant to a Hedge Agreement
(but without duplication of any Internally Generated Cash or Qualifying Cash
denominated in a currency hedged pursuant to such Hedge Agreement)), as
reasonably determined by the US Borrower. Without limiting the foregoing,
Available Cash shall exclude, with respect to such period, such net Cash
proceeds received from (a) payments in respect of federal, state, provincial or
local cash grants (or payments in lieu of tax credits), (b) Net Asset Sale
Proceeds that constitute extraordinary receipts, (c) disbursements from Project
or Permitted Minority Investment Project reserve accounts of Cash replaced with
Letters of Credit, (d) the Transfer of any Restricted Operating Company
Subsidiary or Permitted Minority Investment Company by a Borrower or any
Restricted Holding Company Subsidiary, (e) Net Insurance/Condemnation Proceeds
(excluding, for the avoidance of doubt, proceeds received from business
interruption insurance) received by the Borrower or a Restricted Holding

 

 -4-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Company Subsidiary, but only to the extent such Net Insurance/Condemnation
Proceeds are remuneration received by such Borrower or Restricted Holding
Company Subsidiary for the diminished cash generating capacity of a Restricted
Operating Company Subsidiary’s or Permitted Minority Investment Company’s
assets, (f) any incurrence of Indebtedness by any Restricted Operating Company
Subsidiary or Permitted Minority Investment Company, (g) any issuance of Capital
Stock by any Restricted Subsidiary or Permitted Minority Investment Company, or
(h) any capital contribution to any Restricted Subsidiary or Permitted Minority
Investment Company.

 

“Available Incremental Amount” as defined in Section 2.22(a).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Case Model” as defined in Section 4.8.

 

“Base Rate” means, for any day, the rate of interest per annum equal to the
greater of (i) the rate determined by the Administrative Agent from time to time
as its prime commercial lending rate for U.S. Dollar loans in the United States
for such day (such rate is not necessarily the lowest rate that the
Administrative Agent is charging any corporate customer (any change in the prime
rate determined by the Administrative Agent shall take effect at the opening of
business on the date of such determination)); (ii) 0.5% per annum above the
Federal Funds Rate; and (iii) 1% per annum above the LIBOR Rate having a term of
one (1) month.  Each interest rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, LC Issuing Bank and Lender, and shall include
all former Agents, LC Issuing Banks and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
LC Issuing Banks or Lenders and such Obligations have not been paid or satisfied
in full. For purposes of the guarantee and collateral provisions of this
Agreement and the other Credit Documents, “Beneficiary” shall also include each
counterparty to a Hedge Agreement that is a Secured Hedging Obligation.

 

“Borrower Cash Flow” means, for any period, an amount equal to (a) Available
Cash during such period, minus (b) the sum, without duplication, of: (i) the
aggregate amount of expenditures actually made by the Credit Parties in Cash
during such period and (ii) the amount

 

 -5-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

of Cash taxes actually paid by the Credit Parties during such period. For the
avoidance of doubt, the foregoing calculation is subject to the adjustments
described in Section 6.6(c).

 

“Borrower Debt” means, as of any date of determination, the aggregate stated
balance sheet amount of all Indebtedness and other amounts that, (in each case)
in accordance with GAAP, would be classified as indebtedness on a stand-alone
balance sheet of each Borrower (including all L/C Obligations but excluding (i)
any unused Revolving Commitments and, (ii) any Permitted Subordinated
Indebtedness or (iii) Indebtedness of US Borrower owed to a Japanese Subsidiary
of US Borrower to the extent permitted pursuant to Section 6.1(m)). For the
avoidance of doubt, “Borrower Debt” shall not include any Permitted Project Debt
(including any guarantees or indemnities with respect to such Permitted Project
Debt) for which there is no recourse to either Borrower (other than recourse
limited to pledges of Capital Stock or intercompany debt).

 

“Borrower Interest Expense” means, (a) the sum of (i) total cash interest
expense of each Borrower on a stand-alone basis with respect to all outstanding
Borrower Debt and (ii) all Transaction Costs (excluding any upfront or other
amounts payable only on the Closing Date); less (b) any cash interest income
received by either Borrower on a stand-alone basis, in the case of each of (a)
and (b), during the relevant measurement period.

 

“Borrowing” means the borrowing of the same Type of Revolving Loans by the
applicable Borrower (or resulting from a conversion or conversions on such
date), having in the case of Eurodollar Rate Loans or CDOR Loans, the same
Interest Period.

 

“Borrowing Notice And Certificate” means a notice substantially in the form of
Exhibit A-1.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the Governmental Rules of the State of New York or is a
day on which banking institutions located in such state are authorized or
required by Governmental Rules to close, (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (a) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market, (c) with
respect to all notices and determinations in connection with, and issuances,
payments of principal and interest on or with respect to, Canadian Dollar
Denominated Letters of Credit, Canadian Dollar Denominated Loans or the CDOR
Rate or Canadian Prime Rate, any day which is a Business Day described in
clauses (a) and (b) and which is also a day which is not a legal holiday under
the Governmental Rules of Canada or is a day on which banking institutions are
not authorized or required by Governmental Rules to close in Toronto, Canada.

 

“Canada Borrower” as defined in the preamble hereto.

 

“Canada Pledge and Security Agreement” means that certain Second Amended and
Restated Canada Limited Recourse Guarantee and Pledge Agreement, dated as of the
date hereof, by and between Canada Borrower and Collateral Agent, as it may be
amended, restated, supplemented or otherwise modified from time to time.

 

 -6-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Canada Pledge Agreement” means that certain Amended and Restated Canada Limited
Recourse Guarantee and Pledge Agreement, dated as of December 17, 2014, by and
between Canada Pledgor and Collateral Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Canada Pledgor” means Pattern Canada Operations Holdings ULC.

 

“Canada Restricted Holding Company Subsidiary” means any Restricted Holding
Company Subsidiary that is a Canadian Subsidiary.

 

“Canada Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a Canadian Subsidiary.

 

“Canadian AML Legislation” as defined in Section 10.22.

 

“Canadian Benefit Plans” means all employee benefit plans of any nature or kind
whatsoever including all plans or arrangements which provide or promise
post-employment health, dental or any other benefits (other than of any Borrower
Canadian Pension Plans and any statutory plans with which any Borrower or
Subsidiary is required to comply, including the Canada/Quebec Pension Plan and
plans administered pursuant to applicable provincial health tax, workers’
compensation and workers’ safety and employment insurance legislation) that are
governed by Governmental Rules of Canada and are maintained or contributed to by
any Borrower or Subsidiary of any Borrower or for which any Borrower or
Subsidiary of any Borrower has any obligations, rights or liabilities,
contingent or otherwise.

 

“Canadian Dollar Denominated Letter of Credit” means each Letter of Credit
denominated in Canadian Dollars at the time of issuance thereof.

 

“Canadian Dollar Denominated Loans” means Revolving Loans denominated in
Canadian Dollars at the time of the incurrence thereof.

 

“Canadian Dollar Denominated Revolving Loan Note” means a promissory note in the
form of Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Administrative Agent or the applicable LC Issuing Bank, as the
case may be, using the Spot Rate at such time for the purchase of such Canadian
Dollars with Dollars.

 

“Canadian Dollars” means freely transferable lawful money of Canada (expressed
in Canadian Dollars).

 

“Canadian Insolvency Legislation” means any bankruptcy or insolvency
Governmental Rules of Canada now or hereafter in effect, including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada) and the Winding-Up and Restructuring Act (Canada).

 

 -7-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Canadian Multiemployer Pension Plan” means any multiemployer pension plan as
defined under applicable Governmental Rules of Canada for which any Borrower or
Subsidiary of any Borrower has any rights, obligations or liabilities,
contingent or otherwise.

 

“Canadian Pension Plans” means all Canadian defined benefit or defined
contribution pension plans that are considered to be pension plans for the
purposes of, and are required to be registered under, the ITA or any applicable
pension benefits standards or Governmental Rules in Canada and that are
established, maintained or contributed to by any Borrower or Subsidiary of any
Borrower or for which any Borrower or Subsidiary of any Borrower has any rights,
obligations or liabilities, contingent or otherwise.

 

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the greater of (a) the per annum rate of interest quoted or established as the
Canadian Dollar “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars in Canada to its
Canadian borrowers; and (b) the average CDOR Rate for a 30-day term plus ½ of 1%
per annum adjusted automatically with each quoted or established change in
either such rate, all without the necessity of any notice to any Borrower or any
other Person.  The “prime rate” is a rate set by the Administrative Agent based
upon various factors including the Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Canadian Prime Rate Loan” means each Loan bearing interest at the rate
determined by reference to the Canadian Prime Rate that is designated or deemed
designated as such by Canada Borrower at the time of the incurrence thereof or
conversion thereto.

 

“Canadian Subsidiary” means any Subsidiary of a Borrower organized under the
Governmental Rules of Canada or any province or territory thereof.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent voting and economic ownership interests in a Person (other than a
corporation), including partnership interests and membership interests, and any
and all warrants, rights or options to purchase or other arrangements or rights
to acquire any of the foregoing from the issuer thereof; provided that “Capital
Stock” shall not include any tax equity financing.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) Cash or deposit account
balances, at a location and pursuant to documentation (including an acceptable
Control Agreement) in form and substance satisfactory to Administrative Agent
and the applicable LC Issuing Bank (and “Cash

 

 -8-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. Obligations in Dollars shall be Cash
Collateralized in Dollars and Obligations in Canadian Dollars shall be Cash
Collateralized in Canadian Dollars.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States or Canada or (ii) issued by
any agency of the United States or Canada the obligations of which are backed by
the full faith and credit of the United States or Canada, in each case maturing
within one (1) year after such date; (b) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one (1) year after such date and having, at the time of the acquisition thereof,
a rating of at least “A-1” from S&P, at least “P-1” from Moody’s or “A-1” from
Fitch; (c) commercial paper maturing no more than one (1) year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least “A-1” from S&P, at least “P-1” from Moody’s or “A-1” from Fitch; (d)
certificates of deposit, bankers acceptances and other “money market
instruments” issued by any bank having capital and surplus in an aggregate
amount of not less than five hundred million Dollars ($500,000,000) and rated
“A” or better by S&P, “A2” or better by Moody’s or “A-1” or better by Fitch,
and, in each case, maturing or being due or payable in full not more than one
(1) year after such date (or, in the case of any investments using Cash
Collateral to be posted hereunder, three (3) months after such date); (e) tax
exempt short-term securities rated “A” or better by S&P or “Prime” or better by
Moody’s or tax exempt long-term securities rated “A” or better by S&P, “A2” or
better by Moody’s or “A-1” or better by Fitch, in each case, maturing or being
due or payable in full not more than one (1) year after such date (or, in the
case of any investments using Cash Collateral to be posted hereunder, three (3)
months after such date); (f) money market funds comprised of at least 95% of the
assets which constitute the types of investments referred to in clauses (a)
through (e) above; and (g) instruments equivalent to those referred to in
clauses (a) through (f) above denominated in any currency, other than Dollars or
Canadian Dollars, comparable in credit quality and tenor to those referred to
above and commonly used by corporations for cash management purposes in any
jurisdiction outside the United States and Canada to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction or controlling other Restricted Subsidiaries
organized in such jurisdiction.

 

“CDOR Loan” means each Loan bearing interest at the rate determined by reference
to the CDOR Rate, designated as such by Canada Borrower at the time of
incurrence thereof or conversion thereto.

 

“CDOR Rate” means, on any day, the annual rate of interest determined by the
Administrative Agent which is equal to the average of the yield rates per annum
(calculated on the basis of a year of 365 days) applicable to Canadian Dollar
bankers’ acceptances having, where applicable, identical issue and comparable
maturity dates as the Bankers’ Acceptances proposed to be issued by the Borrower
displayed and identified as such on the “CDOR Page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service at approximately 10:00 a.m.
(Toronto time) on that day or, if that day is not a Business Day, then on the
immediately preceding Business Day (as adjusted by the Administrative Agent
after 10:00 a.m.

 

 -9-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(Toronto time) to reflect any error in a posted rate of interest or in the
posted average annual rate of interest); provided, however, if those rates do
not appear on that CDOR Page, then the CDOR Rate shall be the discount rate
(expressed as a rate per annum on the basis of a year of 365 day) applicable to
those Canadian Dollar bankers’ acceptances in a comparable amount to the
Bankers’ Acceptances proposed to be issued by the Borrower quoted by the
Administrative Agent as of 10:00 a.m. (Toronto time) on that day or, if that day
is not a Business Day, then on the immediately preceding Business Day; and
further provided that if any such rate is below zero, the CDOR Rate will be
deemed to be zero. Each determination of the CDOR Rate by the Administrative
Agent shall be conclusive and binding, absent manifest error.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the becoming effective, after the date of this Agreement,
of any of the following: (a) any Governmental Rule, (b) any change in any
Governmental Rule or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)   any Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of any Borrower or its
Restricted Subsidiaries and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
PEG LP or PEG LP II, acquires or otherwise obtains Control, directly or
indirectly, of at least 35% of the equity securities of Sponsor entitled to vote
for members of the board of directors or equivalent governing body of Sponsor on
a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right); or

 

(b)   PEG LP or PEG LP II, holds, acquires or otherwise obtains Control,
directly or indirectly, of greater than 40% of the equity securities of Sponsor
entitled to vote for members of the board of directors or equivalent governing
body of Sponsor on a fully-diluted basis (and taking into account all such
securities that Pattern Development has the right to acquire pursuant to any
option right), at a time when none of (together or individually) (i) Riverstone,
by itself or through funds managed by it, (ii) direct investors in PEG LP II
that are otherwise investors in Riverstone or its affiliated funds, (iii)
investors (other than the investors set forth in clause (ii) of this definition)
in PEG LP II on the Closing Date or (iv) Management, Control PEG LP or PEG LP II
(as applicable); or

 

(c)   Sponsor shall cease to, directly or indirectly, own and Control legally
and

 

 -10-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

beneficially all of the equity interests in the Pledgors; or

 

(d)   the Pledgors shall cease to directly own and Control legally and
beneficially all of the equity interests in the US Borrower or the Canada
Borrower, as applicable (other than in connection with any transaction whereby
any such Pledgor shall be dissolved or merged with or into the Sponsor as the
surviving entity; provided that, in each such case, the Sponsor shall have
acceded to Pledgors’ role(s) and shall have expressly and unconditionally
assumed Pledgors’ obligations under the Credit Documents).

 

“Class” means (i) with respect to Revolving Lenders, Revolving Lenders with
Revolving Commitments and Revolving Loans that expire on the same maturity date,
(ii) with respect to Incremental Term Loan Lenders, Incremental Term Loan
Lenders with Incremental Term Loan Commitments and Incremental Term Loans that
expire on the same maturity date, (iii) with respect to the Lenders under any
Extended Facility, Lenders with (x) Extended Revolving Commitments and Extended
Revolving Loans that expire on the same maturity date or (y) Extended
Incremental Term Loan Commitments and Extended Incremental Loans that expire on
the same maturity date, (iv) with respect to Refinancing Lenders, Refinancing
Lenders with Refinancing Loans that expire on the same maturity date, (v) with
respect to Revolving Commitments and Revolving Loans, respectively, Revolving
Commitments and Revolving Loans (as applicable) that mature on the same maturity
date, (vi) with respect to Incremental Term Loan Commitments and Incremental
Term Loans, respectively, Incremental Term Loan Commitments and Incremental Term
Loans (as applicable) that mature on the same maturity date, (vii) with respect
to Extended Revolving Commitments and Extended Revolving Loans, respectively,
Extended Revolving Commitments and Extended Revolving Loans (as applicable) that
mature on the same maturity date, (viii) with respect to Extended Incremental
Term Loan Commitments and Extended Incremental Term Loans, respectively,
Extended Incremental Term Loan Commitments and Extended Incremental Term Loans
(as applicable) that mature on the same maturity date and (ix) with respect to
Refinancing Loans, Refinancing Loans that mature on the same maturity date.

 

“Closing Date” means the date on which the Revolving Commitments become
available, which date shall be November 21, 2017.

 

“Closing Date Certificate” means a Closing Date Certificate executed and
delivered by an Authorized Representative of Borrowers substantially in the form
of Exhibit C-1.

 

“Collateral” means, collectively, all of the personal and mixed property
(including Capital Stock) of the Credit Parties in which Liens are granted
pursuant to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge Agreements, Control Agreements and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Credit Documents in order to
grant to Collateral Agent, for the benefit of Secured Parties, a Lien on any
real, personal or mixed property of that Credit Party as security for the
Obligations.

 

 -11-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Commitment” means a Revolving Commitment, an Increased Commitment, an Extended
Commitment or an Incremental Term Loan Commitment, as the context may require.

 

“Commitment Fee Rate” means the percentage per annum determined by reference to
the Leverage Ratio in effect from time to time as set forth below.

 

Commitment Fee Level Leverage Ratio Commitment Fee Rate 1 < 3.50:1.00 0.30% 2

≥ 3.50:1.00 but



< 4.50:1.00 

0.40% 3 ≥ 4.50:1.00 0.50%

 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(c); provided, however, that (i) if a Compliance Certificate is not
delivered when due in accordance with Section 5.1(c) or (ii) while any Event of
Default exists, then in each case, upon the request of the Required Revolving
Lenders with notice to the Borrowers from the Administrative Agent, Commitment
Fee Level 3 shall apply (in the case of clause (i), as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered, and such Commitment Fee Level shall remain in effect until the date
on which such Compliance Certificate is delivered).

 

For purposes of the foregoing, the Leverage Ratio shall be determined as of the
end of each Fiscal Quarter based upon the Borrowers’ financial statements
delivered pursuant to Section 5.1(a) or (b) (as applicable), or, until such
financial statements have been delivered hereunder, based upon the Borrowers’
financial statements delivered pursuant to Section 5.1(a) or (b) (as applicable)
of the Existing Credit Agreement. The calculation of Leverage Ratio shall be
subject in all respects to Section 1.6.

 

For the avoidance of doubt, on the Closing Date, the Commitment Fee Level shall
be Commitment Fee Level 1.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a Compliance Certificate executed and delivered
by an Authorized Representative of Borrowers substantially in the form of
Exhibit C-2, with such amendments or modifications as may be approved by
Administrative Agent and Borrowers.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

 -12-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means, as the context may require, a
Conversion/Continuation Notice substantially in the form of Exhibit A-2-A or
Exhibit A-2-B.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Restricted Subsidiary of a Borrower pursuant to
Section 5.9.

 

“Covered Parties” as defined in Section 10.28.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, (if any), the
Subordination Agreements (if any), the Collateral Documents, any Letter of
Credit Applications or reimbursement agreements or other documents or
certificates requested by an LC Issuing Bank executed by Borrowers in favor of
an LC Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any LC Issuing Bank or any Lender in connection herewith.

 

“Credit Extension” means (a) the making (but not the conversion or continuation)
of a Revolving Loan, Swingline Loan or Incremental Term Loan, (b) the issuance,
amendment, extension or renewal of a Letter of Credit (other than Auto-Extension
Letters of Credit that renew in accordance with their terms) or (c) any increase
in the Revolving Commitments.

 

“Credit Facility” means a Revolving Credit Facility, an Incremental Term Loan
Facility, an Extended Facility or a Refinancing Facility, as the context may
require.

 

“Credit Party” means Borrowers, each Restricted Holding Company Subsidiary and
each Guarantor.

 

“Cure Amount” as defined in Section 8.2.

 

“Cure Period” as defined in Section 8.2.

 

“Cure Right” as defined in Section 8.2.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Canadian Insolvency
Legislation and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Governmental Rules of the
United States, Canada or other applicable jurisdictions from time to time in
effect.

 

 -13-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Defaulting Lender” means, as of a specified date and subject to Section
2.20(b), any Lender that (a) has failed to (i) fund all or any portion of its
Revolving Loans within two (2) Business Days of the date such Revolving Loans
were required to be funded hereunder unless such Lender notifies Administrative
Agent and Borrowers in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any LC Issuing Bank or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two (2) Business Days of the
date when due, (b) has notified (without having subsequently withdrawn such
notice) Borrowers, Administrative Agent, any LC Issuing Bank or any other Lender
in writing that it does not intend to comply with its funding obligations
hereunder (unless such notice relates to such Lenders’ obligation to fund a
Revolving Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default shall be specifically identified in such
writing or public statement) has not been satisfied), (c) has (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, provincial or federal regulatory authority
acting in such a capacity, or (iii) taken any action in furtherance of, or
indicating its consent to or acquiescence in, any such proceeding or
appointment, (d) (i) admits in writing its inability to pay its debts as they
become due, or (ii) makes a general assignment for the benefit of its creditors,
or (e) becomes (or any parent company thereof has become) the subject of a
Bail-In Action; provided that no Lender shall be deemed to be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
such Lender or its parent by any Governmental Authority; provided that such
action does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement to which such Lender is a party. Any determination by
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(b)) upon delivery of written notice of such determination to
Borrowers, each LC Issuing Bank and each Lender.

 

“Default Rate” means (a) with respect to the principal of a Loan, an interest
rate equal to (i) the Base Rate, Canadian Prime Rate, CDOR Rate or the
Eurodollar Rate (as applicable to such Loan), plus (ii) the Applicable Margin
applicable to such Loan, plus (iii) 2.00% and (b) with respect to any Obligation
not referred to in clause (a), (i) the Base Rate or Canadian Prime Rate (as
applicable), plus (ii) the Applicable Margin applicable to Base Rate Loans or
Canadian Prime Rate Loans (as applicable), plus (iii) 2.00%.

 

 -14-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Deposit Account” means any demand, time, savings, passbook or like account,
which if owned by a Grantor is in compliance with the terms of the applicable
Collateral Document with respect to perfection of the Collateral Agent security
interest therein.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise prior to the 91st date prior to the latest Revolving Loan
Termination Date in effect at such time of issuance; (b) is convertible or
exchangeable for Indebtedness or Disqualified Stock (excluding Capital Stock
which is convertible or exchangeable solely at the option of either Borrower or
convertible into or exchangeable for Qualified Stock) on or prior to the 91st
date prior to the latest Revolving Loan Termination Date in effect at such time
of issuance; (c) is redeemable at the option of the holder of the Capital Stock
in whole or in part on or prior to the 91st date prior to the latest Revolving
Loan Termination Date in effect at such time of issuance (excluding customary
put rights upon a change of control) or (d) requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital (other
than payments solely consisting of Qualified Stock) on or prior to the 91st date
prior to the latest Revolving Loan Termination Date in effect at such time of
issuance.

 

“Disregarded US Subsidiary” means any US Subsidiary (a) that has no material
assets other than Capital Stock or Indebtedness of one or more Subsidiaries that
are Japan Subsidiaries and other incidental assets related thereto (including
other interests in Japanese Projects) or (b) that has no material assets other
than Capital Stock or Indebtedness of one or more Subsidiaries that are Japan
Subsidiaries or one or more Disregarded US Subsidiaries and other incidental
assets related thereto (including other interests in Japanese Projects).

 

“Documentation Agent” as defined in the preamble hereto.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by Administrative Agent or an LC Issuing Bank, as the case may be,
using the Spot Rate at such time for the purchase of Dollars with Canadian
Dollars.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,

 

 -15-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, Affiliate of any Lender or Approved
Fund; provided that, in the case of an Approved Fund, for purposes of the
assignment or establishment of Revolving Loans or Revolving Commitments, (i) the
Revolving Commitments have expired or been terminated, and (ii) all Letters of
Credit have been cancelled or have expired or have been Cash Collateralized in a
maximum amount equal to not less than one hundred two percent (102%) of the face
amount of such Letter of Credit on such date, (b) any Acceptable Bank that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course; provided such Person
extends credit on a revolving basis as one of its businesses, (c) any other
lender approved in writing by the Borrowers or (d) (i) with respect to
Assignments executed in accordance with section 10.6(c), at any time when an
Event of Default pursuant to Sections 8.1(a) has occurred and is continuing, or
(ii) with respect to Participations executed in accordance with section 10.6(f),
at any time when an Event of Default pursuant to Sections 8.1(a), (f) or (g) has
occurred and is continuing, any bank, trust company or other financial
institution; provided, further, that no natural person, Defaulting Lender,
Borrower, Pledgor, Sponsor nor any Affiliate of Borrowers shall be an Eligible
Assignee (including a participant) of Revolving Loans.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored, maintained or contributed to by, or
required to be contributed to by, Borrowers or any of their Subsidiaries.

 

“Energy Project” means a wind, natural gas, solar (including distributed
residential, commercial and industrial), transmission, energy storage or other
similar power asset or project.

 

“Engagement Letter” means that certain Senior Secured Credit Facility Engagement
Letter by and among the Borrowers and Royal Bank dated as of October 7, 2014.

 

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive by or before any
Governmental Authority or in written form by any other Person arising
(a) pursuant to or in connection with any actual or alleged violation of or
failure to comply with any Environmental Law; (b) in connection with any Release
or threatened Release of, or exposure to, Hazardous Material; (c) in connection
with any actual or alleged damage, injury, threat or harm to health, safety,
natural resources, wildlife or the environment; or (d) otherwise in connection
with any Environmental Liability.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal, regional, provincial, state or local (or any subdivision of either of
them) Governmental Rules relating to (a) environmental matters, including those
relating to pollution or any Release or threatened Release of Hazardous
Materials; (b) the generation, use, storage, transportation, treatment,
processing, removal, remediation or disposal of, or exposure to, Hazardous
Materials;

 

 -16-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

or (c) the protection of natural resources, wildlife or the environment, in any
manner applicable to Borrowers or any of their Subsidiaries or any Project.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of Borrowers or any of their Subsidiaries directly or
indirectly resulting from or based upon (a) any violation of or failure to
comply with any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the Release or threatened Release
of any Hazardous Materials; (e) any actual or alleged damage, injury, threat or
harm to natural resources, wildlife or the environment or (f) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Borrowers or any of
their Subsidiaries shall continue to be considered an ERISA Affiliate of
Borrowers or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Borrowers or such
Subsidiary and with respect to liabilities arising after such period for which
Borrowers or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code or Section 302 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrowers, any of their Subsidiaries or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition

 

 -17-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

of liability on Borrowers, any of their Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (g) the withdrawal of Borrowers,
any of their Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan, if there is any potential material liability
therefor, or the receipt by Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is
insolvent pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4042 of ERISA; (h) the occurrence of
an act or omission which could give rise to the imposition on Borrowers or any
of their Subsidiaries of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(i) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Borrowers, any of their Subsidiaries in connection with any
Employee Benefit Plan; (j) receipt from the IRS of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan (or any other Employee Benefit Plan) to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; (k) the imposition
of a Lien pursuant to Section 430(k) of the Internal Revenue Code or pursuant to
ERISA with respect to any Pension Plan; or (l) the determination that any
Pension Plan is considered an at-risk plan or any Multiemployer Plan is in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means, with respect to an Interest Period for a Eurodollar
Rate Loan, the rate per annum equal to (a) the rate per annum equal to the rate
determined by Administrative Agent to be the London interbank offered rate
administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters, determined as of approximately 11:00 a.m. (London, England time) on the
applicable Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or services
or if such page or services shall cease to be available, the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request on such Interest Rate Determination Date;
provided that if the rate determined above shall ever be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. If at any time
the Required Lenders determine (which determination

 

 -18-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

shall be conclusive absent manifest error) that the Eurodollar Rate shall cease
to exist, then the Required Lenders and the Borrower shall endeavor to establish
an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate. Eurodollar Rate Loans may be denominated in
Dollars only.

 

“Event of Abandonment” means an Abandonment with respect to Projects accounting
for thirty percent (30%) or more of Available Cash during the most recently
completed Measurement Period.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any applicable Credit Party,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (determined after giving
effect to Section ‎10.31 of this Agreement and any other “keepwell”, support or
other agreement for the benefit of such Credit Party) at the time the Guaranty
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation. If any Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Beneficiary or required to be withheld or deducted from a payment to a
Beneficiary, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and Taxes on branch profits and similar Taxes, in
each case, (i) imposed as a result of such Beneficiary being organized under the
Governmental Rules of, or having its principal office or, in the case of any
Lender, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) withholding Taxes imposed on amounts payable to or for the account of
such Beneficiary pursuant to a Governmental Rule in effect on the date on which
(i) such Beneficiary becomes a party hereto (or in the case of a Lender,
acquires the applicable interest in a Loan or Commitment) (other than pursuant
to an assignment request by any Borrower under Section 2.21) or (ii) in the case
of a Lender, such Lender changes its lending office, except in each case with
respect to a Lender to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either

 

 -19-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Beneficiary’s failure to comply with Section 2.18(g) or (d)
any withholding Taxes imposed pursuant to FATCA.

 

“Existing Class” as defined in Section 2.23(a).

 

“Existing Credit Agreement” as defined in the recitals.

 

“Existing Commitments” means, as applicable, any Existing Revolving Commitments
or Existing Incremental Term Loan Commitments.

 

“Existing Incremental Term Loans” as defined in Section 2.23(c)(i).

 

“Existing Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

 

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(a) hereto.

 

“Existing Loans” means, as applicable, any Existing Revolving Loans or Existing
Incremental Term Loans.

 

“Existing Revolving Commitments” as defined in Section 2.23(c)(i).

 

“Existing Revolving Loans” as defined in Section 2.23(c)(i).

 

“Extended Commitments” means, as applicable, any Extended Revolving Commitments
or Extended Incremental Term Loan Commitments.

 

“Extended Facility” means, at any time, as the context may require, the
aggregate amount of the Lenders’ Extended Commitments of Extended Loans of a
given Class at such time and, in each case, but without duplication, the Credit
Extensions made thereunder.

 

“Extended Incremental Term Loans” as defined in Section 2.23(c)(i).

 

“Extended Incremental Term Loan Commitments” as defined in Section 2.23(c)(i).

 

“Extended Loans” means, as applicable, any Extended Revolving Loans or Extended
Incremental Term Loans.

 

“Extended Maturity Date” as defined in Section 2.23(a).

 

“Extended Revolving Commitments” as defined in Section 2.23(c)(i).

 

“Extended Revolving Loans” as defined in Section 2.23(c)(i).

 

“Extension” as defined in Section 2.23(a).

 

“Extension Amendments” as defined in Section 2.23(d).

 

 -20-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Extension Offer” as defined in Section 2.23(a).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrowers or their Restricted Subsidiaries or any of their
respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future Treasury Regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreements entered into in connection with the
implementation of such current Sections of the Internal Revenue Code (or any
such amended or successor version described above), and any laws, fiscal or
regulatory legislation, rules, guidance notes and practices adopted to implement
the foregoing.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of  one
percent (0.01%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average (rounded upwards, if necessary, to a whole
multiple of 1/100 of  one percent (0.01%)) charged to Administrative Agent on
such day on such transactions as determined by Administrative Agent.

 

“Fee Letter” means that certain Senior Secured Credit Facility Fee Letter by and
among the Borrowers and Royal Bank dated as of October 7, 2014.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that no other Liens, except
Permitted Liens or except to the extent provided by Governmental Rules (other
than common law), are senior in right of payment or priority to such Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrowers and their respective Restricted
Subsidiaries, which as of the Closing Date ends on December 31 of each calendar
year. Borrowers and their respective Restricted Subsidiaries may change any
Fiscal Year at any time; provided that they furnish annual financial statements
pursuant to Section 5.1(b) at least one time per twelve (12) month period and,
in the initial annual financial statements delivered in the year following the
change in Fiscal Year, reconciliation statements provided for in Section 5.1(d).

 

“Fitch” means Fitch Investor’s Service, Inc. and any successor thereto.

 

“Foreign Subsidiary” means a Subsidiary of a Borrower that is neither a Canadian
Subsidiary nor a US Subsidiary.

 

 -21-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Fronting Exposure” means (a) with respect to any LC Issuing Bank, the
Defaulting Lender’s Pro Rata Share of all L/C Obligations with respect to any
Letters of Credit issued by such LC Issuing Bank (except in such cases where the
LC Issuing Bank or an Affiliate of such LC Issuing Bank is also a Defaulting
Lender with respect to Letters of Credit it issues hereunder) other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, the Defaulting
Lender’s Pro Rata Share of outstanding Swingline Loans made by the Swingline
Lender, other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“FSHCO” means any Subsidiary, in the good faith determination of the Sponsor,
substantially all of the assets of which constitute the equity or indebtedness
of CFCs (or other FSHCOs).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to the limitations on the application thereof and
requirement to consolidate in GAAP applicable in the United States as set forth
in Section 1.2, (a) in respect of any Person organized under the Governmental
Rules of the United States or a state thereof, Canada Borrower and the Canada
Restricted Holding Company Subsidiaries, United States generally accepted
accounting principles in effect as of the date of determination thereof (“US
GAAP”), (b) except for Canada Borrower and the Canada Restricted Holding Company
Subsidiaries, in respect of any Person organized under the Governmental Rules of
Canada or a province or territory thereof generally accepted accounting
principles in effect from time to time in Canada, being those accounting
principles set forth in the CPA Canada Handbook or other official record of
accounting principles in Canada from time to time published by the Institute of
Chartered Accountants in Canada, including International Financial Reporting
Standards (IFRS) then in effect and generally accepted in Canada and adopted or
required to have been adopted, as consistently applied, and (c) in respect of
any Person organized under the Governmental Rules of a jurisdiction other than
as provided in clauses (a) and (b), generally accepted accounting principles in
the jurisdiction of such Person’s organization.

 

“Governmental Authority” means any foreign or domestic, federal, regional,
provincial, state, municipal, local, national or other government, governmental
ministry or department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court.

 

“Governmental Authorization” means any permit, license, authorization,
certification, approval, registration, plan, directive, consent order or consent
decree of, from or issued by any Governmental Authority.

 

“Governmental Rule” means any applicable statute, law (including Environmental
Law), regulation, by-law, ordinance, rule, treaty, judgment, order, decree,
Governmental Authorization, concession, grant, franchise, agreement, requirement
of, or other governmental

 

 -22-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

restriction or any binding decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, whether now or hereafter in effect.

 

“Grantor” as defined in the US Pledge and Security Agreement or the Canada
Pledge and Security Agreement, as the case may be.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” as defined in Section 7.11.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any explosive, radioactive, hazardous or toxic
chemicals, materials, substances or wastes, contaminants or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other materials, substances or wastes of any nature prohibited, limited
or regulated by any Governmental Authority due to their actual or potential
adverse impact to the indoor or outdoor environment.

 

“Hedge Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements providing for protection against fluctuations in interest rates,
currency exchange rates, commodity prices or the exchange of nominal interest
obligations, either generally or under specific contingencies.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Governmental Rules applicable to any Lender which are presently in effect
or, to the extent allowed by Governmental Rules, under such applicable
Governmental Rules which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable Governmental Rules now allow.

 

“Historical Financial Statements” means as of the Closing Date, and to the
extent available (a)  the audited financial statements of Sponsor for the Fiscal
Years 2015 and 2016, the Borrowers, for the Fiscal Years 2015 and 2016, in each
case consisting of balance sheet and the related statements of income,
stockholders’ equity and cash flows for such Fiscal Years and (b) the unaudited
financial statements of the Sponsor and the Borrowers, as at the most recently
ended Fiscal Quarter ending after the date of the most recent financial
statements referenced in clause (a) hereof and more than forty-five (45) days
prior to the Closing Date, consisting of a balance sheet and the related
statements of income, stockholders’ equity and cash flows for the three-(3),
six-(6) or nine-(9) month period, as applicable, ending on such date.

 

“Honor Date” as defined in Section 2.3(c)(i).

 

 -23-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Increased Amount Date” as defined in Section 2.22(a).

 

“Increased Commitments” as defined in Section 2.22(a).

 

“Increased Commitment Lender” as defined in Section 2.22(b).

 

“Increased-Cost Lender” as defined in Section 2.21.

 

“Incremental Amendment” means an amendment to this Agreement, executed by the
Borrower and each Incremental Term Loan Lender or Increased Commitment Lender
(as applicable) providing Incremental Term Loan Commitments or Increased
Commitments (as applicable), and the Administrative Agent.

 

“Incremental Equivalent Debt” as defined in Section 6.1(f).

 

“Incremental Facilities” as defined in Section 2.22(a).

 

“Incremental Term Loan” as defined in Section 2.22(e).

 

“Incremental Term Loan Commitments” as defined in Section 2.22(a).

 

“Incremental Term Loan Exposure” means, with respect to any Incremental Term
Loan Lender, as of any date of determination, without duplication, the sum of
(i) the aggregate amount of such Incremental Term Loan Lender’s Incremental Term
Loan Commitments (to the extent not terminated) and (ii) the aggregate principal
amount outstanding of such Incremental Term Loan Lender’s Incremental Term
Loans.

 

“Incremental Term Loan Facility” means, at any time, the aggregate amount of the
Incremental Term Loan Lenders’ Incremental Term Loan Commitments of a given
Series at such time.

 

“Incremental Term Loan Lender” as defined in Section 2.22(b).

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business, having a term of less than ninety (90) days and paid in accordance
with customary trade practices); (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but only to the extent such
Letter of Credit has not been Cash Collateralized); and (g) the direct or
indirect payment or performance guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another with

 

 -24-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

respect to indebtedness set out in clauses (a) through (f) above; provided that
the amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness (or such lesser amount of maximum liability as is expressly
provided for under the documentation pursuant to which the respective Lien is
granted) and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
reasonable out-of-pocket costs (including costs related to any Remedial Action),
and reasonable out-of-pocket expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign Governmental
Rules or equitable cause or on contract or otherwise, that may be imposed on or
incurred by any such Indemnitee, in any manner relating to or arising out of
(a) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) any Revolving Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by an LC Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not comply with the terms of such Letter of
Credit); (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Credit Party, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; or (d) any Environmental
Claim, any Environmental Liability or any actual or alleged presence or Release
or threatened Release of Hazardous Materials, in each case of this clause (d)
related in any way to any Facility or to Borrowers or any of their Affiliates,
including those arising from any past or present activity, operation, land
ownership, or practice of Borrowers or any of their Affiliates.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Information” as defined in Section 10.28.

 

“Interest Coverage Ratio” means, for any Measurement Period, the ratio of
(a) Borrower Cash Flow for such Measurement Period to (b) Borrower Interest
Expense for such Measurement Period.

 

 -25-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan or Canadian
Prime Rate Loan, each March 31, June 30, September 30 and December 31 of each
year, commencing on the first such date to occur after the Closing Date and the
final maturity date of such Loan; and (b) any Eurodollar Rate Loan or CDOR Loan,
the last day of each Interest Period applicable to such Loan and the final
maturity date of such Loan; provided, in the case of each Interest Period of
longer than three (3) months “Interest Payment Date” shall also include each
date that is three (3) months, or an integral multiple thereof, after the
commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan or CDOR Loan,
an interest period of one- (1), two- (2), three- (3) or six- (6) months, as
selected by Borrowers in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, (a) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (b) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided (1) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day;
(2) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (3) of this
definition, end on the last Business Day of a calendar month; and (3) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Commitment Termination Date. Notwithstanding the foregoing,
Borrowers may request irregular Interest Periods with a duration other than a
one- (1), two- (2), three- (3) or six- (6) month Interest Period in order to
consolidate outstanding Interest Periods and payment dates. Upon receipt of a
Borrowing Notice And Certificate or Conversion/Continuation Notice from
Borrowers which includes a request for such an irregular Interest Period, the
Administrative Agent and Lenders shall use commercially reasonable efforts to
provide Borrowers with such irregular Interest Period as long as such Interest
Period does not exceed the Revolving Commitment Termination Date and is
available to Lenders in the applicable interbank market, in the reasonable
judgment of the Administrative Agent and the Lenders.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time thereafter, and any successor statute.

 

“Internally Generated Cash” means Cash that is recurring or reasonably expected
to recur and generated in the ordinary course of operations or business of a
Restricted Operating Company Subsidiary or Permitted Minority Investment
Company.

 

“Intralinks” means the online digital workspace owned by Intralinks, Inc., which
provides for the exchange of documents and other information over the internet
and to which the Secured Parties are granted access (and any other service
performing substantially the same function which is reasonably satisfactory to
Administrative Agent and, so long as no Default or

 

 -26-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Event of Default shall have occurred and be continuing, the Borrowers and agreed
to be treated as “Intralinks” for purposes of this Agreement).

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Borrowers or any of their Restricted Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than Borrowers or
another Restricted Subsidiary); (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Restricted
Subsidiary or Borrowers from any Person (other than Borrowers or any Restricted
Subsidiary), of any Capital Stock of such Person; and (c) any direct or indirect
loan, advance (other than advances to employees for moving, relocation,
business, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by
Borrowers or any of their Restricted Subsidiaries to any other Person (other
than Borrowers or any Restricted Subsidiary), including Permitted Project
Acquisitions and all Indebtedness and accounts receivable from that other Person
but only to the extent that the same are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“ITA” means the Income Tax Act (Canada), as amended from time to time and any
successor thereto.

 

“JapanJapanese Subsidiary” means a Subsidiary of a Borrower organized under the
laws of the Governmental Rules of Japan.

 

“Joint Bookrunners” means Royal Bank Of Canada, Acting Through Its New
York Branch, Bank of Montreal, Chicago Branch, Morgan Stanley Senior Funding,
Inc., Citibank, N.A., Bank of America, N.A., Keybank National Association,
MUFG Union Bank, N.A., Sumitomo Mitsui Banking Corporation, Société Générale,
Goldman Sachs Bank USA and Wells Fargo Securities, LLA.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in partnership or other legal form.

 

“Judgment Currency” as defined in Section 10.24.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Revolving Commitment hereunder at
such time.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share. L/C
Advances shall be denominated in Dollars or Canadian Dollars (as applicable).

 

 -27-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars or Canadian Dollars, as applicable.

 

“L/C Obligation” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date of
determination plus the aggregate of all Reimbursement Amounts as of such date of
determination. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” means no more than the Revolving Commitments based upon the
Dollar Equivalent for the stated amount of all Letters of Credit issued and
outstanding at such time.

 

“LC Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any LC Issuing Bank and US Borrower or in favor of such LC Issuing Bank
and relating to such Letter of Credit.

 

“LC Issuing Banks” means, collectively, the (i) banks or financial institutions
listed as such on Appendix A or in the applicable Assignment Agreement (as such
Appendix A may be amended from time to time) (together with their respective
permitted successors and assigns in such capacity) and (ii) the issuing banks or
financial institutions with respect to all Existing Letters of Credit. As of the
Closing Date, each of Royal Bank, Bank of Montreal, Chicago Branch, Morgan
Stanley Bank, N.A., Bank of America, N.A. and Citibank, N.A. shall be an LC
Issuing Bank.

 

“Lender” means each financial institution with a Revolving Commitment listed on
the signature pages hereto as a Lender and any other Person that becomes a party
hereto pursuant to an Assignment Agreement, an Incremental Amendment or a
Refinancing Amendment. Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 

“Lender Sublimit” means, with respect to each Lender, the amount obtained by
multiplying (a) such Lender’s Pro Rata Share by (b) the aggregate Revolving
Commitments of all Lenders then in effect (after giving effect to any
availability limitation as of the date of determination).

 

“Letter of Credit” means a standby letter of credit in substantially the form
attached to Exhibit A-3 (or as otherwise agreed by US Borrower and the
applicable LC Issuing Bank) issued or to be issued by an LC Issuing Bank
pursuant to Section 2.3 of this Agreement and shall include each Existing Letter
of Credit. Letters of Credit may be issued in Dollars or Canadian Dollars,
subject to the L/C Sublimit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an LC Issuing Bank.

 

 -28-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Commitment Termination Date.

 

“Letter of Credit Fees” as defined in Section 2.10(b)(ii).

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Borrower Debt as of such date of determination (and giving effect to any Credit
Extension to Borrowers on such date) to (b) Borrower Cash Flow for the
Measurement Period ending immediately prior to such date of determination.

 

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothec, debenture, statutory deemed trust, charge or encumbrance of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement, and any lease in the nature thereof)
and any option, trust or other preferential arrangement having the practical
effect of any of the foregoing.

 

“Limited Conditionality Transaction” means any acquisition or Investment not
prohibited hereunder by a Borrower or any Restricted Subsidiary of any assets,
business or Person that such Borrower or Restricted Subsidiary is contractually
committed (in the good faith determination of the Borrowers) to consummate (it
being understood that such commitment may be subject to conditions precedent,
which conditions precedent may be amended, satisfied or waived in accordance
with the terms of the applicable agreement).

 

“Limited Recourse Collateral” as defined in Section 7.11(a).

 

“Loans” means the loans made by (i) the Revolving Lenders to any Borrower
pursuant to this Agreement and any Incremental Amendment in the form of a
Revolving Loan, (ii) the Swingline Lender to any Borrower pursuant to this
Agreement in the form of a Swingline Loan and (iii) the Incremental Term Loan
Lenders to any Borrower pursuant to this Agreement and any Incremental Amendment
in the form of an Incremental Term Loan.

 

“Management” means (a) as of the Closing Date, the individuals who are listed on
Schedule 1.1(b) together with their titles and roles, or (b) after the Closing
Date, at least 4 of such individuals; provided that, at all times, the roles
listed on Schedule 1.1(b) are filled with qualified individuals employed or
engaged in the ordinary course of business.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Credit Parties, taken as a whole, (b) the ability of the Credit Parties, taken
as a whole, to fully and timely perform their respective Obligations, or (c) the
material rights, remedies, benefits and the enforceability and priority of
security available to, or conferred upon, the Secured Parties under the Credit
Documents.

 

“Measurement Period” means, with respect to any date, the period of the most
recently completed four Fiscal Quarters of the Borrowers ended on or prior to
such date.

 

 -29-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Moody’s” means Moody’s Investor Services, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrowers or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a “single employer plan” as defined in Section
4001(a)(15) of ERISA, which has two or more contributing sponsors (including
Borrowers or any ERISA Affiliate) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrowers or any of the Restricted Holding
Company Subsidiaries from such Asset Sale, minus (b) any reasonable costs, fees,
commissions, premiums and expenses incurred in connection with such Asset Sale
(or if such costs have not then been incurred or invoiced, Borrowers’ good faith
estimate thereof), including (i) income taxes, stamp taxes, other taxes, duties
or gains taxes payable or reasonably estimated to be payable by the seller or by
any entity whose tax return includes the results of such sale either because the
seller is a flow-through entity for tax purposes or because the seller is
included in a consolidated tax filing by an upper tier affiliate, as a result of
any gain recognized in connection with such Asset Sale, (ii) payment of the
outstanding principal amount of, premium or penalty, if any, and interest,
breakage costs or other amounts payable on any Indebtedness (other than the
Revolving Loans) that is secured by a Lien on the stock or assets in question
and that is required to be repaid under the terms thereof as a result of such
Asset Sale, (iii) other taxes actually payable upon or in connection with the
closing of such Asset Sale (including any transfer taxes or taxes on gross
receipts), (iv) any taxes payable or reasonably estimated to be payable in
connection with any transactions effected (or deemed effected) to make
prepayments (e.g., taxes payable upon repatriation of funds to Borrowers), and
(v) actual, reasonable and documented out-of-pocket fees and expenses (including
legal fees, fees to advisors and severance costs that are due (pursuant to a
Contractual Obligation) paid to Persons other than Borrowers and the Restricted
Holding Company Subsidiaries and their respective Affiliates in connection with
such Asset Sale (including fees necessary to obtain any required consents of
such Persons to such Asset Sale).

 

“Net Cash Proceeds” means, in connection with any incurrence or issuance of
Indebtedness by Borrowers or any Restricted Holding Company Subsidiary (other
than any incurrence or issuance of Permitted Indebtedness), the cash proceeds
received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions or other similar payments, and other direct reasonable fees, costs,
commissions, stamp taxes, duties, premiums and expenses actually incurred in
connection therewith; provided that if any such commissions, costs or expenses
have not been incurred or invoiced at such time, Borrowers may deduct its good
faith estimate thereof to the extent subsequently paid.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash

 

 -30-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

payments or proceeds received by Borrowers or any Restricted Holding Company
Subsidiary (i) under any insurance policy (to the extent constituting
compensation for the loss of assets or property associated with the Projects)
occurring after the Closing Date (but excluding any such amounts used for
restoration or repair and excluding any such payments or proceeds received from
business interruption insurance) or (ii) as a result of the taking of any assets
of Borrowers or the Restricted Holding Company Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking (but excluding any such amounts used for restoration or repair and any
such payments or proceeds received from business interruption insurance), minus
(b) (i) any actual and reasonable costs incurred by Borrowers or the Restricted
Holding Company Subsidiaries in connection with the adjustment or settlement of
any claims of Borrowers or such Restricted Subsidiary in respect thereof,
(ii) any reasonable costs, fees, commissions, premiums and expenses incurred in
connection with any adjustment or settlement or any such sale as referred to in
clause (a)(ii) of this definition, including taxes payable as a result of any
gain recognized in connection therewith and any actual, reasonable and
documented out-of-pocket fees and expenses (including legal fees, fees to
advisors and severance costs that are due to Persons other than Borrowers and
the Restricted Holding Company Subsidiaries and their respective Affiliates in
connection with such event, and (iii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest, to the extent such
Indebtedness is required to be repaid as a result of a loss of assets or
property or a taking of assets referred to in clause (a)(i) or (a)(ii) of this
definition, breakage cost or other amounts payable on any Indebtedness that is
secured by a Lien; provided that if any costs, fees or expenses that may be
deducted under this clause (ii) have not been incurred or invoiced at the time
of any determination of Net Insurance/Condemnation Proceeds, Borrowers may
deduct its good faith estimate thereof to the extent actually subsequently so
paid.

 

“New Restricted Holding Company Subsidiaries” means each Restricted Holding
Company Subsidiary identified as such in Exhibit K.

 

“Non-Consenting Lender” as defined in Section 2.21.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” as defined in Section 2.21.

 

“Non-Extension Notice Date” as defined in Section 2.3(b)(iv).

 

“Non-Recourse Parties” as defined in Section 10.26.

 

“Non-Refinanced Commitments” as defined in Section 2.24.

 

“Non-Refinanced Loans” as defined in Section 2.24.

 

“Non-US Agent” means each Agent that is not a US Person.

 

“Non-US Lender” means each Lender and each LC Issuing Bank that is not a US
Person.

 

 -31-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Non-Wholly Owned Subsidiary” means any Subsidiary that is not a Wholly-Owned
Subsidiary.

 

“Note” means a Revolving Loan Note.

 

“Notice” means a Borrowing Notice And Certificate, an Notice of LC Activity and
Certificate, or a Conversion/Continuation Notice.

 

“Notice of LC Activity and Certificate” means a notice substantially in the form
of Exhibit A-3.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to the Agents (including former Agents), the Lenders or any of
them, the Swingline Lender and the LC Issuing Banks under any Credit Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Credit Party, would have accrued
on any Obligation, whether or not a claim is allowed against such Credit Party
for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, and payments for fees (including fees
related to unused Revolving Commitments and issued but undrawn Letters of
Credit), expenses, indemnification or otherwise. Solely for purposes of the
collateral and guarantee provisions of this Agreement and the other Credit
Documents, “Obligations” shall also include Secured Hedging Obligations (other
than with respect to any Credit Party’s obligations that constitute Excluded
Swap Obligations solely with respect to such Credit Party).

 

“Obligee Guarantor” as defined in Section 7.6.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or amalgamation, as
amended, and its by-laws, as amended, (b) with respect to any limited
partnership, its certificate of limited partnership, as amended, and its
partnership agreement, as amended, (c) with respect to any general partnership,
its partnership agreement, as amended, (d) with respect to any limited liability
company, its articles of organization, as amended, and its operating agreement,
as amended, and (e) with respect to any unlimited company, its memorandum of
association, as amended, and its articles of association, as amended. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” means, with respect to any Beneficiary, Taxes imposed
as a result of a present or former connection between such Beneficiary and the
jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

 -32-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by Administrative Agent or
the LC Issuing Banks, in accordance with banking industry rules on interbank
compensation.

 

“Panhandle B Member 2 Pledge Agreement” means that certain Pledge Agreement,
dated as of December 20, 2013, by and among Panhandle B Member 2 LLC, a Delaware
limited liability company, Pattern Panhandle Wind 2 LLC, a Delaware limited
liability company, and Morgan Stanley Capital Group Inc.

 

“Participant Register” as defined in Section 10.6(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PEG LP” means Pattern Energy Group, LP, a Delaware limited partnership (and any
successor thereof).

 

“PEG LP II” means Pattern Energy Group Holdings 2 LP, a Delaware limited
partnership (and any successor thereof).

 

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
sponsored, maintained or contributed to by, or required to be contributed to by,
Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates.

 

“Permitted Indebtedness” as defined in Section 6.1.

 

“Permitted Investments” means investments in Cash and Cash Equivalents.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Minority Investment” means any Investment permitted pursuant to the
terms of Section 6.5 pursuant to which a Borrower or Restricted Subsidiary
acquires less than the total amount of Capital Stock or other ownership
interests in any Person and after giving effect such Investment, such Person is
not a “Subsidiary” of such Borrower or Restricted Subsidiary.

 

“Permitted Minority Investment Company” means a Person in which a Borrower or
Restricted Subsidiary has made a Permitted Minority Investment.

 

“Permitted Minority Investment Project” means an Energy Project owned by a
Permitted Minority Investment Company.

 

 -33-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Permitted Project Acquisitions” as defined in Section 6.5(i).

 

“Permitted Project Debt” means (a) all Indebtedness incurred, or permitted to be
incurred, by any Restricted Operating Company Subsidiary or any other Restricted
Subsidiary or any Borrower (but, in the case of a Borrower (except as otherwise
permitted by Section 6.1(e)) or a Restricted Subsidiary that is not (x) a
Restricted Operating Company Subsidiary or (y) the general partner of a
Restricted Operating Company Subsidiary that was created for the purpose of
being such Restricted Operating Company Subsidiary’s general partner, the
recourse of such Indebtedness against assets of such Borrower or such Restricted
Subsidiary shall be limited solely to any pledge by such Borrower or such
Restricted Subsidiary of (i) Capital Stock (including tax equity interests) in a
Restricted Operating Company Subsidiary (or other Restricted Subsidiary that is
(A) solely in the case of such pledging Restricted Subsidiary, a direct or
indirect parent company or (B) in the case of such Borrower or such pledging
Restricted Subsidiary, the general partner of such Restricted Operating Company
Subsidiary) or Permitted Minority Investment Company (or the general partner of
such Permitted Minority Investment Company), and any proceeds thereof, or (ii)
intercompany debt) pursuant to a Project Financing Document, (b) the incurrence
or issuance, as applicable, by any Restricted Subsidiary or Restricted
Subsidiaries of Indebtedness or Disqualified Stock (which may include the
incurrence by the Borrower of such Indebtedness, so long as the recourse of such
Indebtedness against assets of the Borrower is limited to a pledge of Capital
Stock (including tax equity interests) or intercompany debt, in each case with
respect to the applicable Restricted Subsidiaries or Permitted Minority
Investment Companies) to finance a dividend, distribution, return of capital or
loan to, Investment in or acquisition or ownership of, a Borrower or any
Restricted Subsidiary (or Person that upon completion of an acquisition, will
become a Restricted Subsidiary); provided that such amounts are not used (at the
time of the incurrenceestablishment of such Indebtedness, the making of such
dividend, distribution, return of capital, loan or, Investment, or at any other
timeAcquisition) to make Restricted Payments or an extension of credit (in the
form of Permitted Subordinated Indebtedness or otherwise) to the Sponsor or a
Pledgor, and (c) Permitted Refinancings of Permitted Project Debt set forth in
clauses (a) and (b) of this definition.

 

“Permitted Project Liens” means the Liens securing the Permitted Project Debt
and any other Liens permitted under the Project Financing Documents, including
the Panhandle B Member 2 Pledge Agreement.

 

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, refunding, renewal or extension of any Indebtedness of such Person
in whole or in part; provided that (a) the principal amount (or accreted value,
if applicable) thereof does not exceed the principal amount (or accreted value,
if applicable) of the Indebtedness so refinanced, replaced, renewed or extended
except by an amount equal to the sum of any reasonable and customary transaction
costs and fees and any premium on the Indebtedness required to be paid in
connection with such refinancing, replacement, renewal or extension unless the
increase in the principal amount of such Indebtedness is permitted under
Section 6.1; provided that, such refinancing shall not exceed one hundred
percent (100%) of the Indebtedness so refinanced, plus any applicable premiums,
transaction costs, expenses, fees and interest, plus other amounts to the extent
independently permitted to be incurred pursuant to exceptions to Section 6.1
(which shall count as usage thereof), (b) the maturity date for such
refinancing, replacement, renewal or

 

 -34-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

extension must not be set at a date that, the good faith judgment of the
Borrowers, would impair the ability of the Borrowers to repay the Revolving
Loans based on updated pro forma projections prepared by the Borrowers and
supplied to the Administrative Agent, (c) such refinancing, replacement, renewal
or extension is incurred solely by the Person(s) who is an obligor under the
Indebtedness being refinanced, replaced, refunded, renewed or extended and no
other Person is an obligor thereunder, and (d) following such refinancing,
replacement, renewal or extension of any Indebtedness, the terms of such
refinanced, replaced, renewed or extended Indebtedness shall not preclude the
Lenders from foreclosing or otherwise exercising remedies pursuant to the Credit
Documents, except with respect to any preclusion that existed prior to the
effectiveness of such refinanced, replaced, renewed or extended Indebtedness.

 

“Permitted Subordinated Indebtedness” means all unsecured Indebtedness of
Borrowers or the Restricted Subsidiaries (a) that is incurred pursuant to
Section 6.1(d) and subordinated pursuant to the Subordination Agreement (or
another subordination agreement reasonably acceptable to the Administrative
Agent), (b) the maturity date of which shall be later by at least ninety (90)
days than the Latest Maturity Date (as determined on the date of incurrence of
such intercompany Indebtedness), (c) that has no rights of acceleration at any
time prior to the earlier of (x) such Latest Maturity Date (in effect at such
time of issuance) and (y) the termination of the Revolving Commitments or the
acceleration of the Obligations in accordance with Section 8.1 (in which case
the payment priority set forth in Section 4(a) of the Subordination Agreement
shall apply), (d) that shall at all times be held by Sponsor, a Pledgor, a
Borrower or a Restricted Subsidiary, as the case may be, and (e) that subject to
the first proviso to Section 6.1(d), to the extent owed to any Pledgor, Borrower
or Restricted Subsidiary that is a party to a Pledge Agreement, are pledged to
the Collateral Agent (for the benefit of the Secured Parties) in accordance with
the applicable Pledge Agreement (but subject to any limitations and exclusions
contained therein).

 

“Permitted Swingline Use” means any legally permissible use by the Borrowers and
their Restricted Subsidiaries (including to make Restricted Payments in
accordance with this Agreement).

 

“Permitted Uses” means any legally permissible use by the Borrowers and their
Restricted Subsidiaries, including to fund general working capital and expenses
of Borrowers and their Restricted Subsidiaries, the issuance of Letters of
Credit (subject to the terms and conditions of this Agreement) and draws made
thereunder, the Cash Collateralization of any Letter of Credit, Transaction
Costs, reserves (whether required by any Credit Document or the Project
Financing Documents), Investments in Restricted Operating Company Subsidiaries
(as determined in the sole discretion of Borrowers), Permitted Project
Acquisitions, distributions to Pledgors and Sponsor (including issuing Letters
of Credit on behalf of a Pledgor, Sponsor or any of their Affiliates, subject to
the terms and conditions of this Agreement regarding Restricted Payments and
Letters of Credit), and other general and lawful business purposes of Borrowers.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
unlimited liability companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.

 

 -35-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Personal Information” as defined in Section 10.22.

 

“Pledge Agreements” means the US Pledge and Security Agreement, the US Pledge
Agreement, the Canada Pledge and Security Agreement, the Canada Pledge
Agreement, and after the Closing Date, any other pledge or security agreement
entered into pursuant to Section 5.9.

 

“Pledgors” means the US Pledgor and the Canada Pledgor.

 

“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time, together with all regulations made thereunder; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by (a) personal property
security legislation as in effect in a Canadian jurisdiction other than Ontario,
or (b) the Civil Code of Quebec, “PPSA” means the personal property security or
corresponding legislation as in effect from time to time in such other
jurisdiction or the Civil Code of Quebec, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority in such Collateral.

 

“Principal Office” means, for each of Administrative Agent and the LC Issuing
Banks, such Person’s “Principal Office” as set forth on Appendix B, or such
other office or office of a third party or sub-agent, as appropriate, as such
Person may from time to time designate in writing to Borrowers, Administrative
Agent and each Lender.

 

“Project” means any of the Energy Projects owned by the Restricted Operating
Company Subsidiaries, including all of the real, personal and mixed property
related thereto. Subject to the terms of this Agreement and the other Credit
Documents, a Project shall cease to be a Project at such time that Borrowers and
any of their Restricted Subsidiaries cease to have any existing or future
interests, rights or obligations (whether direct or indirect, contingent or
matured) associated therewith. Schedule 1.1(c) sets forth the Projects as of the
Closing Date as such Schedule may be amended and modified by the Lenders and the
Borrower as appropriate.

 

“Project Financing Documents” means any credit agreement, loan or credit
document, indenture, letter of credit reimbursement agreement, promissory note,
letter of credit, security agreement, pledge agreement, collateral assignment,
consent and agreement, guaranty, financing statement, indemnity agreement,
formation document, Organizational Document, letter agreement or other document,
agreement, or instrument entered into or executed by any Restricted Operating
Company Subsidiary or any other Restricted Subsidiary or any Borrower or
Permitted Minority Investment Company, in connection with any Indebtedness, any
tax equity, lease financing or joint venture, in each case incurred to finance
or govern the construction, acquisition, development, expansion, operation,
ownership or maintenance of a Project (or Projects) or Permitted Minority
Investment Project (or Permitted Minority Investment Projects).

 

“Project-Level Default” means either (a) the failure of a Restricted Operating
Company Subsidiary to pay when due any principal of, or interest on, or
regularly occurring fees in respect of, one or more items under the Project
Financing Documents or any termination payments owing under interest rate hedge
agreements entered into in connection with the Project Financing Documents, in
each case beyond the grace period, if any, provided therefor, or (b) the default
by

 

 -36-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

a Restricted Operating Company Subsidiary in the performance of, or compliance
with, any term contained in any Project Financing Document (other than any such
term referred to clause (a) of this definition) and such default or
noncompliance shall remain unremedied beyond the grace period, if any, provided
therefor.

 

“Project Non- Payment Acceleration” as defined in Section 8.1(b)(ii).

 

“Project Payment Default” as defined in Section 8.1(b)(ii).

 

“Project PPA” means each of the agreements listed in Schedule 1.1(d) and any
replacement thereof entered into pursuant to the applicable Project Financing
Documents.

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” means, at any time,  with respect to all payments, computations
and other matters or amounts relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued, any Swingline Loans made or
participations purchased therein by any Lender, the percentage obtained by
dividing (a) the Revolving Commitment of that Lender at such time by (b) the
aggregate Revolving Commitments of all Lenders at such time.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Stock” means any Capital Stock that is not Disqualified Stock.

 

“Qualifying Cash” means, with respect to any Project or Permitted Minority
Investment Project, Cash (other than Internally Generated Cash) distributed by
the relevant Restricted Operating Company Subsidiary or Permitted Minority
Investment Company to a Credit Party (or, for purposes of calculating Borrower
Cash Flow from non-U.S. and non-Canada Restricted Operating Company Subsidiaries
(or non-U.S. and non-Canada Permitted Minority Investment Companies), permitted
and available for distribution as provided in the definition of Available Cash)
during the Ramp-up Phase for such Project or Permitted Minority Investment
Project that is not excluded pursuant to clauses (a) through (h) of the final
sentence of the definition of Available Cash and that does not exceed $5,000,000
in the aggregate in respect of such Project or Permitted Minority Investment
Project.

 

“Ramp-up Phase” means, with respect to any Project or Permitted Minority
Investment Project, the twelve (12) month period commencing on the later of (i)
the month in which such Project or Permitted Minority Investment Project has
reached commercial operation and (ii) the month in which the initial
distribution of Cash is made by the relevant Restricted Operating Company
Subsidiary or Permitted Minority Investment Company to a Credit Party following
commercial operation.

 

 -37-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Refinancing Amendment” as defined in Section 2.24(c).

 

“Refinancing Commitments” as defined Section 2.24.

 

“Refinancing Effective Date” as defined in Section 2.24.

 

“Refinancing Facility” means, at any time, as the context may require, the
aggregate amount of the Refinancing Lenders’ Refinancing Loans at such time and,
in each case, but without duplication, the Credit Extensions made thereunder.

 

“Refinancing Lender” as defined in Section 2.24(b).

 

“Refinancing Loans” as defined in Section 2.24(a).

 

“Register” as defined in Section 10.6(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Amount” as defined in Section 2.3(c)(i).

 

“Reimbursement Date” as defined in Section 2.3(c)(i).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the Representatives of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, investigate, study, sample, test or
abate, or in any other way perform a response action or otherwise address, the
presence or Release of Hazardous Materials in the environment; (b) in connection
with the presence or Release of Hazardous Materials in the environment, perform
pre-remedial studies and investigations and post-remedial operation and
maintenance activities; or (c) any “response” as defined by 42 U.S.C. 9601(25)
or any similar terms as defined by equivalent state law.

 

“Removal Effective Date” as defined in Section 9.6(b).

 

“Replacement Lender” as defined in Section 2.21.

 

“Representative” means, as to any Person, its officers, directors, managers,
employees, partners, members, stockholders, counsel, accountants, advisors,
engineers, consultants, agents, trustees, administrators, and any other
representatives.

 

 -38-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Required Incremental Term Loan Lenders” means, as of any date of determination,
with respect to each Series of Incremental Term Loans, Incremental Term Loan
Lenders holding more than 50% of such Series on such date; provided that the
portion of such Series of Incremental Term Loans held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Loan Lenders.

 

“Required Lenders” means Lenders having more than fifty percent (50%) of the
aggregate Total Exposure of all Lenders; provided that such amount shall be
determined with respect to any Defaulting Lender by disregarding the Revolving
Exposure and any Incremental Term Loan Exposure of such Defaulting Lender;
provided, further, that with respect to any waiver or amendment of the
conditions set forth in Section 3.2 with respect to any Revolving Loan (but not
with respect to any waiver, consent or amendment with respect to any other
provision hereof, including any covenant, Default or Event of Default),
“Required Lenders” shall mean only the “Required Revolving Lenders.”

 

“Required Revolving Lenders” means, as of any date of determination, with
Revolving Lenders and Increased Commitment Lenders holding more than fifty
percent (50%) of the sum of the (a) Total Utilization of Revolving Commitments
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations and in Swingline Loans, as applicable,
being deemed “held” by such Revolving Lender for purposes of this definition)
and (b) aggregate unused Revolving Commitments and Increased Commitments;
provided that the unused Revolving Commitments of, and the portion of the Total
Utilization of Revolving Commitments or Increased Commitments (as applicable)
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

“Resignation Effective Date” as defined in Section 9.6(a).

 

“RCRA” as defined in Section 4.12.

 

“Restricted Holding Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Holding Company Subsidiary” on Exhibit K (as
it may be amended, restated, supplemented or otherwise modified from time to
time as provided under Section 5.9).

 

“Restricted Operating Company Subsidiaries” means each Subsidiary of a Borrower
that is identified as a “Restricted Operating Company Subsidiary” on Exhibit K
(as it may be amended, restated, supplemented or otherwise modified from time to
time as provided under Section 5.9).

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any Capital Stock of a Borrower or a
Restricted Subsidiary, as applicable, now or hereafter outstanding; (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any Capital Stock of
a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Capital
Stock of a Borrower or a Restricted Subsidiary, as applicable, now or hereafter
outstanding; (d) management or similar fees payable to a Pledgor,

 

 -39-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Sponsor or any of their Affiliates; (e) repayment of principal or interest in
respect of any Permitted Subordinated Indebtedness; or (f) any issuance of a
Letter of Credit issued to any beneficiary that is an Affiliate of a Borrower
that is not a Subsidiary of a Borrower.

 

“Restricted Subsidiaries” means, collectively, the Restricted Operating Company
Subsidiaries, the Restricted Holding Company Subsidiaries and all other direct
or indirect Subsidiaries of a Borrower identified as a Restricted Subsidiary on
Exhibit K (as it may be amended, restated, supplemented or otherwise modified
from time to time as provided under Section 5.9).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Canadian Dollar Denominated Loan, (ii) each
date of continuation of a CDOR Loan that is a Canadian Dollar Denominated Loan
and (iii) the last Business Day of each Fiscal Quarter if there is a Canadian
Dollar Denominated Loan outstanding; (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Canadian Dollar
Denominated Letter of Credit, (ii) each date of an amendment of any such Letter
of Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable LC Issuing Bank under any Canadian Dollar
Denominated Letter of Credit and (iv) the last Business Day of each Fiscal
Quarter if there is a Canadian Dollar Denominated Letter of Credit outstanding,
in each case for purposes of determining whether such outstanding Canadian
Dollar Denominated Loan or outstanding Canadian Dollar Denominated Letter of
Credit causes the Revolving Commitment to be exceeded as of such date; and (c)
with respect to any Canadian Dollar Denominated Loan and any Canadian Dollar
Denominated Letter of Credit, each date on which an Event of Default has
occurred or is continuing.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan pursuant to Section 2.1(a) or acquire participations in
Swingline Loans pursuant to Section 2.2(e) or in Letters of Credit pursuant to
Section 2.3(c), and the commitment of the Swingline Lender to make Swingline
Loans pursuant to Section 2.2(a). “Revolving Commitments” means such commitments
of all Lenders in the aggregate. The amount of each Lender’s Revolving
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any availability limitation as of the date of
determination or other adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of
November 21, 2017 is four hundred and forty million Dollars ($440,000,000),
which amount may be adjusted pursuant to Sections 2.11(b) or increased pursuant
to Section 2.22.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
fifth anniversary of the Closing Date, (b) the date the Revolving Commitments
are permanently reduced to zero in accordance with the Revolving Commitment
reduction provisions set forth in this Agreement, and (c) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

 

 -40-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“Revolving Credit Facility” means at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, without duplication, (a) prior to the termination of the
Revolving Commitments, that Lender’s Revolving Commitment; and (b) after the
termination of the Revolving Commitments, the sum of (i) the aggregate
outstanding principal amount of the Revolving Loans of that Lender, (ii) in the
case of an LC Issuing Bank, the aggregate L/C Obligation in respect of all
Letters of Credit issued by that LC Issuing Bank (net of any participations by
Lenders in such Letters of Credit), and (iii) the aggregate amount of all
participations by that Lender in any outstanding Letters of Credit or Swingline
Loan or any Unreimbursed Amount under any Letter of Credit.

 

“Revolving Lender” means each financial institution that has made a Revolving
Commitment pursuant to Section 2.1(a), listed on the signature pages hereto as a
Lender.

 

“Revolving Loan” means a loan made by a Lender to Borrowers pursuant to
Section 2.1(a) or any Increased Commitment.

 

“Revolving Loan Note” means a Canadian Dollar Denominated Revolving Note or a US
Dollar Denominated Revolving Note.

 

“Riverstone” means Riverstone Holdings LLC (or any of its Affiliates, affiliated
funds or funds managed by it).

 

“Royal Bank” as defined in the preamble hereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the U.S. Department of State or the Department of Foreign Affairs and
International Trade (Canada).

 

“S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies, Inc.,
and any successor thereto.

 

“Secured Hedging Obligations” means all Hedging Obligations (other than any
Excluded Swap Obligations) under each Hedge Agreement that are entered into
after the Closing Date between any Borrower or Guarantor and any counterparty
that is (or is an Affiliate of) the Administrative Agent or any Revolving Lender
at the time such Hedge Agreement is entered into, for which such Borrower agrees
to provide security and in each case that has been designated to the
Administrative Agent in writing by the Borrower as being a Secured Hedging
Obligation for purposes of the Credit Documents, it being understood that each
counterparty thereto shall be deemed to appoint the Administrative Agent as its
agent under the applicable Loan Documents. For the avoidance of doubt, Secured
Hedging Obligations shall not be considered Indebtedness and the Hedge
Agreements with respect to such Secured Hedging Obligations shall not constitute
Credit Documents.

 

“Secured Parties” means the Agents, LC Issuing Banks, the Swingline Lender, the
other Lenders and any other Persons the Obligations owing to which are purported
to be secured by the

 

 -41-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Collateral under the Collateral Documents, and each counterparty to a Hedge
Agreement that is a Secured Hedging Obligation.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Series” as defined in Section 2.22(b).

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Sponsor and Pledgors substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of the present
assets of such Person and its Subsidiaries; (ii) the capital of such Person and
its Subsidiaries is not unreasonably small in relation to its business as
contemplated on any determination date; and (iii) such Person and its
Subsidiaries have not incurred and do not intend to incur, or believe that they
will incur, debts beyond their ability to pay such debts as they become due and
payable (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable
Governmental Rules relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

 

“Sponsor” means Pattern Energy Group Inc., a Delaware corporation.

 

“Sponsor G&A Amount” means twenty-five million Dollars ($25,000,000).

 

“Sponsor G&A Expenses” means operating expenses of Sponsor that shall be limited
to salaries, direct overhead and other general and administrative expense of
Sponsor to maintain its business and which shall, for the avoidance of doubt,
exclude Project-related expenses, development costs, security deposits and any
other discretionary or other items.

 

“Spot Rate” means, with respect to the conversion of one currency into another
currency, the spot rate of exchange for such conversion as quoted by the Bank of
Canada at 4:30 p.m.

 

 -42-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(Toronto time) on the Business Day that such conversion is to be made (or, if
such conversion is to be made before 4:30 p.m. (Toronto time) on such Business
Day, then at approximately close of business on the immediately preceding
Business Day), and, in either case, if no such rate is quoted, the spot rate of
exchange quoted for wholesale transactions by the Administrative Agent on the
Business Day such conversion is to be made in accordance with its normal
practice.

 

“Subject Transaction” as defined in Section 6.6(c).

 

“Subordination Agreement” means a Subordination Agreement substantially in the
form of Schedule 6.1(d), with such amendments or modifications as may be
approved by Required Lenders and Borrowers.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which  fifty percent (50%) or more of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
Representatives or other Persons performing similar functions) having the power
to direct or cause the direction of the management and policies thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrowers.

 

“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” as defined in the preamble hereto.

 

“Swingline Loan” means a Loan made pursuant to Section 2.2(a) hereto.

 

“Syndication Agent” as defined in the preamble hereto.

 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Lender” as defined in Section 2.21.

 

“Termination Date” means the date on which (a) the Revolving Commitment
Termination Date has occurred, (b) the principal amount of all Revolving Loans
and all other Obligations then due and payable have been paid in full (other
than contingent indemnification and reimbursement obligations for which no claim
has been made) and, (c) all Letters of Credit have been cancelled or have
expired or have been Cash Collateralized in a maximum amount equal to not less
than one hundred two percent (102%) of the face amount of such Letter of Credit
on such date or otherwise secured to the satisfaction of the LC Issuing Bank
thereof, and

 

 -43-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(d) to the extent required by the applicable Hedge Agreements, any Secured
Hedging Obligations then due and payable at such time have been paid in full (or
otherwise addressed) in accordance with the terms of such Hedge Agreements.

 

“Total Exposure” means, as at any date of determination, the sum of (a) the
Total Utilization of Revolving Commitments and (b) all outstanding Incremental
Term Loans.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans, (b) the L/C Obligation and (c) the aggregate principal amount
of all outstanding Swingline Loans as of such date of determination.

 

“Transaction Costs” means the fees, costs and expenses (including any Revolving
Commitment fees, original issue discount or upfront fees) payable by Borrowers
in connection with the Transactions.

 

“Transaction Documents” means each Credit Document, each Project Financing
Document and each Project PPA.

 

“Transactions” means entering into the Credit Documents.

 

“Transfer” means to convey, sell, lease, sub-lease, assign, exchange, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
specified property (whether real, personal or mixed).

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code or the ITA, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

“Type of Loan” means the type of Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan, Eurodollar Rate Loan,
Canadian Prime Rate Loan or CDOR Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

“Unreimbursed Amount” as defined in Section 2.3(c)(i).

 

“US Borrower” as defined in the preamble hereto.

 

“US Dollar Denominated Revolving Loan Note” means a promissory note in the form
of Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

 -44-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“US Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of December 17, 2014, by and between US Pledgor and Collateral Agent,
as it may be amended, restated, supplemented or otherwise modified from time to
time.

 

“US Pledge and Security Agreement” means that certain Second Amended and
Restated Pledge and Security Agreement, dated as of the date hereof, by and
between US Borrower, each US Restricted Holding Company Subsidiary and the
Collateral Agent, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“US Pledgor” means Pattern US Operations Holdings LLC.

 

“US Restricted Holding Company Subsidiary” means any Restricted Holding Company
Subsidiary that is a US Subsidiary.

 

“US Restricted Operating Company Subsidiary” means any Restricted Operating
Company Subsidiary that is a US Subsidiary.

 

“US Subsidiary” means a Subsidiary of a Borrower organized under the laws of the
Governmental Rules of the United States or any state thereof.

 

“US Tax Compliance Certificates” means each of the certificates substantially in
the form of Exhibits F-1 through F-4, as applicable.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” means from time to time, with respect to any Person,
(i) any corporation in which such Person or one or more Wholly-Owned
Subsidiaries of such Person owns one hundred percent (100%) of the Capital Stock
at such time and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person or one or more Wholly-Owned
Subsidiaries of such Person owns one hundred percent (100%) of the Capital Stock
at such time.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 -45-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

1.2   Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrowers to Lenders pursuant to Sections 5.1(a)
and 5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation and, where financial statements are required to be
consolidated, GAAP applicable in the United States shall apply. Subject to the
foregoing, calculations in connection with the definitions, covenants and other
provisions used in Section 6.6 hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and
Borrowers or Administrative Agent shall so request, Administrative Agent and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders), provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Borrowers shall provide to Administrative Agent and Lenders
reconciliation statements provided for in Section 5.1(d). Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrowers or any Restricted
Subsidiary of any Borrower at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating (or equivalent) lease as of the date of this Agreement and any
similar lease entered into after the date of this Agreement by such Person shall
be accounted for as obligations relating to an operating lease and not as
obligations relating to a Capital Lease or other financing lease on the balance
sheet of such Person. Furthermore, notwithstanding anything to the contrary
contained herein or in the definition of “Capital Lease”, in the event of an
accounting change or a change in the application of GAAP requiring all or
certain leases to be capitalized or otherwise accounted for as liabilities on
the balance sheet of the applicable Person, unless the Borrowers elect
otherwise, only those leases (assuming for purposes hereof that such leases were
in existence on the date hereof) that would constitute Capital Leases (including
leases that are classified as “financing leases” for purposes of GAAP) in
conformity with GAAP on the date hereof shall be considered Capital Leases, and
all calculations and deliverables under this Agreement or any other Credit
Document shall be made or delivered, as applicable, in accordance therewith.

 

1.3   Terms Generally. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. References to “or” shall be
deemed to be disjunctive but not necessarily exclusive (i.e., unless the context
dictates otherwise, “or” shall be interpreted to mean “and/or” rather than
“either/or”).

 

 -46-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

The use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The use herein of the word “issue” or “issuance” with
respect to any Letter of Credit shall be deemed to include any amendment,
extension or renewal thereof. Unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Subsidiaries. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

 

1.4   Exchange Rates; Currency Equivalents

 

(a)   Administrative Agent or the applicable LC Issuing Bank, as applicable,
shall determine the applicable Spot Rate to be used for calculating Dollar
Equivalent and Canadian Dollar Equivalent amounts. Except for purposes of
financial statements delivered by Credit Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by
Administrative Agent or the applicable LC Issuing Bank, as applicable.

 

(b)   Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, then with respect to Canadian Dollar
Denominated Letters of Credit, such amount shall be the relevant Canadian
Dollars Equivalent of such Dollar amount, as determined by Administrative Agent
or the applicable LC Issuing Bank, as the case may be.

 

1.5   Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time in Dollar Equivalents; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any LC Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit for purposes of determining the L/C Obligation at any specified time
shall be equal to the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. In the event of any conflict between the terms hereof
and the terms of any LC Issuer Document, the terms in this Agreement shall
control.

 

1.6   Calculations. For purposes of all ratio and other calculations hereunder,
including in connection with calculating the Applicable Margin, covering periods
for which financial statements have not been delivered pursuant to Section
5.1(a) or (b) hereof, and are instead or also to be based upon information
contained in the financial statements delivered pursuant to the equivalent
provisions of the Existing Credit Agreement, such calculations shall be made on
further pro forma basis taking into account all Restricted Subsidiaries and
Collateral with respect to the Revolving Loans hereunder that do not provide
credit support for the obligations (or are

 

 -47-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

not “Restricted Subsidiaries”) under the Existing Credit Agreement.
Notwithstanding anything herein to the contrary, in respect of any event for
which a calculation hereunder is to be made with reference to financial
statements delivered pursuant to Section 5.1(b), where such calculation is to be
made during the period following the end of the Fiscal Quarter ended December 31
of any Fiscal Year, but prior to the delivery of audited financial statements
pursuant to Section 5.1(b) with respect to such Fiscal Year, the Borrowers may
include such Fiscal Quarter ended December 31 in such calculation; provided
that, prior to so doing, the Borrowers shall have delivered to the Agent
unaudited financial statements covering such Fiscal Quarter that would otherwise
satisfy the requirements of Section 5.1(a) (without regard to any deadlines for
delivery set forth in Section 5.1(a)).

 

1.7   Limited Conditionality. Notwithstanding anything to the contrary herein
(including in connection with any calculation made on a pro forma basis), if the
terms of this Agreement require (i) compliance with any financial ratio or
financial test (including, Section ‎6.6 hereof, any Leverage Ratio test or any
Interest Coverage Ratio test) or any cap expressed as a percentage or multiple
of Borrower Cash Flow, (ii) accuracy of any representation or warranty or the
absence of a Default or Event of Default (or any type of default or event of
default) or (iii) compliance with any basket or other condition, as a condition
to (1) the consummation of any Limited Conditionality Transaction (including in
connection with any acquisition or similar Investment or the assumption or
incurrence of Indebtedness that is a Limited Conditionality Transaction) or (2)
the making of any Restricted Payment solely for purposes of consummating a
Limited Conditionality Transaction, the determination of whether the relevant
condition is satisfied may be made, at the election of the Borrower, (A) in the
case of any Limited Conditionality Transaction, at the time of (or on the basis
of the financial statements for the most recently ended Measurement Period at
the time of) either (x) the execution of the definitive agreement with respect
to such Limited Conditionality Transaction or (y) the consummation of such
Limited Conditionality Transaction and (B) in the case of any Restricted Payment
solely for purposes of consummating a Limited Conditionality Transaction, at the
time of (or on the basis of the financial statements for the most recently ended
Measurement Period at the time of) (x) the declaration of such related
Restricted Payment or (y) the making of such related Restricted Payment, in each
case, after giving effect to the relevant Limited Conditionality Transaction or
such related Restricted Payment on a pro forma basis (including, in each case,
after giving effect to the relevant transaction, any relevant Indebtedness
(including the intended use of proceeds thereof) and after giving pro forma
effect to other Limited Conditionality Transactions entered into in connection
with such Limited Conditionality Transaction for which definitive agreements
have been executed, and no Default or Event of Default shall be deemed to have
occurred solely as a result of an adverse change in such financial ratio or test
occurring after the time such election is made (but any subsequent improvement
in the applicable financial ratio or test may be utilized by the Borrowers or
any Restricted Subsidiary). For the avoidance of doubt, if the Borrowers shall
have elected the option set forth in clause (x) of any of the preceding clauses
(1), (2) or (3) in respect of any transaction, then (X) the Borrower shall be
permitted to consummate such Limited Conditionality Transaction or such related
Restricted Payment even if any applicable test or condition shall cease to be
satisfied subsequent to the Borrower’s election of such option and (Y) in
connection with any subsequent transaction or event that requires compliance
with any financial ratio, financial test, basket or other condition, the
accuracy of a representation or warranty or the absence of a Default or Event of
Default following the date of such election and prior to the earlier of (i) the
date on which such Limited Condition Transaction

 

 -48-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

is consummated or such related Restricted Payment is made or (ii) the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, the
compliance with any such financial ratio, financial test, basket or other
condition, accuracy of a representation or warranty or the absence of a Default
or Event of Default shall be calculated or determined on a pro forma basis
assuming such Limited Condition Transaction or such related Restricted Payment
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated until such time as such Limited Condition Transaction has been
consummated or the definitive agreement with respect thereto has been terminated
or expires or such related Restricted Payment (or a determination not to make
such related Restricted Payment) has been made. The provisions of this Section
1.7 shall also apply in respect of the incurrence of any Incremental Facility.
Subject to the preceding sentences in this Section 1.7, for purposes of
determining whether any Indebtedness can be incurred pursuant to Section 2.22 or
Section 6.1 (including any applicable defined terms), in the event of an
incurrence of “revolving” Indebtedness, such Indebtedness shall be measured at
the time it is initially established (assuming such revolving facility to be
fully drawn) for purposes of determining whether such Indebtedness may be
incurred (and not tested for purposes of incurrence at the time of each
subsequent drawing). For the avoidance of doubt, the preceding sentence shall
not act to ignore subsequent drawings of any such revolving facility for
purposes of (i) the incurrence of other Indebtedness hereunder, (ii) calculation
of the Applicable Margin or any fees hereunder or (iii) compliance with Section
6.6.

 

1.8   Alternative Currencies.

 

(a)   Borrowers may from time to time request that Revolving Loans be made in a
currency other than Dollars or Canadian Dollars or Letters of Credit be issued
in a currency other than Dollars or Canadian Dollars; provided that such
requested currency is a lawful currency that is readily available and freely
transferable and convertible into Dollars. Such request shall be subject to the
approval of all Revolving Lenders and, in the case of any such request with
respect to the issuance of Letters of Credit denominated in any such other
currency, such request shall be subject to the approval of the applicable LC
Issuing Banks, in each case as set forth in Section 10.5(c)(ii).

 

(b)   Any such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen (15) Business Days prior to the requested date of the making
of such Revolving Loan or issuance of such Letter of Credit (or such other time
or date as may be agreed by the Administrative Agent (acting at the direction of
all Revolving Lenders) and, in the case of any such request pertaining to the
issuance of Letters of Credit, the applicable Issuing Banks, in its or their
sole discretion). In the case of any such request pertaining to Revolving Loans,
the Administrative Agent shall promptly notify each Revolving Lender and, in the
case of any such request pertaining to the issuance of Letters of Credit, the
applicable LC Issuing Bank thereof. Each applicable Revolving Lender (in the
case of any such request pertaining to Revolving Loans) and each applicable LC
Issuing Bank (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m. (New York City time),
ten (10) Business Days after receipt of such request whether it consents (and
which consent it shall be entitled to withhold in its sole discretion) to the
making of Revolving Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

 -49-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   Any failure by a Revolving Lender or LC Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
paragraph shall be deemed to be a refusal by such Revolving Lender or Issuing
Bank, as the case may be, to permit Revolving Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all Revolving Lenders consent to making Revolving Loans or the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the Borrowers, and the Borrowers and the Revolving Lenders shall amend
this Agreement and the other Credit Documents solely to the extent necessary to
accommodate such Borrowings or Letters of Credit (as applicable), in accordance
with Section 10.5(c)(ii). If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.8, the
Administrative Agent shall promptly so notify the Borrowers.

 

Section 2.   LOANS AND LETTERS OF CREDIT

 

2.1   Revolving Loans

 

(a)   Revolving Commitments.

 

(i)   On the Closing Date, the Revolving Loans of each Lender outstanding under
the Existing Credit Facility (each as defined therein) on the Closing Date
(immediately prior to the occurrence thereof), as set forth as “Existing Closing
Date Loans” in Schedule 2.1(a)(i), shall be continued (on a cashless basis), and
shall constitute and remain outstanding as Revolving Loans hereunder. The
continuations of such Revolving Loans shall not be subject to any breakage or
similar costs that might otherwise be payable pursuant to Section 2.16(c) or the
equivalent provision of the Existing Credit Agreement. In furtherance of the
foregoing, on the Closing Date, the initial Lenders hereunder shall make and
receive payments among themselves, in a manner acceptable to and approved by the
Administrative Agent, so that, after giving effect thereto, the Revolving Loans
are, on (and immediately after the occurrence of) the Closing Date, held ratably
by the Revolving Lenders in accordance with the respective Revolving Commitments
of the Revolving Lenders on the Closing Date.

 

(ii)   During the Revolving Commitment Period, subject to the terms and
conditions hereof, each Lender severally agrees to make Revolving Loans, which
will be made in Dollars or Canadian Dollars, to Borrowers in an aggregate amount
up to but not exceeding such Lender’s Revolving Commitment; provided that after
giving effect to the making of any Revolving Loans in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

(b)   Borrowing Mechanics for Revolving Loans.

 

(i)   Revolving Loans shall be made in an aggregate minimum amount of five
hundred thousand Dollars ($500,000) or Canadian Dollars (CAD $500,000) and

 

 -50-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

integral multiples of fifty thousand Dollars ($50,000) or Canadian Dollars (CAD
$50,000) in excess of that amount.

 

(ii)   Whenever any Borrower desires that Lenders make Revolving Loans, such
Borrower shall deliver to Administrative Agent a fully executed and delivered
Borrowing Notice And Certificate no later than (x) 1:00 p.m. (New York City
time) at least three (3) Business Days in advance of the proposed Credit Date in
the case of a Revolving Loan that is a Eurodollar Rate Loan or CDOR Loan, (y)
12:00 p.m. (New York City time) on the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan and (z) 1:00 p.m. (New York City time)
at least one (1) Business Day in advance of the proposed Credit Date in the case
of a Revolving Loan that is a Canadian Prime Rate Loan. A Borrowing Notice And
Certificate for a Revolving Loan that is a Eurodollar Rate Loan or CDOR Loan
shall be revocable on and after the related Interest Rate Determination Date;
provided that such Borrower shall be bound to make a borrowing in accordance
therewith unless such Borrower compensates Lenders in accordance with Section
2.16(c). Each Lender may, at its option, make any Revolving Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Revolving
Loan; provided that any exercise of such option shall not affect in any manner
the obligation of the Borrowers to repay such Revolving Loan in accordance with
the terms of this Agreement.

 

(iii)   Notice of receipt of each Borrowing Notice And Certificate in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by Administrative Agent to each applicable Lender by telefacsimilefacsimile or
electronic transmission means with reasonable promptness, but (provided
Administrative Agent shall have received such notice by 1:00 p.m. (New York City
time)) not later than 1:30 p.m. (New York City time) on the same day as
Administrative Agent’s receipt of such Notice from Borrowers.

 

(iv)   Subject to Section 2.14(b), each Lender shall make the amount of its
Revolving Loan (in the applicable currency) available to Administrative Agent
not later than 1:00 p.m. (New York City time) on the applicable Credit Date (or
2:30 p.m. on the Credit Date for same day Base Rate Borrowings) by wire transfer
of same day funds, at the Principal Office designated by Administrative Agent.
Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Revolving Loans available to Borrowers (in the applicable currency) by no later
than 2:00 p.m. on the applicable Credit Date (or 3:00 p.m. on the Credit Date
for same day Base Rate Borrowings) by causing an amount of same day funds in the
requested currency equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrowers as
may be designated in writing to Administrative Agent by Borrowers.

 

(c)   Right to Repay and Reborrow. Subject to the terms and conditions of this
Agreement, Borrowers may borrow, repay and reborrow under the Revolving
Commitment during the Revolving Commitment Period.

 

 -51-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

2.2   Swingline Loans

 

(a)   Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, Swingline Lender agrees to make Swingline Loans to Borrowers from
time to time during the Revolving Commitment Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding twenty-five million
Dollars ($25,000,000) or Canadian Dollars (CAD $25,000,000) or (ii) the Total
Utilization of Revolving Commitments exceeding the Revolving Commitments then in
effect; provided that Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Swingline Lender may, at its
option, make any Swingline Loan by causing any domestic or foreign branch or
Affiliate of the Swingline Lender to make such Swingline Loan; provided that any
exercise of such option shall not affect in any manner the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrowers may borrow, prepay, and reborrow Swingline Loans.

 

(b)   Notice of Swingline Loans by Borrowers. To request a Swingline Loan,
Borrowers shall notify Swingline Lender of such request in writing, not later
than 2:00 p.m., New York City time, on the day of a proposed Swingline Loan.
Each such notice shall be revocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan, and shall
be deemed to be a reaffirmation that the conditions set forth in Section 3.2 are
satisfied as of the date of the last Borrowing Notice And Certificate or Notice
of LC Activity and Certificate, whichever was most recently delivered to the
Administrative Agent. If limitations set forth in the first sentence of Section
2.2(a) are satisfied and no Event of Default has occurred and is continuing, (i)
Administrative Agent will promptly advise Swingline Lender of any such notice
received from Borrowers and (ii) the Swingline Lender shall make each Swingline
Loan available to Borrowers to an account of the applicable Borrower specified
in the request by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

(c)   Repayment of Swingline Loan. Each Borrower, jointly and severally, hereby
unconditionally promises to pay to Swingline Lender the then unpaid principal
amount of each Swingline Loan upon the earlier of (i) the Termination Date and
(ii) on or prior to the date that is fifteen (15) Business Days after the making
of the relevant Swingline Loan; provided, however, that upon the relevant
Borrower’s tendering of the applicable Conversion/Continuation Notice received
by the Swingline Lender and the Administrative Agent no later than 11 a.m. (New
York City time) on the date of the expiration of (but during) such fifteen (15)
Business Day period, and limited to the amount of the unutilized portion of the
Revolving Commitments, the relevant Borrower may elect to have such Swingline
Loan converted into a Revolving Loan on such date, so long as the conditions
precedent set forth in Section 3.2 are met as of the date of such conversion.
Upon effectiveness of such conversion, the provisions of Section 2.3(c) shall
apply mutatis mutandis as though the Swingline Loan converted into a Revolving
Loan were a Letter of Credit as referred to therein.

 

(d)   Payments Directly to Swingline Lender. Except as otherwise provided in
Section 2.2(e), Borrowers shall make all payments of principal and interest in
respect of the Swingline Loans directly to Swingline Lender.

 

 -52-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(e)   Participations by Lenders in Swingline Loans. The Swingline Lender may, by
written notice given to Administrative Agent not later than 2:00 p.m., New York
City time, on any Business Day require the Lenders to acquire participations in
all or a portion of the Swingline Loans outstanding. Such notice to
Administrative Agent shall specify the aggregate amount of Swingline Loans in
which the Lenders will participate. Promptly upon receipt of such notice,
Administrative Agent will give notice thereof to each Lender, specifying in such
notice each Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, within one Business Day after
receipt of notice as provided in this Section 2.2(c), to pay to Administrative
Agent, for the account of Swingline Lender, such Lender’s Pro Rata Share of such
Swingline Loan or Loans (and to the extent such amounts are paid, such Swingline
Loan shall be deemed to be a Revolving Loan (and not a Swingline Loan) for
purposes of this Agreement). Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this Section
2.2(e) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuation of a Default
or Event of Default or reduction or termination of the Revolving Commitments,
and that each such payment shall be made without any offset, counterclaim,
defense, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this Section 2.2(e) by wire transfer of
immediately available funds, in the same manner as provided in Section
2.1(b)(iv) with respect to Loans made by such Lender (and Section 2.1(b)(iv)
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
Administrative Agent shall promptly pay to Swingline Lender the amounts so
received by it from the Lenders. Administrative Agent shall notify Borrowers of
any participation in any Swingline Loan acquired pursuant to this Section
2.2(e), and thereafter payments in respect of such Swingline Loan shall be made
to Administrative Agent and not to Swingline Lender. Any amounts received by
Swingline Lender from Borrowers (or other party on behalf of Borrowers) in
respect of a Swingline Loan after receipt by Swingline Lender of the proceeds of
a sale of participations therein shall be promptly remitted to Administrative
Agent; any such amounts received by Administrative Agent shall be promptly
remitted by Administrative Agent to the Lenders that shall have made their
payments pursuant to this Section 2.2(e) and to Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this Section 2.2(e) shall not relieve Borrowers of any default in
the payment thereof.

 

2.3   Letters of Credit

 

(a)   Letters of Credit.

 

(i)   Subject to the terms and conditions set forth herein, (A) on the Closing
Date, each Existing Letter of Credit shall remain outstanding, in accordance
with its terms, and shall constitute a Letter of Credit hereunder; (B) each LC
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.3, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in Canadian Dollars (subject
to the limitations set forth below) for the account of US Borrower, Canada
Borrower or their respective Affiliates in an aggregate stated amount not to
exceed such LC Issuing Bank’s “Revolving Loan and Letter of Credit Commitment”
set forth on Appendix A, and to amend or extend Letters of Credit

 

 -53-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

previously issued by it, in accordance with Section 2.3(b) below and the
applicable LC Issuing Banks shall continue any Existing Letters of Credit, and
(2) to honor drawings under the Letters of Credit; and (C) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of US
Borrower or Canada Borrower or their respective Affiliates and any drawings
thereunder; provided that, in the case of clause (B)(1) above, after giving
effect to any Credit Extension with respect to any Letter of Credit, (w) solely
with respect to Letters of Credit issued in support of obligations of Affiliates
of the US Borrower or Canada Borrower that are not Credit Parties or Restricted
Subsidiaries, the requirements of Section 6.4(c) shall have been satisfied as of
the date of such issuance, (x) the Total Utilization of Revolving Commitments
shall not exceed the Revolving Commitments then in effect and (y) the L/C
Obligations shall not exceed the L/C Sublimit then in effect. Each request by US
Borrower or Canada Borrower for the issuance, amendment or extension of a Letter
of Credit shall be deemed to be a representation by US Borrower or Canada
Borrower (as applicable) that the Credit Extension so requested complies with
the conditions set forth in clauses (x) and (y). Within the foregoing limits,
and subject to the terms and conditions hereof, US Borrower’s and Canada
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly US Borrower and Canada Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. Subject to the L/C Sublimit, the US
Borrower or Canada Borrower, and any Revolving Lender, may agree to and amend
Appendix A to establish or increase (as the case may be) a commitment to issue
Letters of Credit by such Revolving Lender, which, for the avoidance of doubt,
shall not require the consent of any other Person.

 

(ii)   No LC Issuing Bank shall issue, amend or extend any Letter of Credit, if:

 

(1)   subject to Section 2.3(b), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless such LC Issuing Bank has approved such expiry date;
provided that any such Letter of Credit may provide for the renewal thereof in
accordance with Section 2.3(b); or

 

(2)   the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit will be Cash
Collateralized on or prior to the Letter of Credit Expiration Date in an amount
equal to at least 102% of the face amount of such Letter of Credit;

 

provided that, the terms of each Letter of Credit may, if requested by the US
Borrower or Canada Borrower prior to issuance, amendment or extension, as
applicable, of such Letter of Credit, (A) require the LC Issuing Bank to give
the beneficiary named in such Letter of Credit notice of any notice of
termination or non-renewal and (B) permit such beneficiary, upon receipt of such
notice, to draw under such Letter of

 

 -54-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Credit prior to the date such Letter of Credit otherwise would have been
terminated or not renewed.

 

(iii)   No LC Issuing Bank shall be under any obligation to issue, amend or
extend any Letter of Credit if:

 

(1)   any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such LC Issuing Bank from
issuing the Letter of Credit, or any Governmental Rule applicable to such LC
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such LC Issuing Bank
shall (A) prohibit, or request that such LC Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular,
(B) impose upon such LC Issuing Bank with respect to the Letter of Credit any
Change in Law or Governmental Rule regarding required capital adequacy or
liquidity (for which such LC Issuing Bank is not compensated under Section 2.17)
which was not in effect or applicable to such LC Issuing Bank on the Closing
Date, or (C) impose upon such LC Issuing Bank any unreimbursed loss, cost or
expense (for which such LC Issuing Bank is not compensated under Section 2.17 or
otherwise to the satisfaction of the LC Issuing Bank, at the Borrowers’
election) which was not applicable on the Closing Date and which such LC Issuing
Bank in good faith, and in its sole discretion, deems material to it;

 

(2)   the issuance of the Letter of Credit would violate one or more policies of
the applicable LC Issuing Bank applicable to letters of credit generally applied
to such LC Issuing Bank’s similarly situated customers, including a policy not
to issue Letters of Credit in the requested currency;

 

(3)   except as otherwise agreed by Administrative Agent and the applicable LC
Issuing Bank (such consent not to be unreasonably withheld), the Letter of
Credit is in an initial stated amount less than twenty-five thousand Dollars
($25,000) or Canadian Dollars (CAD $25,000); or

 

(4)   any Revolving Lender is at that time a Defaulting Lender, unless the
applicable LC Issuing Bank in good faith, and in its sole discretion, is
satisfied that (x) the participations in any existing Letters of Credit as well
as the new, amended or extended Letter of Credit has been or will be fully
allocated among the Non-Defaulting Lenders in a manner consistent with Section
2.20(a)(iii) or (y) such Defaulting Lender shall not participate therein except
to the extent such Defaulting Lender’s participation has been or will be fully
Cash Collateralized in accordance with Section 2.20(c).

 

 -55-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(iv)   Each LC Issuing Bank shall agree to amend or extend any Letter of Credit
if (1) such LC Issuing Bank would have any obligation at such time to issue the
Letter of Credit in its amended or extended form under the terms hereof, and (2)
the beneficiary of the Letter of Credit accepts the proposed amendment or
extension to the Letter of Credit.

 

(v)   Each LC Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each LC Issuing Bank shall have all of the benefits and
immunities (1) provided to Administrative Agent in Section 9 with respect to any
acts taken or omissions suffered by such LC Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and LC Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Section 9 included the LC Issuing Banks with
respect to such acts or omissions, and (2) as additionally provided herein with
respect to the LC Issuing Banks.

 

(b)   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i)   Subject to Section 3.2(a), each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the US Borrower or Canada
Borrower and delivered to the applicable LC Issuing Bank (with a copy to
Administrative Agent) in the form of a Notice of LC Activity and Certificate and
Letter of Credit Application, appropriately completed and signed by an
Authorized Representative of US Borrower or Canada Borrower (as applicant for
such Letter of Credit, as applicable); provided, however, that amendments not
expressly contemplated by such Notice of LC Activity and Certificate shall be as
reasonably agreed and coordinated by the LC Issuing Bank and the US Borrower or
Canada Borrower (as applicable). Such Notice of LC Activity and Certificate and
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable LC Issuing Bank, by personal delivery or by any other means
acceptable to such LC Issuing Bank. Such Notice of LC Activity and Certificate
and Letter of Credit Application must be received by the applicable LC Issuing
Bank and Administrative Agent not later than 1:00 p.m. (New York City time) at
least three (3) Business Days (or such later date and time as Administrative
Agent, such LC Issuing Bank and US Borrower or Canada Borrower may agree in a
particular instance in their reasonable discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable LC Issuing Bank:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof (Dollars or Canadian
Dollars); (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
LC Issuing Bank may reasonably require in accordance with its customary
practice, as applied to similarly-situated customers. In the case of a request

 

 -56-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable LC
Issuing Bank (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment (including, in the case of an extension of such Letter of
Credit, the extended expiry date, which shall be subject to Section 2.3(a)(ii));
and (4) such other matters as such LC Issuing Bank may reasonably require in
accordance with its customary practice, as applied to similarly-situated
customers. Additionally, US Borrower or Canada Borrower (as applicable) shall
furnish to the applicable LC Issuing Bank (with a copy to the Administrative
Agent) such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any LC Issuer Documents, as such LC
Issuing Bank may reasonably require in accordance with its customary practice,
as applied to similarly-situated customers.

 

(ii)   Promptly after receipt of any Notice of LC Activity and Certificate and
Letter of Credit Application, the applicable LC Issuing Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Notice of LC Activity and Certificate and Letter of
Credit Application from US Borrower or Canada Borrower (as applicable) and, if
not, the applicable LC Issuing Bank will provide Administrative Agent with a
copy thereof. Unless the applicable LC Issuing Bank has received written notice
from any Lender, Administrative Agent or any Credit Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.2 shall not then be satisfied, then, subject to the terms and
conditions hereof, such LC Issuing Bank shall, on the requested date, issue a
Letter of Credit for the account of US Borrower or Canada Borrower or their
respective Affiliates (as applicable) or enter into the applicable amendment, as
the case may be, in each case in accordance with such LC Issuing Bank’s usual
and customary business practices and, if requested, its standard Letter of
Credit Application. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such LC Issuing Bank a risk participation in such
Letter of Credit in an amount equal to the product of such Revolving Lender’s
Pro Rata Share of the Revolving Commitments times the amount of such Letter of
Credit.

 

(iii)   If US Borrower or Canada Borrower so requests in any applicable Notice
of LC Activity and Certificate or Letter of Credit Application, the applicable
LC Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such LC Issuing Bank to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior written notice to the beneficiary thereof at least sixty
(60) days prior to the then scheduled expiry thereof (the “Non-Extension Notice
Date”). US Borrower or Canada Borrower shall not be required to make a specific
request to such LC Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) such LC Issuing Bank to permit the extension of such

 

 -57-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Letter of Credit at any time prior to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that such LC Issuing Bank shall
not permit any such extension if (A) such LC Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of Section 2.3(a)(ii) or (iii), Section 3.2 (other than Section 3.2(a)(i)
and (v)) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from Administrative Agent, any Lender or US Borrower
or Canada Borrower (as applicable) that one or more of the conditions specified
in Section 3.2 (other than Section 3.2(a)(i) and (v)), the satisfaction of which
would be required to issue such Letter of Credit in its revised form (as
extended), is not then satisfied, and in each such case directing such LC
Issuing Bank not to permit such extension; provided further that, the
beneficiary of any such Letter of Credit shall be permitted to draw upon such
Letter of Credit at any time prior to its scheduled expiry date.

 

(iv)   Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable LC Issuing Bank will also deliver to US Borrower or
Canada Borrower (as applicable) and Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

(v)   The Existing Letters of Credit shall remain in place as if issued under
this Section 2.3(b) on the Closing Date and shall constitute Letters of Credit
under this Agreement for all purposes, including determining usage of the
Revolving Commitment, accrual and payment of fees in respect of such Letters of
Credit, the obligations of the applicable Borrower to reimburse each LC Issuing
Bank for any drawings under Existing Letters of Credit, the deemed borrowing of
any Revolving Loans in respect of any Unreimbursed Amounts, and otherwise.

 

(c)   Drawings and Reimbursements; Funding of Participations.

 

(i)   Upon any payment by an LC Issuing Bank under any Letter of Credit against
presentation of the drafts or other documents or certificates required for a
beneficiary to draw under such Letter of Credit (the date of each such payment,
a “Honor Date”), the relevant LC Issuing Bank that issued such Letter of Credit
shall notify promptly US Borrower or Canada Borrower (as applicable) and
Administrative Agent thereof. Not later than 3:00 p.m. (New York City time) on
the third Business Day following the date of any payment by any LC Issuing Bank
under a Letter of Credit (each such date, a “Reimbursement Date”), the
applicable Borrower (that was the applicant with respect to such Letter of
Credit) shall reimburse such LC Issuing Bank in an amount equal to the amount of
such drawing together with interest (if any) on such amount calculated with
respect to Letters of Credit at the Base Rate or Canadian Prime Rate (as
applicable) (the “Reimbursement Amount”). Unless the applicable Borrower shall
have notified Administrative Agent and such LC Issuing Bank prior to 11:00 a.m.
(New York City time) on the Reimbursement Date that such Borrower intends to
reimburse such LC Issuing Bank for the Reimbursement Amount with funds other
than the proceeds of

 

 -58-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Revolving Loans, such Borrower (for its account) shall be deemed to have given a
timely Borrowing Notice And Certificate to Administrative Agent (as described in
the next sentence) and Administrative Agent shall promptly notify each Revolving
Lender of the Honor Date, the Reimbursement Amount (expressed in Dollars or
Canadian Dollars (as applicable)) (the “Unreimbursed Amount”), and the amount of
such Revolving Lender’s Pro Rata Share thereof. In such event, so long as no
Event of Default has occurred and is continuing, the applicable Borrower shall
be deemed to have requested a borrowing (by such Borrower) of a Revolving Loan
that is a Eurodollar Rate Loan or CDOR Loan (as applicable) to be disbursed on
the Reimbursement Date in an amount equal to the Reimbursement Amount, without
regard to the minimum and multiples specified in Section 2.1 for the principal
amount of Revolving Loans, but subject to the amount of the unutilized portion
of the Revolving Commitments. Any notice given by such LC Issuing Bank or
Administrative Agent pursuant to this Section 2.3(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)   Each Revolving Lender shall upon any notice pursuant to Section 2.3(c)(i)
make (or cause any domestic or foreign branch or Affiliate of such Revolving
Lender to make) funds available (and Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable LC
Issuing Bank, in Dollars or Canadian Dollars (as applicable), at Administrative
Agent’s Principal Office for Dollar or Canadian Dollar denominated payments (as
applicable with respect to such Letter of Credit) in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by Administrative Agent, whereupon, subject to the
provisions of Section 2.3(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Eurodollar
Rate Loan or CDOR Loan to US Borrower or Canada Borrower (as applicable) in such
amount. Administrative Agent shall remit the funds so received to the applicable
LC Issuing Bank in Dollars or Canadian Dollars (as applicable).

 

(iii)   With respect to any Unreimbursed Amount that is not fully refinanced by
a borrowing of Revolving Loans because an Event of Default has occurred and is
continuing, US Borrower or Canada Borrower (as applicable with respect to such
Letter of Credit) shall be deemed to have incurred from the applicable LC
Issuing Bank an L/C Borrowing in the amount of the Reimbursement Amount that is
not so refinanced, which L/C Borrowing shall be due and payable by such Borrower
on demand (together with interest) and shall bear interest at the Default Rate
from and after the date such L/C Borrowing is deemed to have occurred. In such
event, each payment by a Revolving Lender (or by such Revolving Lender’s
domestic or foreign branch or Affiliate) to Administrative Agent for the account
of the applicable LC Issuing Bank pursuant to Section 2.3(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.3.

 

(iv)   Unless and until a Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.3(c) to reimburse the applicable LC Issuing
Bank

 

 -59-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Pro Rata Share of such amount shall be solely for the account
of such LC Issuing Bank.

 

(v)   Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable LC Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.3(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against such LC Issuing Bank, US Borrower, Canada Borrower, any
Restricted Subsidiary or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that no Revolving Lender will be obligated to make Revolving
Loans pursuant to this Section 2.3(c) if an Event of Default has occurred and is
continuing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of US Borrower or Canada Borrower (with respect to Letters of
Credit issued at its request) to reimburse the applicable LC Issuing Bank for
the amount of any payment made by such LC Issuing Bank under any Letter of
Credit, together with interest as provided herein.

 

(vi)   If any Revolving Lender fails to make available to Administrative Agent
for the account of the applicable LC Issuing Bank any amount required to be paid
by such Revolving Lender pursuant to the foregoing provisions of this Section
2.3(c) by the time specified in Section 2.3(c)(ii), then, without limiting the
other provisions of this Agreement, the applicable LC Issuing Bank shall be
entitled to recover from such Revolving Lender (acting through Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable LC Issuing Bank at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the LC Issuing Bank in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Revolving Loan included in the relevant borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable LC Issuing Bank submitted to any Revolving Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)   Repayment of Participations.

 

(i)   At any time after the applicable LC Issuing Bank has made a payment under
any Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.3(c), if Administrative Agent receives for the account of the applicable LC
Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from US Borrower or Canada Borrower (as
applicable) or otherwise, including proceeds of Cash Collateral applied thereto
by Administrative Agent), Administrative Agent will distribute to such Revolving
Lender its Pro Rata Share thereof

 

 -60-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

in Dollars, Canadian Dollars or in the same funds as those received by
Administrative Agent.

 

(ii)   If any payment received by Administrative Agent for the account of the
applicable LC Issuing Bank pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 10.10 (including
pursuant to any settlement entered into by such LC Issuing Bank in its
discretion), each Revolving Lender shall pay to Administrative Agent for the
account of the applicable LC Issuing Bank its Pro Rata Share thereof on demand
of Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Revolving Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

(e)   Obligations Absolute. The obligation of US Borrower or Canada Borrower (as
applicable) to reimburse an LC Issuing Bank for each L/C Borrowing (requested or
deemed requested by it) under each Letter of Credit and to repay each L/C
Borrowing (as further set forth herein) shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)   any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Credit Document;

 

(ii)   the existence of any claim, counterclaim, setoff, defense or other right
that Borrowers or any Affiliate may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such LC Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)   any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)   waiver by such LC Issuing Bank of any requirement that exists for such LC
Issuing Bank’s protection and not the protection of US Borrower or Canada
Borrower or any waiver by such LC Issuing Bank which does not in fact materially
prejudice US Borrower or Canada Borrower (as applicable);

 

(v)   honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

 

(vi)   any payment made by such LC Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

 -61-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(vii)   any payment by such LC Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such LC Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)   any adverse change in the relevant exchange rates or in the
availability of Canadian Dollars to US Borrower or Canada Borrower or any of
their respective Affiliates or in the relevant currency markets generally; or

 

(ix)   any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, US Borrower or Canada
Borrower or any of their respective Affiliates.

 

US Borrower or Canada Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with US Borrower’s or Canada Borrower’s instructions
or other irregularity, US Borrower or Canada Borrower (as applicable) will
promptly notify the applicable LC Issuing Bank. US Borrower or Canada Borrower
(as applicable) shall be conclusively deemed to have waived any such claim
against the applicable LC Issuing Bank and its correspondents unless such notice
is given as aforesaid.

 

(f)   Role of LC Issuing Bank. In paying any drawing under a Letter of Credit,
each LC Issuing Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the LC Issuing Banks, Administrative Agent, any of their
respective Related Parties nor any participant or assignee of the LC Issuing
Banks shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Revolving Lenders, as applicable; (ii) any action taken or omitted in
the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or LC Issuer Document. Each of US
Borrower and Canada Borrower (as applicable) hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude US Borrower or Canada Borrower from pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the LC Issuing Banks, Administrative
Agent, any of their respective Related Parties nor any participant or assignee
of the LC Issuing Banks shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.3(e); provided, however, that
anything in such clauses to the contrary notwithstanding, US Borrower or Canada
Borrower (as applicable) may have a claim against the LC Issuing Banks, and the
LC Issuing Bank may be liable to US Borrower or Canada Borrower (as applicable),
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered

 

 -62-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

by either US Borrower or Canada Borrower which US Borrower or Canada Borrower
proves were caused by such LC Issuing Bank’s willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, such LC
Issuing Bank may, in its sole discretion, accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such LC Issuing
Bank shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The LC Issuing
Banks may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(known as “SWIFT”) message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

 

(g)   Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an LC Issuing Bank and US Borrower or Canada Borrower (as
applicable) when a Letter of Credit is issued, the rules of the ISP or UCP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the LC Issuing
Banks shall not be responsible to US Borrower or Canada Borrower for, and such
LC Issuing Bank’s rights and remedies against US Borrower or Canada Borrower (as
applicable) shall not be impaired by, any action or inaction of such LC Issuing
Bank required or permitted under any Governmental Rule that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Governmental Rules of a jurisdiction where such LC Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)   Reporting of Letter of Credit Information. For so long as any Letter of
Credit issued by an LC Issuing Bank other than Administrative Agent is
outstanding, such LC Issuing Bank shall deliver to Administrative Agent and US
Borrower or Canada Borrower on the last Business Day of each calendar month, and
on each date that an Credit Extension occurs with respect to any such Letter of
Credit, a report in the form satisfactory to Administrative Agent, appropriately
completed with the information for every outstanding Letter of Credit issued by
such LC Issuing Bank. Administrative Agent shall deliver to the Lenders on a
monthly basis a report of all outstanding Letters of Credit.

 

(i)   Letters of Credit Issued for Affiliates. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Operating Company Subsidiary or any other
Affiliate of a Borrower, US Borrower or Canada Borrower (as applicable) (as
applicant with respect to such Letter of Credit) shall be obligated to reimburse
the applicable LC Issuing Bank hereunder for any and all drawings under such
Letter of Credit. Each Borrower hereby acknowledge that the issuance of Letters
of Credit for the account of any Restricted Operating Company Subsidiary or any
other Affiliate of such Borrower inures to the benefit of such Borrower, and
that such Borrower’s business derives substantial benefits from the businesses
of such parties.

 

 -63-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(j)   Limitations. Notwithstanding anything to the contrary herein, for
avoidance of doubt, any Letter of Credit requested by US Borrower (and all
obligations of reimbursement with respect thereto, including on account of any
L/C Borrowing) shall not be (or be deemed) guaranteed by Canada Borrower or
subject to reimbursement by Canada Borrower in excess of the limitations set
forth in Section 7.11.

 

2.4   Pro Rata Shares. All Revolving Loans shall be made, and all participations
in Letters of Credit and Swingline Loans shall be purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that the obligations of the Lenders hereunder are separate, no Lender
shall be responsible for any default by any other Lender in such other Lender’s
obligation to make a Revolving Loan requested hereunder or purchase such
participation required hereby nor shall any Revolving Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Revolving Loan requested hereunder or
purchase such participation required hereby.

 

2.5   Use of Proceeds. The proceeds of the Revolving Loans and the issuance of
Letters of Credit shall be applied by Borrowers for Permitted Uses. The proceeds
of a Swingline Loan shall be applied by Borrowers for Permitted Swingline Uses.
No portion of the proceeds of any Credit Extension shall be used in any manner
that causes or might cause such Credit Extension or the application of such
proceeds to violate Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

2.6   Evidence of Debt; Lenders’ Books and Records; Notes

 

(a)   Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrowers to such
Lender, including the amounts of the Revolving Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on Borrowers, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrowers’ Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b)   Notes. If so requested by any Lender by written notice to Borrowers (with
a copy to Administrative Agent) at least five (5) Business Days prior to the
Closing Date, or at any time thereafter, to the effect that a promissory note or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Loans owing to, or to be made by, such Lender, the Borrowers shall execute
and deliver to such Lender (or, if applicable and if so specified in such
notice, to any Person who is a permitted assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
date that is five (5) Business Days prior to the Closing Date, promptly after
Borrowers’ receipt of such notice) a Note or Notes to evidence such Lender’s
Loan, as the case may be (and, if applicable, prior to its receipt of any such
new Note or Notes, such Lender shall surrender any previously issued Notes to
Administrative Agent for cancellation).

 

 -64-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   Booking of Loans. Any Lender may make, carry or transfer Loans at, to, or
for the account of any of its branch offices or the office of an Affiliate of
such Lender.

 

2.7   Interest on Loans

 

(a)   Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows: (i) if a Base Rate Loan, at the
Base Rate plus the Applicable Margin for Base Rate Loans; (ii) if a Eurodollar
Rate Loan, at the Eurodollar Rate plus the Applicable Margin for Eurodollar Rate
Loans; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate plus the
Applicable Margin for Canadian Prime Rate Loans; and (iv) if a CDOR Loan, at the
CDOR Rate plus the Applicable Margin for CDOR Loans.

 

(b)   The basis for determining the rate of interest with respect to any
Revolving Loan, and the Interest Period with respect to any Eurodollar Rate Loan
or CDOR Loan, shall be selected by Borrowers and notified to Administrative
Agent pursuant to the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, as the case may be. If on any day a Revolving
Loan is outstanding with respect to which a Borrowing Notice And Certificate or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Revolving Loan shall be a Base Rate
Loan or Canadian Prime Rate Loan (as applicable). Each Swingline Loan shall be a
Base Rate Loan or Canadian Prime Rate Loan (as applicable).

 

(c)   In connection with Eurodollar Rate Loans and CDOR Loans (in the aggregate)
there shall be no more than eighteen (18) Interest Periods outstanding at any
time. In the event Borrowers fail to specify between a Base Rate Loan or a
Eurodollar Rate Loan (or a Canadian Prime Rate Loan or a CDOR Loan, as
applicable) in the applicable Borrowing Notice And Certificate or
Conversion/Continuation Notice, such Revolving Loan (if outstanding as a
Eurodollar Rate Loan or CDOR Loan) will be automatically converted into a Base
Rate Loan or Canadian Prime Rate Loan on the last day of the then-current
Interest Period for such Revolving Loan (or if outstanding as a Base Rate Loan
or Canadian Prime Rate Loan will remain as, or (if not then outstanding) will be
made as, a Base Rate Loan or Canadian Prime Rate Loan). In the event Borrowers
fail to specify an Interest Period for any Eurodollar Rate Loan or CDOR Loan in
the applicable Borrowing Notice And Certificate or Conversion/Continuation
Notice, Borrowers shall be deemed to have selected an Interest Period of one (1)
month. Administrative Agent shall promptly notify Borrowers and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans or
CDOR Loans upon determination of such interest rate. At any time that Base Rate
Loans or Canadian Prime Rate Loans are outstanding, Administrative Agent shall
notify Borrowers and the Lenders of any change in Administrative Agent’s prime
rate used in determining the Base Rate or Canadian Prime Rate promptly following
the public announcement of such change.

 

(d)   Interest payable pursuant to Section 2.7(a) shall be computed (i) in the
case of CDOR Loans and in the case of Base Rate Loans or Canadian Prime Rate
Loans bearing interest at a rate determined by reference to a Base Rate or
Canadian Prime Rate (as applicable) calculated pursuant to clause (a) of the
definition of Base Rate or Canadian Prime Rate (as

 

 -65-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

applicable), on the basis of a 365- day or 366-day year, as the case may be, and
(ii) in the case of all other Base Rate Loans, Canadian Prime Rate Loans and
Eurodollar Rate Loans, on the basis of a 360-day year, in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Revolving Loan, the date of the making of such
Revolving Loan or the first day of an Interest Period applicable to such
Revolving Loan or, with respect to a Base Rate Loan or Canadian Prime Rate Loans
being converted from a Eurodollar Rate Loan or CDOR Loan (as applicable), the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan (or
Canadian Prime Rate Loan to CDOR Loan), as the case may be, shall be included,
and the date of payment of such Revolving Loan or the expiration date of an
Interest Period applicable to such Revolving Loan or, with respect to a Base
Rate Loan or Canadian Prime Rate Loan being converted to a Eurodollar Rate Loan
or CDOR Loan, the date of conversion of such Base Rate Loan to such Eurodollar
Rate Loan (or Canadian Prime Rate Loan to CDOR Loan), as the case may be, shall
be excluded; provided, if a Revolving Loan is repaid on the same day on which it
is made, one (1) day’s interest shall be paid on that Revolving Loan.

 

(e)   Except as otherwise set forth herein, interest on each Revolving Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Revolving Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Revolving Loans,
including final maturity of the Revolving Loans.

 

(f)   US Borrower agrees to pay to the Administrative Agent (for the benefit of
each LC Issuing Bank), with respect to drawings honored under any Letter of
Credit issued by an LC Issuing Bank, interest on the amount paid by such LC
Issuing Bank in respect of each such honored drawing, at a rate equal to (i) for
the period from the Honor Date to but excluding the Reimbursement Date, the rate
of interest otherwise payable hereunder with respect to Revolving Loans that are
Base Rate Loans or Canadian Prime Rate Loans, and (ii) thereafter, the Default
Rate in respect of any Unreimbursed Amounts that have not been refinanced in
accordance with Section 2.3(c)(i). For the period of time between the Honor Date
and the Reimbursement Date (or such later date such amount is reimbursed on
behalf of US Borrower), the interest accruing on such amounts will be for the
account of the applicable LC Issuing Bank until reimbursed for all amounts other
than the LC Issuing Bank’s Pro Rata Share thereof.

 

(g)   Interest payable pursuant to Sections 2.7(f) shall be computed on the
basis of a 365/366-day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the Administrative Agent of any
payment of interest pursuant to Section 2.7(f), the Administrative Agent shall
distribute to each Revolving Lender, out of the interest received by the
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which the applicable LC Issuing Bank is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of any Revolving Loans), the amount that such Revolving Lender
would have been entitled to receive in respect of the Letter of Credit Fees that
would have been payable in respect of such Letter of Credit for such period if
no drawing had been honored under such Letter of Credit.

 

 -66-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(h)   Canada Interest Act. For the purposes of the Interest Act (Canada) and
disclosure under such act, whenever interest to be paid under this Agreement is
to be calculated on the basis of a year of 360 or 365 days or any other period
of time that is less than a calendar year, the yearly rate of interest to which
the rate used pursuant to such calculation is equivalent is the rate so used
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by either 360 or 365 or such other period of
time, as the case may be.

 

2.8   Conversion/Continuation

 

(a)   Subject to Section 2.16 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans or CDOR Loans) so long as no Event of
Default shall have occurred and then be continuing, Borrowers shall have the
option:

 

(i)   to convert at any time all or any part of any Revolving Loan in a minimum
amount equal to five hundred thousand Dollars ($500,000) or Canadian Dollars
(CAD $500,000) and integral multiples of fifty thousand Dollars ($50,000) or
Canadian Dollars (CAD $50,000) in excess of that amount or, if different, the
entire amount of the Revolving Loan being converted, from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan or CDOR Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan or CDOR Loan unless Borrowers shall pay all amounts due under Section
2.16 in connection with any such conversion; or

 

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan or CDOR Loan, to continue all or any portion of such Revolving Loan in
a minimum amount equal to five hundred thousand Dollars ($500,000) or Canadian
Dollars (CAD $500,000) and integral multiples of fifty thousand Dollars
($50,000) or Canadian Dollars (CAD $50,000) in excess of that amount or, if
different, the entire amount of the Revolving Loan being continued, as a
Eurodollar Rate Loan or CDOR Loan.

 

(b)   Borrowers shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 11:00 a.m. (New York City time) on the date of the proposed
Conversion/Continuation Date (in the case of a conversion to, or continuation
of, a Base Rate Loan or Canadian Prime Rate Loan) and at least three
(3) Business Days in advance of the proposed Conversion/Continuation Date (in
the case of a conversion to an Eurodollar Rate Loan or CDOR Loan). Subject to
the foregoing, in the event that the applicable Borrower shall not deliver a
Conversion/Continuation Notice with respect to any Eurodollar Rate Loan or CDOR
Loan as provided above, such Eurodollar Rate Loan or CDOR Loan (unless repaid)
shall automatically be continued as a Eurodollar Rate Loan or CDOR Loan (as
applicable) with a one month Interest Period at the expiration of the then
current Interest Period. A Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Loan or CDOR Loan (or telephonic notice in
lieu thereof) shall be revocable on and after the related Interest Rate
Determination Date; provided that the applicable Borrower shall be bound to
effect a conversion or continuation in accordance therewith unless such Borrower
compensates Lenders in accordance with Section 2.16(c).

 

 -67-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

2.9   Default Interest. During such periods that an Event of Default has
occurred and is continuing, all outstanding Obligations shall bear interest at a
rate per annum equal to the Default Rate from the date such payment was due to
but excluding the date such Event of Default is remedied or waived. Interest
payable at the Default Rate shall be payable from time to time on demand.

 

2.10   Fees

 

(a)   Borrowers agree to pay to Administrative Agent for the ratable benefit of
each Lender having Revolving Commitment fees equal to (1) the average of the
daily difference between (A) the Revolving Commitments (regardless of any
availability limitation as of the date of determination), and (B) the Total
Utilization of Revolving Commitments (excluding, except with respect to the
calculation of fees payable to the Swingline Lender, the outstanding principal
amount of the Swingline Loans), times (2) the applicable Commitment Fee Rate for
the applicable period.

 

(b)   US Borrower agrees to pay the following fees or cause the following fees
to be paid to:

 

(i)   each LC Issuing Bank for its own account, a fronting fee equal to one
eighth of one percent (0.125%) per annum of the average aggregate daily maximum
amount available to be drawn under all Letters of Credit issued by such LC
Issuing Bank (determined as of the close of business on any date of
determination); and

 

(ii)   Administrative Agent for the ratable benefit of each Lender participating
in each Letter of Credit, letter of credit fees (“Letter of Credit Fees”) equal
to (1) the Applicable Margin for Revolving Loans that are Eurodollar Rate Loans
or CDOR Loans (as applicable), times (2)  the average aggregate daily maximum
amount available to be drawn under all such Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).

 

(iii)   each LC Issuing Bank for its own account, such documentary and
processing charges for any issuance, amendment, transfer or payment of a Letter
of Credit as are in accordance with such LC Issuing Bank’s standard schedule for
such charges and as in effect (and delivered to US Borrower) at the time of such
issuance, amendment, transfer or payment, as the case may be.

 

(c)   All fees referred to in Sections 2.10(a) and (b)(ii) shall be paid to
Administrative Agent at its Principal Office and upon receipt, Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(d)   All fees referred to in Sections 2.10(a) and (b) shall be calculated on
the basis of a 360-day year and the actual number of days elapsed. All fees
referred to in Sections 2.10(a) and (b) shall be payable by Borrowers quarterly
in arrears on March 31, June 30, September 30 and December 31 of each year
during the Revolving Commitment Period commencing on the first such date to
occur after the Closing Date, and on the Revolving Commitment Termination Date;
provided, however, that any fronting fees pursuant to Section

 

 -68-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

2.10(b)(i) shall be payable three (3) Business Days after receipt by US Borrower
of an invoice from the applicable LC Issuing Bank with respect thereto.

 

(e)   In addition to any of the foregoing fees, each Borrower agrees to pay to
Agents and Lenders such other fees in the amounts and at the times separately
agreed upon in fee letters.

 

(f)   No Revolving Commitment fees shall be payable with respect to any unused
portion of the Revolving Commitment to the extent irrevocably cancelled by
Borrowers.

 

2.11   Voluntary Prepayments/Commitment Reductions

 

(a)   Voluntary Prepayments.

 

(i)   At any time and from time to time:

 

(1)   with respect to Base Rate Loans or Canadian Prime Rate Loans, Borrowers
may prepay any such Loans on any Business Day in whole or in part; and

 

(2)   with respect to Eurodollar Rate Loans or CDOR Loans, Borrowers may prepay
any such Loans on any Business Day in whole or in part.

 

(ii)   All such prepayments shall be made:

 

(1)   without premium or penalty (except as provided in Section 2.16(c));

 

(2)   together with accrued interest on the principal amount being prepaid;

 

(3)   (i) in respect of Eurodollar Rate Loans or CDOR Loans, in a principal
amount of $500,000 (Dollars or Canadian Dollars) or a whole multiple of $50,000
(Dollars or Canadian Dollars) in excess thereof; and (ii) in respect of Base
Rate Loans or Canadian Prime Rate Loans, in a principal amount of $500,000
(Dollars or Canadian Dollars) or a whole multiple of $50,000 (Dollars or
Canadian Dollars) in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding

 

(4)   upon written or telephonic notice received on the same day or any Business
Day prior thereto, in the case of Base Rate Loans or Canadian Prime Rate Loans;
and

 

(5)   upon not less than two (2) Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans or CDOR Loans;

 

 -69-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

in each case given to Administrative Agent, as the case may be, by 1:00 p.m.
(New York City time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (and Administrative Agent will
promptly transmit such telephonic or original notice for Loans by telefacsimile
or telephone to each applicable Lender). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein; provided that a notice of
prepayment may state that it is contingent upon the effectiveness of other
transactions, in which case such notice of prepayment may be revoked by the
applicable Borrower on or prior to the specified effective date. Any such
voluntary prepayment shall be applied as specified in Section 2.12(a).

 

(b)   Commitment Reductions.

 

(i)   Borrowers may, upon not less than one (1) Business Day’s prior written or
telephonic notice promptly confirmed in writing to Administrative Agent (which
original written or telephonic notice Administrative Agent will promptly
transmit by telefacsimilefacsimile or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of five million Dollars ($5,000,000) and integral
multiples of one million Dollars $1,000,000 in excess of that amount.

 

(ii)   Borrowers’ notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrowers’ notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

2.12   Mandatory Prepayments

 

(a)   Asset Sales. Subject to Sections 2.12(f) and 2.13(d), no later than the
tenth (10th) Business Day following the date of receipt by Borrowers or
Restricted Holding Company Subsidiary of any Net Asset Sale Proceeds which
exceed the amounts set forth in Section 6.7(d), the applicable Borrower shall
prepay the Loans as set forth in Section 2.13(b) in an aggregate amount equal
to such Net Asset Sale Proceeds; provided, however that with respect to any
Revolving Loans, no such prepayment shall be required to the extent that during
such 10 Business Day prepayment period the Borrowers could have reborrowed
Revolving Loans equal to or in excess of such prepayment amount.

 

(b)   Insurance/Condemnation Proceeds. Subject to Sections 2.12(f) and 2.13(d),
no later than the tenth (10th) Business Day following the date of receipt by
Borrowers or any Restricted Holding Company Subsidiary of any Net
Insurance/Condemnation Proceeds, the applicable Borrower shall prepay the Loans
as set forth in Section 2.13(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds; provided, however that with

 

 -70-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

respect to any Revolving Loans, no such prepayment shall be required to be made
to the extent that during such 10 Business Day prepayment period, the Borrowers
could have reborrowed Revolving Loans equal to or in excess of such prepayment
amount.

 

(c)   Issuance of Debt. No later than the tenth (10th) Business Day following
the date of receipt by Borrowers or any Restricted Holding Company Subsidiary of
any Net Cash Proceeds from the incurrence of any Indebtedness for borrowed money
by Borrowers or any Restricted Holding Company Subsidiary (other than Permitted
Indebtedness), Borrowers shall prepay the Loans as set forth in Section 2.13(b)
in an aggregate amount equal to such proceeds.

 

(d)   Equity Cure Proceeds. Immediately following receipt by Borrowers of a Cure
Amount pursuant to Section 8.12, Borrowers shall prepay the Loans as set forth
in Section 2.13(b) in an aggregate amount equal to such Cure Amount. For the
avoidance of doubt this clause (d) shall not require the prepayment of any
amount of any equity raised, or capital contribution received, in excess of the
Cure Amount, which excess amount may be retained by the Borrowers (or any other
party) to the extent otherwise permitted (or not prohibited) hereunder.

 

(e)   Revolving Loans. Borrowers shall from time to time prepay the Revolving
Loans to the extent necessary so that the Total Utilization of Revolving
Commitments shall not at any time exceed the Revolving Commitments then in
effect; provided that, for purposes of calculating the Dollar Equivalent of any
Canadian Dollar Loans, the Spot Rate used to determine the Total Utilization of
Revolving Commitments from time to time shall be the applicable Spot Rate on the
Revaluation Date immediately preceding such determination.

 

(f)   Prepayments of Incremental Equivalent Debt. Notwithstanding Sections
2.12(a) through (d), Borrowers may, by written notice to the Administrative
Agent, elect to apply any such Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Indebtedness proceeds or Equity Cure proceeds
on a pro rata basis (or, so long as no Event of Default shall be continuing,
greater than pro rata basis with respect to Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds with respect to first lien Incremental
Equivalent Debt in the form of notes or term loans) (i) in accordance with
Section 2.13(b) and (ii) to prepay, or offer to repurchase, any outstanding
senior secured first lien Incremental Equivalent Debt that by its terms
expressly requires Borrowers to prepay (or offer to repurchase) such Incremental
Equivalent Debt with such proceeds; it being understood that any such proceeds
not so applied to repay or repurchase such Incremental Equivalent Debt (due to
the declining of such offer to repurchase by the holders thereof or for any
other reason) shall, subject to Section 2.13(d) and the limitations set forth in
Sections 2.12(a) and (b), be applied in accordance with Section 2.13(b).

 

(g)   Prepayment Certificate. Concurrently with any prepayment of the Revolving
Loans pursuant to Sections 2.12(a) through 2.12(e), Borrowers shall deliver to
Administrative Agent a certificate of an Authorized Representative demonstrating
the calculation of the amount required to be prepaid. In the event that
Borrowers shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrowers shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and

 

 -71-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Borrowers shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Representative demonstrating the derivation of such
excess.

 

(h)   No Waiver. The acceptance by any Lender of any prepayment amount shall not
constitute a consent or waiver of such Lenders’ rights with respect to any other
provision set forth in the Credit Documents, including covenants related to
Lenders’ consent rights with respect to Asset Sales and incurrence of
Indebtedness.

 

(i)   Repatriation. Notwithstanding anything in this Section 2.12 to the
contrary, (1) Borrowers shall not be required to prepay any amount that would
otherwise be required to be paid pursuant to Sections 2.12(a)-(c) above to the
extent that the relevant Asset Sale is consummated by any Foreign Subsidiary,
the relevant Net Insurance/Condemnation Proceeds are received by any Foreign
Subsidiary or the relevant Indebtedness is incurred by any Foreign Subsidiary
(except to the extent the relevant Indebtedness is incurred by any Foreign
Subsidiary to refinance all or a portion of the Loans, as the case may be, for
so long as Borrowers determine in good faith that the repatriation to the
applicable Borrower of any such amount would be prohibited or delayed (beyond
the time period during which such prepayment is otherwise required to be made
pursuant to Section 2.12(a), (b) or (c) above) under any requirement of law or
conflict with the fiduciary duties of such Foreign Subsidiary’s directors, or
result in, or could reasonably be expected to result in, a material risk of
personal or criminal liability for any officer, director, employee, manager,
member of management or consultant of such Foreign Subsidiary (including on
account of financial assistance, corporate benefit, thin capitalization, capital
maintenance or similar considerations); it being understood and agreed that (i)
the applicable Borrower shall take all commercially reasonable actions required
by applicable requirements of law to permit such repatriation and (ii) if the
repatriation of the relevant affected proceeds, as the case may be, is permitted
under the applicable requirement of law and, to the extent applicable, would no
longer conflict with the fiduciary duties of such director, or result in, or be
reasonably expected to result in, a material risk of personal or criminal
liability for the Persons described above, the relevant Foreign Subsidiary will
promptly repatriate the relevant proceeds, as the case may be, will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional Taxes payable or reserved against such proceeds, as a
result thereof, in each case by any Party, such Party’s Subsidiaries, and any
Affiliates or indirect or direct equity owners of the foregoing) to the
repayment of pursuant to this ‎Section 2.12 to the extent required herein
(without regard to this clause ‎(i), (2) Borrowers shall not be required to
prepay any amount that would otherwise be required to be paid pursuant to
Sections ‎2.12 to the extent that the relevant proceeds are received by any
Joint Venture for so long as Borrowers determine in good faith that the
distribution to the applicable Borrower of such proceeds would be prohibited
under the Organizational Documents governing such Joint Venture; it being
understood that if the relevant prohibition ceases to exist, the relevant Joint
Venture will promptly distribute the relevant proceeds in respect of
Indebtedness, as the case may be, and the proceeds, as the case may be, will be
promptly (and in any event not later than ten Business Days after such
distribution) applied (net of additional Taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this ‎Section
2.12 to the extent required herein (without regard to this clause ‎(i)) and (3)
if Borrowers determine in good faith that the repatriation to Borrowers of any
amounts required to mandatorily prepay the Loans pursuant to Sections ‎2.12(a),
(b) or (c) above would result in material and adverse tax consequences, taking
into account any foreign tax credit or benefit actually realized in

 

 -72-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

connection with such repatriation (such amount, a “Restricted Amount”), as
determined by Borrowers in good faith, the amount Borrowers shall be required to
mandatorily prepay pursuant to Sections ‎2.12(a), (b) or (c) above, as
applicable, shall be reduced by the Restricted Amount; provided that to the
extent that the repatriation of any such proceeds from the relevant Foreign
Subsidiary would no longer have a material and adverse tax consequence, an
amount equal to the subject proceeds in respect of any such Indebtedness, as
applicable, not previously applied pursuant to this clause ‎(C), shall be
promptly applied to the repayment of the Loans and Additional Term Loans
pursuant to Sections ‎2.12(a), (b) or (c) as otherwise required above (without
regard to this clause ‎(i)).

 

2.13   Application of Prepayments

 

(a)   Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.11(a) shall be applied as specified by Borrowers
in the applicable notice of prepayment; provided, in the event Borrowers fail to
specify the Loans to which any such prepayment shall be applied, such
prepayments shall be applied to repay outstanding Loans (on a pro rata basis) to
the full extent thereof, without any permanent reduction of the Revolving
Commitments.

 

(b)   Application of Prepayments. Any amount required to be paid pursuant to
Section 2.12 (other than Section ‎2.12(e)) shall be applied as follows (without
any permanent reduction of the Revolving Commitments):

 

first, unless otherwise provided in any applicable Incremental Amendment and so
long as no Default or Event of Default shall be continuing, to prepay
Incremental Term Loans (and any fees or interest with respect thereto) to the
full extent thereof;

 

second, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;

 

third, to prepay any Swingline Loans to the full extent thereof;

 

fourth, subject to Section 2.12(f), to prepay the Revolving Loans and, if a
Default or Event of Default shall be continuing, any Incremental Term Loans, on
a pro rata basis to the full extent thereof; and

 

fifth, if an Event of Default shall have occurred and be continuing, to provide
Cash Collateral for undrawn Letters of Credit; provided that such Cash
Collateral shall be subsequently released and returned to Borrower (i) at such
time as such Event of Default is no longer continuing and (ii) if such Event of
Default is continuing, (x) in proportion to any reductions in the maximum
exposure with respect to such Letters of Credit and (y) in full upon the
termination and return of such Letters of Credit undrawn; provided that, (1) in
the case of a release pursuant to clause (i) above, if any Obligations set forth
in priority second are outstanding at the time of such release or (2) in the
case of a release pursuant to clause (ii) above, if any Obligations set forth in
priorities second through fourth are outstanding, then, such Cash Collateral
shall first be applied to the repayment of such Obligations, as applicable, in
accordance with this Section 2.13(b).

 

 -73-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   Application of Prepayments of Revolving Loans to Base Rate Loans, Primate
Rate Loans, Eurodollar Rate Loans and CDOR Loans. Considering each Type of Loan
being prepaid separately, any prepayment thereof shall be applied first to Base
Rate Loans or Canadian Prime Rate Loans (with respect to the applicable
currency) to the full extent thereof before application to Eurodollar Rate Loans
or CDOR Loans, in each case in a manner which minimizes the amount of any
payments required to be made by Borrowers pursuant to Section 2.16(c).

 

(d)   Reinvestment Rights. Notwithstanding anything to the contrary in Section
2.12 and this Section 2.13, the Borrowers shall not be required to prepay
proceeds received pursuant to Section 2.12(a) or Section 2.12(b) as long as such
proceeds are not distributed to Sponsor or the Pledgors as a Restricted Payment
and such proceeds are (x) used to purchase additional operating, construction,
or development stage Energy Projects to the extent owned by a Restricted
Operating Company Subsidiary immediately following such purchase, (y) used to
expand existing Energy Projects owned by Restricted Operating Company
Subsidiaries or (z) otherwise reinvested in assets accretive to the credit
profile of the Borrowers, in each case within 12 months (or 18 months if a
binding commitment with respect to such reinvestment is executed during such 12
month period) of receipt of such proceeds.

 

2.14   General Provisions Regarding Payments

 

(a)   All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars or Canadian Dollars (as applicable) in same
day funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered by wire transfer to Administrative Agent
not later than 2:00 p.m. (New York City time) on the date due at the Principal
Office designated by Administrative Agent for the account of Lenders or to the
Swingline Lender as set forth in Section 2.2(d); for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrowers on the next
succeeding Business Day.

 

(b)   Unless Administrative Agent shall have received notice from a Lender prior
to any proposed Credit Date of Eurodollar Rate Loans or CDOR Loans (or, in the
case of any borrowing of Base Rate Loans or Canadian Prime Rate Loans, prior to
1:00 p.m. (New York City time) on the date of such borrowing) that such Lender
will not make available to Administrative Agent such Lender’s share of such
borrowing, Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2 (or, in the case of a
borrowing of Base Rate Loans or Canadian Prime Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2) and may, in reliance upon such assumption, make available to Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to Administrative Agent, then the
applicable Lender agrees to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Borrowers
to but excluding the date of payment to Administrative Agent, at the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing. If such Lender pays its
share of the applicable borrowing to Administrative Agent, then the amount so
paid shall constitute such Lender’s Revolving Loan

 

 -74-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

included in such borrowing. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrowers and Borrowers shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans or
Canadian Prime Rate Loans for such Type of Loan. Nothing in this Section 2.14(b)
shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Commitments hereunder or to prejudice any rights that Borrowers may
have against any Lender as a result of any default by such Lender hereunder. A
notice of Administrative Agent to any Lender or Borrowers with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)   Unless Administrative Agent shall have received notice from Borrowers
prior to the date on which any payment is due to Administrative Agent for the
account of the Lenders or the LC Issuing Banks hereunder that Borrowers will not
make such payment, Administrative Agent may assume that Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuing Banks, as the case may
be, the amount due. In such event, if Borrowers have not in fact made such
payment, then each of the Lenders or the LC Issuing Banks, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or the LC Issuing Banks, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the Overnight Rate.

 

(d)   All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Loans that are Base Rate Loans or Canadian Prime Rate
Loans as provided in Section 2.11(a)(ii)(2) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid. If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest, fees, costs and expenses then due
hereunder, such funds shall be applied (i) first, towards payment of interest,
fees costs and expenses then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(e)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable share of all payments and prepayments of
principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent, pro rata in accordance with the amounts thereof then
due and payable.

 

(f)   Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans or Canadian Prime Rate Loans in lieu of
its Pro Rata Share of any Eurodollar Rate Loans or CDOR Loans (as applicable),
Administrative Agent shall give effect thereto in apportioning payments received
thereafter.

 

 -75-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(g)   Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Revolving Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest hereunder or of the Revolving Commitment fees hereunder.

 

(h)   Borrowers hereby authorize Administrative Agent to charge Borrowers’
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

(i)   Administrative Agent shall deem any payment by or on behalf of Borrowers
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrowers and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.9 from the date such amount was due and payable
until the date such amount is paid in full.

 

(j)   If an Event of Default shall have occurred and not otherwise been cured or
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents hereunder in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in the US
Pledge and Security Agreement.

 

(k)   The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation.

 

2.15   Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as Cash Collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal,

 

 -76-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

interest, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrowers or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrowers expressly consent to the foregoing arrangement and agree
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Borrowers to that holder with respect thereto as fully as if that
holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.15 shall not be construed to apply to (a) any
payment made by Borrowers pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (b) any payment obtained by any Lender as consideration
for the assignment or sale of a participation in any of its Loans or other
Obligations owed to it or (c) any payment to an LC Issuing Bank or the Swingline
Lenders of a reimbursement obligation in accordance with Section 2.3(c)(i) or
Section 2.1(c), as applicable.

 

2.16   Making or Maintaining Eurodollar Rate Loans or CDOR Loans

 

(a)   Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent (upon the written instruction of the Required Lenders)
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans or CDOR Loans, that
(1) by reason of circumstances affecting the applicable interbank market
adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of
Eurodollar Rate or CDOR Rate or (2) deposits are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurodollar Rate Loan or CDOR Loan,
Administrative Agent shall on such date give notice (by telefacsimilefacsimile
or by telephone confirmed in writing) to Borrowers and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans or CDOR Loans and (ii) in the event of a determination
with respect to the Eurodollar Rate component of the Base Rate or the CDOR Rate
component of the Canadian Prime Rate, the utilization of the Eurodollar Rate or
CDOR Rate component in determining the Base Rate or Canadian Prime Rate shall be
suspended, in each case until Administrative Agent (upon the written instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice,
Borrowers may revoke any pending Borrowing Notice And Certificate or
Conversion/Continuation Notice of Eurodollar Rate Loans or CDOR Loans in the
affected currency or currencies or, failing that, will be

 

 -77-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

deemed to have converted such request into a request for a borrowing of Base
Rate Loans or Canadian Prime Rate Loans in the amount specified therein.

 

(b)   Illegality or Impracticability of Eurodollar Rate Loans or CDOR Loans. In
the event that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with Borrowers and Administrative
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
or CDOR Loans (i) has become unlawful as a result of compliance by such Lender
in good faith with any Governmental Rule (or would conflict with any
Governmental Rule not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the Closing Date which materially and adversely
affect the applicable interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimilefacsimile or by telephone
confirmed in writing) to Borrowers and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (1) each Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan or Canadian Prime Rate Loan (as applicable), (2) each Affected Lender’s
obligation to maintain its outstanding Eurodollar Rate Loans or CDOR Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the relevant Interest Periods then in effect with respect to the Affected
Loans or when required by Governmental Rules and Borrowers shall prepay or
convert such Affected Loans together with accrued interest, (3) the Affected
Loans shall automatically convert into Base Rate Loans or Canadian Prime Rate
Loans (as applicable) on the date of such termination and (4) if such notice
asserts the illegality of any Lender making or maintaining Base Rate Loans or
Canadian Prime Rate Loans the interest rate on which is determined by reference
to the Eurodollar Rate or CDOR Rate component of the Base Rate or Canadian Prime
Rate (as applicable), the interest rate on which Base Rate Loans or Canadian
Prime Rate Loans (as applicable) of such Lender shall, if necessary to avoid
such illegality, be determined by Administrative Agent pursuant to such
definition without reference to the Eurodollar Rate or CDOR Rate component of
the Base Rate or Canadian Prime Rate. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan or CDOR Loan then being requested by Borrowers pursuant to
a Borrowing Notice And Certificate or a Conversion/Continuation Notice,
Borrowers shall have the option, subject to the provisions of Section 2.16(c),
to rescind such Borrowing Notice And Certificate or Conversion/Continuation
Notice as to all Lenders by giving notice (by telefacsimilefacsimile or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). If Borrowers do not rescind such Borrowing
Notice And Certificate or Conversion/Continuation Notice, each Affected Lender’s
share of such Loan shall constitute a Base Rate Loan or Canadian Prime Rate Loan
(as applicable). Except as provided in the immediately preceding sentence,
nothing in this Section 2.16(b) shall affect the obligation of any Lender other
than an Affected Lender to make or maintain Loans as, or to convert Loans to,
Eurodollar Rate Loans or CDOR Loans in accordance with the terms hereof.

 

 -78-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   Compensation for Breakage or Non-Commencement of Interest Periods.
Borrowers shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including (x) the difference
between any interest paid by such Lender to lenders of funds borrowed by it to
make or carry its Eurodollar Rate Loans or CDOR Loans and the Eurodollar Rate or
CDOR Rate such Lender would receive in connection with the liquidation or
re-employment of such funds and (y) amounts received by such Lender in
connection with the liquidation or re-employment of such funds and any expense
or liability incurred in connection therewith) which such Lender may actually
sustain: (i) if for any reason (other than a default by any such Lender) a
borrowing of any Eurodollar Rate Loan or CDOR Loan does not occur on a date
specified therefor in a Borrowing Notice And Certificate or a telephonic request
for borrowing, or a conversion to or continuation of any Eurodollar Rate Loan or
CDOR Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment under
Sections 2.11 or 2.12 of, or any conversion of, any of its Eurodollar Rate Loans
or CDOR Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan; (iii) if any prepayment of any of its Eurodollar Rate
Loans or CDOR Loans is not made on any date specified in a notice of prepayment
given by Borrowers; and (iv) if an assignment of any Loan by a Terminated Lender
pursuant to Section 2.16(c) occurs on a date prior to the last day of an
Interest Period applicable to that Loan.

 

(d)   Assumptions Concerning Funding of Eurodollar Rate Loans or CDOR Loans.
Calculation of all amounts payable to a Lender under Section 2.16(c) shall be
made as though such Lender had actually funded each of its relevant Eurodollar
Rate Loans or CDOR Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Eurodollar Rate or CDOR Rate in an amount equal to the amount of such Eurodollar
Rate Loan or CDOR Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit or CDOR deposit from
an offshore office of such Lender to a domestic office of such Lender in the
United States of America; provided, however, each Lender may fund each of its
Eurodollar Rate Loans or CDOR Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under Section 2.16(c).

 

2.17   Increased Costs; Capital or Liquidity Adequacy

 

(a)   Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.18 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender (which term shall include each LC Issuing
Bank for purposes of this Section 2.17(a)) shall determine that any Change in
Law: (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or

 

 -79-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

other credit extended by, or any other acquisition of funds by, any office of
such Lender, or (iii) imposes any other condition, cost or expense (other than
with respect to Taxes) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the applicable interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, continuing, converting into or maintaining Revolving
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then each Borrower
shall promptly pay to such Lender, upon receipt of the statement referred to in
the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable by such Borrower hereunder; provided, Borrowers shall not
be obligated to pay such Lender any compensation attributable to any period
prior to the date that is one hundred eighty (180) days prior to the date on
which such Lender gave notice to Borrowers of the circumstances entitling such
Lender to compensation. Such Lender shall deliver to Borrowers (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.17(a) and in the calculation thereof, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

(b)   Capital or Liquidity Adequacy Adjustment. In the event that any Lender
(which term shall include each LC Issuing Bank for purposes of this Section
2.17(b)) shall have determined that the adoption, effectiveness, phase-in or
change in applicability after the Closing Date of any Governmental Rule (or any
provision thereof) regarding required capital adequacy or liquidity, or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
applicable lending office) with any guideline, request or directive regarding
required capital adequacy or liquidity (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans, Revolving Commitments or Letters of Credit,
or participations therein or other obligations hereunder with respect to the
Loans or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, change in applicability, change or compliance (taking
into consideration the policies of such Lender or such controlling corporation
with regard to required capital adequacy or liquidity), then from time to time,
within five (5) Business Days after receipt by Borrowers from such Lender of the
statement referred to in the next sentence, each Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
controlling corporation for such reduction; provided, Borrowers shall not be
obligated to pay such Lender any compensation attributable to any period prior
to the date that is two hundred seventy ( 270) days prior to the date on which
such Lender gave notice to Borrowers of the circumstances entitling such Lender
to compensation. Such Lender shall deliver to Borrowers (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.17(b) and in the calculation thereof, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

 -80-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   Additional Reserve Requirements. Each Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurocurrency liabilities”, as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
or CDOR Loan equal to the actual costs of such reserves allocated to such Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive) commencing on and as of the effective date of any change in
the applicable reserve requirement, which shall be due and payable on each date
on which interest is payable on such Loan.

 

2.18   Taxes; Withholding, Etc.

 

(a)   LC Issuing Bank. For purposes of this Section 2.18, the term “Lender”
includes any LC Issuing Bank.

 

(b)   Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Governmental Rules. If any applicable Governmental Rules (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Governmental Rules
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.18(b)) the applicable
Beneficiary receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

(c)   Payment of Other Taxes by Borrower. The Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Governmental
Rules, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)   Indemnification by Credit Parties. Without duplication of Section 2.18(b),
the relevant Credit Party shall indemnify each Beneficiary, within fifteen (15)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.18(d)) payable or paid by such Beneficiary or
required to be withheld or deducted from a payment to such Beneficiary and any
reasonable and documented out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
the Credit Parties shall have no obligation to indemnify any Beneficiary for any
Indemnified Taxes imposed as a result of such Beneficiary’s gross negligence or
willful misconduct. A certificate as to the amount of such payment or liability
delivered to Borrowers by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

 -81-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(e)   Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Credit Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
Section 2.18(e).

 

(f)   Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.18, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
available and reasonably satisfactory to Administrative Agent.

 

(g)   Status of Lenders.

 

(i)   Any Beneficiary that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrowers or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Beneficiary, if reasonably requested by
Borrowers or Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrowers or
Administrative Agent as will enable Borrowers or Administrative Agent to
determine whether or not such Beneficiary is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.18(g)(ii)(1), (ii)(2) and (ii)(4) below) shall not be required if in the
Beneficiary’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Beneficiary.

 

(ii)   Without limiting the generality of the foregoing,

 

(1)   any Beneficiary that is a US Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such

 

 -82-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Beneficiary becomes a Beneficiary under this Agreement (and from time to time
thereafter upon the reasonable request of any Borrower or Administrative Agent),
executed copies of IRS Form W-9 certifying that such Beneficiary is exempt from
U.S. federal backup withholding tax;

 

(2)   any Non-US Lender or Non-US Agent shall, to the extent it is legally
entitled to do so, deliver to Borrowers and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-US Lender or Non-US Agent becomes a Beneficiary under this
Agreement (and from time to time thereafter upon the reasonable request of any
Borrower or Administrative Agent), whichever of the following is applicable:

 

a.   in the case of a Non-US Lender or Non-US Agent claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed copies of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

b.   executed copies of IRS Form W-8ECI;

 

c.   in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-US Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of either Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code and that interest payments on the Revolving Loan(s) are not effectively
connected with the conduct of a trade or business within the United States of
the Non-US Lender (a “U.S. Tax Compliance Certificate”) and (y) executed copies
of IRS Form W-8BEN or W-8BEN-E; or

 

d.   to the extent a Non-US Lender or Non-US Agent is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, or other certification documents
from each beneficial owner, as applicable; provided that if a Non-US Lender is a
partnership and one or more direct or indirect partners of such Non-US

 

 -83-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Lender are claiming the portfolio interest exemption, such Non-US Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;

 

(3)   any Non-US Lender or Non-US Agent shall, to the extent it is legally
entitled to do so, deliver to Borrowers and Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-US Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of any Borrower or Administrative
Agent), executed copies of any other form prescribed by applicable Governmental
Rules as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable Governmental Rules to permit Borrowers or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(4)   each Lender shall deliver to the applicable Borrower and Administrative
Agent at the time or times prescribed by Governmental Rules and at such time or
times reasonably requested by the applicable Borrower or Administrative Agent
such documentation prescribed by applicable Governmental Rules (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the applicable Borrower or
Administrative Agent as may be necessary for the applicable Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and
Administrative Agent in writing of its legal inability to do so.

 

(h)   Status of Administrative Agent. Royal Bank, as Administrative Agent, and
any successor or supplemental Administrative Agent that is not a US Person,
shall deliver to Borrowers two duly completed copies of IRS Form W-8IMY
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business in the United States and that it is using such form as evidence of its
agreement with Borrowers to be treated as a US Person with respect to such
payments (and Borrowers and Administrative Agent agree to so treat
Administrative Agent as a US Person with respect to such payments), with the
effect that Borrowers can make payments to Administrative Agent without
deduction or withholding of any Taxes imposed by the United States.

 

 -84-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(i)   Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made or additional amounts paid under this Section 2.18
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 2.18(i) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.18(i), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.18(i) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.18(i) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(j)   Survival. Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

2.19   Obligation to Mitigate. Each Lender (which term shall include each LC
Issuing Bank for purposes of this Section 2.19) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.16, 2.17 or 2.18, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may in good faith deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Section
2.16, 2.17 or 2.18 would be reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.19 unless
Borrowers agree to pay all reasonable incremental expenses incurred by such
Lender as a result of utilizing such other office as described in clause (a)
above. A certificate as to the amount of any such expenses payable by Borrowers
pursuant to this Section 2.19 (setting forth in reasonable detail the basis for
requesting such amount) submitted

 

 -85-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

by such Lender to Borrowers (with a copy to Administrative Agent) shall be
conclusive absent manifest error.

 

2.20   Defaulting Lenders. (a)  Defaulting Lender Adjustments. Anything
contained herein to the contrary notwithstanding, if any Lender becomes a
Defaulting Lender, then until such time as such Lender is no longer a Defaulting
Lender, to the extent permitted by applicable Governmental Rules:

 

(i)   Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Incremental Term Loan Lenders” (as applicable) or
Section 10.5.

 

(ii)   Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any LC Issuing Bank or Swingline Lender hereunder; third,
to Cash Collateralize each LC Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.20(c); fourth, as Borrowers
may request (so long as no Default or Event of Default shall have occurred and
be continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrowers, to be held in a Deposit Account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each LC Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.20(c); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuing Banks or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the LC Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be

 

 -86-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

applied solely to pay the Loans of, and reimbursement obligations with respect
to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Revolving Loans and funded and unfunded participations in
Letters of Credit or Swingline Loans are held by the Lenders pro rata in
accordance with the applicable Revolving Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.20(a)(i) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)   Certain Fees.

 

(1)   No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.10 for any period during which such Lender is a Defaulting Lender (and
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender); provided that such
Defaulting Lender shall be entitled to receive fees for any period during which
such Lender is a Defaulting Lender only to extent allocable to its Pro Rata
Share of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.20(c).

 

(2)   With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (1) above, Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each LC Issuing Bank or the Swingline Lender
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to each LC Issuing Bank’s or the Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

 

(iv)   Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that (x)
the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless Borrowers shall have otherwise notified Administrative
Agent at such time, Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a

 

 -87-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)   Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, US
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Governmental Rules, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each LC Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.20(c); provided that US Borrower’s obligation
to so prepay Swingline Loans and Cash Collateralize such LC Issuing Bank’s
Fronting Exposure at any time shall be limited to the amount of excess cash flow
available to be distributed under Section 6.4 at such time; provided further
that, no subsequent Swingline Loans shall be required to be funded unless the
Swingline Lender is satisfied that it will have no Fronting Exposure after
giving effect to such Swingline Loan, and no subsequent Letter of Credit may be
issued under this Agreement at any time that there shall exist a Defaulting
Lender, unless US Borrower shall, upon issuance of such subsequent Letter of
Credit, Cash Collateralize the applicable LC Issuing Bank’s Fronting Exposure
(determined after giving effect to Section 2.20(a)(iii) and any Cash Collateral
provided by such Defaulting Lender).

 

(b)   Defaulting Lender Cure. If Borrowers, Administrative Agent, each LC
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
the Revolving Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

(c)   Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or any LC Issuing Bank (with a copy to Administrative Agent) US Borrower
shall Cash Collateralize such LC Issuing Bank’s Fronting Exposure (determined
after giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by
such Defaulting Lender); provided that each Borrower’s obligation to Cash
Collateralize such LC Issuing Bank’s Fronting Exposure at any time shall be
limited to the amount of excess cash flow available to be distributed under
Section 6.4 at such time; provided further that, no subsequent Letter of Credit
may be issued under this Agreement at any time that there shall exist a
Defaulting Lender, unless US Borrower shall, upon issuance of such subsequent
Letter of Credit, Cash Collateralize the applicable LC Issuing Bank’s Fronting

 

 -88-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Exposure (determined after giving effect to Section 2.20(a)(iii) and any Cash
Collateral provided by such Defaulting Lender).

 

(i)   Grant of Security Interest. US Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of each LC Issuing Bank, and agrees to maintain, a First
Priority Lien in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (ii) below. If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent and each LC Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Defaulting
Lender’s Pro Rata Share of the applicable Letters of Credit, US Borrower will,
promptly upon demand by Administrative Agent, pay or provide to Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

 

(ii)   Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iii)   Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuing Bank’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by Administrative Agent and such LC Issuing Bank that there exists
excess Cash Collateral; provided that subject to the other provisions of this
Section 2.20, the Person providing Cash Collateral and such LC Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

2.21   Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrowers that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.16 (other than Section 2.16(c)), 2.17 or 2.18, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after
Borrowers’ request for such withdrawal; (b) (i) any Lender shall become and
continues to be a Defaulting Lender and (ii) such Defaulting Lender shall fail
to cure the default as a result of which it has become a Defaulting Lender,
pursuant to Section 2.20(b), within five (5) Business Days after Borrowers’
request that it cure such default; (c) any Lender (such Lender a “Non-Consenting
Lender”) has failed to consent to a proposed amendment, waiver, discharge or
termination requiring the consent of all of the Lenders or all of the affected
Lenders requested by Borrowers under or with

 

 -89-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

respect to the Financing Documents, and with respect to which the Required
Revolving Lenders or Required Incremental Term Loan Lenders (as applicable)
shall have granted their consent, or (d) any Lender (such Lender, a
“Non-Extending Lender”) that has not elected to participate in an Extension
pursuant to Section 2.23 then, with respect to each such Increased-Cost Lender,
Defaulting Lender, Non-Consenting Lender or Non-Extending Lender (the
“Terminated Lender”), Borrowers may, subject to the consent (not to be
unreasonably withheld) of the Administrative Agent and each LC Issuing Bank and
by giving written notice to Administrative Agent and any Terminated Lender of
its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign all or any part of its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and, in such case, (x) the applicable Terminated
Lender (except as provided in clause (y) below) shall pay any fees payable
thereunder in connection with such assignment from an Increased-Cost Lender or a
Defaulting Lender and (y) Borrowers shall pay any fees, costs or expenses
thereunder in connection with such assignment from a Non-Consenting Lender or
Non-Extending Lender; provided, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Revolving Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings that have been funded by such Terminated Lender, together
with all then unpaid interest with respect thereto at such time and (C) an
amount equal to all accrued, but theretofore unpaid fees owing to such
Terminated Lender pursuant to Section 2.10; (2) on the date of such assignment,
Borrowers shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.16(c), 2.17 or 2.18; (3) in the case of any such assignment resulting
from a claim for compensation under Section 2.17 or payments required to be made
pursuant to Section 2.18, such assignment will result in reduction in such
compensation or payments thereafter; (4) Administrative Agent shall have been
paid the assignment fee (if any) specified in Section 10.6(d)(i); (5) such
assignment does not conflict with applicable Governmental Rules and (6) no
Default or Event of Default has occurred and is continuing; provided, Borrowers
may not make such election with respect to any Terminated Lender that is also an
LC Issuing Bank unless, prior to the effectiveness of such election, Borrowers
shall have caused each outstanding Letter of Credit issued thereby to be
cancelled, fully Cash Collateralized or supported by a “back-to-back” Letter of
Credit reasonably satisfactory to such Terminated Lender. In connection with any
such replacement, if the replaced Lender does not execute and deliver to
Administrative Agent a duly completed Assignment Agreement reflecting such
replacement within a period of time deemed reasonable by Administrative Agent,
then such replaced Lender shall be deemed to have executed and delivered such
Assignment Agreement. Upon the prepayment of all amounts owing to any Terminated
Lender and the termination of such Terminated Lender’s Revolving Commitments, if
any, such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

 

2.22   Additional Indebtedness

 

 -90-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(a)   Upon written notice to the Administrative Agent, Borrowers may from time
to time request, prior to the Revolving Commitment Termination Date, an increase
in the existing Revolving Commitments (the “Increased Commitments”) or to
establish a new term loan Credit Facility (the “Incremental Term Loan
Commitments” and, together with the Increased Commitments, the “Incremental
Facilities”); provided that the amount of such Incremental Facilities shall be
determined by Borrowers and shall not exceed the greater of $600,000,000 and
250% of Borrower Cash Flow as of the last day of the most recently ended
Measurement Period, in the aggregate for all Incremental Facilities outstanding
at any time (the “Available Incremental Amount”); provided that any such request
for Incremental Facilities shall be in a minimum amount of $10,000,000.

 

(b)   Each such notice shall specify (i) the date (each, an “Increased Amount
Date”) on which Borrowers propose that the Increased Commitments or Incremental
Term Loan Commitments, as applicable, shall be effective, which shall be a date
not less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent (unless the Administrative Agent otherwise
agrees to a shorter period) and (ii) the identity of each Lender or other Person
(which shall be an Eligible Assignee) (each, an “Increased Commitment Lender” or
“Incremental Term Loan Lender,” as applicable) to whom Borrowers propose any
portion of such Increased Commitments or Incremental Term Loan Commitments, as
applicable, initially be allocated and the amounts of such allocations (and
whether any such Increased Commitment Lender or its Affiliates will become an
Issuing Bank and, if so, the amount of each such Person’s Lender Sublimit);
provided that any existing Lender approached to provide all or a portion of the
Increased Commitments or Incremental Term Loan Commitments, as applicable, may
elect or decline, in its sole discretion, to provide such commitments. Any
Incremental Term Loans made on an Increased Amount Date shall be designated as a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement or, if made on terms identical to any existing Series of Incremental
Term Loans, may constitute a part of such Series of Incremental Term Loans.

 

(c)   The Administrative Agent shall promptly notify Borrowers and the existing
Lenders of (x) the Increased Commitments and the Increased Commitment Lenders or
the Incremental Term Loan Commitments and the Incremental Term Loan Lenders, as
applicable and (y) in the case of each notice to any Lender, the respective
interests in such Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section 2.22. Each Increased Commitment Lender
and Incremental Term Loan Lender shall be subject to the provisions of Section
2.18.

 

(d)   On any Increased Amount Date on which Increased Commitments are made
effective or available, subject to the satisfaction of the terms and conditions
in this Section 2.22, each of the existing Lenders shall assign to each of the
Increased Commitment Lenders, and each of the Increased Commitment Lenders shall
purchase from each of the existing Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and unused Revolving Commitments will be held by existing Lenders and such
Increased Commitment Lenders ratably in accordance with their Revolving
Commitments after giving effect to the addition of such Increased Commitments to
the Revolving Commitments, (i) each Increased

 

 -91-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Commitment shall be deemed for all purposes a Revolving Commitment and each
Incremental Revolving Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (ii) each Increased Commitment Lender shall become a Lender
with respect to the Increased Commitment and all matters relating thereto. The
Increased Commitments shall become Revolving Commitments under this Agreement
pursuant to an Incremental Amendment and, as appropriate, amendments to the
other Credit Documents. Such amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Credit Documents
as may be necessary, in the reasonable opinion of the Administrative Agent and
the Borrower, to effect the provisions of this Section 2.22.

 

(e)   On any Increased Amount Date on which any Incremental Term Loan
Commitments of any Series are effective, subject to the satisfaction of terms
and conditions to be mutually agreed between the applicable Borrower and the
Incremental Term Loan Lenders providing such Incremental Term Loans (and
including the terms and conditions in this Section 2.22), each Incremental Term
Loan Lender of such Series shall make a Loan to the applicable Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Loan
Commitment of such Series and (i) each Incremental Term Loan Lender of such
Series shall become a Lender hereunder with respect to its Incremental Term Loan
Commitment and the Incremental Term Loans of such Series made pursuant thereto.

 

(f)   The terms and provisions of the Incremental Facilities shall be, (i)
except as otherwise set forth herein, as agreed in the Incremental Amendment
and, as appropriate, any necessary amendments to the other Credit Documents,
executed by the Borrowers, the applicable Increased Commitment Lenders and
Incremental Term Loan Lenders providing such Increased Commitments and
Incremental Term Loan Commitments, respectively, and the Administrative Agent
and (ii) subject to the limitations in clauses (A) and (B) below, not more
restrictive, taken as a whole, to the Borrowers and the other Credit Parties
than those applicable to any Revolving Credit Facility at the time of incurrence
of such Incremental Facility, unless such other terms (1) apply only after the
Latest Maturity Date of each such Revolving Credit Facility in effect at the
time of incurrence of such Incremental Facility, (2) shall also apply to each
Revolving Credit Facility at the time of incurrence of such Incremental Facility
(which such application shall not require the consent of the Lenders or the
Administrative Agent if so reasonably determined by the Borrowers) or (3) in the
case of Incremental Term Facilities, relate to mandatory prepayments, premiums
(including make-whole provisions), interest, fees or (subject to the foregoing)
maturity or amortization. In any event, (A) the Weighted Average Life to
Maturity of any such Incremental Term Facility shall be no shorter than 75% of
the remaining time to maturity date of the Revolving Loans in effect at such
time of incurrence, (B) the applicable Maturity Date for any such Increased
Commitments shall be no shorter than the Latest Maturity Date for all Revolving
Loans at the time of incurrence of such Incremental Facility, (C) any Increased
Commitments (and the Revolving Loans made thereunder) shall have the same terms
as the existing Revolving Commitments and (D) each Incremental Facility shall be
secured by a pari passu or junior lien on the Collateral securing the Revolving
Credit Facility pursuant to documents substantially in the form of the
Collateral Documents in place on the Closing Date (or otherwise more favorable
to the Borrowers in the case of any Incremental Term Loans), with such changes
necessary to reflect the junior status of any junior liens. Without limiting the
foregoing, any Incremental Amendment establishing or increasing Incremental Term
Facilities may provide that the mandatory prepayment provisions of Section 2.12
permit such prepayments

 

 -92-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

to be applied first to any Incremental Term Loans and customary provisions to
permit buy-backs of term loan debt (solely below par and subject to no Default
or Event of Default).

 

(g)   Each Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, the
Borrowers and the lenders providing the relevant Incremental Facility, to effect
the provisions of this Section 2.22 (including, in the case of any Incremental
Term Loans, to provide for additional mandatory prepayments not already included
herein and debt buyback provisions on customary terms).

 

(h)   As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent (x) reaffirmation agreements of the Credit Parties
which reaffirm the guaranty and Liens provided pursuant to the Credit Documents
and (y) a certificate of each Credit Party dated as of the Increased Amount Date
signed by an Authorized Representative of such Credit Party (i) certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such increase and (ii) in the case of Borrowers, certifying that, before and
after giving effect to such increase, subject to Section 1.7, (A) the
representations and warranties contained in Section 4 and the other Credit
Documents are true and correct in all material respects (except to the extent
any such representation and warranty itself is qualified by “materiality”,
“Material Adverse Effect” or any similar qualifier, in which case, it shall be
true and correct in all respects) on and as of the Increased Amount Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date;
provided that to the extent such Incremental Facility will be used concurrently
with the initial provision of such Incremental Facility to finance any
Investment permitted pursuant to Section 6.5(i), the such representations and
warranties shall be limited to customary “SunGard” representations and
warranties (including those with respect to the target contained in the
acquisition or merger agreement to the extent failure of such representations
and warranties to be true and correct permits the Borrowers or relevant
Affiliates thereof not to consummate the transactions contemplated thereby, (B)
as of the time of determination provided by Section 1.7, no Event of Default
exists at such time and no Event of Default would exist immediately after giving
effect thereto and (C) as of the time of determination provided by Section 1.7,
Borrowers are in compliance with the financial covenants set forth in Section
6.6 (treating any such increase in the form of Increased Commitments as fully
drawn for this purpose). To the extent reasonably requested by the
Administrative Agent (acting in its capacity as such), Borrowers shall deliver
or cause to be delivered legal opinions which are similar to those delivered on
the Closing Date pursuant to Section 3.1(f) (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent) and any other documents, in
each case as reasonably requested by the Administrative Agent in connection with
any such transaction.

 

(i)   This Section 2.22 shall supersede any provisions in Section 2.15 or 10.5
to the contrary.

 

2.23   Extensions of Loan Terms

 

(a)   Borrowers may from time to time, pursuant to the provisions of this
Section 2.23, agree with one or more Lenders holding any Class (“Existing
Class”) of (x)

 

 -93-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Revolving Loans and Revolving Commitments or (y) Incremental Term Loans and
Incremental Term Loan Commitments to extend the maturity date and to provide for
other terms consistent with this Section 2.23 (each such modification, an
“Extension”) pursuant to one or more written offers (each an “Extension Offer”)
made from time to time by the Borrowers to all Lenders under any Class that is
proposed to be extended under this Section 2.23, in each case on a pro rata
basis (based on the relative outstanding Revolving Commitments or Incremental
Term Loan Commitments, as applicable, of each Lender in such Class (or if no
such Revolving Commitments or Incremental Term Loan Commitments, as applicable,
are outstanding, the amount of Revolving Loans or Incremental Term Loans, as
applicable, of each Lender in such Class)) and on the same terms to each such
Lender. In connection with each Extension, Borrowers will provide notification
to the Administrative Agent (for distribution to the Lenders of the applicable
Class), no later than 30 days prior to the maturity of the applicable Class or
Classes to be extended of the requested new maturity date for the (x) Extended
Revolving Loans and Extended Revolving Commitments or (y) Extended Incremental
Term Loans and Extended Incremental Term Loan Commitments of each such Class
(each an “Extended Maturity Date”) and the due date for Lender responses. In
connection with any Extension, each Lender of the applicable Class wishing to
participate in such Extension shall, prior to such due date, provide the
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, Borrowers shall agree to such
procedures, if any, as may be reasonably established by, or acceptable to, the
Administrative Agent to accomplish the purposes of this Section 2.23.

 

(b)   After giving effect to any Extension, the Extended Commitments shall cease
to be a part of the Class that they were a part of immediately prior to the
Extension and shall be a new Class hereunder; provided that at no time shall
there be more than six (6) different classes of Commitments; provided further
that, (i) all borrowings and all prepayments of Revolving Loans shall continue
to be made on a ratable basis among all Lenders, based on the relative amounts
of their Revolving Commitments, until the repayment of the Revolving Loans
attributable to the non-extended Revolving Commitments on the relevant Revolving
Commitment Termination Date, (ii) all prepayments of Incremental Term Loans
shall continue to be made on a ratable basis among all Incremental Term Loan
Lenders, based on the relative amounts of their Incremental Term Loan
Commitments, until the repayment of the Incremental Term Loans attributable to
the non-extended Incremental Term Loans on their respective maturity date, (iii)
the allocation of the participation exposure with respect to any then-existing
or subsequently issued or made Letter of Credit and Swingline Loans as between
the Revolving Commitments of such new Class and the remaining Revolving
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the Revolving Commitment Termination Date relating to such
non-extended Revolving Commitments has occurred, (iv) no termination of Extended
Revolving Commitments and no repayment of Extended Revolving Loans accompanied
by a corresponding permanent reduction in Extended Revolving Commitments shall
be permitted unless such termination or repayment (and corresponding reduction)
is accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of all other Classes
of Revolving Loans and Revolving Commitments with an earlier Revolving
Commitment Termination Date (or all such Revolving Commitments and related
Revolving Loans shall have otherwise been terminated and repaid in full) and (v)
with respect any to Letters of Credit or Swingline Loans,

 

 -94-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

the applicable Revolving Commitment Termination Date cannot be extended without
the prior written consent of each such LC Issuing Bank and the Swingline Lender
(as applicable), and the availability of the Revolving Commitments cannot be
extended in a manner that extends the availability of the Letter of Credit
facility or Swingline Loan facility without the prior written consent of each LC
Issuing Bank and the Swingline Lender so extending (as applicable). If the Total
Utilization of Revolving Commitments exceeds the Revolving Commitment as a
result of the occurrence of the Revolving Commitment Termination Date with
respect to any Class of Revolving Commitments while an extended Class of
Revolving Commitments remains outstanding, the Borrower shall make such payments
as are necessary in order to eliminate such excess on such Revolving Commitment
Termination Date.

 

(c)   The consummation and effectiveness of each Extension shall be subject to
the following both before and after giving effect thereto:

 

(i)   the Existing Commitments of any Lender extended pursuant to any Extension
of (x) Revolving Commitments (“Extended Revolving Commitments” and the loans
thereunder, “Extended Revolving Loans”) or (y) Incremental Term Loan Commitments
(“Extended Incremental Term Loan Commitments” and the loans thereunder,
“Extended Incremental Term Loans”) shall have the same terms as the Class of
existing (x) Revolving Commitments (“Existing Revolving Commitments” and the
loans thereunder, “Existing Revolving Loans”) or (y) Incremental Term Loan
Commitments (“Existing Incremental Term Loan Commitments” and the loans
thereunder, “Existing Incremental Term Loans”), as applicable, subject to the
related Extension Amendment; except (A) the final maturity date of any Extended
Commitments and Extended Loans of a Class to be extended pursuant to an
Extension shall be later than the Maturity Date of the Class of Existing
Commitments and Existing Loans subject to the related Extension Amendment, and
the Weighted Average Life to Maturity of any Extended Incremental Term Loan
Commitments and Extended Incremental Term Loans of a Class to be extended
pursuant to an Extension shall be no shorter than the Weighted Average Life to
Maturity of the Class of Existing Incremental Term Loan Commitments and Existing
Incremental Term Loans subject to the related Extension Amendment; (B) the
all-in pricing (including, without limitation, with respect to margins, fees and
premiums) with respect to the Extended Commitments and Extended Loans may be
higher or lower than the all-in pricing (including, without limitation, margins,
fees and premiums) for the Existing Commitments and Existing Loans; (C) the
Revolving Commitment fee rate with respect to the Extended Revolving Commitments
may be higher or lower than the Revolving Commitment fee rate for Existing
Revolving Commitments; (D) no repayment of any Extended Revolving Loans and no
cancellation of any Extended Revolving Commitments shall be permitted unless
such repayment or cancellation, as applicable, is accompanied by an at least pro
rata repayment or cancellation, as applicable, of all earlier maturing Revolving
Loans and Revolving Commitments (including previously extended Revolving Loans
and Revolving Commitments) (or all earlier maturing Revolving Loans and
Revolving Commitments (including previously extended Revolving Loans and
Revolving Commitments) shall otherwise be or have been terminated and repaid in
full); (E) no repayment of any Extended Incremental Term Loans shall be
permitted unless such repayment is accompanied by an at least pro rata repayment
of all earlier maturing Incremental Term

 

 -95-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Loans (including previously extended Incremental Term Loans); (F) the Extended
Commitments may contain a “most favored nation” provision for the benefit of
Lenders holding Extended Commitments; and (G) the other terms and conditions
applicable to Extended Commitments and Extended Loans may be different than
those with respect to the Existing Commitments and Existing Loans, so long as
such terms and conditions only apply after the Latest Maturity Date with respect
to Existing Loans in effect at the time of the Extension; provided further, each
Extension Amendment may, without the consent of any Lender other than the
applicable extending Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers, to give effect to the provisions of this
Section 2.23, including any amendments necessary to treat the applicable Loans
or Revolving Commitments of the extending Lenders as a new “Class” of loans or
commitments hereunder; provided, however, no Extension Amendment may provide for
any Class of Extended Commitments and Extended Loans to be secured by any
Collateral or other assets of any Credit Party that does not also secure the
Existing Commitments and Existing Loans;

 

(ii)   all documentation in respect of such Extension shall be consistent with
the foregoing; and

 

(iii)   a minimum amount in respect of such Extension (to be determined in the
Borrowers’ discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by the
Administrative Agent) shall be satisfied.

 

Any Lender that does not elect to participate in an Extension shall be deemed to
be a Non-Extending Lender and subject to being replaced pursuant to Sections
2.21 and 10.5.

 

(d)   The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary in order to establish new Classes of
Commitments and Loans created pursuant to an Extension, in each case on terms
consistent with this Section 2.23. Without limiting the foregoing, in connection
with any Extension, (i) the appropriate Credit Parties shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) any Credit
Document that the Administrative Agent reasonably requests to be amended to
reflect an Extension that has a maturity date prior to the latest Extended
Maturity Date so that such maturity date is extended to the then latest Extended
Maturity Date (or such later date as may be advised by counsel to the
Administrative Agent) and (ii) Borrowers shall deliver (A) board resolutions,
secretary’s certificates and officer’s certificates, in each case as reasonably
requested by the Administrative Agent and (B) if requested by the Administrative
Agent, a legal opinion, in form and substance reasonably acceptable to the
Administrative Agent, as to (x) the enforceability of such Extension Amendment
and (y) such other customary matters reasonably requested by the Administrative
Agent.

 

(e)   Promptly following the consummation and effectiveness of any Extension,
Borrowers will furnish to the Administrative Agent (who shall promptly furnish
to each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the

 

 -96-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Extension and the aggregate principal amount of each Class of Loans and
Commitments after giving effect to the Extension and attaching a copy of the
fully executed Extension Amendment.

 

(f)   This Section 2.23 shall supersede any provisions in Section 2.15 or 10.5
to the contrary.

 

2.24   Refinancing Facilities. (a) Notwithstanding anything to the contrary in
this Agreement, so long as no Event of Default has occurred and is continuing
(as determined pursuant to Section ‎1.7), the Borrowers may at any time and from
time to time by written notice to the Administrative Agent elect to establish
one or more additional Classes of Loans or Revolving Commitments under this
Agreement (“Refinancing Loans” or “Refinancing Commitments”), which Refinancing
Loans or Refinancing Commitments will refinance, pursuant to a voluntary
prepayment in accordance with Section 2.11, all or any portion of any Class of
Loans or Revolving Commitments (as applicable) then outstanding under this
Agreement (any portion thereof that is not so refinanced, the “Non-Refinanced
Loans” or “Non-Refinanced Commitments”). Each such notice shall specify the date
(each, a “Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Loans or Refinancing Commitments shall be made, which shall be a
date not less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period as may be agreed
to by the Administrative Agent in its sole discretion); provided that:

 

(i)   at no time shall there be more than six (6) different Classes of Loans;

 

(ii)   before and after giving effect to the borrowing of such Refinancing Loans
or the incurrence of such Refinancing Commitments on the Refinancing Effective
Date, each of the conditions set forth in Section 3.2 shall be satisfied to the
extent required by the relevant Refinancing Amendment governing such Refinancing
Loans or Refinancing Commitments;

 

(iii)   the Refinancing Loans may have different amortization payments and
maturity dates than the other Loans and the Refinancing Commitments; provided
that the final maturity date and Weighted Average Life to Maturity of such
Refinancing Loans shall not be prior to or shorter than that applicable to the
Loans being refinanced thereby (or in the case of any Revolving Loans that are
refinanced with term loans, shall be no shorter than 75% of the remaining time
to stated maturity of such Revolving Loans being refinanced (in effect at the
time of such incurrence));

 

(iv)   all other terms applicable to such Refinancing Loans (other than
provisions relating to original issue discount, upfront fees and interest rates,
which shall be as agreed between the Borrower and the Refinancing Lenders
providing such Refinancing Loans) shall be no more restrictive, taken as a
whole, to the terms applicable to the Loans being refinanced thereby (except to
the extent such covenants and other terms (a) apply solely to any period after
the latest final maturity of the Loans in effect on the Refinancing Effective
Date immediately prior to the borrowing of such Refinancing Loans or (b) are
otherwise added for the benefit of the other Lenders hereunder);

 

 -97-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(v)   at the request of the Administrative Agent, the Borrowers shall deliver or
cause to be delivered legal opinions that are similar to those delivered on the
Closing Date pursuant to Section 3.1(f) (or otherwise in form and substance
reasonably satisfactory to the Administrative Agent) and any other customary
documents reasonably requested by the Administrative Agent in connection with
any such transaction;

 

(vi)   the Credit Parties and the Administrative Agent shall enter into such
amendments to the Collateral Documents as may be requested by the Administrative
Agent (which shall not require any consent from any Lender) in order to ensure
that the Refinancing Loans and Refinancing Commitments are provided with the
benefit of the applicable Collateral Documents on a pari passu basis with the
other Obligations and shall deliver such other customary documents and
certificates in connection therewith as may be reasonably requested by the
Administrative Agent;

 

(vii)   the proceeds of Refinancing Loans shall be applied, substantially
concurrently with the incurrence thereof, to the refinancing of the outstanding
Loans so refinanced;

 

(viii)   the principal amount of Refinancing Loans and the Refinancing
Commitment does not exceed the principal amount of Loans being refinanced
thereby except by an amount equal to unpaid accrued interest and premium thereon
plus other amounts owing or unpaid related to such Loans being refinanced and
fees and expenses incurred in connection with such refinancing (including,
underwriting, commitment, syndication, legal and similar fees);

 

(ix)   there shall be no obligor in respect of such Refinancing Loans that is
not a Credit Party, and Borrowers shall be the borrowers of such Refinancing
Loans; and

 

(x)   Refinancing Loans that are term loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
other term loans hereunder in any prepayment hereunder and Refinancing Loans
that are revolving loans shall participate on a pro rata basis with all other
Revolving Loans hereunder in any prepayment hereunder.

 

(b)   The Borrowers may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Loans or
Refinancing Commitments (a “Refinancing Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Loans or
Refinancing Commitments may elect or decline, in its sole discretion, to provide
a Refinancing Loan or Refinancing Commitment. Any Refinancing Loans or
Refinancing Commitments with the same terms made on any Refinancing Effective
Date shall be designated a Class of Refinancing Loans or Refinancing Commitments
for all purposes of this Agreement; provided that any Refinancing Loans or
Refinancing Commitments may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Class of Loans or Revolving Commitment if it has the same terms as
such previously established Class of Loans or Revolving Commitments in all
respects.

 

 -98-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   The Refinancing Loans and Refinancing Commitments shall be established
pursuant to an amendment to this Agreement among the Credit Parties, the
Administrative Agent and the Refinancing Lenders providing such Refinancing
Loans and Refinancing Commitment (a “Refinancing Amendment”) which shall be
consistent with the provisions set forth in this Section 2.24 (but which shall
not require the consent of any other Lender).

 

(d)   The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
applicable Credit Parties as may be necessary or advisable in order to
effectuate the transactions contemplated by this Section 2.24. Each Refinancing
Amendment shall be binding on the Lenders, the Credit Parties and the other
parties hereto. In addition to any other terms and changes required or permitted
by this Section 2.24, each Refinancing Amendment establishing a Class of
Refinancing Loans to refinance Incremental Term Loans shall amend the scheduled
amortization payments provided under any Incremental Amendment with respect to
the related Non-Refinanced Loans to reduce each scheduled installment for such
Non-Refinanced Loans to an aggregate amount equal to the product of (1) the
original aggregate amount of such installment with respect to the corresponding
Loans being refinanced thereby, multiplied by (2) a fraction, the numerator of
which is the aggregate principal amount of such related Non-Refinanced Loans and
(y) the denominator of which is the aggregate principal amount of such Loans
being refinanced thereby prior to the effectiveness of such Refinancing
Amendment (it being understood that the amount of any installment payable with
respect to any individual Non-Refinanced Loan or Non-Refinanced Commitment shall
not be reduced as a result thereof without the consent of the holder of such
individual Non-Refinanced Loan). This Section 2.24(d) shall supersede any
provisions in Section 10.5 to the contrary.

 

Section 3.   CONDITIONS PRECEDENT

 

3.1   Closing Date. The effectiveness of the amendment and restatement of the
Existing Credit Agreement provided for herein is subject to the satisfaction of
the following conditions on or before the Closing Date (or waiver in accordance
with Section 10.5):

 

(a)   Credit Documents. Administrative Agent shall have received a counterpart
of the Credit Documents required to be executed as of the Closing Date, in each
case, executed and delivered by each Credit Party (including, in each such
party’s capacity as a Guarantor), as applicable, and, in the case of this
Agreement, each Lender party hereto and the Required Lenders under and as
defined in the Existing Credit Agreement.

 

(b)   Organizational Documents; Incumbency. Administrative Agent shall have
received (i) a copy of each Organizational Document of each Credit Party and
each other Restricted Subsidiary, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of each Credit Party executing the
Credit Documents to which it is a party; (iii) resolutions of the board of
directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its

 

 -99-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

secretary or an assistant secretary as being in full force and effect without
modification or amendment (unless such modification or amendment is otherwise
disclosed); and (iv) a good standing certificate or similar certificate from the
applicable Governmental Authority of the jurisdiction of incorporation,
organization or formation of each Credit Party (or, as applicable, any other
jurisdiction in which a Credit Party carries on business) and each other
Restricted Subsidiary, each dated a recent date prior to the Closing Date.

 

(c)   [Reserved.]

 

(d)   Collateral. The Collateral Agent shall have received:

 

(i)   [Reserved.]

 

(ii)   the results of a recent search, by a Person reasonably satisfactory to
Collateral Agent, of the UCC or PPSA filing offices in the jurisdictions
specified by each Credit Party, together with copies of all such filings
disclosed by such search;

 

(iii)   [Reserved.]

 

(iv)   [Reserved.]

 

(v)   evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent to create or perfect a First Priority Lien on the Collateral.

 

The Liens purported to be created by the Collateral Documents shall have
attached and shall constitute valid, perfected and enforceable First Priority
Liens on the Collateral.

 

(e)   Financial Statements; Projections. Administrative Agent shall have
received (i) the Historical Financial Statements and (ii) the Base Case Model
and Projections.

 

(f)   Opinions of Counsel to Credit Parties. Administrative Agent shall have
received executed copies of the favorable written opinions of (i) Davis Polk &
Wardwell LLP, New York counsel for Credit Parties, (ii) Blake, Cassels & Graydon
LLP, Canadian counsel for Credit Parties, (iii) McInnes Cooper, Nova Scotia
counsel for Credit Parties and (iv) Morris, Nichols, Arsht & Tunnell LLP,
Delaware counsel to the Credit Parties, in the form of Exhibits D-1, D-2, D-3,
and D-4 respectively, each dated as of the Closing Date and otherwise in form
and substance reasonably satisfactory to Administrative Agent (and each Credit
Party hereby instructs such counsel to deliver such opinions to Administrative
Agent).

 

(g)   Fees. Borrowers shall have paid (i) to the Administrative Agent,
Collateral Agent, Syndication Agent, Documentation Agent and Lenders, all fees
and expenses due and owing pursuant to the Credit Documents and payable on the
Closing Date (including the amounts due under the Fee Letter) and (ii) to the
Joint Bookrunners, Agents and Lenders (each as defined in the Existing Credit
Agreement) all fees (including commitment fees and Letter of Credit Fees

 

 -100-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(as defined in the Existing Credit Agreement)) and expenses, whether accrued or
due and owing, under the Existing Credit Agreement.

 

(h)   Solvency Certificate. Administrative Agent shall have received a Solvency
Certificate dated as of the Closing Date and addressed to Administrative Agent
and Lenders, and substantially in the form of Exhibit G hereto.

 

(i)   No Litigation. There shall not exist any Adverse Proceeding, individually
or in the aggregate, that could reasonably be expected to result in a Material
Adverse Effect.

 

(j)   No Event of Default or Default. No Event of Default or Default has
occurred and is continuing as of the Closing Date or would result from this
Agreement becoming effective in accordance with its terms.

 

(k)   Closing Date Certificate. Administrative Agent shall have received a
Closing Date Certificate dated as of the Closing Date.

 

(l)   Patriot Act. Administrative Agent shall have received all documentation
and other information about the Credit Parties at least fifteen (15) Business
Days prior to the Closing Date as shall have been requested by Administrative
Agent (either on its behalf or on behalf of any Lender) that Administrative
Agent or any Lender shall have reasonably determined is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Required
Lenders or Lenders, as applicable on the Closing Date unless Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

3.2   Conditions to Each Credit Extension

 

(a)   Conditions Precedent. Except with respect to any Incremental Facility or
Incremental Equivalent Debt (as applicable), the obligation of each Lender to
make any Loan (other than Revolving Loans converted pursuant to Section 2.3(c)
or Swingline Loans) on any Credit Date (including the Closing Date), any LC
Issuing Bank to issue, amend or extend any Letter of Credit on any Credit Date
(including the Closing Date) are subject to the satisfaction of the following
conditions precedent (or waiver in accordance with Section 10.5):

 

(i)   Administrative Agent shall have received a fully executed and delivered
Borrowing Notice And Certificate or Notice of LC Activity and Certificate, as
the case may be, which shall include certifications that Borrowers have
satisfied the conditions precedent in clauses (ii) through (viii) below as of
the applicable Credit Date or Increased Amount Date;

 

(ii)   after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

 

 -101-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(iii)   as of such Credit Date, the representations and warranties of the Credit
Parties (including those made on behalf of the Restricted Subsidiaries pursuant
to Section 5.10) contained herein and in the other Credit Documents shall be
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or any similar qualifier, in which case, it shall be true and
correct in all respects) on and as of that Credit Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or any similar qualifier,
in which case, it shall have been true and correct in all respects) on and as of
such earlier date;

 

(iv)   as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute either a Default or an Event of Default under this Agreement;

 

(v)   on or before the date of issuance, amendment or extension of any Letter of
Credit, Administrative Agent shall have received all other information required
under Section 2.3;

 

(vi)   as of such Credit Date, Borrowers shall be in compliance with the
Leverage Ratio and Interest Coverage Ratio requirements described in Section 6.6
for the immediately preceding Measurement Period;

 

(vii)   since December 31, 2016, no event, circumstance or change has occurred
that has caused or could reasonably be expected to result in a Material Adverse
Effect; and

 

(viii)   neither Administrative Agent nor any Lender shall have received any
order or demand in respect of a Borrower under Section 224(1.1) of the ITA or
Section 317 of the Excise Tax Act (Canada) or any similar federal, state,
provincial or local legislation.

 

(b)   Notices. Any Notice shall be executed by an Authorized Representative in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrowers may give Administrative Agent telephonic notice by the required time
of any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Borrowers in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
Authorized Representative or other person authorized on behalf of Borrowers or
for otherwise acting in good faith.

 

(c)   Request and Acceptance of Proceeds. The request and acceptance,
respectively, by the Borrowers of the proceeds of any Loan or the incurrence of
any L/C

 

 -102-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Obligations shall be deemed to constitute, as of the respective date thereof, a
representation and warranty by the Borrowers that the conditions in this Section
3.2 have been satisfied.

 

Section 4.   REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders and LC Issuing Banks to enter into this Agreement and
to make each Credit Extension to be made thereby, the Credit Parties, on behalf
of themselves and, where applicable, on behalf of the Restricted Operating
Company Subsidiaries and, pursuant to Section ‎5.10, the other Restricted
Subsidiaries, each represent and warrant to each Lender and each LC Issuing
Bank, on the Closing Date and on each Credit Date, that the following statements
are true and correct (it being understood and agreed that the representations
and warranties made on the Closing Date are deemed to be made concurrently with
the consummation of the Transactions contemplated hereby):

 

4.1   Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing under the
Governmental Rules of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents, if any, to which it is a party
and to carry out the transactions contemplated thereby, and (c) is qualified to
do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except
in the case of clauses (b) and (c), where the failure to do so would not be
reasonably expected to have, a Material Adverse Effect. Each Credit Party
represents and warrants that the foregoing is true with respect to each
Restricted Operating Company Subsidiary.

 

4.2   Subsidiaries; Capital Stock and Ownership. Schedule 4.2 sets forth as of
the Closing Date the name and jurisdiction of incorporation of each Subsidiary
of each Credit Party and the ownership interest of the Credit Parties and their
respective Subsidiaries as of the Closing Date. The Capital Stock of each of
Borrowers and the Restricted Holding Company Subsidiaries the shares of which
are pledged under the Pledge Agreements has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which, Borrowers or any of the
Restricted Holding Company Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Borrowers or any of the Restricted
Holding Company Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Borrowers or any of the Restricted Holding Company
Subsidiaries of any Capital Stock of Borrowers or any of the Restricted Holding
Company Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase Capital Stock of Borrowers or
any of the Restricted Holding Company Subsidiaries.

 

4.3   Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4   No Conflict.

 

 -103-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(a)   The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (i) violate any
provision of Governmental Rules applicable to the Credit Parties, any of the
Organizational Documents of the Credit Parties or any order, judgment or decree
of any court or other Governmental Authority binding on the Credit Parties;
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any material Contractual Obligation of
the Credit Parties; (iii) result in or require the creation or imposition of any
Lien upon any of the properties or assets of the Credit Parties (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties, or any other Lien permitted hereunder); or
(iv) require any approval of stockholders, members or partners or any approval
or material consent of any Person under the applicable Organizational Documents
of the Credit Parties, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed to Administrative Agent or
approvals to enforce certain remedies in the case of a foreclosure.

 

(b)   The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (i) violate any
provision of any Governmental Rule applicable to the Restricted Operating
Company Subsidiaries or any order, judgment or decree of any court or other
Governmental Authority binding on the Restricted Operating Company Subsidiaries
except where such violation would not reasonably be expected to have a Material
Adverse Effect; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Restricted Operating Company Subsidiaries (including the Project
Financing Documents) except where such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of the Restricted Operating Company Subsidiaries (except for Permitted
Liens); or (iv) require any approval of stockholders, members or partners or any
approval or material consent of any Person under the applicable Organizational
Documents of the Restricted Operating Company Subsidiaries, except for such
approvals or consents which will be obtained on or before the Closing Date and
disclosed to Administrative Agent.

 

4.5   Governmental Authorizations.

 

(a)   The execution, delivery and performance by the Credit Parties of the
Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (i) the registrations,
consents, approvals, notices or other actions which have been duly obtained,
taken, given or made and, are in full force and effect, (ii) registrations,
consents, approvals, notices or other actions required by Governmental Rules in
connection with an exercise of remedies, and (iii) such registrations, consents,
approvals, notices or other actions that if not obtained and maintained in full
force and effect would not reasonably be expected to have a Material Adverse
Effect.

 

(b)   As of the Closing Date, no Governmental Authorization, and no notice to,
filing with, or consent or approval of any Governmental Authority is required in
connection with

 

 -104-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

the operation of the Projects in accordance with any applicable Governmental
Rule and as otherwise contemplated by this Agreement, except for Governmental
Authorizations required to be obtained as of the date hereof by the terms of the
applicable Project Financing Documents and that (i) have been duly obtained,
taken, given or made and are in full force and effect or (ii) the failure of
which to obtain and maintain would not reasonably be expected to result in a
Material Adverse Effect. Each Credit Party and Restricted Operating Company
Subsidiary is in compliance with each Governmental Authorization applicable to
it in respect of this Agreement, the other Credit Documents and the Project
Financing Documents (as the case may be), the conduct of its business and the
ownership of its property, and the construction, operation or maintenance of the
Projects, except, in the case of a Restricted Operating Company Subsidiary,
where failure of such compliance would not reasonably be expected to have a
Material Adverse Effect.

 

4.6   Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Governmental Rules
relating to or limiting creditors’ rights generally or by equitable principles
(whether enforcement is sought in equity or at law).

 

4.7   Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, of the Persons described in such financial statements as
at the respective dates thereof and the results of operations and cash flows, of
the entities described therein for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments and the absence of footnotes. As of the
Closing Date, none of the Credit Parties nor any Restricted Operating Company
Subsidiary has Indebtedness other than Indebtedness established under the Credit
Documents or permitted by the Project Financing Documents, as the case may be.
Since December 31, 2016, there has been no change in the business, results of
operations or condition (financial or otherwise) of the Credit Parties that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.8   Projections. As of the Closing Date, the projections of Borrowers and
their Restricted Subsidiaries for the period Fiscal Year 2018 through and
including Fiscal Year 2022 (the “Projections”) set forth in the base case model
in the form attached hereto as Schedule 4.8 (the “Base Case Model”) are based on
good faith estimates and assumptions made by the management of Borrowers
believed by management to have been reasonable at the time made; provided, the
Projections are not to be viewed as facts and actual results during the period
or periods covered by the Projections may differ from such Projections and that
the differences may be material.

 

4.9   Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. No Credit Party nor any Restricted Operating Company Subsidiary
is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
provincial, municipal or other governmental department, commission, board,
bureau,

 

 -105-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

agency or instrumentality, domestic or foreign, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

4.10   Payment of Taxes. As of the Closing Date, except as otherwise permitted
under Section 5.3 and except as would not reasonably be expected to have a
Material Adverse Effect, all material tax returns and reports of each Credit
Party and Restricted Operating Company Subsidiary required to be filed by any of
them have been timely filed, and all material taxes and all material
assessments, fees and other governmental charges upon such parties and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid when due and payable. No Credit Party knows of
any material tax assessment that has not been disclosed to Administrative Agent
that has been assessed in writing against it or any Restricted Operating Company
Subsidiary as of the Closing Date which is not being actively contested by such
party in good faith and by appropriate proceedings; provided, such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

4.11   Properties. Each Borrower and its Restricted Subsidiaries has (a) good,
sufficient and legal title to (in the case of fee interests in real property),
(b) valid leasehold interests in (in the case of leased property), and (c) good
title to or rights in (in the case of all other personal property), all of their
respective material properties and assets reflected in their respective
Historical Financial Statements referred to in Section 4.7 and in the most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed as permitted under Section 6.7 or as would otherwise
not be reasonably expected to give rise to a Material Adverse Effect. Each
Borrower and its Restricted Subsidiaries has good title to the Capital Stock of
its Subsidiaries owned by it. Except for Permitted Liens and Permitted Project
Liens, all such properties and assets are free and clear of Liens.

 

4.12   Environmental Matters. No Credit Party nor any Restricted Operating
Company Subsidiary nor any of their respective Facilities or operations are
subject to any outstanding written order, consent decree or settlement agreement
with any Person relating to any Environmental Law, any Environmental Claim, any
Environmental Liability or any Release or threatened Release of Hazardous
Materials that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect. Each Project is in compliance with all
Environmental Laws, and any past non-compliance with Environmental Law has been
fully resolved without any pending, on-going or future obligation or cost,
except to the extent that any such failure to comply or past non-compliance,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Credit Party and each Restricted Operating Company
Subsidiary has obtained, maintained and complied with all Governmental
Authorizations necessary under any Environmental Law to own, construct, operate
or maintain the Projects, and such Governmental Authorizations are in full force
and effect and not subject to any pending or, to each Credit Party’s knowledge,
threatened appeal or Environmental Claim, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
No Credit Party nor any Restricted Operating Company Subsidiary has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable Environmental Law, except, with respect to matters that would not
reasonably be expected to have a Material Adverse Effect. To each Credit Party’s
knowledge, there are and

 

 -106-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

have been no conditions or occurrences, including any Release, threatened
Release, use, generation, storage, treatment, transportation, processing,
disposal, removal or remediation of, or exposure to, Hazardous Materials, which
could reasonably be expected to form the basis of any Environmental Claim
against, or any Environmental Liability with respect to, any Credit Party or any
Restricted Operating Company Subsidiary that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Credit Party
nor any Restricted Operating Company Subsidiary has been issued or required to
obtain a permit for the treatment, storage or disposal of hazardous waste for
any of its currently owned or operated Facilities, pursuant to the federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq. and its
implementing regulations (“RCRA”), or any comparable Environmental Law, nor are
any such Facilities regulated as “interim status” facilities required to undergo
corrective action pursuant to RCRA, except in either case to the extent that
such Facilities’ obligations pursuant to RCRA, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Compliance
with all requirements of Environmental Law or, to each Credit Party’s knowledge,
reasonably likely future requirements arising from existing Environmental Laws
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

4.13   No Defaults. No Default or Event of Default has occurred and is
continuing. As of the Closing Date, no Credit Party nor any Restricted Operating
Company Subsidiary is in default in the performance, observance or fulfillment
of any of its material obligations, covenants or conditions contained in any
other Transaction Document to which it is a party, which with the giving of
notice or the lapse of time or both, could constitute an event of default under
such other Transaction Document, but only to the extent the occurrence of such
an event of default could reasonably be expected to have, individually or in the
aggregate, in a Material Adverse Effect.

 

4.14   Liens. Each Lien created and perfected under the Credit Documents in
favor of Collateral Agent constitutes a valid and enforceable First Priority
Lien on the Collateral that is subject to such Lien.

 

4.15   Compliance with Laws. No Credit Party nor any Restricted Operating
Company Subsidiary is in violation of, or has failed to comply with, the
requirements of any applicable Governmental Rules, the violation of, or the
failure to comply with, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

4.16   Governmental Regulation. No Credit Party is subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal, state or provincial statute or regulation which may limit its ability
to incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. No Credit Party is a “registered investment company”
or a company “controlled” by a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

 

4.17   Margin Stock. No Credit Party or any Restricted Operating Company
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Revolving Loans made to Borrowers
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for

 

 -107-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

any purpose that violates, or is inconsistent with, the provisions of
Regulation U or X of said Board of Governors.

 

4.18   Employee Matters. Except as would otherwise be reasonably expected to
result in a Material Adverse Effect, (a) neither Borrowers nor any of their
Restricted Subsidiaries (i) has, nor has it ever had, any employees and it has
never directly contracted with individuals who are not independent contractors,
(ii) maintains, contributes to or has any direct obligation to maintain or
contribute to, any Employee Benefit Plan; and (iii) has any actual or potential
liabilities with respect to any Pension Plan, including as a result of its
affiliation with any of its ERISA Affiliates or as a result of the occurrence of
an ERISA Event, or (b) no Person treated as an independent contractor by either
Borrower or any of their Restricted Subsidiaries shall have been classified as
an employee under any Governmental Rule.

 

4.19   Solvency. The Credit Parties and the Restricted Operating Company
Subsidiaries are each Solvent on the Closing Date.

 

4.20   Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements furnished to Lenders by or on behalf of any Credit Party for use in
connection with the transactions contemplated hereby contains, when taken as a
whole with other such representations and warranties, any untrue statement of a
material fact or omits to state a material fact (known to the Credit Parties, in
the case of any document not furnished by either of them) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and that such differences may be material.

 

4.21   Sanctions, Patriot Act, FCPA. To the extent applicable, each Credit Party
and Restricted Operating Company Subsidiary and, to the knowledge of each such
Credit Party, each of their respective officers, directors, employees and
agents, is in compliance, in all material respects, with each of (i) the
sanctions regulations of the United States Treasury Department’s Office of
Foreign Assets Control (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Act”). Neither the Credit
Party nor any Restricted Operating Company Subsidiary will use, directly or
indirectly, any part of the proceeds for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.22   OFAC. No Credit Party or Restricted Operating Company Subsidiary, or, to
the knowledge of each such Credit Party, any  officer, director, employee or
agent of any of the foregoing, is (a) currently the subject of any Sanctions or
(b) is engaged in any transaction with

 

 -108-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

any Person who is the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Revolving Loan, nor the proceeds
from any Revolving Loan, has been used, directly or indirectly, by any Credit
Party to lend, contribute, provide or has otherwise made available to fund any
activity or business in any Designated Jurisdiction or, to the knowledge of any
Credit Party, to fund any activity or business of any Person located, organized
or residing in any Designated Jurisdiction or who is the subject of any
Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, Administrative Agent or LC Issuing Bank) of
Sanctions.

 

4.23   Canadian Pension and Benefit Plans. There are no Canadian Pension Plans
or Canadian Multiemployer Pension Plans presently in force. The Canadian Benefit
Plans have been administered in all material respects in accordance with their
terms, applicable collective bargaining agreements, and administrative
guidelines and applicable Governmental Rules. No Borrower or Subsidiary of a
Borrower has breached any fiduciary duty owed to beneficiaries of any Canadian
Benefit Plan. There are no outstanding disputes, investigations, examinations or
legal proceedings concerning the assets of any Canadian Benefit Plans (other
than routine claims for benefits). No contributions or premium payments required
to be made or paid by any Borrower or any Subsidiary of a Borrower to the
Canadian Benefit Plans have been missed. There are no outstanding material
liabilities in connection with any Canadian Benefit Plan relating to the
employees, former employees (or their beneficiaries) of any Borrower or
Subsidiary of a Borrower that has been terminated, and each such terminated
Canadian Benefit Plan has been terminated in accordance with its terms and
applicable Governmental Rules. There are no current pending actions, suits,
claims, or investigations in respect of any Canadian Benefit Plan (other than
routine claims for benefits).

 

Section 5.   AFFIRMATIVE COVENANTS

 

The Credit Parties covenant and agree that until the Termination Date, each
Credit Party shall perform, and where applicable shall cause its Restricted
Subsidiaries to perform, all covenants in this Section 5 unless a written
consent or waiver is obtained in accordance with Section 10.5.

 

5.1   Financial Statements and Other Reports. Borrowers will deliver to
Administrative Agent and Lenders (which delivery to Lenders may be satisfied by
the posting of relevant documents to IntraLinks):

 

(a)   Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days (or earlier as may be required for the filing of
Sponsor’s financial statements by the SEC) after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year (commencing with the end of the
first Fiscal Quarter following the Closing Date), (i) the unaudited consolidated
balance sheets of Sponsor and its Subsidiaries and the unaudited balance sheet
of the Borrowers (on a combined basis for Borrowers), as at the end of such
Fiscal Quarter, (ii) the related unaudited statements of income and cash flows
of (A) Sponsor and its Subsidiaries and (B) the Borrowers, in each case for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, (in each case, without footnotes)
setting forth in each case, in comparative form the corresponding figures for
the corresponding periods of the previous Fiscal Year all in reasonable detail
and in accordance

 

 -109-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

with GAAP, and (iii) with respect to any Fiscal Quarter during which a Subject
Transaction is made, calculations of the unaudited balance sheets and related
unaudited statements of income and cash flows pursuant to clauses (i) and (ii)
of this Section 5.1(a) with respect to such Fiscal Quarter made on a pro forma
basis (including pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC) using the historical financial
statements of any business so acquired or to be acquired or sold or to be sold
and the financial statements of Borrowers and the Restricted Subsidiaries, which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such Fiscal Quarter (and assuming that such
Indebtedness bears interest during any portion of the applicable Fiscal Quarter
prior to the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period);

 

(b)   Annual Audited Financial Statements. As soon as available, and in any
event within one hundred twenty (120) days (or earlier as may be required for
the filing of Sponsor’s financial statements by the SEC) after the end of each
Fiscal Year (and in the case of the Restricted Subsidiaries in the form required
under the Project Financing Documents), (i) the audited consolidated balance
sheets of Sponsor and its Subsidiaries and the audited balance sheets of
Borrowers (on a combined basis for Borrowers) as at the end of such Fiscal Year,
(ii) the related audited statements of income and cash flows for such Fiscal
Year setting forth in each case, in comparative form the corresponding figures
for the previous Fiscal Year in reasonable detail and in accordance with GAAP,
and (iii) with respect to any Fiscal Quarter during which a Subject Transaction
is made, calculations of the audited balance sheets and related audited
statements of income and cash flows pursuant to clauses (i) and (ii) of this
Section 5.1(b) with respect to such Fiscal Quarter made on a pro forma basis
(including pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the SEC) using the historical financial
statements of any business so acquired or to be acquired or sold or to be sold
and the financial statements of Borrowers and the Restricted Subsidiaries, which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such Fiscal Year (and assuming that such Indebtedness
bears interest during any portion of the applicable Fiscal Year prior to the
relevant acquisition at the weighted average of the interest rates applicable to
outstanding Loans incurred during such period);

 

(c)   Compliance Certificate and Other Information. together with each delivery
of financial statements pursuant to Sections 5.1(a), and 5.1(b), a duly executed
and completed Compliance Certificate which shall include (A) calculations in
reasonable detail of Borrower Cash Flow, Borrower Debt, the Leverage Ratio and
Interest Coverage Ratio as of the date of each such financial statement, (B)  a
description of each event, condition or circumstance during the last Fiscal
Quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Sections 2.12(a), 2.12(b), 2.12(c), or 2.12(d), and (C) a list of each
Restricted Subsidiary as of the date of delivery of such Compliance Certificate;

 

 -110-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(d)   Statements of Reconciliation. If, as a result of any change in accounting
principles and policies from those used in the preparation of the Historical
Financial Statements, the financial statements delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of such financial statement after such change, (i) one or
more statements of reconciliation for all such prior financial statements in
form and substance satisfactory to Administrative Agent, and (ii) statements of
reconciliation taking into account any adjustments made to calculations of
Borrower Cash Flow and Borrower Debt for all prior Compliance Certificates
delivered in connection with all such prior financial statements.

 

(e)   Notice of Default, Material Adverse Effect. Promptly upon any Authorized
Representative of Borrowers obtaining knowledge (i) of any condition or event
that constitutes a Default or an Event of Default or that notice has been given
to Borrowers or any other Credit Party with respect thereto; (ii) of any (A)
condition or event that constitutes an event of default or enforcement action by
lenders under the Project Financing Documents, (B) condition or event that
constitutes or causes a material force majeure, material casualty loss or
material condemnation and (C) notice that has been given to Credit Parties with
respect to the items set forth in clauses (A) and (B); (iii) that any Person has
given any notice to any Credit Party or taken any action asserting the
occurrence of any event or condition set forth in Section 8.1(b); or (iv) of the
occurrence of any other event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, in each case, deliver a
certificate of its Authorized Representatives specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action any Credit Party
has taken, is taking and proposes to take with respect thereto; provided,
however, that with respect to the preceding clause (ii), such preparation and
delivery of notice shall only be required to the extent a similar preparation
and delivery of notice is required pursuant to the applicable Project Financing
Documents.

 

(a)   Notice of Litigation. Promptly upon any Authorized Representative of
Borrowers obtaining knowledge of the institution of, or non-frivolous written
threat of, any material Adverse Proceeding (i) with respect to any Credit Party
or Project not previously disclosed in writing by Borrowers to Lenders under the
Transaction Documents, or (ii)  that seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of any
borrowing or use of proceeds under the Credit Documents, in each case written
notice thereof containing sufficient information to enable Lenders and their
counsel to evaluate such matters; provided, however, that with respect to the
preceding clause (i), such preparation and delivery of notice shall only be
required to the extent a similar preparation and delivery of notice is required
pursuant to the applicable Project Financing Documents.

 

(b)   Annual Credit Parties Budget. As soon as available, and in any event
within fifteen (15) days prior to the commencement of any Fiscal Year, an annual
budget for the Credit Parties for such Fiscal Year, prepared on a quarterly
basis, including a reasonable estimate of the management fees and expenses
expected to be incurred during such period. Each such annual budget for the
Credit Parties shall include, for the following year, estimated Borrower Cash
Flow, projected usage of the Revolving Commitments, and an explanation of the

 

 -111-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

assumptions on which such forecasts are based. The annual budget shall be
accompanied by a certificate of the Credit Parties certifying that such annual
budget is based upon Borrowers’ good faith reasonable estimates.

 

Any documents required to be delivered pursuant to Section 5.1(a) or (b) may be
delivered electronically (including by having been publicly filed with the SEC)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which Sponsor posts such documents, or provides a link thereto on Sponsor’s
website; (ii) on which such documents are posted on the Borrowers’ behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent has access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) publicly filed with the
SEC, as of the date of such filing. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such requests for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

5.2   Existence. Except as otherwise permitted hereunder, each Credit Party will
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business, and,
except to the extent the failure to do so could reasonably be expected to result
in a Material Adverse Effect or as otherwise permitted hereunder, obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or will be necessary to protect the validity and enforceability
of its Organizational Documents and each other instrument or agreement necessary
or appropriate to properly administer its Organizational Documents.

 

5.3   Payment of Indebtedness, Taxes and Claims. Without limiting the provisions
set forth in Section 6.1, each Credit Party shall duly and punctually pay and
discharge all obligations in respect of their Indebtedness, to the extent such
Indebtedness is for an amount equal to or exceeding $100,000,000 in the
aggregate, howsoever arising. Each Credit Party will pay all income and other
material Taxes imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for material sums that have become due and payable and that by law
have or may become a Lien (other than a Permitted Lien) upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto except, in each case, where such Tax or claim is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, or where the failure to make such payment would not reasonably be
expected to have a Material Adverse Effect. No Credit Party will file or consent
to the filing of any consolidated income tax return with any Person other than
any other Credit Party, Sponsor or any of their respective Subsidiaries.

 

5.4   Maintenance of Properties and Assets. Except to the extent the failure to
do so could reasonably be expected to result in a Material Adverse Effect, each
Credit Party will maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in their business and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof. Each

 

 -112-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Credit Party will preserve or renew all of its registered patents, trademarks,
trade names, domain names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

5.5   Insurance. Each Credit Party will (i) maintain, with financially sound and
reputable insurers, insurance as of the type and providing such coverage as is
customarily carried by businesses of substantially similar size and character
(including a general commercial liability policy and directors and officers
insurance), and (ii) will cause its Restricted Operating Company Subsidiaries to
maintain, with financially sound and reputable insurers, such insurances as may
be required under any applicable Project Financing Documents.

 

5.6   Books and Records; Inspections. Each Credit Party will, at all times, keep
proper books and records and accounts in compliance with GAAP. At any reasonable
time and from time to time upon reasonable prior notice, each Credit Party will,
and Borrowers and Restricted Holding Company Subsidiaries will cause Restricted
Operating Company Subsidiaries to, permit any authorized representatives
designated by (i) Administrative Agent (prior to an Event of Default at
Administrative Agent’s expense to the extent Administrative Agent visits more
than once per year) or (ii) any Lender coordinated through Administrative Agent
(at such Lender’s expense) to visit and inspect any of the properties of any
such party to inspect, copy and take extracts from their financial and
accounting records, and to discuss its and their affairs, finances and accounts
with its and their Representatives (provided that Borrowers may, if they so
choose, be present and participate in any such discussion), in each case all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested and, with respect to any Lender,
provided that it coordinates its efforts with Administrative Agent and so long
as no Event of Default has occurred and is continuing, such visit by such Lender
shall be limited to once per year.

 

5.7   Compliance with Laws. Each Credit Party will comply, and shall use its
commercially reasonable efforts to cause each of its Restricted Operating
Company Subsidiaries to comply with the requirements of all applicable
Governmental Rules, noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Each Credit
Party shall preserve and maintain all of their Governmental Authorizations
necessary for the Projects or otherwise, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5.8   Environmental

 

(a)   Hazardous Materials Activities, Etc. Each Credit Party shall, or shall
cause its Restricted Operating Company Subsidiaries to, promptly take any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or any Restricted Operating Company Subsidiary that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against any Credit Party or any Restricted Operating Company Subsidiary and
discharge any obligations it may have to any Person thereunder where failure to
so respond or discharge could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

 -113-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(b)   Environmental Disclosure. Promptly after any Borrower becoming aware of
the assertion or occurrence thereof, the US Borrower will deliver to
Administrative Agent written notice describing any of the following in
reasonable detail: (i) any Release that individually or in the aggregate could
reasonably be expected to require a Remedial Action or give rise to
Environmental Claims or Environmental Liabilities, (ii) any Environmental Claim
or any Environmental Liability or (iii) any noncompliance by any Credit Party or
any of their respective Subsidiaries with any Environmental Law, in each case
that could reasonably be expected to have a Material Adverse Effect.

 

5.9   Subsidiaries. Upon the formation or acquisition of any new Subsidiary to
be designated a Restricted Holding Company Subsidiary (unless such Restricted
Holding Company Subsidiary’s Organizational Documents or any tax equity, joint
venture arrangement (including any prospective joint venture arrangement that is
contingent on the exercise by the applicable joint venture partner of a then
existing option or substantially similar right to enter into such joint venture
arrangement (or a similar obligation on the part of the Borrowers or their
Subsidiaries (contingent or otherwise) to enter into such joint venture
arrangement)), voting rights agreement or similar arrangement (in the case of a
Restricted Holding Company Subsidiary that is not wholly-owned by any Credit
Party (or will not be a Wholly-Owned Subsidiary upon the effectiveness of such
contingent joint venture following the exercise of such option or similar right
or satisfaction or a similar obligation)), or any Project Financing Document
applicable to such Restricted Holding Company Subsidiary or any of its
Subsidiaries, prohibits the making of any such guaranty or the incurrence of any
such Lien on the properties or assets or Capital Stock (or tax equity interests)
of such Restricted Holding Company Subsidiary, but only to the extent and during
the period of such prohibition, and if such prohibition ceases to be in effect
then Sections 5.9(a), (b) and (c) shall apply to such Restricted Holdings
Company Subsidiary), then the applicable Borrower shall, at such Borrower’s
expense:

 

(a) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, cause such Restricted Holding Company Subsidiary to, (i) in the
case of a US Restricted Holding Company Subsidiary of US Borrower that is not a
FSHCO or a Disregarded US Subsidiary, become a Guarantor hereunder and a Grantor
under the US Pledge and Security Agreement by executing and delivering to the
Administrative Agent and Collateral Agent a Counterpart Agreement and (ii) in
the case of a Restricted Holding Company Subsidiary that is a Subsidiary of US
Borrower and that is a not a US Restricted Holding Company Subsidiary (but also
not a CFC), take such actions as the Administrative Agent may reasonably request
to cause such Restricted Holding Company Subsidiary to guaranty the Obligations,
pursuant to documentation to be reasonably agreed between such Restricted
Holding Company Subsidiary and the Administrative Agent (it being understood
that such documentation shall be consistent with the terms of the Collateral
Documents (or otherwise consistent with local practice in such jurisdiction) and
that, under no circumstance, shall any such Restricted Holding Company
Subsidiary be required to pledge any asset or provide any guaranty to the extent
that taking such action (x) would cause it to be in violation of its
Organizational Documents, any tax equity, joint venture, voting rights or
similar arrangement, (y) result in any adverse tax consequences that are
material to the Sponsor or any of its Subsidiaries, (z) cause such Restricted
Holding Company Subsidiary or any Borrower or other Restricted Subsidiary (or
any directors, officers or other representatives thereof) to be in violation of
any law or (iv) require any Borrower or Restricted Subsidiary to incur costs in

 

 -114-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

excess of the benefit of the credit support to be provided thereby);

 

(b) within 15 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion or as provided for in any
Collateral Document) after such formation or acquisition, cause the applicable
Restricted Holding Company Subsidiary and relevant Borrower to comply with all
obligations under the Collateral Documents to which such Restricted Holding
Company Subsidiary or Borrower are party (which, for the avoidance of doubt,
shall not include any opinions of local counsel), including with respect to
physical delivery of the shares representing any pledged Capital Stock; and

 

(c) within 10 Business Days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after such formation or
acquisition, deliver an amended Exhibit K to reflect the new Restricted Holding
Company Subsidiary and any other Restricted Subsidiaries that are Subsidiaries
thereof.

 

5.10   Non-Wholly Owned Subsidiaries; Other Restricted Subsidiaries. Each
Borrower and each Restricted Holding Company Subsidiary, as applicable, hereby
make, on behalf of their Restricted Subsidiaries that are neither Restricted
Holding Company Subsidiaries nor Restricted Operating Company Subsidiaries, as
applicable, all representations and warranties in Section 4 made by (or on
behalf of) the Restricted Holding Company Subsidiaries. The Borrowers and each
Restricted Holding Company Subsidiary, as applicable, shall cause their
respective Restricted Subsidiaries that are (i) direct or indirect Non-Wholly
Owned Subsidiaries or (ii) Wholly-Owned Subsidiaries that are neither Restricted
Holding Company Subsidiaries nor Restricted Operating Company Subsidiaries, in
each case to comply with all terms and conditions of this Agreement applicable
to Restricted Operating Company Subsidiaries, other than any terms and
conditions set forth in Section 7; provided that nothing in this Agreement shall
cause any Restricted Subsidiary to be in violation of the provisions of any tax
equity documents, charter documents, bylaws, operating agreement, joint venture
agreements, partnership agreements or similar documents.

 

5.11   Maintenance of Liens; Further Assurances. Each Credit Party shall take
all action reasonably required to maintain and preserve the Liens created by the
Credit Documents to which it is a party and to maintain and preserve the
priority of such Liens. At any time or from time to time at the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts, as
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents that do not involve material
expansion of any Credit Party’s obligations or duties under the Credit Documents
from those originally mutually intended or contemplated. In furtherance and not
in limitation of the foregoing, (i) each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the Collateral (subject to limitations contained in the Credit
Documents); and (ii) in respect of any amalgamation of a Credit Party pursuant
to any Governmental Rule of Canada, the resulting entity shall deliver to the
Administrative Agent and the Collateral Agent such confirmations, evidence of
registrations and opinions as may be reasonably requested by the Administrative
Agent and Collateral Agent.

 

 -115-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

5.12   Separateness. Without limiting the ability of the Credit Parties to
undertake any transaction permitted pursuant to the terms of this Agreement, the
Credit Parties shall comply at all times with, and shall cause the Restricted
Operating Company Subsidiaries to comply at all times with, the separateness
provisions set forth on Schedule 5.12.

 

5.13   [Reserved.]

 

Section 6.   NEGATIVE COVENANTS

 

The Credit Parties covenant and agree that, until the Termination Date, unless a
consent or waiver is obtained in accordance with Section 10.5, each Credit Party
shall perform, and where specified shall cause its Restricted Subsidiaries to
perform, all covenants in this Section 6.

 

6.1   Indebtedness. No Credit Party shall, nor shall any Credit Party permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except the following Indebtedness (“Permitted
Indebtedness”):

 

(a)   the Obligations (including the Indebtedness incurred pursuant to Sections
2.22 and 2.24);

 

(b)   Permitted Project Debt and any Permitted Refinancing thereof;

 

(c)   to the extent constituting Indebtedness, contingent obligations under or
in respect of performance bonds, bid bonds, appeal bonds, surety bonds,
financial assurances and completion guarantees, indemnification obligations,
workers’ compensation claims and self-insurance obligations, obligations to pay
insurance premiums, take or pay obligations and similar obligations in each case
incurred by a Borrower or Restricted Subsidiary, in the ordinary course of
business and not in connection with debt for borrowed money;

 

(d)   intercompany Indebtedness owed by (i) (x) US Borrower to US Pledgor (or
its permitted successor that owns one hundred percent (100%) of the Capital
Stock of US Borrower) or (y) Canada Borrower to Canada Pledgor (or its permitted
successor that owns one hundred percent (100%) of the Capital Stock of Canada
Borrower), (ii) any Restricted Holding Company Subsidiary to the Borrower that
is its parent company, (iii) any Restricted Operating Company Subsidiary to its
respective Restricted Holding Company Subsidiary (or, in any case, to the
Borrower or Restricted Subsidiary that is its parent company), (iv) any
Restricted Subsidiary that is neither a Restricted Holding Company Subsidiary
nor a Restricted Operating Company Subsidiary, to the Borrower or Restricted
Subsidiary that is its parent company, (v) (x) US Pledgor to Sponsor (or its
permitted successor that owns one hundred percent (100%) of the Capital Stock of
US Pledgor) or (y) Canada Pledgor to Sponsor (or its permitted successor that
owns one hundred percent (100%) of the Capital Stock of Canada Pledgor), or (vi)
(x) US Borrower to Canada Borrower or (y) Canada Borrower to US Borrower or
(vii) (x) US Borrower to a Restricted Subsidiary of US Borrower or (y) Canada
Borrower to a Restricted Subsidiary of Canada Borrower; provided that, (1) in
the case of such Indebtedness owed to a Borrower or Guarantor, such Indebtedness
shall be subject to an intercompany note and pledged as Collateral (subject to
the applicable exclusions set forth in the Collateral Documents) and (2) in the
case of

 

 -116-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

such Indebtedness held by a Restricted SubsidiaryPerson that is not a Guarantor
(with respect to Indebtedness owed by a Borrower or Guarantor), shall be
subordinated pursuant to the Subordination Agreement or another subordination
agreement reasonably acceptable to the Administrative Agent;

 

(e)   other unsecured Indebtedness of the Borrowers (including guarantees of any
Permitted Project Debt and Permitted Refinancing thereof); provided that (i) no
Default or Event of Default shall exist before or after giving effect to the
incurrence of such Indebtedness and (ii) the Borrowers shall be in pro forma
compliance with the covenants set forth in Section 6.6, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.1(a) or 5.1(b)
(or, if no financial information shall have been delivered pursuant to Section
5.1(a) or 5.1(b), the equivalent financial information most recently delivered
pursuant to the Existing Credit Agreement), as though such Indebtedness had been
incurred as of the first day of the most recently completed Measurement Period
and remained outstanding;

 

(f)   senior secured first lien or junior lien debt securities, senior unsecured
debt securities or subordinated debt securities, in each case issued by a
Borrower in a public offering, Rule 144A or other private placement or bridge
financing, secured “mezzanine” debt or any other secured or unsecured debt
(including secured or unsecured loans) (and including guarantees of any
Permitted Project Debt and Permitted Refinancing thereof) in an amount not to
exceed the Available Incremental Amount minus the principal amount of any
Incremental Facilities incurred on or prior to the date of the incurrence of any
such Indebtedness pursuant to this clause (f) (such debt, “Incremental
Equivalent Debt”); provided that, (i) at the applicable time set forth in
Section ‎1.7, no Event of Default shall exist before or after giving effect to
the incurrence of such Incremental Equivalent Debt; (ii) at the applicable time
set forth in Section ‎1.7, the representations and warranties contained in
Section 4 and the other Credit Documents are true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or any similar qualifier,
in which case, it shall be true and correct in all respects) on and as of the
date of incurrence of such Incremental Equivalent Debt, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are so true and correct as of such earlier date; provided
that to the extent such Incremental Equivalent Debt will be used concurrently
with the initial provision of such Incremental Equivalent Debt to finance any
Investment permitted pursuant to Section 6.5(i), then such representations and
warranties shall be limited to customary “SunGard” representations and
warranties (including those with respect to the target contained in the
acquisition or merger agreement to the extent failure of such representations
and warranties to be true and correct permits the Borrowers or relevant
Affiliates thereof not to consummate the transactions contemplated thereby);
(iii) such Incremental Equivalent Debt shall not be guaranteed by any Person
that is not a Guarantor or the Sponsor; (iv) subject to the limitations in
clauses (v) and (vi) below, the terms and provisions of such Incremental
Equivalent Debt shall not be more restrictive, taken as a whole, to the Borrower
and the other Credit Parties than those applicable to any Revolving Facility at
the time of incurrence of such Incremental Equivalent Debt, unless such other
terms (1) apply only after the Latest Maturity Date of each Revolving Facility
at the time of incurrence of such Incremental Equivalent Debt, (2) shall also
apply to the existing Revolving Facilities (which such application shall not
require the consent of the Lenders or the Administrative Agent if so reasonably
determined by the Borrower) or (3) relate only to

 

 -117-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

mandatory prepayments customary for such type of debt securities, premiums
(including make-whole provisions), interest, fees or (subject to the foregoing)
maturity or amortization; (v) the Weighted Average Life to Maturity of such
Incremental Equivalent Debt that is not revolving debt shall be no shorter than
75% of the remaining time to stated maturity of the Revolving Loans (as in
effect on the date of such incurrence); (vi) the stated maturity of such
Incremental Equivalent Debt that is revolving debt, shall be no shorter than the
Latest Maturity Date at the time of incurrence of such Incremental Equivalent
Debt; (vii) if such Incremental Equivalent Debt is in the form of secured debt,
a representative acting on behalf of the holders of such Incremental Equivalent
Debt shall have executed and delivered an intercreditor agreement in form and
substance reasonably acceptable to Administrative Agent (acting at the direction
of the Required Lenders, except with respect to any forms of intercreditor
agreement previously agreed between the Borrower and the Administrative Agent);
and (viii) at the applicable time set forth in Section ‎1.7, Borrowers are in
compliance with the financial covenants set forth in Section 6.6 (treating any
Incremental Equivalent Debt as fully issued or drawn, as applicable, for this
purpose);

 

(g)   Indebtedness in respect of any Hedge Agreements not prohibited by the
terms of this Agreement;

 

(h)   Guarantees by any Borrower or Restricted Subsidiary of any Indebtedness
otherwise permitted hereunder of any Credit Party (as applicable), and
guarantees by any Restricted Operating Company Subsidiary in respect of
Indebtedness permitted hereunder of any other Restricted Operating Company
Subsidiary;

 

(i)   Indebtedness that may be deemed to have arisen as a result of agreements
of any Borrower or Restricted Subsidiary providing for indemnification,
adjustment of purchase price or any similar obligations, in each case, incurred
in connection with the disposition of any business, assets or equity interests
of any Subsidiary permitted hereunder, but only to the extent the aggregate
maximum liability associated with such provisions do not exceed the gross
proceeds (including non-cash proceeds) of such disposition;

 

(j)   Indebtedness of any Borrower or Restricted Subsidiary consisting of
obligations under deferred compensation, deferred purchase price, earn-outs or
similar arrangements incurred in connection with any acquisition permitted under
Section 6.5(i);

 

(k)   any other Indebtedness in an amount not to exceed $100,000,000 in the
aggregate for the Borrowers and all Restricted Subsidiaries; and

 

(l)   Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or other Investment
permitted hereunder after the Closing Date; provided that (i) such Indebtedness
(1) existed at the time such Person became a Restricted Subsidiary or the assets
subject to such Indebtedness were acquired and (2) was not created or incurred
in anticipation thereof and (ii) the Borrowers remain in pro forma compliance
with the financial covenants contained in Section 6.6.; and

 

(m)   Indebtedness of (i) US Borrower owed to a Japanese Subsidiary of US
Borrower and (ii) a Japanese Subsidiary of US Borrower owed to another Japanese
Subsidiary

 

 -118-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

that is such borrowing Japanese Subsidiary’s direct or indirect Subsidiary, in
each case incurred as Indebtedness for tax structuring purposes; provided that
with respect to Indebtedness incurred pursuant to clause (i) of this paragraph
(m), (x) such Indebtedness shall not exceed $20,000,000 in aggregate at any time
outstanding and (y) to the extent such Indebtedness shall remain outstanding for
a period of fifteen (15) months beginning with the acquisition by US Borrower of
such Japanese Subsidiary, then, at the end of such fifteen (15) month period,
such Indebtedness shall be made subject to the Subordination Agreement or
another subordination agreement reasonably acceptable to the Administrative
Agent; provided that if, after such acquisition by US Borrower, such Japanese
Subsidiary acquires another Japanese Subsidiary, and there is such Indebtedness
in respect of (or in relation to) such other Japanese Subsidiary outstanding for
a period of fifteen (15) months after the acquisition of such other Japanese
Subsidiary, then, at the end of such (later) fifteen (15) month period, the
Indebtedness in respect of (or in relation to) such other Japanese Subsidiary
shall be made subject to the Subordination Agreement or another subordination
agreement reasonably acceptable to the Administrative Agent.

 

For the avoidance of doubt, nothing in this Section 6.1 shall be construed to
limit the ability of any Affiliate of any Borrower that is not a Restricted
Subsidiary from directly or indirectly, creating, incurring, assuming or
guaranteeing, or otherwise becoming or remaining directly or indirectly liable
with respect to any Indebtedness. For purposes of determining compliance with,
and the outstanding principal amount of, any particular Indebtedness incurred
pursuant to and in compliance with this Section 6.1, in the event that an item
of Indebtedness meets the criteria of one or more than one of the categories of
Permitted Indebtedness described in clauses (a) through (k) of this Section 6.1,
the Borrowers may, in their sole discretion, divide and classify (or at any time
reclassify) such item (or items) of Indebtedness in any manner that complies
with this Section 6.1.

 

6.2   Liens. No Credit Party shall, nor shall any Credit Party permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any such Person, whether now owned or hereafter acquired, or any
income or profits therefrom, except for the following Liens (the “Permitted
Liens”):

 

(a)   Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document, and including the Liens granted to
secure Secured Hedging Obligations;

 

(b)   Liens for Taxes not yet delinquent or other Taxes if obligations with
respect to such other Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and adequate reserves
for such other Taxes have been established and are being maintained by the
applicable Person in accordance with GAAP;

 

(c)   Liens arising by virtue of any Governmental Rules or market custom
relating to banker’s liens, rights of set-off (in respect of deposits maintained
by a financial institution or otherwise) or similar rights;

 

 -119-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(d)   Liens securing judgments for the payment of money not constituting a
Default under Section 8.1(h) or securing appeal or other surety bonds related to
such judgments;

 

(e)   Liens or pledges of deposits of Cash or Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions or similar
obligations to providers or liability insurance in the ordinary course of
business;

 

(f)   Permitted Project Liens;

 

(g)   Liens securing Indebtedness related to a Permitted Refinancing, provided
that in each case the Liens securing any such Permitted Refinancing shall attach
only to the assets that were subject to Liens securing the Indebtedness so
refinanced;

 

(h)   Liens securing Incremental Equivalent Debt incurred in accordance with
Section ‎6.1(f);

 

(i)   solely with respect to Restricted Operating Company Subsidiaries, the
carriers’, warehousemen’s, mechanics’, materialman’s, repairmen’s or other like
Liens arising in the ordinary course of business, which are not overdue for a
period of more than 45 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(j)   pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation; provided that any Lien imposed by ERISA shall not be a Permitted
Lien;

 

(k)   solely with respect to Restricted Operating Company Subsidiaries, deposits
to secure the performance of bids, trade contracts, contractual obligations and
leases (in each case, other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(l)   solely with respect to Restricted Operating Company Subsidiaries,
easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, reservations, protrusions and other similar encumbrances and
title defects affecting real property which, in the aggregate are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(m)   Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.1(h);

 

(n)   Liens on assets or securities deemed to arise in connection with the
execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;

 

(o)   Liens resulting from restrictions on any Capital Stock or undivided
interests, as the case may be, of a Person providing for a breach, termination
or default under any joint venture, stockholder, membership, limited liability
company, partnership, owners’,

 

 -120-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

participation, voting rights or other similar agreement between such Person and
one or more other holders of Capital Stock or undivided interests of such
Person, as the case may be, if a Lien is created on such Capital Stock or
undivided interest, as the case may be, as a result thereof;

 

(p)   other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $100,000,000 in the aggregate for the Borrowers and all
Restricted Subsidiaries;

 

(q)   Liens existing on any property or asset prior to the acquisition thereof
by any Borrower or Restricted Subsidiary or existing prior to the time such
Person becomes a Restricted Subsidiary (or merges with any Borrower in a
transaction permitted pursuant to this Agreement) on any property or asset of
any Person that becomes a Restricted Subsidiary (or merges with any Borrower in
a transaction permitted pursuant to this Agreement) after the date hereof,
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary (or
merging with a Borrower), as the case may be, (B) such Lien shall not apply to
any other property or asset of any Borrower or Restricted Subsidiary and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary (or
mergers with a Borrower), as the case may be, and extensions, renewals and
replacements thereof so long as the principal amount secured does not exceed the
principal amount of the obligations being extended, renewed or replaced (plus
any accrued but unpaid interest and premium thereon and fees, costs and expenses
associated with such extensions, renewals and replacements);

 

(r)   Liens on Cash or Cash Equivalents at any time pledged to secure Hedge
Agreements permitted under Section 6.12, and, solely with respect to Restricted
Subsidiaries that are not Credit Parties, Liens on the property and assets of
such Restricted Subsidiaries (including Cash and Cash Equivalents) at any time
pledged to secure Hedge Agreements not otherwise prohibited hereunder;

 

(s)   leases, subleases, licenses, sublicenses, or occupancy agreements in the
ordinary course of business;

 

(t)   solely with respect to Restricted Operating Company Subsidiaries, purchase
money liens or purchase money security interests upon or in any property
acquired by a Credit Party or Restricted Company Operating Subsidiary in the
ordinary course of business to secure the purchase price or construction cost of
such property or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of such property or construction of improvements on
such property;

 

(u)   Liens on Capital Stock of Joint Ventures securing capital contributions
to, or obligations of, such Persons and customary rights of first refusal and
tag, drag and similar rights in joint venture agreements and agreements with
respect to Non-Wholly-Owned Subsidiaries; and

 

(v)   Liens resulting from restrictions on any Capital Stock or undivided
interests, as the case may be, of a Person providing for a breach, termination
or default under any joint venture, stockholder, membership, limited liability
company, partnership, owners’,

 

 -121-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

participation or other similar agreement between such Person and one or more
other holders of Capital Stock or undivided interests of such Person, as the
case may be, if a security interest or Lien is created on such Equity Interest
or undivided interest, as the case may be, as a result thereof.

 

6.3   Burdensome Agreements. No Credit Party will enter into or permit to exist
any contractual obligation (other than this Agreement or any other Credit
Document, or contained in the documents governing unsecured Indebtedness
permitted pursuant to Section 6.1(e) and Incremental Equivalent Debt incurred in
accordance with Section 6.1(f)) that limits the ability (a) of any Credit Party
to make Restricted Payments to either Borrower, except for any agreement in
effect on the date hereof and set forth on Schedule 6.3, or with respect to any
Restricted Holding Company Subsidiary formed or acquired by a Borrower after the
date hereof, existing on such date of formation or acquisition (and not entered
into for primarily for the purpose of avoiding the provisions of this Section
6.3) or (b) of any Credit Party to create, incur, assume or suffer to exist
Liens on property of such Person to secure the Obligations; provided, however,
that this Section 6.3 shall not apply to (i) any Transaction Documents, the
documents and contracts governing any Permitted Project Debt or Permitted
Project Acquisitions, or any restrictions on the pledge or transfer of any
Capital Stock of any Permitted Minority Investment Company or Restricted
Operating Company Subsidiary (or any other Restricted Subsidiary that is neither
a Restricted Operating Company Subsidiary nor a Restricted Holding Company
Subsidiary) or any intercompany debt with respect thereto and (ii) provisions
limiting the disposition or distribution of assets or property in joint venture,
partnership, membership, stockholder and limited liability company agreements,
asset sale agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, including owners’, participation or similar agreements
governing projects owned through an undivided interest, which limitation is
applicable only to the assets that are the subject of such agreements.

 

6.4   Restricted Payments. Neither Borrowers nor any Restricted Holding Company
Subsidiary shall, directly or indirectly, declare or make any Restricted Payment
except as follows:

 

(a)   Each Restricted Holding Company Subsidiary may make Restricted Payments to
each Borrower, or to any other Person that owns any Capital Stock in such
Restricted Holding Company Subsidiary, ratably according to their respective
holdings of the type of Capital Stock in respect of which such Restricted
Payment is being made;

 

(b)   During any period in which a Default or Event of Default shall have
occurred and be continuing, Borrowers may make Restricted Payments not to exceed
the sum of (i) ten million Dollars ($10,000,000) and (ii) solely for the purpose
of paying Sponsor G&A Expenses, the Sponsor G&A Amount, in the aggregate for all
Restricted Payments made pursuant to this Section 6.4(b);

 

(c)   So long as (i) no Event of Default shall have occurred and be continuing
or would be caused by such Restricted Payment and (ii) Borrowers shall have
complied, before and after giving effect to such declaration or payment of such
Restricted Payment, with the Leverage Ratio and Interest Coverage Ratio
requirements described in Section 6.6, Credit Parties

 

 -122-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

may declare any Restricted Payment and consummate such Restricted Payment within
ten (10) days after such date of declaration;

 

(d)   Each Borrower and Restricted Holding Company Subsidiary may declare and
make dividend payments or other distributions payable solely in the common stock
or other common Capital Stock of such Person that is not Disqualified Stock;

 

(e)   Each Borrower and Restricted Holding Company Subsidiary may issue common
Capital Stock to any Credit Party, in each case that is its direct parent;

 

(f)   Each Borrower and Restricted Holding Company Subsidiary may purchase,
redeem or otherwise acquire its common Capital Stock with the proceeds received
from the substantially concurrent issue of new common Capital Stock; and

 

(g)   Each Borrower and Restricted Holding Company Subsidiary may make
Restricted Payments that are part of and consideration for the consummation of
any transaction permitted by Section 6.5(i).

 

6.5   Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person except:

 

(a)   Investments in Permitted Investments and, with respect to Restricted
Operating Company Subsidiaries, Investments permitted under the relevant Project
Financing Documents;

 

(b)   equity Investments in effect as of the Closing Date, or with respect to
any Restricted Subsidiary formed or acquired after the Closing Date, any equity
Investment in effect immediately following such formation or acquisition, in (A)
any Restricted Subsidiary (solely for the purpose of making an Investment
pursuant to clause (B) of this Section 6.5(b) in such Restricted Subsidiary’s
applicable Restricted Operating Company Subsidiary) or (B) any Restricted
Operating Company Subsidiary (and any modification, renewal, reinvestment,
increase or extension thereof); provided that the amount of the original
Investment is not increased except pursuant to the terms of such original
Investment);

 

(c)   additional Investments made after the Closing Date in (A) any Restricted
Subsidiary (solely for the purpose of making an Investment pursuant to clause
(B) of this Section 6.5(c) in such Restricted Subsidiary’s applicable Restricted
Operating Company Subsidiary) or (B) any Restricted Operating Company Subsidiary
(including if such Investment is in the form of Permitted Subordinated
Indebtedness); provided that, on the date of such Investment (i) Borrowers shall
be in compliance with the Leverage Ratio and Interest Coverage Ratio
requirements set out in Section 6.6; and (ii) no Project-Level Default by the
Restricted Operating Company Subsidiary in which such additional Investment is
made or to be made shall have occurred and be continuing or would be caused by
such Investment; and (iii) no Default or Event of Default shall have occurred
and be continuing or would be caused by such Investment; provided, further,
that, notwithstanding the foregoing, if on the date of such Investment, a
Project-Level Default by the Restricted Operating Company Subsidiary in which
such Investment is made shall have occurred and be continuing, or would be
caused by such Investment, such Investment shall nonetheless be permitted to the
extent such Investment (x)

 

 -123-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

could be made as a Restricted Payment hereunder (such Investment deemed a
Restricted Payment for purposes of this paragraph), (y) shall be funded using
the proceeds of an equity investment in a Borrower or other Credit Party or
Restricted Subsidiary not existing on the date hereof, or (z) is required by any
guaranty or other contractual arrangement entered into prior to the existence of
such Project-Level Default and at the time so entered into such Investment would
have been permitted hereunder;

 

(d)   demand or deposit accounts with banks or other financial institutions;

 

(e)   Investments made after the Closing Date using proceeds of Permitted
Subordinated Indebtedness owed to, or proceeds of equity contributions from, the
Sponsor, the Pledgors or any of their respective Affiliates that are not Credit
Parties or Restricted Subsidiaries thereof;

 

(f)   Investments made using proceeds of Cash permitted to be distributed in
accordance with Section 6.4;

 

(g)   solely with respect to Restricted Operating Company Subsidiaries,
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

 

(h)   to the extent constituting Investments, guarantees permitted by
Section 6.1;

 

(i)   the purchase or other acquisition of all or any portion of the Capital
Stock in or substantially all of the property of, any Person that, upon the
consummation thereof, will be owned directly by a Borrower or one or more
Restricted Subsidiaries that are not Restricted Operating Company Subsidiaries
(including as a result of a merger or consolidation with a Restricted
Subsidiary); provided that, with respect to each purchase or other acquisition
made pursuant to this Section 6.5(i):

 

(i)   the Credit Parties shall comply with the requirements of Sections 5.09
and 5.11, to the extent applicable;

 

(ii)   the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall consist of Energy Projects (or
related property); and

 

(iii)   immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing, and, with respect to any acquisition for an amount
over $75,000,000, the US Borrower shall deliver to the Administrative Agent a
certificate of its chief executive officer, chief financial officer, treasurer
or controller (or similar officer or representative) demonstrating compliance
with Section 6.6 on a pro forma basis, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.1(a) or

 

 -124-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(b) (or the equivalent provisions of the Existing Credit Agreement if no
financial information shall have yet been delivered pursuant to Section 5.1(a)
or (b)) as though such purchase or other acquisition had been consummated as of
the first day of the fiscal period covered thereby (any such purchase or
acquisition meeting the foregoing criteria set forth in (i), (ii) and (iii)
above, a “Permitted Project Acquisitions”); and

 

(j)   to the extent (if any) constituting an Investment, Hedge Agreements not
prohibited by the terms of this Agreement.; and

 

(k)   Investments consisting of intercompany Indebtedness permitted pursuant to
Section 6.1.

 

6.6   Financial Covenants

 

(a)   Leverage Ratio. As of June 30, 2017 and as of the last day of each Fiscal
Quarter thereafter, Borrowers shall not have a Leverage Ratio that exceeds (i)
 5.50:1.00.

 

(b)   Interest Coverage Ratio. As of June 30, 2017 and as of the last day of
each Fiscal Quarter thereafter, Borrowers shall not have an Interest Coverage
Ratio that is less than 1.75:1.00.

 

(c)   Certain Calculations. With respect to any period during which any
repayment of Indebtedness, a Credit Extension, a Restricted Payment or an
Investment pursuant to Section 6.5(c) or Section 6.5(i) is made, or during which
Borrower has otherwise acquired or disposed of any Capital Stock in a Restricted
Operating Company Subsidiary, a Borrower or any of its Restricted Subsidiaries
has acquired or disposed of, or there is an Abandonment with respect to, any
property with a value in excess of fifty million Dollars ($50,000,000) (each, a
“Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in this Section 6.6, Borrower Cash Flow shall be
calculated with respect to such period on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to a specific
transaction, are factually supportable and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which pro forma adjustments shall be certified by the chief
financial officer of Borrowers (or officer or representative with similar
responsibilities)) using the historical financial statements of any business so
acquired or to be acquired or sold or to be sold (or deemed historical cash
flows for any such business acquired or sold prior to or during its Ramp-up
Phase, which cash flows shall be annualized in accordance with the last two
sentences of this Section 6.6(c)) and the consolidated financial statements of
Borrowers and the Restricted Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to such Subject Transaction at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period). Notwithstanding the foregoing, if a Borrower or any of its
Restricted Subsidiaries has acquired, disposed of, or effected an Abandonment
with respect to, any property with a value that does not exceed fifty million
Dollars ($50,000,000), Borrowers shall be permitted (but shall not be required)
to give

 

 -125-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

such pro forma effect to such acquisition, disposition or Abandonment. For
purposes of determining Available Cash solely for the calculation of the ratios
set forth in this Section 6.6, distributions of Available Cash (other than
Qualifying Cash) in respect of such Project or business made during the Ramp-up
Phase of such Project or business shall be annualized by the amount of any such
distributions multiplied by a fraction, the numerator of which is twelve (12)
and the denominator of which is the number of months from and including the
beginning of such Ramp-up Phase. Such annualization of such distributions shall
be net of any previous annualization made during such Ramp-up Phase (e.g., and
for indicative purposes only (x) in the case of a distribution of $100 in
respect of the first month of the Ramp-up Phase, annualized Available Cash shall
be $1,200; (y) in the case of distributions of $100 in respect of the first
month and $90 in respect of the second month of the Ramp-up Phase, annualized
Available Cash shall be $1140; and (z) in the case of a distribution of $300 in
the aggregate in respect of the first three months of the Ramp-up Phase,
annualized Available Cash shall be $1,200).

 

6.7   Disposition of Assets. No Credit Party shall, nor shall any Credit Party
permit any of its Restricted Subsidiaries to, Transfer all or any part of its
business, assets or property of any kind whatsoever (including Capital Stock),
whether real, personal or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, except:

 

(a)   Transfers of obsolete, damaged, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

 

(b)   the liquidation, sale or use of Permitted Investments;

 

(c)   subject to Section 6.8 (if applicable) and Section 6.7(d), any Transfer of
physical assets or properties by any Restricted Operating Company Subsidiary, to
the extent permitted under the Project Financing Documents;

 

(d)   Transfers by any Borrower or Restricted Subsidiary not otherwise permitted
by this Section 6.7; provided that, (i) no Default or Event of Default has
occurred and is continuing at the time of and immediately after giving effect to
such Transfer; (ii) with respect to any Transaction resulting in Net Asset Sale
Proceeds in excess of $50,000,000 the US Borrower shall deliver to the
Administrative Agent a certificate of its chief executive officer, chief
financial officer, treasurer or controller (or similar officer or
representative) demonstrating compliance with Section 6.6 on a pro forma basis,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.1(a) or (b) (or the equivalent provisions of the Existing Credit
Agreement if no financial information shall have yet been delivered pursuant to
Section 5.1(a) or (b)) as though such Transfer had been consummated as of the
first day of the fiscal period covered thereby; and (iii) the Net Asset Sale
Proceeds received by the Credit Parties in excess of $50,000,000 in the
aggregate in any Fiscal Year or $100,000,000 in the aggregate during the term of
this Agreement shall, in each case, be applied in accordance with Section
2.12(a) (including giving effect to all exceptions and allowances thereunder);

 

(e)   Transfers of equipment or real property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property;

 

 -126-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(f)   Transfers of property, or issuances of its Capital Stock, by any
Restricted Subsidiary to a Borrower or to another Restricted Subsidiary that is
wholly-owned, directly or indirectly, by a Borrower; and

 

(g)   Transfers permitted by Sections 6.4 or 6.11.

 

6.8   Transactions with Affiliates. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to (except as required or permitted under any
Project Financing Document), directly or indirectly, enter into or permit to
exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate, other than those
on fair and reasonable terms substantially as favorable to such Borrower or
Restricted Subsidiary as would be obtainable by such Borrower or Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate thereof; provided that the foregoing restriction shall
not apply to (a) the provision or receipt of administrative, cash management,
legal and regulatory, engineering, accounting, marketing, insurance, operation
and maintenance and other services to and from Subsidiaries of the Sponsor and
the allocation of such costs of services and of overhead and corporate group
costs among the Sponsor and its Subsidiaries (including insurance and any
Sponsor G&A Expenses) consistent with GAAP and the Sponsor’s accounting policies
generally applied, (b) transactions contemplated by the agreements listed in
Schedule 6.8, (c) Restricted Payments made in accordance with the terms of this
Agreement, (d) a transaction between one or more Credit Parties or Restricted
Subsidiaries, (e) any issuance of Capital Stock of any Borrower or Restricted
Subsidiary and (f) any guarantee of Indebtedness or other obligation of any
Affiliate, to the extent that after giving effect to such guarantee, the
Borrowers would immediately thereafter be in compliance with Section ‎6.6 on a
pro forma basis).

 

6.9   Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, engage in any
material line of business substantially different than (i) the businesses
engaged in by such parties on the Closing Date (or with respect to any
Restricted Subsidiary formed or acquired by a Credit Party after the Closing
Date, on such date of formation or acquisition) and similar, related,
incidental, ancillary or complimentary businesses (including the establishment,
construction, acquisition and operation of projects substantially equivalent to
the Projects or energy storage products and activities) and (ii) such other
lines of business as may be consented to by Required Lenders.

 

6.10   Amendments of Organizational Documents; Accounting Changes. No Credit
Party shall (a) amend its Organizational Document, other than amendments that do
not, taken as a whole, materially, adversely affect the interest of the
Administrative Agent or the Lenders or (b) make any material change in
accounting policies or reporting practices, except as required by GAAP
(including any early adoption of any change to GAAP).

 

6.11   Fundamental Changes. No Credit Party shall, nor shall any Credit Party
allow any Restricted Subsidiary to, merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person or Transfer (whether in one transaction
or a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Event of Default exists or would result therefrom:

 

 -127-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(a)   (i) any Restricted Subsidiary may merge or amalgamate with a Credit Party
or Restricted Operating Company Subsidiary; provided that such Credit Party or
Restricted Operating Company Subsidiary shall be the continuing or surviving
Person, and (ii) any Restricted Subsidiary may merge or amalgamate with any
Restricted Subsidiary not described in the foregoing clause (i);

 

(b)   (i) any Credit Party that is not a Borrower may dispose of all or
substantially all of its assets (including any Transfer that is in the nature of
a liquidation) to any other Credit Party, (ii) any Restricted Operating Company
Subsidiary may dispose of all or substantially all of its assets (including a
Transfer that is in the nature of a liquidation) to any other Restricted
Operating Company Subsidiary or any Credit Party, and (iii) any Restricted
Subsidiary that is neither a Credit Party nor a Restricted Operating Company
Subsidiary may dispose of all or substantially all of its assets (including a
Transfer that is in the nature of a liquidation) to any Borrower or any other
Restricted Subsidiary;

 

(c)   in connection with any acquisition permitted under Section 6.5, any
Restricted Subsidiary may merge into, amalgamate or consolidate with any other
Person or permit any other Person to merge into, amalgamate or consolidate with
it; provided that, in the case of a Person that is a Wholly-Owned Subsidiary,
the Person surviving such merger or amalgamation shall be a Wholly-Owned
Subsidiary of a Borrower;

 

(d)   any Borrower or Restricted Subsidiary may consummate any transaction
permitted pursuant to Section 6.7; and

 

(e)   any Borrower or Restricted Subsidiary may, to the extent not already
permitted by clause (c) above, consummate any transaction permitted pursuant to
any Permitted Investment.

 

6.12   Hedge Agreements.. No Credit Party shall enter into any Hedge Agreement,
except for Hedge Agreements that are entered into in the ordinary course of
business and not for speculative purposes.

 

6.13   Sanctions. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, permit any Revolving Loan or the proceeds of any
Revolving Loan, directly or indirectly, (a) to be knowingly lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction or (b) to knowingly fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions.

 

6.14   No Employees. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, hire any employees or enter into any contractual or
other arrangements with any Person that would require any such Credit Party or
Restricted Subsidiary to be subject to or to comply with any applicable
Governmental Rules concerning labor, employment, wages or worker benefits, in
each case (i) in the United States or (ii) outside of the United States if, in
the case of this clause (ii), such hiring or entering into any contractual or
other arrangements could reasonably be expected to result in a Material Adverse
Effect. No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, maintain or contribute to, or have any obligation to

 

 -128-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

maintain or contribute to (i) any Employee Benefit Plan or (ii) any Canadian
Pension Plan or Canadian Multiemployer Pension Plan if, in the case of this
clause (ii), such maintenance or contribution could reasonably be expected to
result in a Material Adverse Effect.

 

6.15   [Reserved.] 

 

6.16   Disqualified Stock. The Credit Parties shall not issue any Disqualified
Stock, except to the extent that if constituting “Indebtedness”, Section 6.1
would permit the issuance thereof.

 

6.17   Project Financing Documents. No Borrower or Restricted Subsidiary shall
consent to any amendment or other modification to any Project Financing Document
or Transaction Document, except to the extent such amendment or other
modification would not reasonably be expected to have a Material Adverse Effect.

 

6.18   Subsidiaries. No Credit Party shall have any Subsidiaries, other than
Restricted Subsidiaries. No Credit Party shall permit any of its Restricted
Operating Company Subsidiaries to have any Subsidiaries other than non-operating
Subsidiaries established primarily for the purpose of establishing or otherwise
facilitating the structuring of Permitted Project Debt.

 

Section 7.   GUARANTY

 

7.1   Guaranty of the Obligations. Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Administrative Agent for the ratable
benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of an automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief Laws)
(collectively, the “Guaranteed Obligations”).

 

7.2   Payment by Guarantors. Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of Borrowers to pay any of the Guaranteed Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code), Guarantors will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Borrowers’
becoming the subject of a case under the Bankruptcy Code or any other Debtor
Relief Laws, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against Borrowers for such interest in the related bankruptcy
or insolvency case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

 

7.3   Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other

 

 -129-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 

(a)   this Guaranty is a guaranty of payment when due and not of collectability.
For the Guarantors organized in the United States, this Guaranty is a primary
obligation of each Guarantor and not merely a contract of surety;

 

(b)   Administrative Agent may enforce this Guaranty upon the occurrence and
during the continuance of an Event of Default notwithstanding the existence of
any dispute between Borrowers and any Beneficiary with respect to the existence
of such Event of Default;

 

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrowers or any of such other guarantors and whether
or not Borrowers have joined in any such action or actions;

 

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)   any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) subject to the other
provisions of this Agreement, renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto or subordinate the
payment of the same to the payment of any other obligations; (iii) request and
accept other guaranties of the Guaranteed Obligations and take and hold security
for the payment hereof or the Guaranteed Obligations; (iv) release, surrender,
exchange, substitute, compromise, settle, rescind, waive, alter, subordinate or
modify, with or without consideration, any security for payment of the
Guaranteed Obligations, any other guaranties of the Guaranteed Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guaranteed Obligations; (v) enforce and apply any security now or
hereafter held by or for the benefit of such Beneficiary in respect hereof or
the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such Beneficiary may have against any
such security, in each case as such Beneficiary in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such

 

 -130-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrowers or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents; and

 

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document or any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the Credit Documents or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of a Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrowers may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; (viii) any law, regulation, decree or order of any
jurisdiction, or any other court, affecting any form of any Guaranteed
Obligation or any Beneficiary’s rights with respect thereto; and (ix) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

7.4   Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrowers, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrowers, any such other guarantor or any other Person, (iii) proceed against
or have resort to any balance of any Deposit Account or credit on the books of
any Beneficiary in favor of Borrowers or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of

 

 -131-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

authority or any disability or other defense of Borrowers or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrowers or
any other Guarantor from any cause other than full and final payment of the
Guaranteed Obligations; (c) any defense based upon any Governmental Rule which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
Governmental Rules, which are or might be in conflict with the terms hereof and
any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) to the extent permitted by Governmental Rules, the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any Credit Extension to
Borrowers and notices of any of the matters referred to in Section 7.3 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

7.5   Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Termination Date, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrowers or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by Governmental Rule or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrowers with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrowers, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations. Each Guarantor further agrees that, to the extent the
waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Borrowers or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Borrowers,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution

 

 -132-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

7.6   Subordination of Other Obligations. Any Indebtedness of Borrowers or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after receipt
of notice of an Event of Default (which has occurred and is continuing) by
Administrative Agent shall be held in trust for Administrative Agent on behalf
of Beneficiaries and shall forthwith, upon demand of the Administrative Agent,
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

 

7.7   Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until the Termination Date. Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions pursuant to
this Agreement giving rise to any Guaranteed Obligations.

 

7.8   Authority of Guarantors or Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrowers
or the Representatives acting or purporting to act on behalf of any of them.

 

7.9   Financial Condition of Borrowers. Any Credit Extension may be made to
Borrowers or continued from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of Borrowers. Each
Guarantor has adequate means to obtain information from Borrowers on a
continuing basis concerning the financial condition of Borrowers and its ability
to perform its obligations under the Credit Documents and each Guarantor assumes
the responsibility for being and keeping informed of the financial condition of
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrowers now known or hereafter known
by any Beneficiary.

 

7.10   Bankruptcy, Etc.

 

(a)   So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Required Lenders, commence or join with any other Person
in commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Borrowers or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or

 

 -133-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrowers or any other Guarantor or by any defense
which Borrowers or any other Guarantor may have by reason of the order, decree
or decision of any court or administrative body resulting from any such
proceeding.

 

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Borrowers (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrowers of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.

 

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Borrowers, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

7.11   Guarantors, Defined; Discharge of Guaranty

 

(a)   “Guarantor” means each of (a) the US Borrower, as guarantor of the
Obligations of Canada Borrower; (b) the US Restricted Holding Company
Subsidiaries as of the date hereof, jointly and severally, as guarantors of the
Obligations of US Borrower and Canada Borrower; (c) Canada Borrower, as
guarantor of the Obligations of US Borrower but with recourse limited solely to
and secured by any Collateral owned by Canada Borrower (the “Limited Recourse
Collateral”); and (d) any Restricted Holding Company Subsidiary that executes a
guaranty pursuant to, and subject to the limitations set forth in, Section 5.9;
provided that, notwithstanding anything to the contrary in this Agreement or any
other Credit Document, (i) the Limited Recourse Collateral shall exclude thirty
five percent (35%) of the ownership of the Capital Stock of each of the Canada
Restricted Holding Company Subsidiaries (ii) not more than 65% of the Capital
Stock of any first-tier CFC or FSHCO shall constitute Collateral and no Equity
Interests of a direct or indirect Subsidiary of a first-tier CFC or FSHCO shall
constitute Collateral. For the avoidance of doubt, notwithstanding anything to
the contrary herein, no current or future Restricted Operating Company
Subsidiary or Restricted Holding Company Subsidiary that is a Subsidiary of
Canada Borrower shall be a Guarantor.

 

(b)   Whenever Canada Borrower is referred to as a Guarantor for purposes of
this Agreement, such reference shall be to its status as a Guarantor of the
Obligations of US Borrower with recourse solely limited to the Limited Recourse
Collateral. Notwithstanding any

 

 -134-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

other provision in this Agreement or any other Credit Document, the only
remedies that the Administrative Agent shall have against Canada Borrower in the
event of non-payment by Canada Borrower of the Obligations of US Borrower shall
be to enforce its rights in respect of the Limited Recourse Collateral. No
judgment in the nature of a deficiency judgment shall be enforced against Canada
Borrower, in its capacity as a Guarantor of the Obligations of the US Borrower,
out of any of its property, assets or undertaking other than the Limited
Recourse Collateral. In the event of any conflict or inconsistency between this
Section 7.11(b) and any other provision in this Agreement or any other Credit
Document, this Section 7.11(b) shall prevail to the extent of such conflict or
inconsistency.

 

(c)   If all of the Capital Stock of any Guarantor or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger,
amalgamation or consolidation) to a Person that is not a Borrower or a
Subsidiary of a Borrower in accordance with the terms and conditions hereof or
if any Guarantor shall otherwise no longer be a Subsidiary of the applicable
Borrower, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Beneficiary or any other Person effective as of the
time of such sale or disposition.

 

Section 8.   EVENTS OF DEFAULT

 

8.1   Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)   Failure to Make Payments When Due. Failure by Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) except as otherwise provided in Section 2.3 with respect to the
automatic conversion of Letter of Credit drawings into Revolving Loans, when due
any amount payable to an LC Issuing Bank in reimbursement of any drawing under a
Letter of Credit; (iii) any interest on any Loan within three (3) Business Days
after the date such interest becomes due; (iv) any fee or any other amount due
hereunder within five (5) days after the date such fee or amount becomes due; or

 

(b)   Cross Defaults, Cross Acceleration.

 

(i)   Failure of any Credit Party to pay when due any principal of or interest
on or any other amount payable in respect of Permitted Indebtedness of such
Credit Party then outstanding (other than Permitted Indebtedness referred to in
Section 6.1(a)), beyond the grace period, if any, provided therefor, and the
aggregate outstanding interest, principal and other amounts due and payable with
respect to such Permitted Indebtedness equals or exceeds one hundred million
Dollars ($100,000,000); or

 

(ii)   Failure of any Restricted Subsidiary (other than a Restricted Holding
Company Subsidiary) to (A) pay when due any principal of or interest on or any
other amount payable in respect of Indebtedness of such Restricted Subsidiary
then outstanding beyond the grace period, if any provided therefor (a “Project
Payment Default”) or (B) to observe or perform any other agreement, term or
condition relating to

 

 -135-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

any Indebtedness of such Restricted Subsidiary, or contained in any instrument
or agreement evidencing or securing such Indebtedness, and the holder or holders
of such Indebtedness shall have exercised their rights to accelerate the
maturity of such Indebtedness prior to its scheduled maturity or to cause such
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its stated maturity (a “Project Non-Payment
Acceleration”), and, in the case of either subclause (A) or subclause (B) of
this Section ‎8.1(b)(ii), such Restricted Subsidiary, together with any other
Restricted Subsidiary (other than a Restricted Holding Company Subsidiary) that
shall have incurred a Project Payment Default that is continuing or the
Indebtedness of which is subject to a Project Non-Payment Acceleration or that
is then the subject of an event described in Section 8.1(f) or (g), has made
Restricted Payments, directly or indirectly (but without duplication of any
amounts), to a Borrower in an amount equal to or greater than thirty percent
(30%) of the Borrower Cash Flow. Such Borrower Cash Flow threshold is calculated
using (i) the Restricted Payments of any such Restricted Subsidiary that is the
subject of a Project Payment Default or event described in Section ‎8.1(f) or
(g) or the Indebtedness of which is subject to a Project Non-Payment
Acceleration during the Measurement Period most recently completed prior to the
occurrence of the applicable Project Payment Default, Project Non-Payment
Acceleration or event described in Section ‎8.1(f) or (g), as applicable and
(ii) the Restricted Payments of any other such Restricted Subsidiary during the
most recently completed Measurement Period; or

 

(iii)   Any other event or condition occurs with respect to any Credit Party
that would permit the holder or holders of Permitted Indebtedness (other than
Permitted Indebtedness referred to in Section 6.1(a)) of such Credit Party in
the aggregate outstanding interest, principal and other amounts equal or
exceeding one hundred million Dollars ($100,000,000) to accelerate the maturity
thereof prior to its scheduled maturity or that results in the holder or holders
of such Permitted Indebtedness or any trustee or agent on its or their behalf to
cause such Permitted Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that this clause (iii) shall not apply to secured Permitted Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Permitted Indebtedness if such sale or transfer is
permitted under the Credit Documents and under the documents providing for such
Permitted Indebtedness.

 

(c)   Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition applicable to such Credit Party contained in
Section 2.5, Section 5.2 or Section 6 (except for Section 6.7(d)(ii)); or

 

(d)   Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be incorrect in any material respect as of the date made or
deemed made; provided, however, that if the effect of any such misrepresentation
or misstatement (1) has not caused a Material Adverse Effect, (2) has not caused
or is not related to any other Event of Default, Default or Project Level
Default, and (3) is capable of being

 

 -136-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

remedied, Borrowers may remedy the effect of such misrepresentation or
misstatement (and no Event of Default shall be deemed to have occurred solely as
a result thereof) by delivering a written representation and warranty to
Administrative Agent, in form and substance satisfactory to Administrative
Agent, evidencing that the circumstances giving rise to such misrepresentation
or misstatement have been corrected and by otherwise remedying in all material
respects the effect of such misrepresentation or misstatement within thirty (30)
days of the date that Borrowers have knowledge, or should have had knowledge, of
such misrepresentation or misstatement;

 

(e)   Other Defaults. Any Credit Party shall default in the performance of or
compliance with any term contained herein or any of the other Credit Documents,
other than any such term referred to in any other provision of this Section 8.1,
and such default or noncompliance shall remain unremedied (x) until thirty (30)
days after the earlier of (i) the date on which an Authorized Representative of
such Credit Party becomes aware of such default or noncompliance, and (ii) the
date on which written notice thereof shall have been received by the Borrowers
from the Administrative Agent or any Lender; provided that (A) if such failure,
default or noncompliance does not involve the payment of money to any Person and
is not susceptible to cure within such thirty (30) day period, (B) such Person
is proceeding with diligence and good faith to cure such failure, default or
noncompliance and such failure, default or noncompliance is susceptible to cure
within ninety (90) days and (C) the existence of such failure has not resulted
in a Material Adverse Effect, such thirty (30) day period shall be extended as
may be necessary to cure such failure, default or noncompliance, such extended
period not to exceed ninety (90) days in the aggregate (inclusive of the
original thirty (30) day period), or (y) if earlier, ninety (90) days after the
occurrence of such failure, default or noncompliance; and

 

(f)   Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any Restricted Subsidiary (other than a Restricted Holding
Company Subsidiary) in an involuntary case under any Debtor Relief Laws now or
hereafter in effect (including pursuant to which Canada Borrower has been
declared bankrupt or insolvent under Canadian Insolvency Legislation) which
decree or order for relief is not immediately stayed; or any other similar
relief shall be granted under any applicable federal, state or provincial
Governmental Rule, and such relief is not immediately stayed; or (ii) an
involuntary case shall be commenced against any Credit Party or any such
Restricted Subsidiary under any Debtor Relief Laws now or hereafter in effect;
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, receiver-manager, administrator, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Credit Party or such Restricted Subsidiary, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, receiver, receiver-manager,
administrator, trustee or other custodian of any Credit Party or any such
Restricted Subsidiary for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of any Credit Party or any such
Restricted Subsidiary, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or discharged
(provided, that in either (i) or (ii) above, no Default or Event of Default
shall occur hereunder, in the case of any such Restricted

 

 -137-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Subsidiary unless such event could reasonably be expected to have a Material
Adverse Effect); or

 

(g)   Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party
or any Restricted Subsidiary (other than a Restricted Holding Company
Subsidiary) shall have an order for relief entered with respect to it, or shall
give notice of intention to file a proposal, or file a proposal, or shall
commence a voluntary case, in each case under any Debtor Relief Laws now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such Governmental Rule, or shall consent to the appointment of
or taking possession by a receiver, receiver-manager, administrator, trustee or
other custodian for all or a substantial part of its property; or any Credit
Party or any such Restricted Subsidiary shall make any assignment for the
benefit of creditors; or (ii) any Credit Party or any such Restricted Subsidiary
shall be unable, or shall fail generally, or shall admit in writing its (or
their) inability, to pay its debts as such debts become due; or the board of
directors (or similar governing body (or any committee thereof)) of any Credit
Party or any such Restricted Subsidiary shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f) (provided, that in either (i) or (ii) above, no Default or Event
of Default shall occur hereunder, in the case of any Restricted Subsidiary
(other than a Restricted Holding Company Subsidiary) unless such event could
reasonably be expected to have a Material Adverse Effect); or

 

(h)   Judgments and Attachments. Any money judgment, writ or warrant of
attachment, execution, distress or similar process involving in any individual
case or in the aggregate at any time an amount in excess of one hundred million
Dollars ($100,000,000) (in either case to the extent not adequately covered by
insurance) shall be entered or filed against (i) any Credit Party or any of
their respective assets (such assets excluding Restricted Subsidiaries (other
than Restricted Holding Company Subsidiaries)) and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder); or
(ii) any Restricted Subsidiaries (other than Restricted Holding Company
Subsidiaries) or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days (or in any event
later than five (5) days prior to the date of any proposed sale thereunder);
provided, that in the case of clause (ii) only, no Default or Event of Default
shall occur hereunder unless such process could reasonably be expected to result
in a Material Adverse Effect; or

 

(i)   Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such any Credit Party and
such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or

 

(j)   Employee Benefit Plans. There (i) shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in a Material Adverse Effect during the term hereof or (ii)
there is a negative change in the funded status of any Canadian Benefit Plan
that could reasonably be expected to have a Material Adverse Effect;

 

 -138-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(k)   Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any other Credit Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any portion of the Collateral purported to be covered and to the extent
required by the Collateral Documents with the priority required by the relevant
Collateral Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control,
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party, or (iv) the Permitted Subordinated Indebtedness ceases
to be subordinated (unless such Indebtedness is not required to be subordinated
by its terms and would otherwise be permitted under the Available Incremental
Amount); or

 

(l)   Change of Control. A Change of Control of either or both Borrowers shall
have occurred;

 

(m)   Abandonment. The occurrence of an Event of Abandonment;

 

THEN, (1) upon the occurrence of any Event of Default described in
Sections 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, upon notice to the Borrower by
Administrative Agent, at the request of (or with the consent of) the Required
Lenders (or, in the case of clause (A) below, the Required Revolving Lenders
with respect to the Revolving Commitments and, in the case of clause (D) below,
each LC Issuing Bank, with respect to its obligations to issue Letters of Credit
and to Cash Collateralize), (A) the Revolving Commitments, if any, of each
Lender having such Revolving Commitments and the obligation of an LC Issuing
Bank to issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations; (C) Administrative Agent may cause Collateral
Agent to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (D) Administrative Agent shall direct Borrowers to pay
(and Borrowers hereby agrees upon receipt of such notice, or upon the occurrence
and continuance of any Event of Default specified in Section 8.1(f) or (g) to
pay) to Administrative Agent such additional amounts of cash, to be held as
security for Borrowers’ reimbursement obligations in respect of Letters of
Credit then outstanding, equal to the L/C Obligation at such time;

 

 -139-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

8.2   Right to Cure

 

(a)   Notwithstanding anything to the contrary contained in this Section 8, in
the event that Borrowers fail to comply with the requirements of Section 6.6,
until the expiration of the tenth Business Day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.1(c) (the period from such failure to comply to such tenth Business
Day, the “Cure Period”), Borrowers shall have the right to issue common stock or
Permitted Subordinated Indebtedness for cash, or otherwise receive cash
contributions to the capital of the Borrowers (including pursuant to Permitted
Subordinated Indebtedness transactions) (collectively, the “Cure Right”), and
upon the receipt by Borrowers of such cash in an amount sufficient to cure such
failure (the “Cure Amount”) pursuant to the exercise by Borrowers of such Cure
Right, compliance with the covenants set forth in Section ‎6.6 shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)   Borrower Cash Flow shall be increased, solely for the purpose of measuring
compliance with Section 6.6 and not for any other purpose under this Agreement,
by an amount equal to the Cure Amount; and

 

(ii)   if, after giving effect to the foregoing recalculations, Borrowers shall
then be in compliance with the requirements of Section 6.6, Borrowers shall be
deemed to have satisfied the requirements of Section 6.6 as of the relevant date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of Section
6.6 that had occurred shall be deemed cured for the purposes of this Agreement.

 

(b)   Notwithstanding anything herein to the contrary, (a) such Cure Right may
not be exercised more than two (2) times in any twelve month period, (b) the
Cure Amount shall be no greater than the amount required for purposes of
complying, on a pro forma basis, with Section 6.6 as of the relevant date of
determination, (c) no more than five (5) Cure Rights may be exercised in the
aggregate and (d) Section ‎8.2 may not be relied on for, and the Cure Amount
received and the use of proceeds thereof shall be disregarded for, all purposes
of this Agreement (except as expressly set forth in Section ‎8.2(a)), including
for determining any financial ratio-based terms (including pricing) or
conditions and any increase to any available basket under this Agreement or
calculating compliance with any of the financial covenants or tests hereunder.
Any amount contributed or raised as a Cure Amount shall be immediately applied
as described in Section 2.12 and may then be reborrowed subject to the
provisions of Section 3.2 (while giving effect to such Cure Amount for purposes
of determining compliance with Section 6.6 in connection with such Loan). For
the avoidance of doubt, nothing in this Section ‎8.2 shall preclude any Credit
Party or Restricted Company Operating Subsidiary from issuing Permitted
Subordinated Indebtedness or common stock in excess of the Cure Amount. Any
amount contributed, raised or issued in excess of the Cure Amount may be applied
as otherwise permitted under the Financing Documents.

 

Section 9.   AGENTS

 

9.1   Appointment of Agents

 

 -140-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(a)   Each of the Lenders and the LC Issuing Banks and, by their acceptance of
the benefits hereof and the other Credit Documents, the other Secured Parties,
hereby irrevocably appoints Royal Bank to act on its behalf as Administrative
Agent and Royal Bank to act on its behalf as Collateral Agent hereunder and
under the other Credit Documents and authorizes Administrative Agent and
Collateral Agent, as applicable, to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent and Collateral
Agent, as applicable by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
9 are solely for the benefit of Administrative Agent, Collateral Agent, the
Lenders and the LC Issuing Banks, and neither Borrowers nor any other Credit
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Credit Documents (or any other similar term) with reference to
Administrative Agent or Collateral Agent, as applicable, is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Governmental Rule. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(a)   Bank of Montreal, Chicago Branch, is hereby appointed as Syndication
Agent, and each Lender and LC Issuing Bank hereby authorizes the Syndication
Agent to act as its agent in accordance with the terms hereof and the other
Credit Documents. The Syndication Agent, without consent of or notice to any
party hereto, may assign any and all of its rights or obligations hereunder to
any of its Affiliates. As of the Closing Date, Bank of Montreal, Chicago Branch,
in its capacity as Syndication Agent shall not have any obligations but shall be
entitled to all benefits of this Section 9.

 

(a)   Citibank, N.A. is hereby appointed as Documentation Agent, and each Lender
and LC Issuing Bank hereby authorizes the Documentation Agent to act as its
agent in accordance with the terms hereof and the other Credit Documents. The
Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Closing Date, Citibank, N.A., in its capacity as
Documentation Agent shall not have any obligations but shall be entitled to all
benefits of this Section 9.

 

9.2   Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein regardless of whether a Default or Event of Default has occurred and
is continuing.

 

9.3   General Immunity

 

 -141-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(a)   Reliance by Agents. Agents shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agents also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Revolving Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the LC Issuing Banks, Agents may
presume that such condition is satisfactory to such Lender or the LC Issuing
Banks unless Agents shall have received notice to the contrary from such Lender
or the LC Issuing Banks prior to the making of such Revolving Loan or the
issuance of such Letter of Credit. Agents may consult with legal counsel (who
may be counsel for Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

(b)   Exculpatory Provisions. No Agent nor any of its Representatives shall be
liable to Lenders for any action taken or omitted by any Agent under or in
connection with any of the Credit Documents except to the extent caused by such
Agent’s gross negligence or willful misconduct as determined by final and
nonappealable judgment of a court of competent jurisdiction. Each Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent, in the case of any Agent
other than Collateral Agent, shall have received instructions in respect thereof
from Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) or, in the case of Collateral Agent, in
accordance with the Pledge Agreements or other applicable Collateral Documents,
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be); provided that no Agent shall be required to take
any action that in its opinion or the opinion of its counsel, may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. Without prejudice to the generality of the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents, in the case of any Agent other
than Collateral Agent, in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of Collateral Agent, in accordance with the Pledge
Agreements or other applicable Collateral Document. No Agent shall, except as
expressly set forth herein and in the other Credit Documents, have any duty to
disclose and shall not be liable for the failure to disclose, any information
relating to Borrowers or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the

 

 -142-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

 

(c)   Delegation of Duties. Each of Administrative Agent and Collateral Agent
may perform any and all of its duties and exercise its rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by it. Each of Administrative Agent, Collateral Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 9.3 shall apply to any of
the Related Parties of Administrative Agent or Collateral Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent or Collateral Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

9.4   Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Credit Parties or any of their Affiliates as if it were
not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection herewith and otherwise
without having to account for the same to Lenders.

 

9.5   Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that, without reliance upon Administrative Agent or any
other Lender or any of their Related Parties, it has made its own independent
investigation of the financial

 

 -143-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

condition and affairs of the Credit Parties in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Credit Parties. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Revolving Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

9.6   Resignation of Administrative Agent

 

(a)   Administrative Agent or Collateral Agent may at any time give notice of
its resignation to the Lenders, the LC Issuing Banks and Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent or Collateral Agent, as
applicable, gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders and Borrowers) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Collateral Agent, as
applicable, may (but shall not be obligated to) on behalf of the Lenders and the
LC Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as applicable, meeting the qualifications set forth above and accepting such
appointment. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)   If the Person serving as Administrative Agent or Collateral Agent, as
applicable, is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders may, to the extent permitted by applicable
Governmental Rules, by notice in writing to Borrowers and such Person remove
such Person as Administrative Agent or Collateral Agent, as applicable, and,
with the consent of Borrowers (such consent not to be unreasonably withheld,
conditioned or delayed), appoint a successor. The Person serving as
Administrative Agent or Collateral Agent, as applicable, may be removed
involuntarily for a material breach of its duties hereunder or under the other
Credit Documents or for gross negligence or willful misconduct in connection
with the performance of its duties hereunder or under the other Credit
Documents, and then only upon an affirmative vote of the Required Lenders
(excluding Administrative Agent or Collateral Agent, as applicable, from such
vote and the Revolving Exposure attributable to the Administrative Agent or
Collateral Agent from the amounts used to determine the portion of the Revolving
Exposure necessary to constitute the required aggregate Revolving Exposure of
the remaining Lenders), and, with the consent of Borrowers (such consent not to
be unreasonably withheld, conditioned or delayed), appoint a successor. If in
each case, no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders and Borrowers) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

 -144-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(c)   With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by Administrative Agent or Collateral
Agent, as applicable, on behalf of the Lenders or the LC Issuing Banks under any
of the Credit Documents, the retiring or removed Administrative Agent or
Collateral Agent, as applicable, shall continue to hold such collateral security
until such time as a successor Administrative Agent or Collateral Agent, as
applicable, is appointed) and (ii) except for any indemnity payments or other
amounts then owed to the retiring or removed Administrative Agent or Collateral
Agent, as applicable, all payments, communications and determinations provided
to be made by, to or through Administrative Agent or Collateral Agent, as
applicable, shall instead be made by or to each Lender and LC Issuing Banks
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent or Collateral Agent, as applicable
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 9.6). After the retiring or removed Administrative Agent or Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section 9, and Sections 10.2 and 10.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent or
Collateral Agent, as applicable, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent or Collateral Agent was
acting as Administrative Agent or Collateral Agent, as applicable.

 

9.7   Collateral Documents and Guaranty

 

(a)   Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Lenders, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable may execute any documents or instruments necessary to (i) release any
Lien encumbering any item of Collateral (x) that is the subject of a sale or
other disposition of assets permitted hereby, (y) to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (z) upon termination of the Revolving Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to
Administrative Agent and the LC Issuing Bank shall have been made) or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.11 or with
respect to which Required Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

 

 -145-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(b)   Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrowers,
Administrative Agent, Collateral Agent and each Lender hereby agree that no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof, and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent. The Secured Parties hereby irrevocably authorize the
Collateral Agent, at the direction of the Required Lenders, to credit bid all or
any portion of the Obligations (including in combination with Cash or other
consideration, including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Debtor Relief Laws in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Collateral Agent (whether by judicial action or otherwise)
in accordance with any applicable Governmental Rule. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Agents shall be authorized to form one or
more acquisition vehicles to make a bid and to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Agents with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Capital Stock thereof shall be governed, directly
or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (g) of Section
10.5 of this Agreement), (ii) the relevant Obligations shall automatically be
assigned to any such acquisition vehicle pro rata by the Lenders, as a result of
which each of the Lenders shall be deemed to have received a pro rata portion of
any Capital Stock or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Lender or acquisition vehicle to take any further action, and (iii)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Lenders
pro rata and the Capital Stock or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 

9.8   No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, the Syndication Agent or the Documentation Agent
listed on the cover

 

 -146-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as Administrative Agent, Collateral Agent, Lender or LC Issuing Bank
hereunder.

 

9.9   Secured Hedging Obligations. No holder of any Secured Hedging Obligation
in its respective capacity as such shall have any rights in connection with the
management or release of any Collateral or of the obligations of any Credit
Party under this Agreement. No holder of Secured Hedge Obligations that obtains
the benefits of any Guarantee or any Collateral by virtue of the provisions
hereof or of any other Credit Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Credit Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or Agent and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Hedging Obligations, unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable counterparty, as
the case may be. Each Secured Party by entering into any Hedge Agreement with
respect to Secured Hedging Obligations shall be deemed to authorize the
Administrative Agent and the Collateral Agent (as applicable) to take any
actions it shall otherwise be permitted to take hereunder with respect to any
Collateral (including any release thereof).

 

Section 10.   MISCELLANEOUS

 

10.1   Notices

 

(a)   Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)   if to any Credit Party, Administrative Agent, Collateral Agent, or the LC
Issuing Banks, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Appendix B; and

 

(ii)   if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its administrative questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received or five

 

 -147-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(5) Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; notices and other communications sent by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

 

(b)   Electronic Communications. Notices and other communications to the Lenders
and the LC Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent and the LC Issuing Banks, provided
that the foregoing shall not apply to notices to any Lender or the LC Issuing
Banks pursuant to Section 2 if such Lender or the LC Issuing Banks, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)   Change of Address, Etc. Each of Borrowers, Administrative Agent, and the
LC Issuing Bank may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Borrowers,
Administrative Agent, and the LC Issuing Bank. In addition, each Lender agrees
to notify Administrative Agent from time to time to ensure that Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)   Reliance by Administrative Agent, LC Issuing Bank and Lenders.
Administrative Agent, the LC Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Borrowing
Notice And Certificates or Letter of Credit Applications) purportedly given by
or on behalf of Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

 -148-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

10.2   Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrowers agree to pay promptly upon demand (a) all the actual and
reasonable costs and expenses incurred by Administrative Agent and Collateral
Agent of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for the Credit Parties; (c) all reasonable costs incurred
(including, US, Canadian and other attorneys’ fees and any other legal expenses)
and reasonable out-of-pocket expenses of Lenders, Administrative Agent and
Collateral Agent, in connection with the negotiation, preparation, syndication,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Borrowers; (d) all the actual costs and reasonable expenses
of creating and perfecting Liens in favor of Collateral Agent, for the benefit
of Secured Parties, including, without duplication of amounts paid pursuant to
Section 2.18, filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of one counsel to Administrative Agent and Collateral
Agent; (e) all the actual costs and reasonable fees, expenses and disbursements
of any Representatives (prior to any Default or Event of Default subject to the
consent of Borrowers); (f) all reasonable out-of-pocket expenses incurred by any
LC Issuing Bank in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (g) after the
occurrence of an Event of Default and during its continuance, all costs and
out-of-pocket expenses, including reasonable attorneys’ fees of counsel to the
Agents and the Lenders, and costs of settlement, incurred by Administrative
Agent and Collateral Agent and any Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
negotiations, refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy cases or proceedings. The agreements in this Section 10.2 shall
survive repayment of the Revolving Loans and all other amounts payable
hereunder. All fees and disbursements payable to US or Canadian counsel in
connection with this Agreement and the other Credit Documents shall be paid on a
full indemnity basis.

 

10.3   Indemnity

 

(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend, indemnify, pay promptly upon demand and hold harmless,
each Agent, Lender and LC Issuing Bank and their respective Related Parties
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided, no Credit Party shall have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent (i) such Indemnified
Liabilities are found by a final and nonappealable judgment of a court of
competent jurisdiction to arise from the gross negligence or willful misconduct
of that Indemnitee, (ii) such Indemnified Liabilities are found by a final and
nonappealable judgment of a court of competent jurisdiction to arise out of a
breach of any obligation of such Indemnitee due to its gross negligence or
willful misconduct under this Agreement and the other Credit Documents,
including to the wrongful dishonor by an LC Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it or (iii) such Indemnified
Liabilities arise out of any

 

 -149-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

dispute solely among Indemnitees (other than claims against any Indemnitee in
its capacity or in fulfilling its role as Agent and the other Credit Documents
and other than any claims involving any act or omission on the part of
Borrowers, their Restricted Subsidiaries or any other Affiliates). To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any Governmental Rule or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable Governmental Rules to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them. Without limiting
the provisions of Section 2.18(d), this Section 10.3(a) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(b)   To the extent that Borrowers for any reason fail to indefeasibly pay any
amount required under Sections 10.2 and 10.3(a) to be paid by it to any Agent
(or any sub-agent thereof), the LC Issuing Banks, or any Related Party of any of
the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), the LC Issuing Banks, or such Related Party, as the case may be,
such Lender’s pro rata share of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent (or
any such sub-agent) or the LC Issuing Banks in its respective capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) or the LC Issuing Banks in connection with such capacity.
The obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.14. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the outstanding Loans
(other than Swingline Loans), participations in Swingline Loans and Letters of
Credit or Unreimbursed Amounts under Letters of Credit and unused Commitments at
the time.

 

(c)   To the extent permitted by applicable Governmental Rules, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Credit Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor. No Indemnitee above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

 -150-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(d)   To the extent permitted by applicable Governmental Rules, no Indemnitee
shall assert, and each Indemnitee hereby waives, any claim against the Credit
Parties and their respective Subsidiaries and Affiliates, or Representatives, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Indemnitee hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor; provided that nothing contained in
this sentence shall limit the Credit Parties’ indemnity obligations under the
Credit Documents to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder.

 

The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, the LC Issuing Bank, the replacement of any Lender, the
termination of the Revolving Commitments and the repayment of the Loans and all
other amounts payable hereunder.

 

10.4   Set-Off. In addition to any rights now or hereafter granted under
applicable Governmental Rules and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default each
Lender, each LC Issuing Bank and each of their respective Affiliates is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), without notice to any Credit Party or to any other
Person (other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender, LC Issuing Bank or
Affiliate of such Lender or LC Issuing Bank to or for the credit or the account
of any Credit Party against and on account of the obligations and liabilities of
any Credit Party to such Lender, LC Issuing Bank or Affiliate of such Lender or
LC Issuing Bank hereunder, the Letters of Credit and participations therein and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not(a) such Lender, LC Issuing Bank or Affiliate of such Lender or LC
Issuing Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Revolving Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.15 and 2.20 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent, LC
Issuing Banks, Lenders and their respective Affiliates, and (y) Defaulting
Lender shall provide promptly to

 

 -151-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each LC Issuing Bank and each of their respective
Affiliates under this Section 10.4 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, LC Issuing Bank or
Affiliate of such Lender or LC Issuing Bank may have.

 

10.5   Amendments and Waivers

 

(a)   Required Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Required Lenders;
provided that (i) any term of the Credit Documents may be amended or waived by
Borrowers and Administrative Agent (or if applicable, Collateral Agent) without
the consent of any other party if that amendment or waiver is to cure defects or
omissions, resolve ambiguities or inconsistencies or reflect changes of a minor,
technical or administrative nature, or otherwise for the benefit of all or any
of the Secured Parties and (ii) any amendment, waiver or modification of any
term or provision relating only to the Revolving Lenders shall not require the
consent of any Incremental Term Loan Lender unless such Incremental Term Loan
Lender would be directly affected by any such amendment, waiver or modification
that has an effect set forth in any of Sections 10.5(b)(i)-(vii).

 

(b)   Affected Lenders’ Consent. Without the written consent of each Lender
(other than, solely with respect to Sections 10.5(iii) through (vii), a
Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent (including amendments or modifications to
any relevant definitions in Section 1) shall be effective if the effect thereof
would:

 

(i)   extend (i) any Revolving Commitment of such Lender or (ii) the scheduled
final maturity of any Loan or Note of such Lender;

 

(ii)   increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender;

 

(iii)   reduce the Commitment Fee Rate or the rate of interest on any Loan of
such Lender (other than any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.9 or the definition of “Default
Rate”) or any fee (including Letter of Credit Fee) or other payment obligations
payable hereunder to such Lender; provided that any amendment or other
modification of any financial covenant definition in this Agreement shall not
constitute a reduction in the rate of interest for the purpose of this
clause (iii); provided further, that the establishment of an alternative rate of
interest, as referenced in the definition of “Eurodollar Rate” and related
amendments to effectuate such establishment shall only require the consent of
the Required Lenders;

 

(iv)   extend the time for payment of any such interest, fees or scheduled
payments in respect of Incremental Term Loans payable to a Lender under this
Agreement without the written consent of the Lender to which such interest or
fee is

 

 -152-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

directly payable (excluding the waiver of any mandatory prepayment or the
payment of any expense, cost or indemnity);

 

(v)   reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit due to such Lender;

 

(vi)   amend the definition of “Required Lenders”, “Required Revolving Lenders”,
“Required Incremental Term Loan Lenders” or “Pro Rata Share” or any other
provision in this Agreement affecting the ratable treatment of the repayment of
principal, interest and fees or other Obligations under this Agreement; provided
that, with the consent of the Required Lenders, Required Revolving Lenders or
Required Incremental Term Loan Lenders, as applicable, additional extensions of
credit pursuant hereto may be included in the determination of “Required
Lenders”, “Required Revolving Lenders”, “Required Incremental Term Loan Lenders”
or “Pro Rata Share” on substantially the same basis as the Commitments and the
Loans are included on the Closing Date;

 

(vii)   release or otherwise Transfer (x) all or substantially all of the
Collateral (except as expressly permitted in the Credit Documents), or (y) all
or substantially all of the value of the Guaranty (except as expressly permitted
in the Credit Documents); and

 

(viii)   amend this Section ‎10.5(b).

 

Notwithstanding the foregoing, the Fee Letter and Engagement Letter may be
amended, or the rights or privileges thereunder waived, in writing executed only
by the parties thereto.

 

(c)   Other Consents.

 

(i)   No amendment, modification, termination or waiver of any provision of the
Credit Documents, or consent to any departure by any Credit Party therefrom,
shall:

 

(1)   amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;

 

(2)   amend, modify, terminate or waive any provision hereof relating to the
Letters of Credit without the consent of each LC Issuing Bank; provided that
Borrowers may amend, modify, terminate or waive any Letter of Credit or any LC
Issuer Document issued or to be issued by an LC Issuing Bank with only the
consent of such LC Issuing Bank; and

 

(3)   amend, modify, terminate or waive any provision hereof relating to the
Swingline Loan without the consent of Swingline Lender; or

 

 -153-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

(ii)   Solely with the consent of the Borrowers, the Revolving Lenders and, if
applicable, the LC Issuing Banks, subject to the provisions of Section 1.8, this
Agreement may be amended or otherwise modified to the extent necessary to permit
the availability of Revolving Loans or Letters of Credit denominated in a
currency other than Dollars or Canadian Dollars and to make technical changes to
this Agreement and any other Credit Document to accommodate the inclusion of any
such new currency; provided that the rights of any Lenders other than the
Revolving Lenders shall not be affected by any such amendment or modification.

 

(d)   Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

Notwithstanding anything to the contrary in this Agreement (including this
Section 10.5) or any other Credit Document, the consent of the Required Lenders,
Required Revolving Lenders or Required Incremental Term Loan Lenders shall not
be required to make any changes that are necessary in connection with an
increase in the Commitments hereunder in accordance with Section 2.22 or any
Extension pursuant to Section 2.23.

 

10.6   Successors and Assigns; Participations; Sale and Transfer Limitations

 

(a)   Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of
Administrative Agent and all Lenders. No Lender may Transfer or participate any
of its rights under the Credit Documents except as set forth in this
Section 10.6 and the penultimate sentence of Section 2.21. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants to the extent provided in Section 10.6(f),
sub-agents to the Agents to the extent provided in Section 9.3(c), and, to the
extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, the LC Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)   Register. Administrative Agent, acting solely for this purpose as an agent
of Borrowers (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Principal Office a copy of each Assignment Agreement
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Revolving
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrowers, Administrative Agent and the
Lenders shall treat each Person whose name is

 

 -154-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)   Right to Assign. Each Lender shall have the right at any time to Transfer
all or a portion of its rights and obligations under this Agreement, including
all or a portion of its Revolving Commitment or Loans (including participations
in L/C Obligations and Swingline Loans) or other Obligations owing to it, to any
Person meeting the criteria of “Eligible Assignee” (subject to Section 10.6(g))
consented to by Borrowers (not to be unreasonably withheld, conditioned or
delayed); provided that no consent of Borrowers shall be required (x) in the
case of a Transfer to an Affiliate of a Lender, (y) if an Event of Default has
occurred and is continuing or (z) in the case of any Lender, for a Transfer of
any Loan and any Revolving Commitment to a Lender. Notwithstanding the
foregoing, (a) if any Letter of Credit is outstanding, no Lender may Transfer
its payment obligations, matured or contingent, owing to any LC Issuing Bank
under Section 2.3(c)(ii) or with respect to L/C Advances under Section
2.3(c)(iii) unless (A) such Transfer is to a Revolving Lender or (B) each LC
Issuing Bank has approved such Transfer (such approval not to be unreasonably
withheld, conditioned or delayed, provided that the failure to give such
approval shall be deemed to be not unreasonable so long as the Borrowers have
not provided security in respect of the then outstanding L/C Obligations
pursuant to the last paragraph of Section 8.1); provided that each LC Issuing
Bank shall be deemed to have consented to such Transfer unless it objects
thereto by written notice to Administrative Agent and the assigning Lender
within ten (10) Business Days after having received written notice thereof; or
(b) if a Swingline Loan has been made, no Lender may Transfer its payment
obligations, owing to any Swingline Lender under Section 2.2(e) unless (A) such
Transfer is to a Revolving Lender or (B) the Swingline Lender has approved such
Transfer (such approval not to be unreasonably withheld, conditioned or
delayed); provided that the Swingline Lender shall be deemed to have consented
to such Transfer unless it objects thereto by written notice to Administrative
Agent and the assigning Lender within ten (10) Business Days after having
received written notice thereof.

 

(d)   Mechanics.

 

(i)   Assignments and assumptions of Loans and Revolving Commitments shall only
be effected by execution and delivery to Administrative Agent of an Assignment
Agreement together with a processing and recordation fee in the amount of three
thousand five hundred Dollars ($3,500); provided, however, that Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Assignments made pursuant to the
foregoing provision shall be effective as of the effective date specified in
each Assignment Agreement (the “Assignment Effective Date”). Any assignee of any
Lender under Section 10.6(c) (an “Assignee”) shall, if not already a Lender,
deliver to Administrative Agent an administrative questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about Borrowers,
their Affiliates and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable Governmental Rules, including
Federal, state and provincial securities laws. In

 

 -155-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

connection with all assignments there shall also be delivered to Administrative
Agent and Borrowers such forms, certificates or other evidence, if any, with
respect to United States federal tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver pursuant to Section
2.18(g).

 

(ii)   In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrowers and Administrative Agent, the applicable share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, LC Issuing Banks, and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Governmental Rules without compliance with the provisions of this
Section 10.6(d)(ii), then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(e)   Effect of Assignment. Subject to the terms and conditions of this
Section 10.6 (including recordation of the assignment in the Register pursuant
to Section 10.6(b)), as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Loans and Revolving Commitments as reflected in
the Register and shall thereafter be a party hereto and a “Lender” for all
purposes hereof; (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned to the assignee, relinquish
its rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations hereunder, such Lender shall cease to be a party hereto
on the Assignment Effective Date; provided, anything contained in any of the
Credit Documents to the contrary notwithstanding, (y) an assigning LC Issuing
Bank shall continue to have all rights and obligations thereof with respect to
such Letters of Credit until the cancellation or expiration of such Letters of
Credit and the reimbursement of any amounts drawn thereunder and (z) such
assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder to the extent
provided hereunder); provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender; (iii) the Revolving Commitments
shall be modified to reflect the Revolving Commitment of such assignee; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrowers, at its expense, shall issue and

 

 -156-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

deliver new Notes, if so requested by the assignee or assigning Lender, to such
assignee or to such assigning Lender, with appropriate insertions, to reflect
the new Revolving Commitments or outstanding Loans of the assignee or the
assigning Lender. Any Transfer by a Lender of rights or obligations under this
Agreement that does not comply with Section 10.6(c) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.6(f).

 

(f)   Participations. Each Lender shall have the right at any time to sell one
or more participations to (i) any Eligible Assignee or (ii) any bank, trust
company or other financial institution that has a tangible net worth of at least
five hundred million Dollars ($500,000,000) and has outstanding unguaranteed and
unsecured long-term indebtedness which is rated “BBB” or better by S&P, “Baa2”
or better by Moody’s or “BBB” or better by Fitch (subject to Section 10.6(g)),
in each case in all or any part of its Revolving Commitments, Loans (including
such Lender’s participations in L/C Obligations and Swingline Loans) or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled or permitted to
require such Lender to take or omit to take any action hereunder (except as set
forth in any agreement between the applicable Lender and the holder of any such
participation with respect to (solely) (i) an extension of the final maturity of
any Loan in which such participant is participating, (ii) a reduction in the
principal amount of any Loan in which such participant is participating, (iii)
consent to the assignment or transfer by any Borrower of its obligations under
this Agreement or (iv) release of all or substantially all of the Collateral
(taken as a whole) under the Collateral Documents). Borrowers agree that each
participant shall be entitled to the benefits of Sections 2.16(c), 2.17 and 2.18
(it being understood that the documentation required under Section 2.18(g) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
10.6(c); provided, (1) a participant shall not be entitled to receive any
greater payment under Sections 2.16(c), 2.17 or 2.18 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of such participation to such participant is
made with Borrowers’ prior written consent, (2) a participant shall not be
entitled to the benefits of Section 2.18 unless such participant complies with
Section 2.18 as though it were a Lender and (3) a participant agrees to be
subject to the provisions of Sections 2.19 and 2.21 as if it were an assignee
under Section 10.6(c). Each Lender that sells a participation agrees, at
Borrowers’ request and expense, to use reasonable efforts to cooperate with
Borrowers to effectuate the provisions of Section 2.19 with respect to any
participant. To the extent permitted by Governmental Rules, each participant
also shall be entitled to the benefits of Section 10.4 as though it were a
Lender, provided, such participant agrees to be subject to Section 2.15 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other Obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Revolving Commitments, Loans, Letters of Credit or other Obligations under any
Credit Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other Obligation is in registered form under Treasury Regulations
section 5f.103-1(c). The entries in the Participant Register shall be conclusive
absent manifest

 

 -157-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(g)   Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign or pledge all or any
portion of its Revolving Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including any
Federal Reserve Bank or any pledge or assignment to any holders of obligations
owed, or securities issued, by such Lender as collateral security for such
obligations or securities, or to any trustee for, or any other representative
of, such holders as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between Borrowers and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

 

(h)   Resignation as LC Issuing Bank after Assignment. Notwithstanding anything
to the contrary contained herein, if at any time an LC Issuing Bank assigns all
of its Revolving Commitment and Revolving Loans pursuant to Section 10.6(c)
above, such LC Issuing Bank may, upon sixty (60) days’ notice to Borrowers and
the Lenders, resign as LC Issuing Bank. In the event of any such resignation as
LC Issuing Bank, Borrowers shall be entitled to appoint among the Lenders a
successor LC Issuing Bank which accepts such appointment hereunder; provided,
however, that no failure by Borrowers to appoint any such successor shall affect
the resignation of such LC Issuing Bank. The retiring LC Issuing Bank shall
retain all the rights, powers, privileges and duties of the LC Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuing Bank and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
CDOR Loans or fund risk participations with respect to L/C Borrowings pursuant
to Section 2.3(c)). Upon the appointment of and acceptance by a successor LC
Issuing Bank, (x) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring LC Issuing Bank and
(y) the successor LC Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuing Bank to
effectively assume the obligations of such retiring LC Issuing Bank with respect
to such Letters of Credit.

 

10.7   Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8   Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein and in any other Credit
Document or

 

 -158-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and the making of any
Credit Extension. Such representations and warranties have been or will be
relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Notwithstanding anything herein or implied
by law to the contrary, the agreements of each Credit Party set forth in
Sections 2.16, 2.17, 2.18, 2.19, 2.20, 10.1, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.15, 2.18, 10.1 and 10.10 and
Section 9 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit, the reimbursement of any amounts drawn thereunder, and
the termination hereof.

 

10.9   No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any Governmental Rule or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
LC Issuing Banks; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Credit Documents, (b) any LC Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as LC Issuing Bank, as the case may be) hereunder and under the other
Credit Documents, (c) any Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swingline Lender,
as the case may be) hereunder and under the other Credit Documents, (d) any
Lender from exercising setoff rights in accordance with Section 10.4 (subject to
the terms of Section 2.15), or (e) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to
Administrative Agent pursuant to Section 8.1 and (ii) in addition to the matters
set forth in clauses (b), (c), (d) and (e) of the preceding proviso and subject
to Section 2.15, any Lender may,

 

 -159-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.10   Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or
Administrative Agent or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Law, any other
state, provincial or federal Governmental Rule or any equitable cause, then, to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred. Each
Lender and LC Issuing Bank severally agrees to pay to Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and LC
Issuing Banks under the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.11   Severability. In case any provision in or obligation hereunder or any
Note shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

10.12   Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and not joint and no Lender shall
be responsible for the obligations or Revolving Commitment of any other Lender
hereunder or to make payments pursuant to Section 10.3(c). Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.3(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.3(c). The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.7(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

10.13   No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
Borrowers and each other Credit Party acknowledges and agrees that: (i) (A) the
services regarding this Agreement provided by

 

 -160-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Agents, LC Issuing Banks and the Lenders are arm’s-length commercial
transactions between Borrowers, each other Credit Party and their respective
Affiliates, on the one hand, and Agents, LC Issuing Banks and the Lenders, on
the other hand, (B) Borrowers and each other Credit Party have consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrowers and each other Credit Party are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the Credit Documents; (ii) (A) each
Agent, each LC Issuing Bank and Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrowers, any other Credit Party or any of their respective Affiliates, or
any other Person and (B) neither any Agent, any LC Issuing Bank nor any Lender
has any obligation to Borrowers, any other Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) Agents, LC Issuing Banks and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrowers, the other Credit Parties
and their respective Affiliates, and neither any Agent, any LC Issuing Bank nor
any Lender has any obligation to disclose any of such interests to Borrowers,
any other Credit Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of Borrowers and each other Credit Party hereby
waives and releases any claims that it may have against Agents, LC Issuing Banks
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

10.14   Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.15   APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

10.16   CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY THE GOVERNMENTAL RULES OTHER THAN THE GOVERNMENTAL RULES OF THE STATE OF NEW
YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY

 

 -161-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY GOVERNMENTAL RULES OR TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

10.17   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY HEREBY
AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE GOVERNMENTAL
RULES, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR DIRECTLY OR INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER
CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY THE
PARTY AGAINST WHICH ENFORCEMENT IS SOUGHT), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH PARTY HERETO CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

 -162-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

10.18   Usury Savings Clause.

 

(a)   Notwithstanding any other provision herein, the aggregate interest rate
charged with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable
Governmental Rules shall not exceed the Highest Lawful Rate. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Revolving Loans made hereunder shall bear interest at the Highest Lawful
Rate until, to the extent permitted by Governmental Rules, the total amount of
interest due hereunder equals the amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect. In addition, if when the Revolving Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by
Governmental Rules, Borrowers shall pay to Administrative Agent an amount equal
to the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lenders and
Borrowers to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
deemed to be adjusted to the Highest Lawful Rate as if such excess had never
existed, cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Revolving Loans made
hereunder or be refunded to Borrowers.

 

(b)   Canadian Usury. If any provision of this Agreement would obligate the
Canada Borrower to make any payment of interest or other amount payable to any
Lender domiciled in Canada in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender domiciled in Canada of “interest” at a “criminal
rate”, such adjustment to be effected, to the extent necessary (but only to the
extent necessary), as follows: (i) first, by reducing the amount or rate of
interest or the amount or rate of any Letter of Credit Fee required to be paid
to the affected Lender under Section 2.10(b)(ii), and (ii) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to the affected Lender which would constitute interest for purposes of Section
347 of the Criminal Code (Canada).

 

10.19   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of an original executed counterpart of this Agreement.

 

10.20   Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrowers
and Administrative

 

 -163-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Agent of written, electronic or telephonic notification of such execution and
authorization of delivery thereof.

 

10.21   Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrowers in accordance with the Act.

 

10.22   Canadian AML Legislation. Each Borrower acknowledges that, pursuant to
the Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada)
and other applicable Canadian anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws (collectively, including any
guidelines or orders thereunder and all as amended from time to time or any
successors thereto, “Canadian AML Legislation”), Administrative Agent and
Lenders may be required to obtain, verify and record information regarding
Borrowers and their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of Borrowers, and the
transactions contemplated hereby and in that regard, without limiting the
generality of the foregoing, may require that the authorized signing officers
who will be signing this Agreement, and other Credit Documents (each, a
“signatory”) shall have made themselves available to Administrative Agent or
Lender in person, and shall have produced to Administrative Agent or Lender a
minimum of two unexpired identification documents (at least one of which must be
a birth certificate, driver’s license, passport, provincial health insurance
card, if permitted by the applicable provincial Governmental Rules, or other
government-issued document) and permitted examination and the making of copies
of same with a view to Administrative Agent or Lender gathering the full names
of, and the dates of birth of each such signatory, the type of identification
document examined, the reference numbers of each of the identification documents
examined (collectively, the “Personal Information”) and such Personal
Information (together with photocopies of each identification document examined)
shall have been provided to Lender on or prior to the date hereof. Each Borrower
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by Administrative Agent or
Lender, or any prospective assignee or participant of a Lender, in order to
comply with the Canadian AML Legislation.

 

10.23   Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Governmental Rules, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Governmental Rules based on the
Uniform Electronic Transactions Act.

 

10.24   Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other

 

 -164-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

currency on the Business Day preceding that on which final judgment is given.
The obligation of Borrowers or Guarantors, as applicable, in respect of any such
sum due from it to Administrative Agent, any LC Issuing Bank or any Lender
hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Administrative Agent, such LC Issuing Bank
or such Lender, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, Administrative Agent, such LC Issuing Bank or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to Administrative
Agent, any LC Issuing Bank or any Lender from Borrowers or Guarantors, as
applicable, in the Agreement Currency, Borrowers or Guarantors, as applicable,
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify Administrative Agent, such LC Issuing Bank or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to Administrative Agent, any LC Issuing
Bank or any Lender in such currency, Administrative Agent, such LC Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
Borrowers or Guarantors, as applicable (or to any other Person who may be
entitled thereto under applicable Governmental Rules).

 

10.25   ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.26   No Recourse to Sponsor or Pledgors. Anything herein to the contrary
notwithstanding, the obligations of the Credit Parties under this Agreement and
the other Credit Documents, and any certificate, notice, instrument or document
delivered pursuant hereto or thereto are obligations of the Credit Parties, as
applicable, and do not constitute a debt or obligation of (and no recourse shall
be had with respect thereto to) the Sponsor or the Pledgors or any of their
Affiliates, or any shareholder, partner, member, officer, director or employee
of the Sponsor, the Pledgors or such Affiliates, other than the Credit Parties
(collectively, the “Non-Recourse Parties”), except to the extent of the
obligations of any such Non-Recourse Party expressly provided for in any of the
Credit Documents. Except for actions under or in respect of the Credit Documents
to which they are a party, no action shall be brought against the Non-Recourse
Parties, and no judgment for any deficiency upon the obligations hereunder or
under the other Credit Documents, shall be obtainable by any Secured Party
against the Non-Recourse Parties; provided that nothing contained in this
Section 10.26 shall be deemed to release any Non-Recourse Party from liability
for its own fraudulent actions or willful misconduct.

 

10.27   Disclaimer. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY
AND WITHOUT LIMITING SECTION 10.3(d), TO THE EXTENT PERMITTED BY APPLICABLE
GOVERNMENT RULES, NO CLAIM MAY BE MADE BY ANY CREDIT PARTY OR ANY OF ITS
AFFILIATES AGAINST ANY INDEMNITEE OR ANY OF THEIR RESPECTIVE AFFILIATES FOR ANY
SPECIAL, INDIRECT,

 

 -165-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATING TO, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
CREDIT DOCUMENTS, AND EACH CREDIT PARTY (ON BEHALF OF ITSELF AND ITS AFFILIATES)
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.

 

10.28   Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the LC Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to each of their Affiliates and Related Parties who have a
reason to receive such Information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) as
required for the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantively the same as
those of this Section 10.28, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Borrower and its obligations, this Agreement or
payments hereunder, but, in the case of each of (i) and (ii), only to the extent
such Person is an Eligible Assignee; (g) on a confidential basis, with approval
of the Borrowers, to (i) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the Credit Facilities or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facilities; (h) with the
consent of the Borrowers; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.28 or
any other confidentiality obligations between the parties or (y) becomes
available to the Administrative Agent, any Lender, any LC Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
any Covered Party or any of its Related Parties. In addition, the Administrative
Agent, the Lenders and the LC Issuing Banks may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents, the Lenders or the LC Issuing Banks in connection with the
administration of this Agreement, the other Credit Documents, and the
Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrowers or any of their Subsidiaries, the Sponsor or any Pledgor (together
the “Covered Parties”) or any Related Party thereof, relating to any Covered
Parties or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any LC Issuing Bank
on a nonconfidential basis prior to disclosure by any Covered Party. Any Person
required to maintain the confidentiality of Information as provided in this

 

 -166-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 

Section 10.28 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.29   Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and each party hereto agrees and consents to, and acknowledges and agrees to be
bound by:

 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)   a reduction in full or in part or cancellation of any such liability;

 

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

10.30   Amendment and Restatement.

 

Subject to Section ‎2.1(a)(i) and Section ‎2.3(a)(i)(A), each of the parties
hereto agrees as follows:

 

(a)   this Agreement shall not constitute a novation of the obligations and
liabilities of the parties under the Existing Credit Agreement or the other
Credit Documents as in effect prior to the Closing Date and that remain
outstanding as of the Closing Date;

 

(b)   this Agreement (including all Exhibits and Schedules) shall amend, restate
and replace in its entirety the Existing Credit Agreement (including all
exhibits and schedules attached thereto) on the Closing Date and the Existing
Credit Agreement (including all exhibits and schedules attached thereto) shall
thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrowers of the “Obligations” (under and as defined in the
Existing Credit Agreement), whether or not such “Obligations” are contingent as
of the Closing Date and (ii) the representations and warranties made by the
Credit Parties prior to the Closing Date (which representations and warranties
shall not be superseded or rendered ineffective by this Agreement as they
pertain to the period prior to the Closing Date);

 

 -167-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 



 

(c)   from and after the Closing Date, all references to the “Credit Agreement”
contained in the Credit Documents shall be deemed to refer to this Agreement and
all references to any Article or Section (or subsection) of this Agreement in
any other Credit Document shall be amended to become references to the
corresponding provisions of this Agreement;

 

(d)   all Obligations (as such Obligations may be amended, restated,
supplemented or otherwise modified by this Agreement on the Closing Date) shall
continue to be valid, enforceable and in full force and effect and not be
impaired, in any respect, by the effectiveness of this Agreement; and

 

(e)   this amendment and restatement shall be limited as written and not be a
consent to any other amendment, restatement, supplement, waiver or other
modification, whether or not similar and, except as expressly provided herein or
in any other Credit Document, all terms and conditions of the Credit Documents
remain in full force and effect unless otherwise specifically amended hereby.

 

10.31   Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under the relevant Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section ‎10.31 for the maximum amount of such liability that
can be hereby incurred, without rendering its obligations under this Section
‎10.31, or otherwise under the relevant Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Termination Date. Each
Qualified ECP Guarantor intends that this Section ‎10.31 constitute, and this
Section ‎10.31 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature pages follow]



 -168-CREDIT AGREEMENT (PATTERN REVOLVER)

 

 



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

[SIGNATURE PAGES TO COME]

 

  Pattern US FINANCE COMPANY LLC,   as US Borrower                              
  By:          Name: Dyann Blaine       Title:   Vice President                
        Pattern Canada FINANCE COMPANY ULC, as Canada Borrower                  
              By:          Name: Dyann Blaine       Title:   Vice President    
                              Pattern Gulf Wind Equity LLC,   as Guarantor and
US Restricted Holding Company Subsidiary                                 By:   
      Name: Dyann Blaine        Title:   Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  Hatchet Ridge Holdings LLC,   as Guarantor and US Restricted Holding Company
Subsidiary                                 By:          Name: Dyann Blaine      
Title: Vice President                                   Nevada Wind Holdings
LLC,   as Guarantor and US Restricted Holding Company Subsidiary                
                By:          Name: Dyann Blaine       Title: Vice President    
                              Santa Isabel Holdings LLC,   as Guarantor and US
Restricted Holding Company Subsidiary                                 By:       
  Name: Dyann Blaine       Title: Vice President                                
  Ocotillo WIND HOLDINGS LLC,   as Guarantor and US Restricted Holding Company
Subsidiary                                 By:          Name: Dyann Blaine      
Title: Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 



 

  PANHANDLE WIND HOLDINGS LLC,   as Guarantor and US Restricted Holding Company
Subsidiary                                 By:          Name: Dyann Blaine      
Title: Vice President                                   PANHANDLE B MEMBER 2
LLC,   as Guarantor and US Restricted Holding Company Subsidiary                
                By:          Name: Dyann Blaine       Title: Vice President    
                              Lost Creek Wind Finco, LLC,   as Guarantor and US
Restricted Holding Company Subsidiary                                 By:       
  Name: Dyann Blaine       Title: Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  Lincoln County Wind Project Holdco, LLC,   as Guarantor and US Restricted
Holding Company Subsidiary                                 By:          Name:
Dyann Blaine       Title: Vice President                                  
Logan’s Gap B Member LLC,   as Guarantor and US Restricted Holding Company
Subsidiary                                 By:          Name: Dyann Blaine      
Title: Vice President                                   Fowler Ridge IV B Member
LLC,   as Guarantor and US Restricted Holding Company Subsidiary                
                By:          Name: Dyann Blaine       Title: Vice President    
                              Broadview Finco Pledgor LLC,   as Guarantor and US
Restricted Holding Company Subsidiary                                 By:       
  Name: Dyann Blaine       Title: Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  Pattern St. Joseph Holdings Inc.,   as Canada Restricted Holding Company
Subsidiary                                 By:          Name: Dyann Blaine      
Title:  Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as
Administrative Agent                                 By:          Name: Yvonne,
Brazier       Title: Manager, Agency  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as Collateral
Agent                                 By:          Name: Yvonne, Brazier      
Title: Manager, Agency  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH,   as Revolving
Lender, Swingline Lender and LC Issuing Bank                                 By:
         Name: Frank Lambrinos       Title: Authorized Signatory  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  BANK OF MONTREAL,   CHICAGO BRANCH,   as Revolving Lender and LC Issuing Bank
                                By:          Name: Brian L. Banke       Title:
Managing Director  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  MORGAN STANLEY BANK, N.A.,   as Revolving Lender and LC Issuing Bank          
                      By:          Name: Michael King       Title: Authorized
Signatory  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  CITIBANK, N.A.,   as Revolving Lender and LC Issuing Bank                    
            By:          Name: Carl Cho       Title:   Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  BANK OF AMERICA, N.A.,   as Revolving Lender and LC Issuing Bank              
                  By:          Name: Maggie Halleland       Title: Vice
President                                

  BANK OF AMERICA, N.A. (Canada Branch),   as Revolving Lender                  
              By:          Name: Medina Sales de Andrade       Title: Vice
President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  KEYBANK NATIONAL ASSOCIATION,   as Revolving Lender                          
      By:          Name: Sukanya V. Raj       Title: Senior Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  MUFG UNION BANK, N.A.,   as Revolving Lender                           By:   
      Name: Jeffrey Flagg       Title: Director  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  SUMITOMO MITSUI BANKING CORPORATION,   as Revolving Lender                    
            By:          Name: Juan Kreutz       Title: Managing Director  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  SOCIETE GENERALE,   as Revolving Lender                                 By:   
      Name: Richard Bernal       Title: Managing Director  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  WELLS FARGO BANK,   NATIONAL ASSOCIATION,   as Revolving Lender              
                  By:          Name: Bobby Ausman       Title: Vice President  

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 

  GOLDMAN SACHS BANK USA,   as Revolving Lender                                
By:          Name: Rebecca Kratz       Title: Authorized Signatory            

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (PATTERN
REVOLVER)]

 





 

 ANNEX B

 (separately attached)

 

 

 

 

 

 

 

 

 

 

 

 



 



 

 

 

 



SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

 

 

 

dated as of November 21, 2017

 

 

 

among

 

 

 

PATTERN US FINANCE COMPANY LLC,

as a Grantor,

 

 

 

THE OTHER GRANTORS PARTY HERETO

 

 

 

and

 

 

 

ROYAL BANK OF CANADA,
as Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)





 

TABLE OF CONTENTS 

 

   



PAGE

      SECTION 1. DEFINITIONS. 2 1.1 General Definitions 2 1.2 Definitions;
Interpretation 7 SECTION 2. GRANT OF SECURITY. 8 2.1 Grant of Security 8 2.2
Certain Limited Exclusions 9 SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS
REMAIN LIABLE. 9 3.1 Security for Obligations 9 3.2 Continuing Liability Under
Collateral 9 SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS. 10 4.1
Generally 10 4.2 Investment Property; Other Collateral 12 4.3 Deposit/Securities
Account 15 SECTION 5. FURTHER ASSURANCES; ADDITIONAL GRANTORS. 16 5.1 Further
Assurances 16 5.2 Additional Grantors 16 SECTION 6. COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT. 17 6.1 Power of Attorney 17 6.2 No Duty on the Part of
Collateral Agent or Secured Parties 18 SECTION 7. REMEDIES. 18 7.1 Generally 18
7.2 Application of Proceeds 19 7.3 Sales on Credit 20 7.4 Investment Property 20
7.5 Cash Proceeds 20 SECTION 8. COLLATERAL AGENT. 21 SECTION 9. CONTINUING
SECURITY INTEREST; TRANSFER OF LOANS. 21 SECTION 10. STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM. 22 SECTION 11. MISCELLANEOUS. 22



 

 i



US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)





 

SCHEDULES 

 

SCHEDULE 1 — DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, COMMODITY ACCOUNTS

 

SCHEDULE 2 — COMMERCIAL TORT CLAIMS

 

SCHEDULE 4.1 — GENERAL INFORMATION

 

SCHEDULE 4.2 — INVESTMENT PROPERTY

 

 ii



US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)





 

This SECOND AMENDED & RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of
November 21, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), among PATTERN US FINANCE COMPANY
LLC, a Delaware limited liability company (“US Borrower”), EACH OTHER GRANTOR
PARTY HERETO, whether as an original signatory hereto or as an Additional
Grantor (as herein defined) (together with US Borrower, the “Grantors” and each,
individually, a “Grantor”), and ROYAL BANK OF CANADA, as collateral agent for
the Secured Parties (as herein defined in the Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

RECITALS:

 

Reference is made to that certain Second Amended & Restated Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among US Borrower, Pattern Canada Finance Company ULC, a
Nova Scotia unlimited company (“Canada Borrower” and, together with US Borrower,
“Borrowers”), the Restricted Holding Company Subsidiaries party thereto, the
Lenders party thereto from time to time, the Collateral Agent and the other
Persons party thereto from time to time.

 

WHEREAS, concurrent with the amendment and restatement of the Existing Credit
Agreement, the Borrowers have agreed to enter into this Agreement in order to
amend and restate that certain Amended and Restated Pledge and Security
Agreement dated as of December 17, 2014, by and between certain of the parties
hereto (the “Existing Pledge and Security Agreement”);

 

WHEREAS, the Lenders have agreed, on the terms and subject to the conditions set
forth herein, to continue or extend (as applicable) Revolving Loans and Letters
of Credit as set forth in the Credit Agreement, and certain counterparties may
enter into Secured Hedging Obligations with the US Borrower or a Grantor from
time to time;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement and any Hedge Agreements in
respect of Secured Hedging Obligations, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and in respect of any such
Secured Hedging Obligations as and to the extent set forth herein.

 

WHEREAS, each Grantor has gained and will continue to gain a substantial
economic benefit from the extensions of credit and other financial
accommodations to be made (or continued) under the Credit Agreement and/or the
Secured Hedging Obligations and desires that the Collateral Agent enter into
this Agreement on behalf of the Secured Parties;

 

WHEREAS, as a condition precedent to the Lenders’ advance of any funds or the
making of any other financial accommodations by the Lenders and the Issuing
Bank’s issuance of letters of credit, each under the Credit Agreement, and the
entry into any Hedge Agreements in respect of Secured Hedging Obligations, the
Secured Parties require that each Grantor and the Collateral Agent enter into
this Agreement;

 



1 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, upon and subject
to the occurrence of the Closing Date, the Existing Pledge and Security
Agreement is hereby amended and restated to read in its entirety as follows:

 

SECTION 1.  DEFINITIONS.

 

1.1  General Definitions. In this Agreement, the following terms shall have the
following meanings:

 

“Account Control Agreement” shall mean an agreement among the applicable
financial institution, the applicable Grantor and the Collateral Agent pursuant
to which the applicable financial institution shall agree with the applicable
Grantor and the Collateral Agent to comply, upon notice from the Collateral
Agent upon the occurrence and during the continuance of an Event of Default,
with instructions originated by the Collateral Agent directing the disposition
of funds in such the applicable Deposit Account or Securities Account without
the further consent of such Grantor (such agreement to be in form and substance
reasonably acceptable to the Collateral Agent).

 

“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.

 

“Additional Grantors” shall have the meaning set forth in Section 5.2.

 

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.1(a)(v).

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Bank Accounts” shall have the meaning set forth in Section 4.3.

 

“Borrowers” shall have the meaning set forth in the recitals.

 

“Canada Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning set forth in Section 7.6.

 

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including “electronic chattel paper” or “tangible chattel paper”, as each
term is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning set forth in Section 2.1.

 

“Collateral Account” shall mean any account established and held by the
Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 



2 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Collection Account” shall have the meaning set forth in Section 4.3.

 

“Commodity Accounts” shall mean “commodity accounts” as defined in Article 9 of
the UCC.

 

“Commercial Tort Claims” shall have the meaning set forth in Section 2.1.

 

“Controlled Foreign Corporation” shall mean a “controlled foreign corporation”
as defined in the Internal Revenue Code.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights or otherwise
providing for a covenant not to sue in relation to the use of a copyright
(whether such Grantor is licensee or licensor thereunder).

 

“Copyrights” shall mean all United States, and foreign copyrights (including
community designs), and rights in databases including copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, moral rights, reversionary
interests, termination rights, all registrations and applications therefor, all
extensions and renewals thereof, all rights corresponding thereto throughout the
world, all rights to sue for past, present and future infringements thereof, and
all Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” shall mean “deposit accounts” as defined in Article 9 of the
UCC.

 

“Documents” shall mean “documents” as defined in Article 9 of the UCC.

 

“Excluded Account” shall mean: (a) any payroll account, other employee wage and
benefit accounts, (b) tax accounts, including sales tax accounts, (c) petty cash
accounts funded in the ordinary course of business having an aggregate balance
not exceeding $200,000 at any time, (d) escrow, fiduciary or trust accounts, (e)
any zero balance account or any account that is automatically swept to the
Collection Account or a Bank Account, (f) any account with deposits of cash
collateral solely for the benefit of third parties to the extent such cash
collateral is permitted by the Credit Agreement and (g) any other deposit
account so long as at any date of determination the aggregate average monthly
balance for the 12 months ending on such date in

 



3 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

any such deposit account is not in excess of $250,000 and the aggregate average
monthly balance for the 12 months ending on such date of all deposit accounts
that are not subject to Deposit Account Control Agreements is not in excess of
$2,000,000.

 

“Excluded Property” shall mean: (a) the fees and expenses set forth in subclause
(d) of the definition of “Restricted Payment” in the Credit Agreement that have
been actually distributed as permitted by the terms of the Credit Agreement; (b)
Restricted Payments made by US Borrower that have been actually distributed by
US Borrower as permitted by the terms of the Credit Agreement; (c) any lease,
license, permit, Governmental Authorization, contract, property, property right
or agreement (including any joint venture, voting rights, lease financing or tax
equity agreement) to which any Grantor is a party or which any Grantor shall
own, or any of such Grantor’s rights or interests in any of the foregoing, if
and only for so long as the grant of a Lien thereon shall (i) give any other
Person party (or with respect) to any lease, license, permit, Governmental
Authorization, contract, property, property rights or agreement the right to
terminate its obligations thereunder or such Grantor’s rights with respect
thereto, (ii) constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor with respect
thereto or (iii) constitute or result in a breach or termination pursuant to the
terms of, a default under, or a loss of any right of a Grantor under, any lease,
license, permit, Governmental Authorization, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions)); provided that such lease, license, permit,
Governmental Authorization, contract, property, property right or agreement
shall be Excluded Property only to the extent and for long as the consequences
specified above shall exist and shall cease to be Excluded Property and shall
become subject to the Liens granted hereunder, immediately and automatically, at
such time as such consequences shall no longer exist; (d) any Capital Stock (or
tax equity interests) in any Restricted Subsidiary or other Person that is not a
Restricted Holding Company Subsidiary (other than securities held in Securities
Accounts that are not otherwise Excluded Property); (e) to the extent the pledge
of (but not the foreclosure on) the Capital Stock (or tax equity interests) in
any Restricted Holding Company Subsidiary as Collateral violates, is in breach
of or causes (or would cause) a default under, or is not in full compliance
with, any Organizational Document of any Restricted Holding Company Subsidiary
(or its Subsidiaries) or any Project Financing Document, joint venture
arrangement or voting rights arrangement in each case, existing and in force as
of the date hereof (or (i) as of the date of acquisition (by US Borrower) or
formation of such Restricted Holding Company Subsidiary or (ii) arising after
such date referred to in the preceding clause (i) but reasonably anticipated as
part of a joint venture arrangement that is contingent (at the time of such
acquisition or formation) on the exercise by the applicable joint venture
partner of a then existing option or substantially similar right to enter into
such joint venture arrangement (or a similar obligation on the part of the
Borrowers or their Subsidiaries (contingent or otherwise) to enter into such
joint venture arrangement)) (it being understood that such Capital Stock (or tax
equity interests) shall become subject to the Liens granted hereunder (and
included in the Collateral, unless otherwise excepted) at such time as the
inclusion of such Capital Stock (or tax equity interests) in the Collateral
would cease to violate, breach or cause a default under, or to be in
non-compliance with, such Organizational Document, Project Financing Document,
joint venture arrangement or voting rights arrangement, and subject to such
inclusion being subject to, and in full compliance with, such Organizational
Document, Project Financing Document, joint venture arrangement and/or

 



4 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

voting rights arrangement); (f) any intercompany notes or similar instruments
that are not permitted to be pledged under the terms of applicable
Organizational Documents, Project Financing Documents, joint venture
arrangements or voting rights arrangements; (g) any United States
“intent-to-use” Trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which the grant of a security
interest would impair the validity or enforceability of such application under
applicable federal law; (h) any Excluded Account; (i) more than 65% of the
Capital Stock of any first-tier Disregarded US Subsidiary, CFC or FSHCO or
Capital Stock of a direct or indirect Subsidiary of a first-tier Disregarded US
Subsidiary, CFC or FSHCO; and (j) those properties and assets as to which the
Collateral Agent shall determine in its reasonable discretion and in writing
that the costs or burden of obtaining such security interest are excessive in
relation to the value of the security to be afforded thereby.

 

“Existing Pledge and Security Agreement” shall have the meaning set forth in the
preamble.

 

“Existing Grantors” shall mean Pattern US Finance Company LLC, Pattern Gulf Wind
Equity LLC, Nevada Wind Holdings LLC, Santa Isabel Holdings LLC, Hatchet Ridge
Holdings LLC, Ocotillo Wind Holdings LLC, Panhandle Wind Holdings LLC and
Panhandle B Member 2 LLC.

 

“General Intangibles” shall mean all “general intangibles” as defined in Article
9 of the UCC, including, without limitation, all “payment intangibles” as
defined in Article 9 of the UCC, all interest rate or currency protection or
hedging arrangements, all tax refunds, all licenses, permits, concessions and
authorizations.

 

“Goods” (a) shall mean all “goods” as defined in Article 9 of the UCC and (b)
shall include all Inventory and Equipment (in each case, regardless of whether
characterized as goods under the UCC).

 

“Grantor” and “Grantors” shall have the respective meanings set forth in the
preamble.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

 

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Investment Property” shall mean (a) all “investment property” (as such term is
defined in Article 9 of the UCC), but excluding any Capital Stock other than the
Pledged Equity Interests, and (b) all Pledged Equity Interests (regardless of
whether classified as investment property under the UCC).

 

“ITC” means the Federal investment tax credit pursuant to Section 48 of the Tax
Code.

 



5 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

“Letter of Credit Right” shall mean “letter of credit right” as defined in
Article 9 of the UCC.

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to Patents or otherwise providing for a
covenant not to sue in relation to the use of a Patent (whether such Grantor is
licensee or licensor thereunder).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, all rights corresponding
thereto throughout the world, all inventions and improvements described therein,
all rights to sue for past, present and future infringements thereof, all
licenses, claims, damages, and proceeds of suit arising therefrom, and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Pledged Equity Interests” shall mean Capital Stock in each of the US Restricted
Holding Company Subsidiaries as listed on Schedule 4.2 (as such schedule may be
amended or supplemented from time to time) and the certificates, if any,
representing such Capital Stock, and all dividends, interest, distributions,
Cash, Cash Equivalents, Securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Capital Stock.

 

“Pledged Intercompany Notes” shall mean the intercompany notes, if any,
evidencing Indebtedness for borrowed money owed to any Grantor.

 

“Pledged Notes” shall mean (a) all “promissory notes” as defined in Article 9 of
the UCC and (b) the Pledged Intercompany Notes, in each case, other than the
intercompany notes described in clause (f) of the definition of Excluded
Property.

 

“Proceeds” shall mean: (a) all “proceeds” as defined in Article 9 of the UCC,
(b) payments or distributions made with respect to any Investment Property and
(c) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance or achievement of milestones, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, including all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Property, together
with all of such Grantor’s rights, if any, in any goods or other property giving
rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the

 



6 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for such Grantor or otherwise,
(c) all evidences of the filing of financing statements and the registration of
other instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (d) all credit information, reports
and memoranda relating thereto and (e) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Securities Accounts” shall have the meaning set forth in Article 8 of the UCC.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks or otherwise providing for a covenant
not to sue in relation to the use of a Trademark or permitting coexistence
(whether such Grantor is licensee or licensor thereunder).

 

“Trademarks” shall mean all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing, all
extensions or renewals of any of the foregoing, all of the goodwill of the
business connected with the use of and symbolized by the foregoing, the right to
sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and proceeds of
suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying such Trade Secret, including: (a) the right to sue for past, present
and future misappropriation or other violation of any Trade Secret, and (b) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 



7 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

“US Borrower” shall have the meaning set forth in the preamble.

 

“USPTO” shall have the meaning set forth in Section 4.1(a)(v).

 

1.2  Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the rules of
interpretation set forth in Section 1.3 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis, as if fully set forth herein.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect. All references herein to provisions
of the UCC shall include all successor provisions under any subsequent version
or amendment to any Article of the UCC.

 

SECTION 2.  GRANT OF SECURITY.

 

2.1  Grant of Security. The Existing Grantors acknowledge and agree that, after
giving effect to this Agreement, the security interests granted in the Existing
Pledge and Security Agreement shall be continuing Liens for the benefit of Royal
Bank of Canada, as Collateral Agent for the Secured Parties. Without derogating
from the foregoing, the Existing Grantors hereby reaffirm and ratify, after
giving effect to this Agreement, the security interests granted in the Existing
Pledge and Security Agreement, and each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following property of such Grantor, in each case whether now owned or
existing or hereafter acquired or arising and wherever located (all of which
being hereinafter collectively referred to as the “Collateral”):

 

(a)  Accounts;

 

(b)  Chattel Paper;

 

(c)  Deposit Accounts, Securities Accounts, Commodity Accounts, the Collection
Account and the Bank Accounts;

 

(d)  Documents;

 

(e)  General Intangibles;



 

(f)   Goods;

 

(g)  Instruments;

 

(h)  Insurance;

 

(i)  Intellectual Property;

 

(j)  Investment Property;

 



8 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

(k)  Letter of Credit Rights;

 

(l)   Money;

 

(m)  Pledged Notes;

 

(n)  Receivables and Receivable Records;

 

(o)  “commercial tort claims” as such term is defined in Article 9 of the UCC,
now or hereafter described on Schedule 2 (as such schedule may be amended or
supplemented from time to time) (the “Commercial Tort Claims”);

 

(p)  to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;

 

(q)  to the extent not otherwise included above, all other personal property of
any kind whatsoever; and

 

(r)  to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

Consistent with Section 2.2, each Grantor and the Collateral Agent hereby
acknowledge and agree that the Collateral shall not include Excluded Property.

 

2.2   Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, or the security interest or
Lien granted under Section 2.1 hereof attach to, any Excluded Property. Each
Grantor and the Collateral Agent hereby acknowledge and agree that the Lien
created hereby in the Collateral is not, in and of itself, to be construed as a
grant of a fee interest (as opposed to a Lien) in any Copyrights, Patents or
Trademarks. For the avoidance of doubt, for so long as the applicable property
continues to be Excluded Property, none of the Grantors shall be required to
take any action intended to cause any Excluded Property to constitute
Collateral, and none of the covenants or representations and warranties herein
shall be deemed to apply to any property constituting Excluded Property.

 

SECTION 3.  SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1   Security for Obligations. This agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by mandatory prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations (the “Secured Obligations”).

 

3.2   Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) to the extent each Grantor is liable for all Contractual
Obligations under its respective Collateral, each Grantor shall remain liable
for those Contractual Obligations the same as if this Agreement had not been
executed and nothing contained herein is intended or shall be a delegation of
duties to the Collateral Agent or any Secured Party, (b) to the extent each
Grantor

 



9 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

is liable under each of the Contractual Obligations included in its respective
Collateral, each Grantor shall remain liable for each Contractual Obligation the
same as if this Agreement had not been executed, including any agreements
relating to Pledged Equity Interests, to perform all of the obligations
undertaken by it hereunder all in accordance with and pursuant to the terms and
provisions thereof and neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any of such Contractual Obligations
by reason of or arising out of this Agreement or any other document related
hereto nor shall the Collateral Agent nor any Secured Party have any obligation
to make any inquiry as to the nature or sufficiency of any payment received by
it or have any obligation to take any action to collect or enforce any rights
under any agreement included in the Collateral, including any agreements
relating to Pledged Equity Interests, and (c) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the Contractual Obligations included in its
respective Collateral.

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1  Generally. (a)  Representations and Warranties. Each Grantor hereby
represents and warrants with respect to itself only that:

 

(i)   it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral, in each case free and
clear of any and all Liens of all other Persons, including liens arising as a
result of such Grantor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, except (x) the
Liens created by this Agreement and (y) other Permitted Liens;

 

(ii)  it has indicated on Schedule 4.1(A) as of the Closing Date: (A) the type
of organization of such Grantor, (B) the jurisdiction of organization of such
Grantor, (C) its organizational identification number and (D) the jurisdiction
where the chief executive office or its sole place of business is, located;

 

(iii)  as of the Closing Date, the full legal name of such Grantor is as set
forth on Schedule 4.1(A);

 

(iv)  except as set forth on Schedule 4.1(B), as of the Closing Date, it has not
changed its legal name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure in any way (e.g., by merger,
consolidation, amalgamation change in corporate form or otherwise) within the
past one (1) year;

 

(v)  upon (A) the filing of a UCC financing statement naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(C), and payment of all applicable filing fees in connection
therewith, to the extent that a security interest may be perfected by the filing
of a UCC financing statement, or (B) the delivery to, and possession by, the
Collateral Agent of any certificates representing Pledged Equity Interests,
accompanied by appropriate instruments of transfer endorsed in blank, and all
Instruments, all Pledged Notes, all Tangible Chattel Paper and all

 

10 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 



Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Uniform Commercial
Code as in effect in the applicable jurisdiction) by the Collateral Agent of the
Collection Account, the Bank Accounts, all Deposit Accounts, Commodity Accounts,
Letter-of-Credit Rights, all Pledged Equity Interests (if any) that are
“uncertificated securities” for purposes of the UCC and all Securities Accounts,
in each case a security interest in which is perfected by such “control”, the
security interest granted to the Collateral Agent in Section 2.1 will constitute
valid and perfected First Priority Liens on all of the Collateral of such
Grantor; provided that future Deposit Accounts and Letter-of-Credit Rights will
require actions to be taken to create “control” within the meaning of Sections
9-104 and 9-107 of the UCC, respectively; and provided further that additional
filings with the United States Patent and Trademark Office (“USPTO”) and United
States Copyright Office may be required with respect to the perfection of the
Collateral Agent's Lien on registered and applied-for United States Patents,
Trademarks, Copyrights and Copyright Licenses pursuant to which any Grantor is
granted an exclusive license to a registered United States Copyright, as
applicable, acquired by Grantors after the Closing Date (“After-Acquired
Intellectual Property”);

 

(vi)  no authorization, approval, consent or other action by, and no notice to
or filing, recording or registration with, any Governmental Authority or
regulatory body or any other Person is required for either (A) the pledge or
grant by such Grantor of the security interest purported to be created in favor
of the Collateral Agent hereunder or (B) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral of such Grantor pursuant to this
Agreement, in each case, except (1) such as have been made or obtained and are
in full force and effect, (2) for the filings and other actions contemplated by
clause (v) above, (3) such as may be required in connection with the sale,
transfer or other disposition of any Investment Property included in the
Collateral of such Grantor, by laws generally affecting the offering and sale of
Securities and (4) for the exercise of rights and remedies in respect of any
Pledged Equity Interests included in the Collateral of such Grantor or issued by
a Controlled Foreign Corporation or FSHCO;

 

(vii)  none of the Collateral of such Grantor constitutes, or is the Proceeds
of, “farm products” (as defined in the UCC);

 

(viii)  it does not own any “as extracted collateral” (as defined in the UCC) or
any timber to be cut;

 

(ix)  as of the Closing Date, (A) such Grantor has been duly organized as an
entity of the type, and solely under the laws of the jurisdiction, as set forth
opposite such Grantor’s name on Schedule 4.1, (B) such Grantor remains duly
existing as such, and (C) such Grantor has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction; and

 

(x)  as of the Closing Date, Schedule 4.1(D) sets forth a true and accurate list
of (i) all United States registrations of and applications for Patents,
Trademarks, and Copyrights owned by any Grantor that are registered or
applied-for in

 



11 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

the USPTO or United States Copyright Office and (ii) all Copyright Licenses
pursuant to which any Grantor is granted an exclusive license to one or more
registered United States Copyrights that are identified in such Copyright
License.

 

(b)   Covenants and Agreements. Each Grantor hereby covenants and agrees with
respect to itself only that:

 

(i)  except as otherwise permitted under the Credit Agreement, except for the
security interest created by this Agreement and except for Permitted Liens, such
Grantor shall not create or suffer to exist any Lien upon or with respect to any
of the Collateral of such Grantor, except Permitted Liens;

 

(ii) except as otherwise permitted under the Credit Agreement, upon obtaining
knowledge thereof, such Grantor shall defend its title and the existence,
perfection and priority of Collateral Agent's security interest in and to the
Collateral (for the benefit of the Secured Parties) against all Persons (other
than the Secured Parties and subject to Permitted Liens) that have instituted,
or made a non-frivolous threat in writing of, any Adverse Proceeding claiming an
interest therein adverse to the Secured Parties in any material respect;

 

(iii) it shall not use any Collateral, or otherwise permit any Collateral to be
used, in a manner that is unlawful or in violation of any Credit Document or
Governmental Rule (in any material respect) covering the Collateral;

 

(iv) it will not change its name or place of business from that set forth on
Schedule 4.1 (A), without first giving thirty (30) Business Days (or such
shorter period of time as the Collateral Agent may reasonably agree) prior
written notice to the Collateral Agent, and each Grantor will take all action
reasonably required by the Collateral Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement;

 

(v)  except as the result of a transaction expressly permitted under Section
6.11 of the Credit Agreement or unless it shall have obtained the written
consent of the Collateral Agent, it will not change its type of organization or
jurisdiction of organization and will maintain all material rights, privileges,
and franchises necessary to perform its obligations hereunder; and

 

(vi)  such Grantor shall not take or permit any action which could materially
impair the Collateral Agent’s rights in the Collateral, subject to the Grantors’
rights to dispose of or abandon rights in the Collateral to the extent permitted
hereunder or under the Credit Agreement and the right to grant Permitted Liens.

 

4.2  Investment Property; Other Collateral

 

4.2.1  Investment Property Generally

 

(a) Delivery and Control. Each Grantor hereby covenants and agrees that:

 

(i)  With respect to any Pledged Equity Interest or Pledged Note included in the
Collateral that is represented by a certificate or that is an “instrument,” it
shall cause such

 



12 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

certificate or instrument, as applicable, to be delivered to the Collateral
Agent, indorsed in blank by an “effective indorsement” (as defined in Section
8-107 of the UCC) or accompanied by such instruments of assignment and transfer
in such form and substance as the Collateral Agent may reasonably request, in
the case of any such certificate, regardless of whether such certificate
constitutes a “certificated security” for purposes of the UCC. For the avoidance
of doubt, each Grantor shall comply with the provisions of this Section
4.2.1(a)(i) with respect to any Pledged Equity Interests and Pledged Notes owned
by it as of the Closing Date, on the Closing Date, and (ii) with respect to any
Pledged Equity Interests and Pledged Notes acquired by such Grantor after the
Closing Date, promptly after acquiring rights therein; and

 

(ii)  in the event such Grantor receives any dividends, interest or
distributions on the Pledged Equity Interests, or any Securities or other
property upon the merger, consolidation, amalgamation, liquidation or
dissolution of any issuer of the Pledged Equity Interests, in each case as
permitted by the Credit Agreement, (A) such dividends, interest or distributions
and Securities or other property (in each case, other than property that meets
the definition of Excluded Property) shall be automatically included in the
definition of Collateral without further action by such Grantor and (B) such
Grantor shall promptly take all steps, if any, reasonably necessary to ensure
the validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Pledged Equity Interests (including delivery thereof to the
Collateral Agent if and to the extent required by this Agreement) and pending
any such action the Pledgor shall be deemed to hold such dividends, interest,
distributions, Securities or other property interest for the benefit of the
Collateral Agent and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor.

 

Each Grantor hereby consents to the grant by each other Grantor of a security
interest in the Pledged Equity Interests to the Collateral Agent pursuant to
this Agreement.

 

The Collateral Agent shall have the right, at any time following the occurrence
and during the continuation of an Event of Default, to transfer to or to
register in its name or in the name of any of its nominees any or all of the
Pledged Equity Interests included in the Collateral. In the event of such a
transfer, the Collateral Agent shall within a reasonable period of time
thereafter give the applicable Grantor written notice of such transfer or
registration.

 

(b)  Voting and Distributions.

 

(i)  So long as no Event of Default shall have occurred and be continuing and
until such time as the applicable Grantor shall have received written notice
from the Collateral Agent pursuant to clause (ii) below:

 

(A)each Grantor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Investment Property or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Credit Agreement;

 

(B)the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose

 



13 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

of enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to
Section 4.2.1(b)(i)(A) above; and

 

(C)each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid in respect of any Pledged Equity Interests to the
extent permitted under the terms of this Agreement or the Credit Agreement.

 

(ii)  Upon the occurrence and during the continuation of any Event of Default
and upon three (3) Business Days’ prior written notice from the Collateral Agent
to the applicable Grantor of the Collateral Agent’s intention to exercise such
rights:

 

(A)all rights of such Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to
Section 4.2.1(b)(i)(A) above shall cease and all such rights shall thereupon
become vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights;

 

(B)all rights of such Grantor to receive the dividends and other distributions
that it would otherwise be authorized to receive and retain pursuant to Section
4.2.1(b)(i)(C) above shall cease; and

 

(C)in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it is entitled to exercise pursuant to this Agreement and
to receive all dividends and other distributions that it is entitled to receive
hereunder, in each case, with respect to the Pledged Equity Interests of the
applicable Grantor: (x) such Grantor shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent all proxies,
dividend payment orders and other instruments as the Collateral Agent may from
time to time reasonably request and (y) such Grantor acknowledges that the
Collateral Agent may use the power of attorney set forth in Section 6.1.

 

(c)  Certain Covenants with Respect to Other Collateral. Each Grantor hereby
covenants and agrees to promptly from time to time after the Closing Date (i)
deliver to the Collateral Agent any and all Tangible Chattel Paper and Documents
constituting part of the Collateral, endorsed and/or accompanied by such
instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request, (ii) enter into such control
agreements, each in form and substance reasonably satisfactory to the Collateral
Agent, as may be required to obtain “control” (as described in the Uniform
Commercial Code as in effect in the applicable jurisdiction) by the Collateral
Agent of any Deposit Accounts, Commodity Accounts, Letter-of-Credit Rights, all
Pledged Equity Interests (if any) that are “uncertificated securities” for
purposes of the UCC and all Securities Accounts, in each case to the extent a
security interest in which is perfected by such "control", and will promptly
furnish to the Collateral Agent executed copies thereof. and (iii) execute and
deliver to the Collateral Agent a security agreement, in such form and substance
as the Collateral Agent may reasonably request, as

 



14 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

applicable based on the type of Intellectual Property on Schedule 4.1(D), in
order to record the security interest granted herein to the Collateral Agent for
the benefit of the Secured Parties with the USPTO and the United States
Copyright Office, as applicable. If any Grantor shall, at any time after the
Closing Date, obtain any ownership or other rights in and to any additional
After-Acquired Intellectual Property, then the provisions of this Agreement
shall automatically apply thereto and any such After-Acquired Intellectual
Property shall automatically constitute Collateral and shall be subject to the
security interest created by this Agreement (except where such After-Acquired
Intellectual Property constitutes Excluded Property).

 

4.2.2  Pledged Equity Interests

 

(a)   Representations and Warranties. US Borrower hereby represents and warrants
that:

 

(i)  as of the Closing Date, Schedule 4.2 sets forth all of the Pledged Equity
Interests owned by US Borrower and such Pledged Equity Interests constitute 100%
of issued and outstanding shares of Capital Stock of the respective issuers
thereof indicated on such Schedule;

 

(ii)  there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Pledged Equity Interests; and

 

(iii)   none of such Pledged Equity Interests are or represent interests in
issuers that: (A) are registered as investment companies or (B) are dealt in or
traded on securities exchanges or markets.

 

(b)  Covenants and Agreements. US Borrower hereby covenants and agrees that:

 

(i)  without the prior written consent of the Collateral Agent, it shall not
vote to enable or take any other action to cause any issuer of any Pledged
Equity Interests owned by US Borrower to elect or otherwise take any action to
cause such Pledged Equity Interests to cease to be treated as ‘securities’ for
purposes of the UCC; and

 

(ii)  except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer of any
Pledged Equity Interest to merge or consolidate with any other Person.

 

4.3  Collection Account; Deposit/Securities Account.(a) As of the Closing Date,
US Borrower shall have the collection account listed opposite its name on
Schedule 1 (the “Collection Account”) and the other Grantors shall have the
Deposit Accounts or Securities Accounts listed opposite their respective names
on Schedule 1 (the “Bank Accounts”). Such Collection Account and each such Bank
Account shall be subject, effective as of the Closing Date, to an Account
Control Agreement with an Acceptable Bank. US Borrower shall maintain

 



15 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

at all times until the Termination Date either (i) the Collection Account set
forth on Schedule 1 as of the Closing Date or (ii) an equivalent account which
shall replace such Collection Account and which shall at all times be subject to
an Account Control Agreement (and to which all funds in such Collection Account
shall have been transferred).

 

(b)  Other than those amounts required to be paid as mandatory prepayments under
Section 2.12 of the Credit Agreement, the US Borrower shall deposit, or shall
cause to be deposited, into the Collection Account, promptly upon receipt, all
Cash received by US Borrower and any dividends, interest or distributions on any
Investment Property of the US Borrower that is included in the Collateral. For
the avoidance of doubt, so long as the Collateral Agent has not delivered a
notice of exclusive control with respect to the Collection Account (or any other
account) pursuant to the relevant Account Control Agreement (following the
occurrence of an Event of Default), the foregoing shall not preclude US Borrower
from using its Cash as otherwise permitted pursuant to the terms of the Credit
Agreement, once so deposited to the Collection Account or such other account.

 

(c)  If a Grantor opens any new Deposit Account or Securities Account (other
than any Excluded Account) after the Closing Date, including a replacement
Collection Account pursuant to Section 4.3(a), such Grantor shall cause each
such Deposit Account or Securities Account to become subject to an Account
Control Agreement immediately upon the opening of, or prior to the transfer of
funds into, such account (or by such later date as the Collateral Agent may
approve in its sole discretion). If a Person with a Deposit Account or a
Securities Account (other than an Excluded Account) becomes a Grantor after the
Closing Date, the applicable Grantor shall, within thirty (30) days of the
creation or acquisition of such Grantor (or by such later date as the Collateral
Agent may approve in its sole discretion), either cause each such Deposit
Account or Securities Account to become subject to an Account Control Agreement
or transfer all funds in such Deposit Account or Securities Account to the
Collection Account or another Bank Account that is subject to an Account Control
Agreement, and such Deposit Account or Securities Account shall not following
such thirty (30) day period be funded again until it is subject to an Account
Control Agreement (and amounts received into such Deposit Account or Securities
Account shall be promptly swept into a Deposit Account or Securities Account
subject to an Account Control Agreement). Subject to the immediately preceding
two sentences, any Deposit Account or Securities Account (other than any
Excluded Account) held by a Grantor shall at all times be subject to an Account
Control Agreement (or a similar instrument of control pursuant to which the
Collateral Agent’s security interest shall be perfected in accordance with the
laws of the applicable jurisdiction). Promptly after a Grantor has opened or
closed a Deposit Account or Securities Account (other than any Excluded
Account), US Borrower shall deliver an updated Schedule 1 reflecting such change
and any such new Deposit Account or Securities Account shall be deemed to be a
“Bank Account” (or, in the case of the replacement of the Collection Account,
shall be deemed to be the “Collection Account”) under and as defined in this
Agreement.

 

(d)  If at any time the financial institution administering the Collection
Account or any Bank Account referred to above (in which funds are deposited and
which is not an Excluded Account) shall not (or shall longer) be an Acceptable
Bank, the applicable Grantor shall use commercially reasonable efforts (from the
time it becomes aware of such status) to reestablish such account (or provide a
substitute account) with an Acceptable Bank (taking into

 



16 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

consideration such Grantor’s and its Affiliates need to maintain a consolidated
cash management system), and at the request of the Collateral Agent, shall
provide the Collateral Agent with reasonable updates as to its progress with
respect to such reestablishment or substitution. No Grantor shall establish any
new Deposit Account or Securities Account (that will not be an Excluded Account)
with any financial institution that is not an Acceptable Bank at the time such
Deposit Account or Securities Account (including a Collection Account) is
established.

 

SECTION 5.  FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

5.1  Further Assurances

 

(a)  Subject to specific limitations contained herein, each Grantor agrees that
from time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents, and take all further action, in
each case that may be necessary or that the Collateral Agent may reasonably
request, in order to create and/or maintain the validity, perfection or priority
of and protect any security interest granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)   file, or cause to be filed, such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices (including causing to be filed,
registered or recorded any and all such agreements, instruments or documents
with the USPTO or United States Copyright Office, as applicable), in each case
as may be necessary or as the Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted hereby; and

 

(ii)  at any reasonable time following the occurrence and during the
continuation of an Event of Default, upon request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or persons designated by the Collateral Agent.

 

(b)  financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its reasonable discretion, are necessary to perfect the security interest
granted to the Collateral Agent herein. Such financing statements shall describe
the Collateral in substantially the same manner as described herein. Each
Grantor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral, in each case as the Collateral Agent
may reasonably request, all in reasonable detail.

 

5.2  Additional Grantors

 

From time to time subsequent to the date hereof, additional US Restricted
Holding Company Subsidiaries may become parties hereto as additional Grantors
(each, an “Additional Grantor”) by executing a Counterpart Agreement. Upon
delivery of any such Counterpart

 



17 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

Agreement to the Collateral Agent, notice of which is hereby waived by Grantors,
each Additional Grantor shall be a Grantor and shall be as fully a party hereto
as if Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any US Restricted Holding Company
Subsidiary to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

 

SECTION 6.  COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1  Power of Attorney. From the date of this Agreement until the Termination
Date, each Grantor hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest) as such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
that the Collateral Agent may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including the following:

 

(a)  upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Credit Agreement;

 

(b)  upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c)  upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

 

(d)  upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or advisable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

(e)  to prepare and file any UCC financing statements against such Grantor as
debtor with respect to the Collateral;

 

(f)  upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Liens) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the Collateral
Agent, any such payments made by the Collateral Agent to become obligations of
such Grantor to the Collateral Agent, due and payable immediately without
demand; and

 



18 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

(g)  upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

6.2  No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers; and
neither they nor any of their Representatives shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of their Representatives.

 

SECTION 7.  REMEDIES.

 

7.1  Generally. (a) If any Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of all or any part of
the Collateral, in addition to all other rights and remedies provided for herein
or otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)  require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; and

 

(ii)  without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

 

(b)  The Collateral Agent or any other Secured Party may be the purchaser of any
or all of the Collateral at any public or private (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion

 



19 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

of the Collateral sold at any such sale made in accordance with the UCC, to use
and apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent at such sale. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the reasonable and
documented fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Nothing in this Section shall in any way alter the rights of
the Collateral Agent hereunder.

 

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d)  The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

7.2  Application of Proceeds.  Except as expressly provided elsewhere in this
Agreement or in the Credit Agreement, all proceeds received by the Collateral
Agent in respect of any sale, any collection from, or other realization upon all
or any part of the Collateral shall be applied in full or in part by the
Collateral Agent in payment of the Secured Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

 

Second, to pay, without duplication, on a pro rata basis (i) the Administrative
Agent, for application by it towards payment of amounts then due and owing and
remaining unpaid in respect of the Secured Obligations (including the Cash
Collateralization of Letters of Credit and Secured Hedging Obligations (if and
as required pursuant to the applicable Hedge Agreements)), pro rata among the
Secured Parties according to the amounts of the Secured Obligations then due and
owing and remaining unpaid to the Secured Parties; and and (ii) to any
counterparty to a Hedge Agreement that constitutes a Secured Hedging Obligation,
for application by it towards payment of all

 



20 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

other amounts then due and owing and remaining unpaid in respect of such Secured
Hedging Obligation; and

 

Third, any balance remaining after the occurrence of the Termination Date shall
be paid over to the applicable Grantor or to whomsoever may be lawfully entitled
to receive the same.

 

7.3  Sales on Credit.  If the Collateral Agent sells any of the Collateral upon
credit, the applicable Grantor will be credited only with payments actually made
by the purchaser thereof and received by the Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and the applicable
Grantor shall be credited with proceeds of the sale.

 

7.4  Investment Property.  Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, the Collateral Agent may be compelled, with respect to any sale of all or
any part of the Investment Property conducted without prior registration or
qualification of such Investment Property under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favorable than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act) and, notwithstanding such circumstances, each Grantor agrees
that the fact that any such sale is conducted as a private sale shall not, in
and of itself, cause such sale to not be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Property,
upon written request, each Grantor shall, and shall cause each issuer of any
Pledged Equity Interests to be sold hereunder that is controlled by such Grantor
to, furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Property which may be sold by the
Collateral Agent in exempt transactions under the Securities Act and the rules
and regulations of the Securities and Exchange Commission hereunder, as the same
are from time to time in effect.

 

7.5  Cash Proceeds.  If an Event of Default shall have occurred and be
continuing, all proceeds of any Collateral received by any Grantor consisting of
Cash and Cash Equivalents (collectively, “Cash Proceeds”) shall be held by such
Grantor in trust for the Collateral Agent, segregated from other funds of such
Grantor, and shall forthwith upon receipt by such Grantor be turned over to the
Collateral Agent in the form received by such Grantor (duly indorsed by such
Grantor to the Collateral Agent, if required) and held by the Collateral Agent
in the Collateral Account. Any Cash Proceeds received by the Collateral Agent
(whether from a Grantor or otherwise): (i) if no Event of Default shall have
occurred and be continuing, shall be deposited into the Collection Account and
handled as required by this Agreement, the US Pledge and 



 





21 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

Security Agreement or the Credit Agreement, as applicable, and (ii) if an Event
of Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) or (B) then or at any time thereafter
may be applied by the Collateral Agent against the Secured Obligations then due
and owing (including to Cash Collateralize Letters of Credit) in accordance with
Section 7.2.

 

SECTION 8.  COLLATERAL AGENT.

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section 8, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of Secured Parties in accordance with the terms of this
Section and with the other provisions of this Agreement. The Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Borrowers in accordance with Section 9.6 of the Credit Agreement.

 

SECTION 9.  CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but in all cases subject to the terms of the
Credit Agreement and the other Credit Documents, any Lender may assign or
otherwise transfer any Loans or other right held by it under the Credit
Documents to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lenders herein or
otherwise. Upon the occurrence of the Termination Date, the security interest
granted hereby shall automatically terminate for all purposes and all rights to
the Collateral shall revert to the applicable Grantor(s). Upon any such
termination, the Collateral Agent shall, at Grantors’ request and expense,
execute and deliver to Grantors or otherwise authorize the filing of such
documents as may be necessary or as any Grantor shall reasonably request,
including financing statement amendments, to evidence or effect such
termination. Upon any disposition of property permitted by the Credit Agreement
or any asset or property becoming Excluded Property, the Liens granted herein
shall be automatically released and such property shall automatically revert to
the applicable Grantor with no further action on the part of any Person.
Additionally, upon the consummation of a transaction permitted by the Credit
Agreement pursuant to which a Grantor ceases to be a Subsidiary of US Borrower,
such Grantor shall automatically be released from its obligations hereunder and
the security interest in the Collateral of such Grantor shall automatically be
released. The Collateral Agent shall, at Grantors’ expense, execute and deliver
or otherwise authorize the filing of such documents as may be necessary or as
any Grantor shall

 



22 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence or effect
such release.

 

SECTION 10.  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its Representatives shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or otherwise. If any
Grantor fails to perform any material agreement contained herein, the Collateral
Agent may itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by each Grantor under Section 10.2 of the Credit Agreement.

 

SECTION 11.  MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
of its rights, duties or obligations hereunder. This Agreement and the other
Credit Documents embody the entire agreement and understanding between Grantors
and the Collateral Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Agreement may be executed in

 



23 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed
counterpart to this Agreement by facsimile or electronic transmission shall be
as effective as delivery of a manually signed original.

 

THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF, WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST). THE TERMS AND CONDITIONS OF SECTION 10.16 (CONSENT TO
JURISDICTION) AND (WAIVER OF JURY TRIAL) OF THE CREDIT AGREEMENT SHALL BE
INCORPORATED INTO THIS AGREEMENT, MUTATIS MUTANDIS, AS IF SET FORTH HEREIN, AND
SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24 

US PLEDGE AND SECURITY AGREEMENT (PATTERN REVOLVER)



 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 



   

PATTERN US FINANCE COMPANY LLC,

 

as a Grantor

                          By:                   Name:         Title:    

  



 



   

PATTERN GULF WIND EQUITY LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 

 



   

NEVADA WIND HOLDINGS LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 





 



   

SANTA ISABEL HOLDINGS LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 





 



   

HATCHET RIDGE HOLDINGS LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 



[Signature Page to Second Amended and Restated Pledge and Security Agreement]

 





 





   

OCOTILLO WIND HOLDINGS LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 

 



   

PANHANDLE WIND HOLDINGS LLC,

 

as a Grantor

                          By:                 Name:         Title:    

 

 

   

PANHANDLE B MEMBER 2 LLC,

 

as a Grantor

                          By:                Name:         Title:    



 

 



    LOST CREEK WIND FINCO, LLC, as a Grantor                           By:
               Name:             Title:    

 



 



   

LINCOLN COUNTY WIND PROJECT HOLDCO, LLC,

 

as a Grantor

                          By:                Name:         Title:    

 



[Signature Page to Second Amended and Restated Pledge and Security Agreement]

 





 

 



   

LOGAN’S GAP B MEMBER LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 

 



   

FOWLER RIDGE IV B MEMBER LLC,

 

as a Grantor

                          By:                   Name:         Title:    



 



 



   

BROADVIEW FINCO PLEDGOR LLC,

 

as a Grantor

                          By:                   Name:         Title:    

 

 

[Signature Page to Second Amended and Restated Pledge and Security Agreement]

 





 



   

ROYAL BANK OF CANADA,

 

as Collateral Agent

                          By:         Name:         Title:    

   

[Signature Page to Second Amended and Restated Pledge and Security Agreement]

 





 

ANNEX C 

 (separately attached)

 

 

 

 

 

 

 

 

 



 





 

 

SECOND AMENDED AND RESTATED CANADA PLEDGE AND SECURITY AGREEMENT

 

 

 

 

dated as of November 21, 2017

 

 

executed and granted by

 

 

PATTERN Canada FINANCE COMPANY uLC,
as a Grantor,

 

 

and

 

 

THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME

 

 

to and in favour of

 

 

ROYAL BANK OF CANADA,
as Collateral Agent

 

 

 

 





TABLE OF CONTENTS

 

PAGE

 



SECTION 1. DEFINITIONS 2 1.1 General Definitions. 2 1.2 Definitions;
Interpretation. 7 SECTION 2. GRANT OF SECURITY. 7 2.1 Grant of Security. 7 2.2
Certain Limited Exclusions. 8 SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS
REMAIN LIABLE. 8 3.1 Security for Obligations. 8 3.2 Attachment. 9 3.3
Continuing Liability Under Collateral. 9 SECTION 4. REPRESENTATIONS AND
WARRANTIES AND COVENANTS. 9 4.1 Generally. 9 4.2 Investment Property; Other
Collateral 11 4.3 Collection Account 14 SECTION 5. FURTHER ASSURANCES;
ADDITIONAL GRANTORS. 15 5.1 Further Assurances. 15 5.2 Additional Grantors. 16
SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT. 16 6.1 Power of
Attorney. 16 6.2 No Duty on the Part of the Collateral Agent or Secured Parties.
17 SECTION 7. REMEDIES. 17 7.1 Generally. 17 7.2 Application of Proceeds. 18 7.3
Sales on Credit. 19 7.4 Investment Property. 19 7.5 Cash Proceeds. 19 SECTION 8.
COLLATERAL AGENT. 20 SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.
20 SECTION 10. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM. 21 SECTION 11.
ULC SHARES 21 SECTION 12. MISCELLANEOUS. 22



 



i



 

SCHEDULES

 

SCHEDULE 1 – DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, COMMODITY ACCOUNTS

 

SCHEDULE 4.1 – GENERAL INFORMATION

 

SCHEDULE 4.2 – INVESTMENT PROPERTY

 

ii



This SECOND AMENDED AND RESTATED CANADA PLEDGE AND SECURITY AGREEMENT, dated as
of November 21, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Agreement”), is executed and granted
by PATTERN CANADA FINANCE COMPANY ULC, a Nova Scotia unlimited company (“Canada
Borrower”), EACH OTHER GRANTOR PARTY HERETO, whether as an original signatory
hereto or as an Additional Grantor (as herein defined) (together with Canada
Borrower, the “Grantors” and each, individually, a “Grantor”), to and in favour
of ROYAL BANK OF CANADA, as collateral agent for the Secured Parties (as herein
defined in the Credit Agreement) (in such capacity, together with its successors
and assigns in such capacity, the “Collateral Agent”).

 

RECITALS:

 

Reference is made to that certain Second Amended and Restated Credit and
Guaranty Agreement, dated as of the date hereof (as it may be amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Canada Borrower, Pattern US Finance Company LLC, a
Delaware limited liability company (“US Borrower” and, together with Canada
Borrower, “Borrowers”), the Restricted Holding Company Subsidiaries party
thereto, the Lenders party thereto from time to time, the Collateral Agent and
the other Persons party thereto from time to time.

 

WHEREAS, concurrent with the amendment and restatement of that certain Amended
and Restated Credit and Guaranty Agreement dated as of December 17, 2014, the
Borrowers have agreed to enter into this Agreement in order to amend and restate
that certain Amended and Restated Canada Pledge and Security Agreement dated as
of December 17, 2014, by and between the parties hereto (the “Existing Pledge
and Security Agreement”)

 

WHEREAS, the Lenders have agreed, on the terms and subject to the conditions set
forth herein, to continue or extend (as applicable) Revolving Loans and Letters
of Credit as set forth in the Credit Agreement, and certain counterparties may
enter into Secured Hedging Obligations with Canada Borrower or a Grantor from
time to time;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders as set forth in the Credit Agreement and any Hedge Agreements in
respect of Secured Hedging Obligations, each Grantor has agreed to secure such
Grantor'sGrantor’s obligations under the Credit Documents and in respect of any
such Secured Hedging Obligations as and to the extent set forth herein.

 

WHEREAS, each Grantor has gained and will continue to gain a substantial
economic benefit from the extensions of credit and other financial
accommodations to be made (or continued) under the Credit Agreement and/or the
Secured Hedging Obligations and desires that this Agreement be executed and
granted to and in favour of the Collateral Agent on behalf of the Secured
Parties;

 

WHEREAS, as a condition precedent to the Lenders'’ advance of any funds or the
making of any other financial accommodations by the Lenders and the Issuing
Bank'sBank’s issuance of letters of credit, each under the Credit Agreement, and
the entry into any Hedge Agreements in respect of Secured Hedging Obligations,
the Secured Parties require that each Grantor execute and grant this Agreement
to and in favour of the Collateral Agent;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, upon and subject
to the occurrence of the Closing Date, the Existing Pledge and Security
Agreement is hereby amended and restated to read in its entirety as follows:

 

1



SECTION 1.      DEFINITIONS

 

1.1General Definitions.

 

In this Agreement, the following terms shall have the following meanings:

 

“Account”, “Chattel Paper”, “Certificated Security”, “Consumer Goods”, “Document
of Title”, “Goods”, “Instrument”, “Intangible”, “Investment Property”, “Money”,
“Proceeds”, “Securities Account”, “Security Entitlement” and “Uncertificated
Security” shall have the meanings given to them in the PPSA.

 

“Account Control Agreement” shall mean an agreement among the applicable
financial institution, the applicable Grantor and the Collateral Agent pursuant
to which the applicable financial institution shall agree with the applicable
Grantor and the Collateral Agent to comply, upon notice from the Collateral
Agent upon the occurrence and during the continuance of an Event of Default,
with instructions originated by the Collateral Agent directing the disposition
of funds in the applicable US Deposit Account or US Securities Account without
the further consent of such Grantor (such agreement to be in form and substance
reasonably acceptable to the Collateral Agent).

 

“Additional Grantors” shall have the meaning set forth in Section 5.2.

 

“After-Acquired Intellectual Property” shall have the meaning set forth in
Section 4.1(a)(v).

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Bank Accounts” shall have the meaning set forth in Section 4.3.

 

“Borrowers” shall have the meaning set forth in the recitals.

 

“Canada Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning set forth in Section 7.5.

 

“CIPO” shall have the meaning set forth in Section 4.1(a)(v).

 

“Collateral” shall have the meaning set forth in Section 2.1.

 

“Collateral Account” shall mean any account established and held by the
Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Collection Account” shall have the meaning set forth in Section 4.3.

 

2



“Control” shall mean “control” as defined in the STA.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights or otherwise
providing for a covenant not to sue in relation to the use of a copyright
(whether such Grantor is licensee or licensor thereunder).

 

“Copyrights” shall mean all Canadian, and foreign copyrights (including
community designs), and rights in databases including copyrights in software and
databases, whether registered or unregistered, moral rights, reversionary
interests, termination rights, all registrations and applications therefor, all
extensions and renewals thereof, all rights corresponding thereto throughout the
world, all rights to sue for past, present and future infringements thereof, and
all Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Deposit Accounts” shall mean a demand, time, savings, passbook, or similar
account maintained with a bank or financial institution but for greater
certainty does not include Investment Property or Accounts evidenced by an
Instrument.

 

“Excluded Account” shall mean: (a) any payroll account, other employee wage and
benefit accounts, (b) tax accounts, including sales tax accounts, (c) petty cash
accounts funded in the ordinary course of business having an aggregate balance
not exceeding $200,000 at any time, (d) escrow, fiduciary or trust accounts, (e)
any zero balance account or any account that is automatically swept to any US
Collection Account or a US Bank Account, (f) any account with deposits of cash
collateral solely for the benefit of third parties to the extent such cash
collateral is permitted by the Credit Agreement and (g) any other deposit
account so long as at any date of determination the aggregate average monthly
balance for the 12 months ending on such date in any such deposit account is not
in excess of $250,000 and the aggregate average monthly balance for the 12
months ending on such date of all deposit accounts that are not subject to
Account Control Agreements is not in excess of $2,000,000.

 

“Excluded Property” shall mean: (a) the fees and expenses set forth in Subclause
(d) of the definition of “Restricted Payment” in the Credit Agreement that have
been actually distributed as permitted by the terms of the Credit Agreement; (b)
Restricted Payments made by Canada Borrower that have been actually distributed
by Canada Borrower as permitted by the terms of the Credit Agreement; (c) any
lease, license, permit, Governmental Authorization, contract, property, property
right or agreement (including any joint venture, voting rights, lease financing
or tax equity agreement) to which any Grantor is a party, or which any Grantor
shall own, or any of such Grantor's rights or interests in any of the foregoing
if and only for so long as the grant of a Lien thereon shall (i) give any other
Person party to (or with respect to) any lease, license, permit, Governmental
Authorization, contract, property, property rights or agreement the right to
terminate its obligations thereunder or such Grantor’s rights with respect
thereto, (ii) constitute or result in the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor with respect
thereto or (iii) constitute or result in a breach or termination pursuant to the
terms of, a default under, or a loss of any right of a Grantor under any lease,
license, permit, Governmental Authorization, contract, property rights or
agreement (other than to the extent that any such term would be rendered
ineffective pursuant to any Governmental Rule); provided that such lease,
license, permit, Governmental Authorization, contract, property, property right
or agreement shall be Excluded Property only to the extent and for long as the
consequences specified above shall exist and shall cease to be Excluded Property
and shall become subject to the Liens granted hereunder, immediately and
automatically, at such time as such consequences shall no longer exist; (d) the
last day of any term reserved by any lease of real property, oral or written, or
any agreement therefor, now held or hereafter acquired by any Grantor, and
whether falling within the general or particular description of the Collateral;

 

3



but such Grantor shall stand possessed of the reversion of one day remaining in
the Grantor in respect of any such term for the time being demised, as
aforesaid; upon trust to assign and dispose of same as the Collateral Agent or
any purchaser of such term shall direct; (e) any Capital Stock (or tax equity
interests) in any Restricted Subsidiary or other Person that is not a Canada
Restricted Holding Company Subsidiary (other than securities held in Securities
Accounts that are not otherwise Excluded Property); (f) Capital Stock of any
Canada Restricted Holding Company Subsidiary, to the extent that more than 65%
of the issued and outstanding Capital Stock of such Canada Restricted Holding
Company Subsidiaries is held by a Grantor; (g) to the extent the pledge of (but
not the foreclosure on) the Capital Stock (or tax equity interests) in any
Canada Restricted Holding Company Subsidiary as Collateral violates, is in
breach of, causes (or would cause) a default under, or is not in full compliance
with, any Organizational Document of any Canada Restricted Holding Company
Subsidiary (or its Subsidiaries) or any Project Financing Document or joint
venture arrangement, or voting rights arrangement in each case, existing and in
force as of the date hereof (or (i) as of the date of acquisition or formation
of such Canada Restricted Holding Company Subsidiary, or (ii) arising after such
date referred to in the preceding clause (i) but reasonably anticipated as part
of a joint venture arrangement that is contingent (at the time of such
acquisition or formation) on the exercise by the applicable joint venture
partner of a then existing option or substantially similar right to enter into
such joint venture arrangement (or a similar obligation on the part of the
Borrowers or their Subsidiaries (contingent or otherwise) to enter into such
joint venture arrangement) (it being understood that such Capital Stock (or tax
equity interests) shall become subject to Liens granted hereunder (and included
in the Collateral, unless otherwise excepted) at such time as the inclusion of
such Capital Stock (or tax equity interests) in the Collateral would cease to
violate, breach or cause a default under, or to be in non-compliance with, such
Organizational Document, Project Financing Document, joint venture arrangement
or voting rights arrangement, and subject to such inclusion being subject to,
and in full compliance with, such Organizational Document, Project Financing
Document, joint venture arrangement and/or voting rights arrangement); (h)
Consumer Goods; (i) any Excluded Account; (j) any intercompany notes or similar
instruments that are not permitted to be pledged under the terms of the
applicable Organizational Documents, Project Financing Documents, joint venture
arrangements or voting rights arrangements; and (k) those properties and assets
as to which the Collateral Agent shall determine in its reasonable discretion
and in writing that the costs or burden of obtaining such security interest are
excessive in relation to the value of the security to be afforded thereby. For
greater certainty, “Excluded Property” shall include all present and
after-acquired, right, title and interest of the Canada Borrower in and to any
and all shares or units in the capital of each of South Kent Wind LP, South Kent
Wind GP Inc., Grand Renewable Wind LP, and Grand Renewable Wind GP Inc., K2 Wind
Ontario Limited Partnership, K2 Wind Ontario Inc., SP Armow Wind Ontario LP, SP
Armow Wind Ontario GP Inc., Meikle Wind Energy Limited Partnership and Meikle
Wind Energy Corp. and their respective successors and assigns now or from time
to time hereafter held by the Canada Borrower (collectively, the “Pledged
Securities”), together with all replacements thereof, substitutions therefor and
accretions thereto and together with any and all goods, instruments, investment
property, intangibles, chattel paper, documents of title and money (each as
defined in the PPSA) to which the Canada Borrower is or may from time to time
hereafter become entitled on account of, in exchange for or by way of dividend
or other distribution or allocation on or in respect of the Pledged Securities,
or any of them, and all proceeds derived therefrom, including goods,
instruments, investment property, intangibles, chattel paper, documents of
title, money, accounts, substitutions, crops, licences, trade ins, insurance
proceeds and any other form of proceeds.

 

“Existing Pledge and Security Agreement” shall have the meaning set forth in the
preamble.

 

“Grantor” and “Grantors” shall have the respective meanings set forth in the
preamble.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

 

4



“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, tradestyles, Trade Secrets, and the Trade Secret Licenses.

 

“Issuer” shall mean “issuer” as defined in the STA.

 

“Letter of Credit Right” shall mean, without limitation, all rights to payment
or performance under each letter of credit to which a Grantor is a beneficiary
or to which such Grantor has rights (whether or not demand has yet been made
thereunder and whether or not the beneficiary is yet entitled to demand payment
or performance thereunder).

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any right in or to Patents or otherwise providing for a
covenant not to sue in relation to the use of a Patent (whether such Grantor is
licensee or licensor thereunder).

 

“Patents” shall mean all Canadian and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, all rights corresponding
thereto throughout the world, all inventions and improvements described therein,
all rights to sue for past, present and future infringements thereof, all
licenses, claims, damages, and proceeds of suit arising therefrom, and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Pledged Equity Interests” shall mean Capital Stock in each of the Canada
Restricted Holding Company Subsidiaries as listed on Schedule 4.2 (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such Capital Stock, and all dividends, interest,
distributions, Cash, Cash Equivalents, Securities and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Capital Stock.

 

“Pledged Intercompany Notes” shall mean the intercompany notes, if any,
evidencing Indebtedness for borrowed money owed to any Grantor.

 

“Pledged Notes” shall mean (a) all promissory notes, and (b) the Pledged
Intercompany Notes, in each case, other than the intercompany notes described in
Clause (j) of the definition of Excluded Property.

 

“PPSA” shall mean the Personal Property Security Act (Ontario) as in effect from
time to time and any statute substituted therefor and any amendments thereto.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance or achievement of milestones, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to
be rendered, including all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, Intangible or Investment Property, together with all
of such Grantor's rights, if any, in any goods or other property giving rise to
such right to payment and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.

 

“Receivables Records” shall mean (a) all original copies of all documents,
instruments or other writings or electronic records or other records evidencing
the Receivables, (b) all books, correspondence, credit or other files, records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and

 

5



other papers and documents relating to the Receivables, whether in the
possession or under the control of Grantor or any computer bureau or agent from
time to time acting for such Grantor or otherwise, (c) all evidences of the
filing of financing statements and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including lien search reports, from filing
or other registration officers, (d) all credit information, reports and
memoranda relating thereto and (e) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Sponsor” means Pattern Energy Group Inc., a Delaware Corporation.

 

“STA” shall mean the Securities Transfer Act, 2006 (Ontario) as in effect from
time to time and any statute substituted therefor and any amendments thereto.

 

“Supporting Obligation” shall mean a Letter of Credit Right or secondary
obligation that supports the payment or performance of an Account, Chattel
Paper, Document of Title, Intangible, Instrument or an Investment Property.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks or otherwise providing for a covenant
not to sue in relation to the use of a Trademark or permitting coexistence
(whether such Grantor is licensee or licensor thereunder).

 

“Trademarks” shall mean all Canadian, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and intangibles of a like
nature, all registrations and applications for any of the foregoing, all
extensions or renewals of any of the foregoing, all of the goodwill of the
business connected with the use of and symbolized by the foregoing, the right to
sue for past, present and future infringement or dilution of any of the
foregoing or for any injury to goodwill, and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying such Trade Secret, including: (a) the right to sue for past, present
and future misappropriation or other violation of any Trade Secret, and (b) all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“ULC Laws” the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) or any other laws of
Canada or any province thereof providing for the formation of corporate entities
whose shareholders or members have unlimited liability.

 

“ULC Shares” means Pledged Equity Interests which consist of shares in the
capital stock of any entity which is an unlimited company.

 

“unlimited company” means an unlimited company, unlimited liability company,
unlimited liability corporation or similar entity incorporated or otherwise
existing under any ULC Laws.

 

6



“US Borrower” shall have the meaning set forth in the preamble.

 

“US Bank Account” means a Bank Account maintained with a bank or financial
institution in the United States of America.

 

“US Collection Account” means a Collection Account maintained with a bank or
financial institution in the United States of America.

 

“US Deposit Account” means a Deposit Account maintained with a bank or financial
institution in the United States of America.

 

“US Securities Account” means a Securities Account maintained with a bank or
financial institution in the United States of America.

 

1.2Definitions; Interpretation.

 

All capitalized terms used herein (including the preamble and recitals hereto)
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement or, if not defined therein, in the PPSA. For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the rules of interpretation set forth in Section 1.3 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
fully set forth herein. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. All
references herein to provisions of the PPSA shall include all successor
provisions under any subsequent version or amendment to any Section of the PPSA.

 

SECTION 2.      GRANT OF SECURITY.

 

2.1Grant of Security.

 

The Canada Borrower acknowledges and agrees that, after giving effect to this
Agreement, the security interests granted in the Existing Pledge and Security
Agreement shall be continuing Liens for the benefit of Royal Bank of Canada, as
Collateral Agent for the Secured Parties. Without derogating from the foregoing,
the Canada Borrower hereby reaffirms and ratifies, after giving effect to this
Agreement, the security interest granted in the Existing Pledge and Security
Agreement, and each Grantor hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in and continuing lien on
all of such Grantor's right, title and interest in, to and under the following
property of such Grantor, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):

 

(a)   Accounts;

 

(b)   Chattel Paper;

 

(c)   Deposit Accounts, Collection Account and the Bank Accounts;

 

(d)   Documents of Title;

 

(e)   Intangibles (including, without limitation, Intellectual Property and all
goodwill of the business connected therewith or represented thereby);

 

7



(f)    Goods;

 

(g)   Instruments;

 

(h)   Insurance;

 

(i)    Investment Property (including, without limitation, Certificated
Securities, Uncertificated Securities, Securities Accounts, Security
Entitlements, and Financial Assets);

 

(j)    Letter of Credit Rights;

 

(k)   Money;

 

(l)    Pledged Notes;

 

(m)  Receivables and Receivable Records;

 

(n)   to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;

 

(o)   to the extent not otherwise included above, all other personal property of
any kind whatsoever; and

 

(p)   to the extent not otherwise included above, all Proceeds (including,
without limitation, all proceeds arising from any preference action under
Section 95 of the Bankruptcy and Insolvency Act (Canada) as amended from time to
time or any comparable preference action arising from any federal or provincial
legislation (whether dealing with fraudulent conveyances or assignments and
preferences or otherwise)), products, accessions, rents and profits of or in
respect of any of the foregoing.

 

Consistent with Section 2.2, each Grantor and the Collateral Agent hereby
acknowledges and agrees that the Collateral shall not include Excluded Property.

 

2.2Certain Limited Exclusions.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, or the security interest or Lien granted under Section 2.1
hereof attach to, any Excluded Property. Each Grantor and the Collateral Agent
hereby acknowledge and agree that the Lien created hereby in the Collateral is
not, in and of itself, to be construed as a grant of a fee interest (as opposed
to a Lien) in any Copyrights, Patents or Trademarks. For the avoidance of doubt,
for so long as the applicable property continues to be Excluded Property, none
of the Grantors shall be required to take any action intended to cause any
Excluded Property to constitute Collateral, and none of the covenants or
representations and warranties herein shall be deemed to apply to any property
constituting Excluded Property. For the avoidance of doubt, this Agreement is
subject to the limitations on recourse set forth in Section 7.11 of the Credit
Agreement.

 

SECTION 3.      SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by mandatory prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due

 

8



but for the operation of an automatic stay under any Debtor Relief Laws), of all
Obligations (the “Secured Obligations”) .

 

3.2Attachment.

 

Each Grantor confirms and agrees that (a) value has been given by the Secured
Parties to such Grantor, (b) such Grantor has rights in the all existing
Collateral and power to transfer rights in the Collateral, and (c) such Grantor
and the Secured Parties have not postponed the time for attachment of the
security interest and Liens created thereby, such that the security interest and
Lien shall attach to existing Collateral upon the execution of this Agreement
and shall attach to Collateral in which such Grantor hereafter acquires rights
at the time that such Grantor acquires rights in such Collateral.

 

3.3Continuing Liability Under Collateral.

 

Notwithstanding anything herein to the contrary, (a) to the extent each Grantor
is liable for all Contractual Obligations under its respective Collateral, each
Grantor shall remain liable for those Contractual Obligations the same as if
this Agreement had not been executed and nothing contained herein is intended or
shall be a delegation of duties to the Collateral Agent or any Secured Party,
(b) to the extent each Grantor is liable under each of the Contractual
Obligations included in its respective Collateral, each Grantor shall remain
liable for each Contractual Obligation the same as if this Agreement had not
been executed, including any agreements relating to Pledged Equity Interests, to
perform all of the obligations undertaken by it hereunder all in accordance with
and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any other Secured Party shall have any obligation or liability under
any of such Contractual Obligations by reason of or arising out of this
Agreement or any other document related hereto nor shall the Collateral Agent
nor any Secured Party have any obligation to make any inquiry as to the nature
or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including any agreements relating to Pledged Equity Interests, and
(c) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
Contractual Obligations included in its respective Collateral.

 

SECTION 4.      REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1Generally.

 

(a)           Representations and Warranties. Each Grantor hereby represents and
warrants with respect to itself only that:

 

(i)     it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral, in each case free and
clear of any and all Liens of all other Persons, including Liens arising as a
result of such Grantor becoming bound (as a result of merger, amalgamation or
otherwise) as debtor under a security agreement entered into by another Person,
except (x) the Liens created by this Agreement and (y) other Permitted Liens;

 

(ii)    it has indicated on Schedule 4.1(A) as of the Closing Date: (A) the type
of organization of such Grantor, (B) the jurisdiction of organization of such
Grantor, (C) its organizational or business identification number and (D) the
jurisdiction where the chief executive office or its sole place of business is,
located;

 

(iii)   as of the Closing Date, the full legal name of such Grantor is as set
forth on Schedule 4.1(A);

 

9



(iv)   except as set forth on Schedule 4.1(B), as of the Closing Date, it has
not changed its legal name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, amalgamation, consolidation, change in corporate form or otherwise)
within the past one (1) year;

 

(v)    upon (A) the filing of a PPSA financing statement naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the filing offices of the Provinces set forth opposite such
Grantor's name on Schedule 4.1(C), and payment of all applicable filing fees in
connection therewith, to the extent that a security interest may be perfected by
the filing of a PPSA financing statement, or (B) the delivery to, and possession
by, the Collateral Agent of any Certificated Securities representing Pledged
Equity Interests, accompanied by appropriate instruments of transfer endorsed in
blank, and all Instruments, Pledged Notes, Chattel Paper and Documents of Title,
a security interest in which is perfected by possession, and the obtaining and
maintenance of Control by the Collateral Agent of the Collection Account, the
Bank Accounts, all Deposit Accounts, Letter of Credit Rights, all Pledged Equity
Interests (if any) that are Uncertificated Securities and all Securities
Accounts, in each case to the extent that a security interest in which may be
perfected by such Control pursuant to the applicable Governmental Rules, the
security interest granted to the Collateral Agent in Section 2.1 will constitute
valid and perfected First Priority Liens on all of the Collateral of such
Grantor; and provided further that additional filings with the Canadian
Intellectual Property Office (the “CIPO”) may be required in order to provide
public notice of the Collateral Agent's Lien on registered and applied for
Canada Patents, Trademarks, Copyrights and Copyright Licenses pursuant to which
any Grantor is granted an exclusive license to a registered Canada copyright, as
applicable by the Grantors after the Closing Date (“After-Acquired Intellectual
Property”);

 

(vi)   no authorization, approval, consent or other action by, and no notice to
or filing, recording or registration with, any Governmental Authority or
regulatory body or any other Person is required for either (A) the pledge or
grant by such Grantor of the security interest purported to be created in favour
of the Collateral Agent hereunder, or (B) the exercise by the Collateral Agent
of any rights or remedies in respect of any Collateral of such Grantor pursuant
to this Agreement, in each case, except (1) such as have been made or obtained
and are in full force and effect, (2) for the filings and other actions
contemplated by clause (v) above and (3) such as may be required in connection
with the sale, transfer or other disposition of any Investment Property included
in the Collateral of such Grantor, by laws generally affecting the offering and
sale of Securities or, in the case of ULC Shares, transfer restrictions
contained in the constating documents of the Issuer thereof;

 

(vii)  none of the Collateral of such Grantor constitutes, or is the Proceeds
of, Consumer Goods;

 

(viii) as of the Closing Date (A) such Grantor has been duly organized as an
entity of the type, and solely under the laws of the jurisdiction, as set forth
opposite such Grantor's name on Schedule 4.1, (B) such Grantor remains duly
existing as such, and (C) such Grantor has not filed any certificates of
continuance (or equivalent) in any other jurisdiction; and

 

(ix)    as of the Closing Date, Schedule 4.1(D) sets forth a true and accurate
list of (i) all Canadian registrations of and applications for Patents,
Trademarks, and Copyrights owned by any Grantor that are registered or applied
for in the CIPO and (ii) all Copyright Licenses pursuant which any Grantor is
granted an exclusive license to one or more registered Canadian Copyrights that
are identified in such Copyright License

 

10



(b)           Covenants and Agreements. Each Grantor hereby covenants and agrees
with respect to itself only that:

 

(i)      except as otherwise permitted under the Credit Agreement, except for
the security interest created by this Agreement and except for Permitted Liens,
such Grantor shall not create or suffer to exist any Lien upon or with respect
to any of the Collateral of such Grantor, except Permitted Liens;

 

(ii)     except as otherwise permitted under the Credit Agreement, upon
obtaining knowledge thereof, such Grantor shall defend its title and the
existence, perfection and priority of the Collateral Agent's security interest
in and to the Collateral (for the benefit of the Secured Parties) against all
Persons (other than the Secured Parties and subject to Permitted Liens) that
have instituted, or made a non-frivolous threat in writing of, any Adverse
Proceeding claiming an interest therein adverse to the Secured Parties in any
material respect;

 

(iii)    it shall not use any Collateral, or otherwise permit any Collateral to
be used, in a manner that is unlawful or in violation of any Credit Document or
Governmental Rule (in any material respect) applicable to the Collateral;

 

(iv)    it will not change its name or place of business from that set forth on
Schedule 4.1(A), without first giving thirty (30) Business Days (or such shorter
period of time as Collateral Agent may reasonably agree) prior written notice to
the Collateral Agent, and each Grantor will take all action reasonably required
by the Collateral Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement;

 

(v)     except as the result of a transaction expressly permitted under Section
6.11 of the Credit Agreement or unless it shall have obtained the written
consent of the Collateral Agent, it will not change its type of organization or
jurisdiction of organization and will maintain all material rights, privileges,
and franchises necessary to perform its obligations hereunder;

 

(vi)    such Grantor shall not take or permit any action which could materially
impair the Collateral Agent's rights in the Collateral, subject to the Grantors'
rights to dispose of or abandon rights in the Collateral to the extent permitted
hereunder or under the Credit Agreement and the right to grant Permitted Liens;
and

 

(vii)   subject to Section 4.3(c) and except as consented to (with respect to
clause (B) of this Section 4.1(b)(vii), in writing) by the Administrative Agent
and the Collateral Agent such consent not to be unreasonably withheld, delayed
or conditioned), it shall (A) maintain at all times until the Termination Date
the Collection Account and the Bank Accounts held in its name, as applicable,
and (B) not, until the Termination Date, open other Deposit Accounts or
Securities Accounts.

 

4.2Investment Property; Other Collateral

 

4.2.1Investment Property Generally

 

(a)           Delivery and Control. Each Grantor hereby covenants and agrees
that:

 

(i)      With respect to any Pledged Equity Interest or Pledged Note included in
the Collateral that is represented by a Certificated Security or that is an
Instrument, as applicable, it shall cause such Certificated Security or
Instrument, as applicable, to be subject to the exclusive

 

11



Control of the Collateral Agent or accompanied by such instruments of assignment
and transfer in such form and substance as the Collateral Agent may reasonably
request, provided that any instrument of assignment or transfer of any ULC
Shares shall be in blank only. For the avoidance of doubt, each Grantor shall
comply with the provisions of this Section 4.2.1(a)(i) with respect to any
Pledged Equity Interests and Pledged Notes owned by it as of the Closing Date,
on the Closing Date, and (ii) with respect to any Pledged Equity Interests and
Pledged Notes acquired by such Grantor after the Closing Date, promptly after
acquiring rights therein; and

 

(ii)     in the event such Grantor receives any dividends, interest or
distributions on the Pledged Equity Interests, or any Securities or other
property upon the merger, consolidation, amalgamation, liquidation or
dissolution of any Issuer of the Pledged Equity Interests, in each case as
permitted by the Credit Agreement (A) such dividends, interest or distributions
and Securities or other property (in each case, other than property that meets
the definition of Excluded Property) shall be automatically included in the
definition of Collateral without further action by such Grantor, and (B) such
Grantor shall promptly take all steps, if any, reasonably necessary to ensure
the validity, perfection, priority and, if applicable, Control by the Collateral
Agent over such Pledged Equity Interests (including delivery thereof to the
Collateral Agent if and to the extent required by this Agreement) and pending
any such action the Pledgor shall be deemed to hold such dividends, interest,
distributions, Securities or other property interest for the benefit of the
Collateral Agent and shall segregate such dividends, distributions, Securities
or other property from all other property of such Grantor. Each Grantor hereby
consents to the grant by each other Grantor of a security interest in the
Pledged Equity Interests to the Collateral Agent pursuant to this Agreement.
Subject to Section 14 hereof, the Collateral Agent shall have the right, at any
time following the occurrence and during the continuation of an Event of
Default, to transfer to or to register in its name or in the name of any of its
nominees any or all of the Pledged Equity Interests included in the Collateral.
In the event of such a transfer, the Collateral Agent shall within a reasonable
period of time thereafter give the applicable Grantor written notice of such
transfer or registration.

 

(b)           Voting and Distributions.

 

(i)      So long as no Event of Default shall have occurred and be continuing
and until such time as the applicable Grantor shall have received written notice
from the Collateral Agent pursuant to clause (ii) below:

 

(A)each Grantor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Investment Property or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Credit Agreement;

 

(B)the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies, and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent which it is entitled to exercise pursuant to Section
4.2.1(b)(i)(A) above; and

 

(C)each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid in respect of any Pledged Equity Interests to the
extent permitted under the terms of this Agreement or the Credit Agreement.

 

12



(ii)     Upon the occurrence and during the continuation of any Event of Default
and upon three (3) Business Days' prior written notice from the Collateral Agent
to the applicable Grantor of the Collateral Agent's intention to exercise such
rights:

 

(A)except in the case of ULC Shares, all rights of such Grantor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 4.2.1(b)(i)(A) above shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights;

 

(B)except in the case of ULC Shares, all rights of such Grantor to receive the
dividends and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 4.2.1(b)(i)(C) above shall cease; and

 

(C)except in the case of ULC Shares, in order to permit the Collateral Agent to
exercise the voting and other consensual rights that it is entitled to exercise
pursuant to this Agreement and to receive all dividends and other distributions
that it is entitled to receive hereunder, in each case, with respect to the
Pledged Equity Interests of the applicable Grantor: (x) such Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Collateral Agent all proxies, dividend payment orders and other instruments as
the Collateral Agent may from time to time reasonably request and (y) such
Grantor acknowledges that the Collateral Agent may use the power of attorney set
forth in Section 6.1.

 

(c)           Certain Covenants with Respect to Other Collateral. Each Grantor
hereby covenants and agrees to promptly from time to time after the Closing Date
(i) deliver to the Collateral Agent any and all Chattel Paper and Documents of
Title constituting part of the Collateral, endorsed and/or accompanied by such
instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request; (ii) enter into such control
agreements, each in form and substance reasonably satisfactory to the Collateral
Agent, as may be required to obtain Control by the Collateral Agent of the
Collection Account, the Bank Accounts, all Deposit Accounts and Letter of Credit
Rights, all Pledged Equity Interests (if any) that are Uncertificated
Securities, all Securities Accounts and other Investment Property, in each case
to the extent a security interest in which may be perfected by such Control
pursuant to the applicable Governmental Rules, and will promptly furnish to the
Collateral Agent executed copies thereof; and (iii) execute and deliver to the
Collateral Agent a security agreement, in such form and substance as the
Collateral Agent may reasonably request, as applicable, based on the type of
Intellectual Property on Schedule 4.1(D), in order to record the security
interest granted herein to the Collateral Agent for the benefit of the Secured
Parties with CIPO. If any Grantor shall, at any time after the Closing Date,
obtain any ownership or other rights in and to any additional After-Acquired
Intellectual Property, then the provisions of this Agreement shall automatically
apply thereto and any such After-Acquired Intellectual Property constitutes
Excluded Property.

 

4.2.2Pledged Equity Interests

 

(a)           Representations and Warranties. Canada Borrower hereby represents
and warrants that:

 

(i)      as of the Closing Date, Schedule 4.2 sets forth all of the Pledged
Equity Interests owned by Canada Borrower and such Pledged Equity Interests
constitute 65% of issued

 

13



and outstanding shares of Capital Stock of each of the respective Issuers
thereof indicated on such Schedule;

 

(ii)     there are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any such Pledged Equity Interests; and

 

(iii)    none of such Pledged Equity Interests are or represent interests in
Issuers that (A) are registered as investment companies under any applicable
laws of the United States, or (B) are dealt in or traded on securities exchanges
or markets.

 

(b)               Covenants and Agreements. Canada Borrower hereby covenants and
agrees that except as expressly permitted by the Credit Agreement, without the
prior written consent of the Collateral Agent, it shall not permit any Issuer of
any Pledged Equity Interest to merge or consolidate with any other Person.

 

4.3Collection Account

 

(a)           As of the Closing Date, Canada Borrower shall have the collection
account listed opposite its name on Schedule 1 (the “Collection Account”) and
the other Grantors shall have the Deposit Accounts or Securities Accounts listed
opposite their respective names on Schedule 1 (the “Bank Accounts”), and
thereafter Canada Borrower and the other Grantors shall maintain the Collection
Account and the Bank Accounts in accordance with Section 4.1(b)(vii) (including,
for certainty, requirements imposed by Section 4.3(c)).

 

(b)           Other than those amounts required to be paid as mandatory
prepayments under Section 2.12 of the Credit Agreement, Canada Borrower shall
deposit, or shall cause to be deposited, into the Collection Account, promptly
upon receipt, all Cash received by Canada Borrower and any dividends, interest
or distributions on any Investment Property of Canada Borrower that is included
in the Collateral.

 

(c)           Effective as of the Closing Date and at all times until the
Termination Date, any US Collection Account, US Deposit Account or US Securities
Account (other than, in each case, an Excluded Account) maintained by a Grantor
(whether in existence on the Closing Date or which is opened at any time
thereafter) shall be subject to an Account Control Agreement with an Acceptable
Bank.

 

(d)           If a Grantor opens any new US Deposit Account or US Securities
Account (other than any Excluded Account) after the Closing Date, including a
replacement US Collection Account pursuant to Section 4.3(c), such Grantor shall
cause each such US Deposit Account or US Securities Account to become subject to
an Account Control Agreement immediately upon the opening of, or prior to the
transfer of funds into, such account (or by such later date as the Collateral
Agent may approve in its sole discretion). If a Person with a US Deposit Account
or a US Securities Account (other than an Excluded Account) becomes a Grantor
after the Closing Date, the applicable Grantor shall, within thirty (30) days of
the creation or acquisition of such Grantor (or by such later date as the
Collateral Agent may approve in its sole discretion), either cause each such US
Deposit Account or US Securities Account to become subject to an Account Control
Agreement or transfer all funds in such US Deposit Account or US Securities
Account to the US Collection Account or another US Bank Account that is subject
to an Account Control Agreement, and such US Deposit Account or US Securities
Account shall not following such thirty (30) day period be funded again until it
is subject to an Account Control Agreement (and amounts received into such US
Deposit Account or US Securities Account shall be promptly swept into a US
Deposit Account or US Securities Account subject to an Account Control
Agreement). Subject to the

 

14



two immediately preceding sentences, any US Deposit Account or US Securities
Account (other than any Excluded Account) held by a Grantor shall at all times
be subject to an Account Control Agreement (or a similar instrument of control
pursuant to which the Collateral Agent’s security interest shall be perfected in
accordance with the laws of the applicable jurisdiction). Promptly after a
Grantor has opened or closed a new US Deposit Account or US Securities Account
(other than any Excluded Account), Canada Borrower shall deliver an updated
Schedule 1 reflecting such accounts and any such new US Deposit Account or US
Securities Account shall be deemed to be a “US Bank Account” (or, in the case of
the replacement of any US Collection Account, shall be deemed to be a “US
Collection Account”) under and as defined in this Agreement.

 

(e)           If at any time the financial institution administering the
Collection Account or any Bank Account referred to above (in which funds are
deposited and which is not an Excluded Account) shall not (or shall no longer)
be an Acceptable Bank (including with respect to accounts outside of Canada),
the applicable Grantor shall use commercially reasonable efforts (from the time
it becomes aware of such status) to re-establish such account (or provide a
substitute account) with an Acceptable Bank (taking into consideration such
Grantor’s and its Affiliates need to maintain a consolidated cash management
system), and at the request of the Collateral Agent, shall provide the
Collateral Agent with reasonable updates as to its progress with respect to such
reestablishment or substitution. No Grantor shall establish any new Deposit
Account or Securities Account (that will not be an Excluded Account) with any
financial institution that is not an Acceptable Bank at the time such Deposit
Account or Securities Account (including a Collection Account) is established.

 

SECTION 5.      FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

5.1Further Assurances.

 

(a)           Subject to specific limitations contained herein including Section
11 hereof, each Grantor agrees that from time to time, at the expense of such
Grantor, it shall promptly execute and deliver all further instruments and
documents, and take all further action, in each case that may be necessary or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing but subject to Section 11
hereof, each Grantor shall:

 

(i)      file, or cause to be filed, such financing or continuation statements,
or amendments thereto, and execute and deliver such other agreements,
instruments, endorsements, powers of attorney or notices (including causing to
be filed, registered or recorded any and all such agreements, instruments or
documents with CIPO, as applicable), in each case as may be necessary or as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interests granted hereby; and

 

(ii)     at any reasonable time following the occurrence and during the
continuance of an Event of Default, upon request by the Collateral Agent,
assemble the Collateral and allow inspection of the Collateral by the Collateral
Agent, or Persons designated by the Collateral Agent.

 

(b)           Each Grantor hereby authorizes Collateral Agent to file a
financing statements, financing change statements, notices, caveats or
continuation statements, and amendments thereto, in any jurisdictions and with
any filing offices as the Collateral Agent may determine, in its reasonable
discretion, are necessary to perfect the security interest granted to the
Collateral Agent herein. Such financing statements shall describe the Collateral
in substantially the same manner as described herein.

 

15



Each Grantor shall furnish to the Collateral Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral, in each case as the Collateral Agent
may reasonably request, all in reasonable detail.

 

5.2Additional Grantors.

 

From time to time subsequent to the date hereof, additional Canada Restricted
Holding Company Subsidiaries may become parties hereto as additional Grantors
(each, an “Additional Grantor”) by executing a Counterpart Agreement. Upon
delivery of any such Counterpart Agreement to the Collateral Agent, notice of
which is hereby waived by Grantors, each Additional Grantor shall be a Grantor
and shall be as fully a party hereto as if Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of the Collateral Agent not to
cause any Canada Restricted Holding Company Subsidiary to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 

SECTION 6.      COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1Power of Attorney.

 

From the date of this Agreement until the Termination Date, each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor's attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or (except in
the case of any power relating to ULC Shares), the Collateral Agent, a Receiver
(as defined in Section 7.1) or otherwise, from time to time in the Collateral
Agent's discretion to take any action and to execute any instrument that the
Collateral Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including the following:

 

(a)           upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust Insurance required to be maintained by such
Grantor or paid to the Collateral Agent pursuant to the Credit Agreement;

 

(b)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other Instruments,
Documents of Title and Chattel Paper in connection with clause (b) above;

 

(d)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or advisable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral;

 

(e)           to prepare and file any PPSA financing statements against such
Grantor as debtor with respect to the Collateral;

 

(f)            upon the occurrence and during the continuance of any Event of
Default, to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with

 

16



the terms of this Agreement, including access to pay or discharge taxes or Liens
(other than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(g)           upon the occurrence and during the continuance of any Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent's option and such Grantor's expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent's security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

 

6.2No Duty on the Part of the Collateral Agent or Secured Parties.

 

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers; and neither they nor any of their Representatives shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or wilful misconduct or that of their Representatives.

 

SECTION 7.      REMEDIES.

 

7.1Generally.

 

(a)           If any Event of Default shall have occurred and be continuing, the
Collateral Agent, a receiver, interim receiver or receiver and manager appointed
by an instrument in writing or by proceedings in any court of competent
jurisdiction (collectively, a “Receiver”), may exercise in respect of all or any
part of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it at law or in equity but subject to
Section 11 hereof in all cases related to ULC Shares, all the rights and
remedies of the Collateral Agent on default under the PPSA or the STA (whether
or not the PPSA or the STA applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:

 

(i)     require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;

 

(ii)    without notice except as specified below or under the PPSA or the STA
(as applicable) sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent's offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

 

(b)           The Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent that the portion of the Collateral being privately

 

17



sold is of a kind that is customarily sold on a recognized market or the subject
of widely distributed standard price quotations) sale in accordance with the
PPSA or the STA (as applicable) and the Collateral Agent, as collateral agent
for and representative of the Secured Parties, shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale made in accordance
with the PPSA or the STA (as applicable), to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale. Each purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. If
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay all the Secured Obligations, Grantors shall be liable for the deficiency
and the reasonable and documented fees of any legal counsel employed by the
Collateral Agent to collect such deficiency, as provided for in Section 10.2 of
the Credit Agreement. Nothing in this Section shall in any way alter the rights
of the Collateral Agent hereunder.

 

(c)           The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)           The Collateral Agent shall have no obligation to marshal any of
the Collateral.

 

(e)           Any Receiver appointed by the Collateral Agent may be any Person
or persons (including one or more officers or employees of the Collateral
Agent), and the Collateral Agent may remove any Receiver so appointed and
appoint another or others instead. Any such Receiver may exercise any and all of
the rights, remedies and powers of the Collateral Agent provided in this
Agreement. The Collateral Agent and the other Secured Parties shall not be
responsible for the actions, errors or omissions of any Receiver appointed by
the Collateral Agent and any such Receiver shall be deemed to act as agent for
the Grantors for all purposes, including without limitation the occupation of
any lands and premises of the Grantors or any of them and in carrying on the
Grantors (or any one or more of them) business, unless the Collateral Agent
expressly specifies in writing that the Receiver shall be agent for the
Collateral Agent for one or more purposes. Without limiting the generality of
the forgoing, for the purposes of realizing upon the security interest, the
Receiver may sell, lease, or otherwise dispose of Collateral as agent for the
Grantors or any of them or as agent for the Collateral Agent as it may specify
in writing in its sole discretion. Each Grantor agrees to ratify and confirm all
actions of any Receiver appointed by the Collateral Agent acting as agent for
such Grantor, and to release and indemnify the Receiver in respect of all such
actions, except in the case of the Receiver's fraud, wilful misconduct or gross
negligence.

 

18



7.2Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement or in the Credit
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent in payment of the
Secured Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

 

Second, to pay, without duplication, on a pro rata basis (i) the Administrative
Agent, for application by it towards payment of amounts then due and owing and
remaining unpaid in respect of the Secured Obligations (including the Cash
Collateralization of Letters of Credit and Secured Hedging Obligations (if and
as required pursuant to the applicable Hedge Agreements)), pro rata among the
Secured Parties according to the amounts of the Secured Obligations then due and
owing and remaining unpaid to the Secured Parties and (ii) any counterparty to a
Hedge Agreement that constitutes a Secured Hedging Obligation, for application
by it towards payment of all amounts then due and owing and remaining unpaid in
respect of such Secured Hedging Obligation; and

 

Third, any balance remaining after the occurrence of the Termination Date shall
be paid over to the applicable Grantor or to whomsoever may be lawfully entitled
to receive the same.

 

7.3Sales on Credit.

 

If the Collateral Agent sells any of the Collateral upon credit, the applicable
Grantor will be credited only with payments actually made by the purchaser
thereof and received by the Collateral Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the applicable Grantor shall be
credited with proceeds of the sale.

 

7.4Investment Property.

 

Each Grantor recognizes that, by reason of certain prohibitions contained in
applicable securities laws, the Collateral Agent may be compelled, with respect
to any sale of all or any part of the Investment Property conducted without
prior registration or qualification of such Investment Property under such
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private sale may be at prices and on terms less
favourable than those obtainable through a public sale without such restrictions
and, notwithstanding such circumstances, each Grantor agrees that the fact that
any such sale is conducted as a private sale shall not, in and of itself, cause
such sale to not be deemed to have been made in a commercially reasonable manner
and that the Collateral Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Investment Property for the period of
time necessary to permit the Issuer thereof to register it for a form of public
sale requiring registration under applicable securities laws, even if such
Issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Property,
upon written request, each Grantor shall, and shall cause each Issuer of any
Pledged Equity Interests to be sold hereunder that is controlled by such Grantor
to, furnish to the Collateral Agent all such information as the Collateral Agent
may request in order to determine the number and nature of interest, shares or
other instruments included in the Investment Property which may

 

19



be sold by the Collateral Agent in exempt transactions under applicable
Governmental Rules, as the same are from time to time in effect.

 

7.5Cash Proceeds.

 

If an Event of Default shall have occurred and be continuing, all proceeds of
any Collateral received by any Grantor consisting of Cash and Cash Equivalents
(collectively, “Cash Proceeds”) shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor, and shall
forthwith upon receipt by such Grantor be turned over to the Collateral Agent in
the form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required) and held by the Collateral Agent in the
Collateral Account. Any Cash Proceeds received by the Collateral Agent (whether
from a Grantor or otherwise): (i) if no Event of Default shall have occurred and
be continuing, shall be deposited into the Collection Account and handled as
required by this Agreement, the other Pledge Agreements or the Credit Agreement,
and (ii) if an Event of Default shall have occurred and be continuing, may, in
the sole discretion of the Collateral Agent (A) be held by the Collateral Agent
for the ratable benefit of the Secured Parties, as collateral security for the
Secured Obligations (whether matured or unmatured), or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing (including to Cash Collateralize Letters of
Credit) in accordance with Section 7.2.

 

SECTION 8.      COLLATERAL AGENT.

 

The Collateral Agent has been appointed to act as the Collateral Agent hereunder
by Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section 8, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of Secured Parties in accordance with the terms of this
Section 8 and with the other provisions of this Agreement. The Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Borrowers in accordance with Section 9.6 of the Credit Agreement.

 

SECTION 9.      CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon each Grantor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but in all cases subject to the terms of the
Credit Agreement and the other Credit Documents, any Lender may assign or
otherwise transfer any Loans or other right held by it under the Credit
Documents to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lenders herein or
otherwise. Upon the occurrence of the Termination Date, the security interest
granted hereby shall automatically terminate for all purposes and all rights to
the Collateral shall revert to the applicable Grantor(s). Upon any such
termination, the Collateral Agent shall, at Grantors' request and expense,
execute and deliver to Grantors or otherwise authorize the filing of such
documents as may be necessary or as any Grantor shall reasonably request,
including financing statement amendments, to evidence or effect such
termination. Upon any disposition of property permitted by the Credit Agreement
or any asset or property becoming Excluded Property, the

 

20



Liens granted herein shall be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person. Additionally, upon the consummation of a transaction
permitted by the Credit Agreement pursuant to which a Grantor ceases to be a
Subsidiary of Sponsor, such Grantor shall automatically be released from its
obligations hereunder and the security interest in the Collateral of such
Grantor shall be automatically released. The Collateral Agent shall, at
Grantors' expense, execute and deliver or otherwise authorize the filing of such
documents as may be necessary or as any Grantor shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence or effect such release.

 

SECTION 10.  STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its Representatives (including, without
limitation, a Receiver) shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise. If any Grantor fails to perform
any material agreement contained herein, the Collateral Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.2 of the Credit Agreement.

 

SECTION 11.  ULC SHARES

 

Notwithstanding anything else contained in this Agreement or any other document
or agreement among all or some of the parties hereto, each Grantor is the sole
registered and beneficial owner of all its Collateral which is comprised of ULC
Shares and will remain so until such time as such ULC Shares are effectively
transferred into the name of the Collateral Agent, any of the Secured Parties,
or any nominee of any of the foregoing or any other Person on the books and
records of the Issuer of such ULC Shares. Accordingly each Grantor shall be
entitled to receive and retain for its own account any dividend on or other
distribution, if any, in respect of such Collateral (except insofar as such
Grantor has granted a security interest therein and is required to deliver such
Collateral in accordance with Section 4.2.1(a) hereof) and shall have the right
to vote such Collateral and to control the direction, management and policies of
the Issuer to the same extent as such Grantor would if such Collateral were not
pledged to the Collateral Agent (for its own benefit and for the benefit of the
Secured Parties, or otherwise) pursuant hereto. Nothing in this Agreement or any
other document or agreement among all or some of the parties hereto is intended
to, and nothing in this Agreement or any other document or agreement among all
or some of the parties hereto shall constitute the Collateral Agent, any of the
Secured Parties or any Person other than such Grantor, a member of the Issuer
for the purposes of any ULC Laws until such time as prior written notice is
given to such Grantor by the Collateral Agent and further steps are taken
thereunder so as to register the Collateral Agent, any of the Secured Parties or
any nominee of the foregoing as holder of ULC Shares of the Issuer of ULC
Shares. To the extent any provision hereof would have the effect of constituting
the Collateral Agent or any of the Secured Parties as a member of such Issuer
prior to such time, such provision shall be severed herefrom and ineffective
with respect to Collateral which are ULC Shares of the Issuer without otherwise
invalidating or rendering unenforceable this Agreement or invalidating or
rendering unenforceable such provision insofar as it relates to Collateral which
are not

 

21



ULC Shares of the Issuer. Except upon the exercise of rights to sell or
otherwise dispose of Collateral which is ULC Shares following the occurrence and
during the continuance of an Event of Default and upon the applicable Grantor
having received prior written notice of such sale or other disposition from the
Collateral Agent, no Grantor shall cause or permit, or enable any unlimited
company in which it holds ULC Shares to cause or permit, the Collateral Agent or
any other Secured Party to, and the Collateral Agent or any other Secured Party
shall not have the right to: (a) be registered as a shareholder or member of
such unlimited company; (b) have any notation entered in its favour in the share
register of such unlimited company; (c) be held out as a shareholder or member
of such unlimited company; (d) receive, directly or indirectly, any dividends,
property or other distributions from such unlimited company by reason of
Collateral Agent or any other Secured Party holding a security interest in such
unlimited company; or (e) act as a shareholder or member of such unlimited
company, or exercise any rights of a shareholder or member including the right
to attend a meeting of, or to vote the shares of, such unlimited company.

 

SECTION 12.  MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns. No Grantor shall, without the prior written consent of
the Collateral Agent given in accordance with the Credit Agreement, assign any
of its rights, duties or obligations hereunder. This Agreement and the other
Credit Documents embody the entire agreement and understanding between Grantors
and the Collateral Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Credit Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. Nothing herein (including the use
of the term Permitted Liens) or in the Credit Agreement is intended or shall be
deemed to subordinate the Lien granted herein or in any other related security
to any Permitted Lien or any other Lien affecting all or any part of the
Collateral. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
original.

 

THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF, WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR

 

22



OTHERWISE, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE province OF Ontario and the federal laws of
Canada applicable therein, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT
WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW. THE TERMS AND CONDITIONS OF
SECTION 10.16 (CONSENT TO JURISDICTION) AND SECTION 10.17 (WAIVER OF JURY TRIAL)
OF THE CREDIT AGREEMENT SHALL BE INCORPORATED INTO THIS AGREEMENT, MUTATIS
MUTANDIS, AS IF SET FORTH HEREIN, AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.

 

[Signature page follows]

 

23



IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officers thereunto duly authorized as of the date first
written above.

 







 

Pattern Canada Finance Company ULC,



as a Grantor

                        By:       Name:       Title:  







 





 



 

SECOND AMENDED AND RESTATED CANADA PLEDGE AND SECURITY AGREEMENT



 







 

ROYAL BANK OF CANADA, acting through its New york Branch,

as Collateral Agent

                        By:       Name:       Title:  









 

 

SECOND AMENDED AND RESTATED CANADA PLEDGE AND SECURITY AGREEMENT





 

 

 

 

 

 

 

 

ANNEX D 

 

 (separately attached)

 

 

 

 

 

 





EXECUTION VERSION

 

AMENDED & RESTATED PLEDGE AGREEMENT

 

 

dated as of December 16, 2014

 

 

between

 

 

PATTERN US OPERATIONS HOLDINGS LLC,
as Pledgor,

 

 

And

 

 

ROYAL BANK OF CANADA,
as Collateral Agent

 

 

 

US PLEDGE AGREEMENT (PATTERN REVOLVER)

 



 

TABLE OF CONTENTS





 

 

Page

 

SECTION 1. DEFINITIONS 1 1.1. General Definitions 1 1.2. Definitions;
Interpretation 3 SECTION 2. GRANT OF SECURITY 3 2.1. Grant of Security 3 2.2.
Certain Limited Exclusions 3 SECTION 3. SECURITY FOR OBLIGATIONS; PLEDGOR
REMAINS LIABLE 4 3.1. Security for Obligations 4 3.2. Continuing Liability Under
Collateral 4 SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS 4 4.1.
Generally 4 4.2. Pledged Equity Interests 7 SECTION 5. FURTHER ASSURANCES 9 5.1.
Further Assurances 9 SECTION 6. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 10
6.1. Power of Attorney 10 6.2. No Duty on the Part of Collateral Agent or
Secured Parties 11 SECTION 7. REMEDIES 11 7.1. Generally 11 7.2. Application of
Proceeds 13 7.3. Cash Proceeds 13 SECTION 8. COLLATERAL AGENT 14 SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF LOANS 14 SECTION 10. STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM 15 SECTION 11. MISCELLANEOUS 15 SECTION 12.
NON-RECOURSE 16

 

SCHEDULE 4.1 — GENERAL INFORMATION

 

SCHEDULE 4.2 — PLEDGED EQUITY INTERESTS

 

i

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)



 

This AMENDED & RESTATED PLEDGE AGREEMENT, dated as of December 16, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), between PATTERN US OPERATIONS HOLDINGS LLC, a Delaware
limited liability company (the “Pledgor”), and ROYAL BANK OF CANADA, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).

 

RECITALS:

 

Reference is made to that certain Amended & Restated Credit and Guaranty
Agreement, dated as of December 16, 2014 (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Pattern US Finance Company LLC, a Delaware limited
liability company (“US Borrower”), Pattern Canada Finance Company ULC, a Nova
Scotia unlimited company (“Canada Borrower” and, together with US Borrower,
“Borrowers”), the Restricted Holding Company Subsidiaries party thereto, the
Lenders party thereto from time to time, the Collateral Agent and the other
Persons party thereto from time to time.

 

WHEREAS, concurrent with the amendment and restatement of the Existing Credit
Agreement, the Pledgor and Collateral Agent have agreed to enter into this
Agreement in order to amend and restate that certain Pledge Agreement dated as
of October 2, 2013, by and between the parties hereto (the “Existing Pledge
Agreement”);

 

WHEREAS, the Lenders have agreed, on the terms and subject to the conditions set
forth herein, to continue or extend (as applicable) Revolving Loans and Letters
of Credit, as set forth in the Credit Agreement, and certain counterparties may
enter into Secured Hedging Obligations with the US Borrower from time to time;

 

WHEREAS, in consideration of the extensions of credit and other financial
accommodations of Lenders as set forth in the Credit Agreement and any Hedge
Agreements in respect of Secured Hedging Obligations, the Pledgor has agreed to
secure the Credit Parties’ obligations under the Credit Documents and in respect
of any such Secured Hedging Obligations as and to the extent set forth herein;

 

WHEREAS, the Pledgor has gained and will continue to gain a substantial economic
benefit from the extensions of credit and other financial accommodations made
(or continued) under the Credit Agreement and/or the Secured Hedging Obligations
and desires that the Collateral Agent enter into this Agreement on behalf of the
Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, upon and subject
to the occurrence of the Closing Date, the Existing Pledge Agreement is hereby
amended and restated to read in its entirety as follows:

 

SECTION 1. DEFINITIONS.

 

24

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

1.1.   General Definitions. In this Agreement, the following terms shall have
the following meanings:

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Borrowers” shall have the meaning set forth in the recitals.

 

“Canada Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning set forth in Section ‎7.3.

 

“Collateral” shall have the meaning set forth in Section ‎2.1.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Excluded Property” shall mean (a) the fees and expenses set forth in subclause
(d) of the definition of “Restricted Payment” in the Credit Agreement that have
been actually received by Pledgor from either Borrower as permitted by the terms
of the Credit Agreement and (b) Restricted Payments made by a Borrower that have
been actually received by Pledgor from either Borrower as permitted by the terms
of the Credit Agreement.

 

“Existing Pledge Agreement” shall have the meaning set forth in the preamble.

 

“Pledged Equity Interests” shall mean all Capital Stock legally or beneficially
owned by the Pledgor in the US Borrower as listed on Schedule 4.2 (as such
schedule may be amended, supplemented or modified from time to time) and the
certificates, if any, representing such Capital Stock, and all dividends,
interest, distributions, Cash, Cash Equivalents, Securities and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Capital Stock.

 

“Pledged Intercompany Notes” shall mean the Intercompany Notes, if any,
evidencing Indebtedness for borrowed money owed to the Pledgor.

 

“Pledgor” shall have the meaning set forth in the preamble.

 

“Proceeds” shall mean: (a) all “proceeds” as defined in Article 9 of the UCC,
(b) payments or distributions made with respect to any Pledged Equity Interests
and (c) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“Secured Obligations” shall have the meaning set forth in Section ‎3.1.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, in the event that, by reason of

 

25

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“US Borrower” shall have the meaning set forth in the recitals.

 

1.2.   Definitions; Interpretation. All capitalized terms used herein (including
the preamble and recitals hereto) and not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement or, if not defined
therein, in the UCC. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the rules of
interpretation set forth in Section 1.3 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis, as if fully set forth herein.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect. All references herein to provisions
of the UCC shall include all successor provisions under any subsequent version
or amendment to any Article of the UCC.

 

SECTION 2.   GRANT OF SECURITY.

 

2.1.   Grant of Security. The Pledgor acknowledges and agrees that, after giving
effect to this Agreement, the security interests granted in the Existing Pledge
Agreement shall be continuing Liens for the benefit of Royal Bank of Canada, as
Collateral Agent for the Secured Parties. Without derogating from the foregoing,
Pledgor hereby reaffirms and ratifies, after giving effect to this Agreement,
the security interests granted in the Existing Pledge Agreement, and hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing lien on all of the Pledgor’s right, title
and interest in, to and under all of the property of the Pledgor identified
below, in each case whether now owned or existing or hereafter acquired or
arising and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”):

 

(a)   the Pledged Equity Interests;

 

(b)   the Pledged Intercompany Notes; and

 

(c)   to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

Consistent with Section ‎2.2, Pledgor and the Collateral Agent hereby
acknowledge and agree that the Collateral shall not include Excluded Property.

 

2.2.   Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include, or the security interest or
Lien

 

26

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

granted under Section ‎2.1 hereof attach to, any Excluded Property. For the
avoidance of doubt, for so long as the applicable property continues to be
Excluded Property, the Pledgor shall not be required to take any action intended
to cause any Excluded Property to constitute Collateral, and none of the
covenants or representations and warranties herein shall be deemed to apply to
any property constituting Excluded Property.

 

SECTION 3.   SECURITY FOR OBLIGATIONS; PLEDGOR REMAINS LIABLE.

 

3.1.   Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by mandatory prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations of the Credit Parties (the “Secured Obligations”).

 

3.2.   Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (a) to the extent the Pledgor is liable under any Contractual
Obligations relating to Pledged Equity Interests, the Pledgor shall remain
liable to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof, and neither
the Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such Contractual Obligation by reason of or arising out
of this Agreement or any other document related hereto, nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any Contractual
Obligations relating to the Collateral, and (b) the exercise by the Collateral
Agent of any of its rights hereunder shall not release the Pledgor from any of
its duties or obligations under any such Contractual Obligations included in the
Collateral.

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1.   Generally.

 

(a)   Representations and Warranties. The Pledgor hereby represents and warrants
that:

 

(i)   it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, in each case free and
clear of any and all Liens of all other Persons, including Liens arising as a
result of the Pledgor becoming bound (as a result of merger or otherwise) as
debtor under a security agreement entered into by another Person, except (x) the
Liens created by this Agreement and (y) other Permitted Liens;

 

27

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

(ii)   it has indicated on Schedule 4.1(A) as of the date hereof: (A) its type
of organization, (B) its jurisdiction of organization, (C) its organizational
identification number and (D) the jurisdiction where its chief executive office
or its sole place of business is located;

 

(iii)   as of date hereof, the full legal name of the Pledgor is as set forth on
Schedule 4.1(A);

 

(iv)   except as set forth on Schedule 4.1(B), as of the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g., by merger,
consolidation, amalgamation, change in corporate form or otherwise) within the
past one (1) year;

 

(v)   upon (1) the filing of a UCC financing statement naming the Pledgor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral in the Office of the Secretary of State of the State of Delaware, and
payment of all applicable filing fees in connection therewith, or (2) the
delivery to, and possession by, the Collateral Agent of any certificates
representing Pledged Equity Interests, accompanied by appropriate instruments of
transfer endorsed in blank, the security interest granted to the Collateral
Agent in Section ‎2.1 will constitute valid and perfected First Priority Liens
on all of the Collateral;

 

(vi)   no authorization, approval, consent or other action by, and no notice to
or filing, recording or registration with, any Governmental Authority or
regulatory body or any other Person is required for either (A) the pledge or
grant by the Pledgor of the security interest purported to be created in favor
of the Collateral Agent hereunder or (B) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral pursuant to this Agreement, in
each case, except (1) such as have been made or obtained and are in full force
and effect, (2) for the filings and other actions contemplated by clause ‎(v)
above, and (3) such as may be required in connection with the sale, transfer or
other disposition of any Collateral by laws generally affecting the offering and
sale of Securities;

 

(vii)   as of the date hereof, (A) it has been duly organized as an entity of
the type, and solely under the laws of the jurisdiction, as set forth opposite
its name on Schedule 4.1, (B) it remains duly existing as such as of the date
hereof, and (C) it has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction; and

 

(viii)   as of the date hereof, it owns 100% of the Capital Stock in the US
Borrower.

 

(b)   Covenants and Agreements. The Pledgor hereby covenants and agrees that:

 

28

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

(i)   except for the security interest created by this Agreement and except for
Permitted Liens, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, and it shall not enter into any other
agreement prohibiting the creation or assumption of any Lien upon the Collateral
to secure the Secured Obligations in favor of the Collateral Agent, for the
benefit of the Secured Parties, except for the Transaction Documents;

 

(ii)   upon obtaining knowledge thereof, it shall defend its title and the
existence, perfection and priority of Collateral Agent’s security interest in
and to the Collateral (for the benefit of the Secured Parties) against all
Persons (other than the Secured Parties and subject to Permitted Liens) that
have instituted, or made a non- frivolous threat in writing of, any Adverse
Proceeding claiming an interest therein adverse to the Secured Parties in any
material respect;

 

(iii)   it shall not use any Collateral, or otherwise permit any Collateral to
be used, in a manner that is unlawful or in violation of any Credit Document or
Governmental Rule concerning the Collateral;

 

(iv)   it will not change its name or place of business from that set forth on
Schedule 4.1(A), without first giving thirty (30) Business Days (or such shorter
period of time as the Collateral Agent may reasonably agree) prior written
notice to the Collateral Agent, and the Pledgor will take all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement;

 

(v)   except as the result of a transaction expressly permitted under Section
6.11 of the Credit Agreement or unless it shall have obtained the written
consent of the Collateral Agent, it will not change its type of organization or
jurisdiction of organization and will maintain all material rights, privileges,
and franchises necessary to perform its obligations hereunder;

 

(vi)   it shall not, without the consent of the Collateral Agent, sell,
transfer, assign or otherwise dispose of any of the Collateral, except to the
extent that, following the consummation of such sale, transfer, assignment or
other disposition, the Collateral shall be subject to a pledge executed by the
buyer, transferee, assignee or other relevant party in favor of the Collateral
Agent (pursuant to a pledge agreement substantially in the form of this
Agreement); and

 

(vii)   it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral, subject to the Pledgor’s rights to
dispose of or abandon rights in the Collateral to the extent permitted hereunder
or under the Credit Agreement and subject to Permitted Liens.

 

29

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

4.2.   Pledged Equity Interests.

 

(a)   Representations and Warranties. The Pledgor hereby represents and warrants
that:

 

(i)   as of the date hereof, Schedule 4.2 sets forth all of the Pledged Equity
Interests owned by the Pledgor and such Pledged Equity Interests constitute all
of the issued and outstanding Capital Stock of the US Borrower;

 

(ii)   there are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any Pledged Equity Interests; and

 

(iii)   none of the Pledged Equity Interests are or represent interests in
issuers that: (A) are, or are required to be, registered as investment companies
or (B) are dealt in or traded on securities exchanges or markets.

 

(b)   Covenants and Agreements. The Pledgor hereby covenants and agrees that:

 

(i)   in the event the Pledgor receives any dividends, interest or distributions
on the Pledged Equity Interests, or any Securities or other property upon the
merger, consolidation, amalgamation, liquidation or dissolution of any issuer of
the Pledged Equity Interests, in each case as permitted by the Credit Agreement
(A) such dividends, interest or distributions and Securities or other property
(in each case, other than property that meets the definition of Excluded
Property) shall be automatically included in the definition of Collateral
without further action by the Pledgor and (B) the Pledgor shall promptly take
all steps, if any, reasonably necessary to ensure the validity, perfection,
priority and, if applicable, control of the Collateral Agent over such Pledged
Equity Interests (including delivery thereof to the Collateral Agent if and to
the extent required by this Agreement) and pending any such action the Pledgor
shall be deemed to hold such dividends, interest, distributions, Securities or
other property interest for the benefit of the Collateral Agent and shall
segregate such dividends, distributions, Securities or other property from all
other property of the Pledgor;

 

(ii)   except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit the US Borrower to
merge or consolidate with any other Person; and

 

(iii)   without the prior written consent of the Collateral Agent, it shall not
vote to enable or take any other action to cause the US Borrower to elect or
otherwise take any action to cause the Pledged Equity Interests to cease to be
treated as ‘securities’ for purposes of the UCC.

 

(c)   Delivery and Control.

 

30

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

With respect to any Pledged Equity Interest that is represented by a certificate
or that is an “instrument” and with respect to any Pledged Intercompany Note, it
shall cause such certificate, instrument or Pledged Intercompany Note, as
applicable, to be delivered to the Collateral Agent, indorsed in blank by an
“effective indorsement” (as defined in Section 8-107 of the UCC) or accompanied
by such instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request, in the case of any such certificate,
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC. For the avoidance of doubt, the Pledgor shall comply with
the provisions of this Paragraph ‎(c)(i) with respect to any Pledged Equity
Interests and Pledged Intercompany Notes owned by it as of the date hereof, on
the date hereof, and (ii) with respect to any Pledged Equity Interests or
Pledged Intercompany Notes acquired by the Pledgor after the date hereof,
promptly after acquiring rights therein.

 

The Collateral Agent shall have the right, at any time following the occurrence
and during the continuation of an Event of Default, to transfer to or to
register in its name or in the name of any of its nominees any or all of the
Pledged Equity Interests. In the event of such a transfer, the Collateral Agent
shall within a reasonable time thereafter give the Pledgor written notice of
such transfer or registration.

 

(d)   Voting and Distributions.

 

(i)   So long as no Event of Default shall have occurred and be continuing and
until such time as the Pledgor shall have received written notice from the
Collateral Agent pursuant to clause ‎(ii) below:

 

(1)   the Pledgor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Pledged Equity
Interests or any part thereof for any purpose not inconsistent with the terms of
this Agreement or the Credit Agreement;

 

(2)   the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to the Pledgor all proxies and other instruments as the
Pledgor may from time to time reasonably request for the purpose of enabling the
Pledgor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to Section ‎4.2(d)(i)(1) above;
and

 

(3)   the Pledgor shall be entitled to receive and retain any and all dividends
and other distributions paid in respect of any Pledged Equity Interests to the
extent permitted under the terms of this Agreement or the Credit Agreement.

 

(ii)   Upon the occurrence and during the continuation of any Event of Default
and upon receipt of three (3) Business Days’ prior written notice from the
Collateral Agent to the Pledgor of the Collateral Agent’s intention to exercise
such rights:

 

31

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

(1)   all rights of the Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
4.2(d)(i)(1) shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights;

 

(2)   all rights of the Pledgor to receive the dividends and other distributions
that it would otherwise be authorized to receive and retain pursuant to Section
‎4.2(d)(i)(3) shall cease; and

 

(3)   in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it is entitled to exercise pursuant to this Agreement and
to receive all dividends and other distributions that it is entitled to receive
hereunder, in each case, with respect to Pledged Equity Interests: (A) the
Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all proxies, dividend payment orders and
other instruments as the Collateral Agent may from time to time reasonably
request and (B) the Pledgor acknowledges that the Collateral Agent may use the
power of attorney set forth in Section ‎6.1.

 

SECTION 5.   FURTHER ASSURANCES.

 

5.1.   Further Assurances.

 

(a)   The Pledgor agrees that from time to time, at its expense, it shall
promptly execute and deliver all further instruments and documents, and take all
further action, in each case that may be necessary or that the Collateral Agent
may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, the Pledgor shall file, or cause to be filed, such financing or
continuation statements, or amendments thereto, and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, in
each case as may be necessary or as the Collateral Agent may reasonably request
in order to perfect and preserve the security interests granted hereby.

 

(b)   The Pledgor hereby authorizes the Collateral Agent to file a Record or
Records, including, financing or continuation statements, and amendments
thereto, in any jurisdictions and with any filing offices as the Collateral
Agent may determine, in its reasonable discretion, are necessary to perfect the
security interest granted to the Collateral Agent herein. Such financing
statements shall describe the Collateral in the same manner as described herein.
The Pledgor shall furnish to the Collateral Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral, in each case as the Collateral Agent
may reasonably request, all in reasonable detail.

 

32

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

SECTION 6.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1.   Power of Attorney. From the date of this Agreement until the Termination
Date, the Pledgor hereby irrevocably appoints the Collateral Agent (such
appointment being coupled with an interest) as its attorney-in-fact, with full
authority in its place and stead and in its name, in the name of the Collateral
Agent or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including the following:

 

(a)   upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)   upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with Section ‎6.1(a) above;

 

(c)   upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or advisable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

(d)   to prepare and file any UCC financing statements against the Pledgor as
debtor with respect to the Collateral;

 

(e)   upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Liens or Liens arising
under any Governmental Rule (but not common law)) levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Collateral
Agent, any such payments made by the Collateral Agent to become obligations of
the Pledgor to the Collateral Agent, due and payable immediately without demand;
and

 

(f)   upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with, any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and the Pledgor’s expense, at any time or from
time to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest

 

33

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

therein in order to effect the intent of this Agreement, all as fully and
effectively as the Pledgor might do.

 

6.2.   No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their Representatives shall be responsible to the
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct or that of their Representatives.

 

SECTION 7.   REMEDIES.

 

7.1.   Generally.

 

(a)   If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of all or part of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)   require the Pledgor, and the Pledgor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; and

 

(ii)   without notice except as specified below or under the UCC, sell, assign
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

 

(b)   The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any

 

34

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

Collateral payable by the Collateral Agent at such sale. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of the Pledgor, and the Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days’ notice
to the Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Pledgor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

(c)   The Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Pledged
Equity Interests conducted without prior registration or qualification of such
Pledged Equity Interests under the Securities Act or such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Pledged Equity Interests for their own account, for investment and not with a
view to the distribution or resale thereof. The Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, the Pledgor agrees that the fact that
any such sale is conducted as a private sale shall not, in and of itself, cause
such sale to not be deemed to have been made in a commercially reasonable manner
and that the Collateral Agent shall have no obligation to engage in public sales
and no obligation to delay the sale of any Pledged Equity Interests for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If the Collateral Agent determines to exercise its right to sell
any or all of the Pledged Equity Interests, upon written request, the Pledgor
shall, and shall cause the US Borrower to, furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number and nature of interest, shares or other instruments included in the
Pledged Equity Interests which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(d)   The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or

 

35

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(e)   The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

7.2.   Application of Proceeds. Except as expressly provided elsewhere in this
Agreement or the Credit Agreement, all proceeds received by the Collateral Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral shall be applied in full or in part by the Collateral
Agent in payment of the Secured Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

 

Second, to pay, without duplication, on a pro rata basis (i) the Administrative
Agent, for application by it towards payment of amounts then due and owing and
remaining unpaid in respect of the Secured Obligations (including Cash
Collateralization of Letters of Credit and Secured Hedging Obligations (if and
as required pursuant to the applicable Hedge Agreements))), pro rata among the
Secured Parties according to the amounts of the Secured Obligations then due and
owing and remaining unpaid to the Secured Parties; and and (ii) to any
counterparty to a Hedge Agreement that constitutes a Secured Hedging Obligation,
for application by it towards payment of all other amounts then due and owing
and remaining unpaid in respect of such Secured Hedging Obligation; and

 

Third, any balance remaining after the occurrence of the Termination Date shall
be paid over to the US Borrower or to whomsoever may be lawfully entitled to
receive the same.

 

7.3.   Cash Proceeds. If an Event of Default shall have occurred and be
continuing, all proceeds of any Collateral received by the Pledgor consisting of
Cash and Cash Equivalents (collectively, “Cash Proceeds”) shall be held by the
Pledgor in trust for the Collateral Agent, segregated from other funds of the
Pledgor, and shall, forthwith upon receipt by the Pledgor be turned over to the
Collateral Agent in the exact form received by the Pledgor (duly indorsed by the
Pledgor to the Collateral Agent, if required) and held by the Collateral Agent
in the Collateral Account (as defined in the US Pledge and Security Agreement).
Any Cash Proceeds received by the Collateral Agent (whether from the Pledgor or
otherwise): (i) if no Event of Default shall have occurred and be continuing,
shall be deposited into the Collection Account (as defined in the Pledge and
Security Agreement) and handled as required by this Agreement, the US Pledge and
Security Agreement or the Credit Agreement, as applicable, and (ii) if an Event
of Default shall have occurred and be continuing, may, in the sole discretion of
the Collateral Agent, (A) be held by the Collateral Agent for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied

 

36

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

by the Collateral Agent against the Secured Obligations then due and owing
(including to Cash Collateralize Letters of Credit) in accordance with Section
‎7.2.

 

SECTION 8.   COLLATERAL AGENT.

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section ‎8, each Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Secured Party
that all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of Secured Parties in accordance with the terms of this
Section and with the other provisions of this Agreement. The Collateral Agent
may at any time give notice of its resignation to the Secured Parties and
Borrowers in accordance with Section 9.6 of the Credit Agreement.

 

SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Termination Date, be binding
upon the Pledgor, its successors and assigns, and inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and its successors, transferees and assigns. Without limiting
the generality of the foregoing, but in all cases subject to the terms of the
Credit Agreement and the other Credit Documents, any Lender may assign or
otherwise transfer any Loans (including participations in L/C Obligations or
Swingline Loans) or other rights held by it under the Credit Documents to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lenders. Upon the occurrence of the
Termination Date, the security interest granted hereby shall automatically
terminate for all purposes and all rights to the Collateral shall revert to the
Pledgor. Upon any such termination, the Collateral Agent shall, at the Pledgor’s
request and expense, execute and deliver to the Pledgor, or otherwise authorize
the filing of, such documents as may be necessary or as the Pledgor shall
reasonably request, including financing statement amendments, to evidence or
effect such termination. Upon any disposition of property permitted by the
Credit Agreement, the Liens granted herein shall be automatically released and
such property shall automatically revert to the applicable Pledgor with no
further action on the part of any Person. The Collateral Agent shall, at
Pledgor’s expense, execute and deliver, or otherwise authorize the filing of,
such documents as may be necessary or as

 

37

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

the Pledgor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments,
to evidence or effect such release.

 

SECTION 10.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its Representatives shall be liable for
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Pledgor or otherwise. If the
Pledgor fails to perform any material agreement contained herein, the Collateral
Agent may itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Pledgor in accordance with Section 10.2 of the Credit Agreement.

 

SECTION 11.   MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the

 

38

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

Pledgor and their respective successors and assigns. The Pledgor shall not,
without the prior written consent of the Collateral Agent given in accordance
with the Credit Agreement, assign any of its rights, duties or obligations
hereunder. This Agreement and the other Credit Documents embody the entire
agreement and understanding between the Pledgor and the Collateral Agent and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Credit Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
original.

 

THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF, WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST). THE TERMS AND CONDITIONS OF SECTION 10.16 (CONSENT TO
JURISDICTION) AND 10.17 (WAIVER OF JURY TRIAL) OF THE CREDIT AGREEMENT SHALL BE
INCORPORATED INTO THIS AGREEMENT, MUTATIS MUTANDIS, AS IF SET FORTH HEREIN, AND
SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

 

SECTION 12.   NON-RECOURSE.

 

Anything herein or in any other Credit Document to the contrary notwithstanding,
the obligations of the Credit Parties under the Credit Documents, and any
certificate, notice, instrument or document delivered pursuant thereto are
obligations of the Credit Parties and do not constitute a debt or obligation of
(and no recourse shall be had with respect thereto to) the Pledgor or any other
Non- Recourse Party, except to the extent of the obligations of the Pledgor
expressly provided for herein or in any of the other Credit Documents to which
it is a party. Except for actions under or in respect of the Credit Documents to
which the Pledgor or such other Non-Recourse Party, as applicable, is a party,
no action shall be brought against Pledgor or such other Non-Recourse Party, as
applicable, and no judgment for any deficiency upon the obligations hereunder or
under the other Credit Documents, shall be obtainable by any Secured Party
against the

 

39

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

Pledgor or such other Non-Recourse Party, as applicable; provided that nothing
contained in this Section 12 or in Section 10.26 of the Credit Agreement shall
be deemed to release the Pledgor or any other Non-Recourse Party from liability
for its own fraudulent actions or wilful misconduct.

 

[Signature pages follow]

 

40

 



US PLEDGE AGREEMENT (PATTERN REVOLVER)

 

IN WITNESS WHEREOF, the Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

  PATTERN US OPERATIONS HOLDINGS LLC, as Pledgor                 By:        
Name:       Title:  

[Signature Page to Amended and Restated US Pledge Agreement]

 

  ROYAL BANK OF CANADA, ACTING THROUGH ITS NEW YORK BRANCH, as Collateral Agent
                By:         Name:       Title:  

[Signature Page to Amended and Restated US Pledge Agreement]

 

 

 





 

 

 

ANNEX E

 

(separately attached)

 

 

 

 

 

 

AMENDED AND RESTATED

 

CANADA LIMITED RECOURSE GUARANTEE AND PLEDGE AGREEMENT

 

dated as of December 17, 2014

 

 

executed and granted by

 

PATTERN CANADA OPERATIONS HOLDINGS ULC,
as Limited Recourse Guarantor and Pledgor

 

 

to and in favour of

 

 

ROYAL BANK OF CANADA,

 

as Collateral Agent

 

 

and

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

 

 

TABLE OF CONTENTS

 

PAGE

 

Section 1. DEFINITIONS 2       1.1 General Definitions 2 1.2 Definitions;
Interpretation 3       Section 2. GUARANTEE. 4       2.1 Guarantee of the
Obligations 4 2.2 Payment by PCOH 4 2.3 Liability Absolute 4 2.4 Waivers by PCOH
6 2.5 PCOH’s Rights of Subrogation, Contribution, etc 7 2.6 Subordination of
Other Obligations 7 2.7 Bankruptcy, Etc 8 2.8 Discharge of Guarantee 8      
Section 3. GRANT OF SECURITY 9       3.1 Grant of Security 9 3.2 Certain Limited
Exclusions 9       Section 4. SECURITY FOR OBLIGATIONS; PCOH REMAINS LIABLE 10  
    4.1 Security for Guaranteed Obligations 10 4.2 Attachment 10 4.3 Continuing
Liability Under Collateral 10       Section 5. REPRESENTATIONS AND WARRANTIES
AND COVENANTS. 10       5.1 Generally 10 5.2 Pledged Equity Interests 12      
Section 6. FURTHER ASSURANCES 15       6.1 Further Assurances 15       Section
7. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 15       7.1 Power of Attorney 15
7.2 No Duty on the Part of the Collateral Agent or Secured Parties 16      
Section 8. REMEDIES 17

 

 

8.1 Generally 17 8.2 Cash Proceeds 19 8.3 Application of Proceeds 19 Section 9.
COLLATERAL AGENT 20       Section 10. CONTINUING GUARANTEE AND SECURITY
INTEREST; TRANSFER OF LOANS 20       Section 11. STANDARD OF CARE; COLLATERAL
AGENT MAY PERFORM 21       Section 12. LIMITATIONS ACT 21       Section 13.
MISCELLANEOUS 21       Section 14. ULC SHARES 22       Section 15. ALTERATION 23
      Section 16. SEVERABILITY 23       Section 17. HEADINGS 23       Section
18. SUCCESSORS AND ASSIGNS 24       Section 19. ELECTRONIC SIGNATURE 24      
Section 20. NON-RECOURSE 24

 

SCHEDULES

 

SCHEDULE 5.1 – GENERAL INFORMATION

 

SCHEDULE 5.2 – PLEDGED EQUITY INTERESTS

 

 

 

This AMENDED AND RESTATED CANADA LIMITED RECOURSE GUARANTEE AND PLEDGE
AGREEMENT, dated as of December 12, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
executed and granted by PATTERN CANADA OPERATIONS HOLDINGS ULC, a Nova Scotia
unlimited company (“PCOH” or “Limited Recourse Guarantor and Pledgor”), to and
in favour of ROYAL BANK OF CANADA, as administrative agent for the Beneficiaries
(as herein defined) (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and ROYAL BANK OF CANADA, as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”).

 

RECITALS:

 

Reference is made to that certain Amended & Restated Credit and Guaranty
Agreement, dated as of December 12, 2014 (as it may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Pattern US Finance Company LLC, a Delaware limited
liability company (“US Borrower”), Pattern Canada Finance Company ULC, a Nova
Scotia unlimited company (“Canada Borrower” and, together with US Borrower,
“Borrowers”), the Restricted Holding Company Subsidiaries party thereto, the
Lenders party thereto from time to time, the Collateral Agent and the other
Persons party thereto from time to time.

 

WHEREAS, concurrent with the amendment and restatement of the credit agreement
dated as of November 15, 2012 (as amended prior to the date hereof, the
“Existing Credit Agreement”, PCOH and Collateral Agent have agreed to enter into
this Agreement in order to amend and restate that certain Canada Limited
Recourse Guarantee and Pledge Agreement dated as of October 2, 2013, by and
between the parties hereto (the “Existing Limited Recourse Guarantee and Pledge
Agreement”)

 

WHEREAS, the Lenders have agreed, on the terms and subject to the conditions set
forth herein, to continue or extend (as applicable) Revolving Loans and Letters
of Credit, as set forth in the Credit Agreement, and certain counterparties may
enter into Secured Hedging Obligations with Canada Borrower from time to time.

 

WHEREAS, in consideration of the extensions of credit and other financial
accommodations of Lenders as set forth in the Credit Agreement and any Hedge
Agreements in respect of Secured Hedging Obligations, PCOH has agreed to secure
the Credit Parties’ obligations under the Credit Documents and in respect of any
such Secured Hedging Obligations as and to the extent set forth herein;

 

WHEREAS, PCOH has gained and will continue to gain a substantial economic
benefit from the extensions of credit and other financial accommodations made
(or continued) under the Credit Agreement and/or the Secured Hedging Obligations
and desires to execute and grant this Agreement to and in favour of the
Administrative Agent and the Collateral Agent on behalf of the Beneficiaries and
the Secured Parties;

 

 

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree that, upon and subject
to the occurrence of the Closing Date, the Existing Limited Recourse Guarantee
Pledge and Agreement is hereby amended and restated to read in its entirety as
follows:

 

Section 1.   DEFINITIONS.

 

1.1   General Definitions.

 

In this Agreement, the following terms shall have the following meanings:

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Beneficiaries” shall mean the Agents, Issuing Banks and Lenders and shall
include all former Agents, Issuing Banks and Lenders to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Issuing Banks or Lenders and such Obligations have not been paid or satisfied in
full. For purposes of the guarantee and collateral provisions of this Agreement
and the other Credit Documents, “Beneficiary” shall also include each
counterparty to a Hedge Agreement that is a Secured Hedging Obligation.

 

“Borrowers” shall have the meaning set forth in the recitals.

 

“Canada Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning set forth in Section 8.2.

 

“Certificated Securities” shall mean “certificated securities” as defined in the
PPSA.

 

“Chattel Paper” shall mean “chattel paper” as defined in the PPSA.

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Control” shall mean “control” as defined in the STA.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Document of Title” shall mean “document of title” as defined in the PPSA.

 

“Excluded Property” shall mean (a) the fees and expenses set forth in subclause
(d) of the definition of “Restricted Payment” in the Credit Agreement that have
been actually received by PCOH from either Borrower as permitted by the terms of
the Credit Agreement and (b) Restricted Payments made by a Borrower that have
been actually received by PCOH from either Borrower as permitted by the terms of
the Credit Agreement.

 

 2

 

“Existing Limited Recourse Guarantee and Pledge Agreement” shall have the
meaning set forth in the preamble.

 

“Guaranteed Obligations” has the meaning set out in Section 2.1(a) hereto.

 

“Instrument” shall mean “instrument” as defined in the PPSA.

 

“Issuer” shall mean “issuer” as defined in the STA.

 

“Investment Property” means “investment property” as defined in the PPSA.

 

“Pledged Equity Interests” shall mean the Capital Stock legally or beneficially
owned by PCOH in Canada Borrower as listed on Schedule 5.2 (as such schedule may
be amended, supplemented or modified from time to time) and the certificates, if
any, representing such Capital Stock, and all dividends, interest,
distributions, Cash, Cash Equivalents, Securities and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Capital Stock.

 

“Pledged Intercompany Notes” shall mean the Intercompany Notes, if any,
evidencing Indebtedness for borrowed money owed to PCOH.

 

“PPSA” shall mean the Personal Property Security Act (Ontario) as in effect from
time to time and any statute substituted therefor and any amendments thereto.

 

“PCOH” or “Limited Recourse Guarantor” shall have the meaning set forth in the
preamble.

 

“Proceeds” shall mean: (a) all “proceeds” as defined in the PPSA, (b) payments
or distributions made with respect to any Pledged Equity Interests and (c)
whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“STA” shall mean the Securities Transfer Act, 2006 (Ontario) as in effect from
time to time and any statute substituted therefor and any amendments thereto.

 

“ULC Laws” the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) or any other laws of
Canada or any province thereof providing for the formation of corporate entities
whose shareholders or members have unlimited liability.

 

“ULC Shares” means Pledged Equity Interests which consist of Capital Stock of
any entity which is an unlimited company.

 

“unlimited company” means an unlimited company, unlimited liability company,
unlimited liability corporation or similar entity incorporated or otherwise
existing under any ULC Laws.

 

 3

 

“US Borrower” shall have the meaning set forth in the recitals.

 

1.2   Definitions; Interpretation.

 

All capitalized terms used herein (including the preamble and recitals hereto)
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement or, if not defined therein, in the PPSA. For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, the rules of interpretation set forth in Section 1.3 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
fully set forth herein. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect. All
references herein to provisions of the PPSA shall include all successor
provisions under any subsequent version or amendment to any Section of the PPSA.

 

Section 2.   GUARANTEE.

 

2.1   Guarantee of the Obligations.

 

(a)   Subject to the limitations provided in Section 2.1(b) hereof, PCOH hereby
irrevocably and unconditionally guarantees to the Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of an automatic stay under
any Debtor Relief Laws) (collectively, the “Guaranteed Obligations”).

 

(b)   Notwithstanding any other provision hereof, the only remedy that the
Administrative Agent or any other Secured Party shall have against PCOH
hereunder in the event of non-payment by PCOH of the Guaranteed Obligations is
to realize upon the Collateral. The Administrative Agent or any other Secured
Party shall in no circumstance have any right of payment from PCOH hereunder
independent of the foregoing and no judgment in the nature of money or
deficiency judgment shall be enforced against PCOH out of any of its property,
assets or undertaking other than the Collateral. In the event of any conflict or
inconsistency between this Section 2.1(b) and any other provision in this
Agreement or any other Credit Document, this Section 2.1(b) shall prevail to the
extent of such conflict or inconsistency.

 

2.2   Payment by PCOH.

 

PCOH agrees, in furtherance of the foregoing and not in limitation of any other
right which any Secured Party may have at law or in equity against PCOH by
virtue hereof, that upon the failure of Borrowers to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, PCOH
will upon demand pay, or cause to be paid, in Cash, to the Administrative Agent
for the ratable benefit of Beneficiaries, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrowers’ becoming the subject of a case or other proceeding
under the Bankruptcy Code or any Debtor Relief Laws, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against

 

 4

 

Borrowers for such interest in the related bankruptcy or insolvency case or
other proceeding) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

 

2.3   Liability Absolute.

 

PCOH agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, PCOH agrees as follows:

 

(a)   this Agreement is a guarantee of payment when due and not of
collectability;

 

(b)   the Administrative Agent may enforce this Agreement upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between Borrowers and any Secured Party with respect to the
existence of such Event of Default;

 

(c)   the obligations of PCOH hereunder are independent of the obligations of
Borrowers and the obligations of any other guarantor (including any Guarantor)
of the obligations of Borrowers, and a separate action or actions may be brought
and prosecuted against PCOH whether or not any action is brought against
Borrowers or any of such other guarantors and whether or not Borrowers have
joined in any such action or actions;

 

(d)   payment by PCOH of a portion, but not all, of the Guaranteed Obligations
shall in no way limit, affect, modify or abridge PCOH’s liability for any
portion of the Guaranteed Obligations which has not been paid. Without limiting
the generality of the foregoing, if the Administrative Agent is awarded a
judgment in any suit brought to enforce PCOH’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release PCOH from
its covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied, limit, affect, modify or abridge any other Guarantor’s liability in
respect of the Guaranteed Obligations;

 

(e)   any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of
PCOH’s liability hereunder, from time to time may: (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto or subordinate the payment of the same to the payment
of any other obligations; (iii) request and accept other guarantees of the
Guaranteed Obligations and take and hold security for the payment hereof or the
Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guarantees of the Guaranteed Obligations, or any other obligation of
any Person (including any Guarantor) with respect to the Guaranteed Obligations;
(v) enforce and apply any security now or hereafter held by or for the benefit
of such Secured Party in respect hereof or the Guaranteed Obligations and direct
the order or

 

 5

 

manner of sale thereof, or exercise any other right or remedy that such Secured
Party may have against any such security, in each case as such Secured Party in
its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
PCOH against Borrowers or any security for the Guaranteed Obligations; and (vi)
exercise any other rights available to it under the Credit Documents; and

 

(f)   this Agreement and the obligations of PCOH hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not PCOH shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents, at law, in equity
or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guarantee of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, or any agreement or instrument executed pursuant
thereto, or of any other guarantee or security for the Guaranteed Obligations,
in each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guarantee or security; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the Credit Documents or from the Proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for Indebtedness other than the Guaranteed Obligations) to the
payment of Indebtedness other than the Guaranteed Obligations, even though any
Secured Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of a
Borrower or any of its Restricted Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrowers may allege or assert against any Secured Party in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
PCOH as an obligor in respect of the Guaranteed Obligations.

 

2.4   Waivers by PCOH.

 

PCOH hereby waives, for the benefit of Beneficiaries: (a) any right to require
any Secured Party, as a condition of payment or performance by PCOH, to (i)
proceed against Borrowers, any other guarantor (including any Guarantor) of the
Guaranteed Obligations or any

 

 6

 

other Person, (ii) proceed against or exhaust any security held from Borrowers,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
Secured Party in favour of Borrowers or any other Person, or (iv) pursue any
other remedy in the power of any Secured Party whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of Borrowers or any Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrowers or any Guarantor from any cause other
than payment in full of the Guaranteed Obligations; (c) any defense based upon
any Governmental Rule which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Guaranteed Obligations, except behaviour which amounts
to bad faith; (e) (i) any Governmental Rules, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of PCOH’s obligations
hereunder, (ii) to the extent permitted by Governmental Rules, the benefit of
any statute of limitations affecting PCOH’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims,
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonour and notices of any action or inaction, including
acceptance hereof, notices of default hereunder or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any Credit
Extension to Borrowers and notices of any of the matters referred to in Section
2.3 and any right to consent to any thereof; and (g) any defenses or benefits
that may be derived from or afforded by law which limit the liability of or
exonerate guarantors or sureties, or which may conflict with the terms hereof.

 

2.5   PCOH’s Rights of Subrogation, Contribution, etc.

 

Until the Termination Date, PCOH hereby waives any claim, right or remedy,
direct or indirect, that PCOH now has or may hereafter have against Borrowers or
any Guarantor or any of its assets in connection with this Agreement or the
performance by PCOH of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by Governmental Rule or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that PCOH now has or may hereafter have against Borrowers with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Secured Party now has or may
hereafter have against Borrowers, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any Secured
Party. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, PCOH shall
withhold exercise of any right of contribution PCOH may have against any other
guarantor (including any Guarantor) of the Guaranteed Obligations. PCOH further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification PCOH may have against Borrowers or against any collateral or
security, and any rights of contribution PCOH may have against any such other
guarantor,

 

 7

 

shall be junior and subordinate to any rights any Secured Party may have against
Borrowers, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to PCOH on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for the Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to the Administrative
Agent for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

2.6   Subordination of Other Obligations.

 

Any Indebtedness of Borrowers or any Guarantor now or hereafter held by PCOH is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by PCOH after receipt of notice of an
Event of Default (which has occurred and is continuing) by the Administrative
Agent shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of PCOH under any other provision hereof.

 

2.7   Bankruptcy, Etc.

 

(a)   So long as any Guaranteed Obligations remain outstanding, PCOH shall not,
without the prior written consent of the Administrative Agent acting pursuant to
the instructions of Required Lenders, commence or join with any other Person in
commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Borrowers or any Guarantor. The obligations of PCOH
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrowers or any Guarantor or by any defense which Borrowers
or any Guarantor may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

 

(b)   PCOH acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Borrowers (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of PCOH and Beneficiaries that the
Guaranteed Obligations which are guaranteed by PCOH pursuant hereto should be
determined without regard to any rule of law or order which may relieve
Borrowers of any portion of such Guaranteed Obligations. PCOH will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar person to pay the Collateral Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

 8

 

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Borrowers, the obligations of PCOH hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Secured Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

2.8   Discharge of Guarantee.

 

If all of the Capital Stock of PCOH or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including my merger,
amalgamation or consolidation, other than an amalgamation that results in the
surviving or successor entity being a Canadian entity) to a Person that is not a
Borrower or a Subsidiary of a Borrower in accordance with the terms and
conditions of the Credit Agreement, the guarantee provided in this Section 2
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such sale or
disposition.

 

Section 3.   GRANT OF SECURITY.

 

3.1   Grant of Security.

 

PCOH acknowledges and agrees that, after giving effect to this Agreement, the
security interests granted in the Existing Limited Recourse Guarantee and Pledge
Agreement shall be continuing Liens for the benefit of Royal Bank of Canada, as
Collateral Agent for the Secured Parties. Without derogating from the foregoing,
PCOH hereby reaffirms and ratifies, after giving effect to this Agreement, the
security interests granted in the Existing Limited Recourse Guarantee and Pledge
Agreement, and hereby grants to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in and continuing lien and charge on
all of PCOH’s right, title and interest in, to and under all of the property of
PCOH identified below, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (all of which being hereinafter
collectively referred to as the “Collateral”):

 

(a)   the Pledged Equity Interests;

 

(b)   the Pledged Intercompany Notes; and

 

(c)   to the extent not otherwise included above, all Proceeds (including,
without limitation, all proceeds arising from any preference action under
Section 95 of the Bankruptcy and Insolvency Act (Canada) as amended from time to
time or any comparable preference action arising from any federal or provincial
legislation (whether dealing with fraudulent conveyances or assignments and
preferences or otherwise)), products, accessions, rents and profits of or in
respect of any of the foregoing.

 

Consistent with Section 3.2, PCOH and the Collateral Agent hereby acknowledge
and agree that the Collateral shall not include Excluded Property.

 

3.2   Certain Limited Exclusions.

 

 9

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, or the security interest or Lien granted under Section 2.1
hereof attach to, any Excluded Property. For the avoidance of doubt, for so long
as the applicable property continues to be Excluded Property, PCOH shall not be
required to take any action intended to cause any Excluded Property to
constitute Collateral, and none of the covenants or representations and
warranties herein shall be deemed to apply to any property constituting Excluded
Property.

 

Section 4.   SECURITY FOR OBLIGATIONS; PCOH REMAINS LIABLE.

 

4.1   Security for Guaranteed Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance by PCOH in full when due, whether at
stated maturity, by mandatory prepayment, declaration, acceleration, demand or
otherwise (including the payment of amounts that would become due but for the
operation of an automatic stay under any Debtor Relief Laws), of all Guaranteed
Obligations.

 

4.2   Attachment.

 

PCOH confirms and agrees that (a) value has been given by the Collateral Agent
to PCOH, (b) PCOH has rights in all existing Collateral and power to transfer
rights in the Collateral to the Collateral Agent, and (c) PCOH and the
Collateral Agent have not postponed the time for attachment of the security
interest and Liens created thereby, such that the security interest and Liens
shall attach to existing Collateral upon the execution of this Agreement and
shall attach to Collateral in which PCOH hereafter acquires rights at the time
that PCOH acquires rights in such Collateral.

 

4.3   Continuing Liability Under Collateral.

 

Notwithstanding anything herein to the contrary, (a) to the extent PCOH is
liable under any Contractual Obligations relating to Pledged Equity Interests,
PCOH shall remain liable to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such Contractual Obligation by reason of or
arising out of this Agreement or any other document related hereto, nor shall
the Collateral Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
Contractual Obligations relating to the Collateral, and (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release PCOH from any
of its duties or obligations under any such Contractual Obligations included in
the Collateral.

 

Section 5.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

5.1   Generally.

 

(a)   Representations and Warranties. PCOH hereby represents and warrants that:

 

 10

 

(i)   it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, in each case free and
clear of any and all Liens of all other Persons, including Liens arising as a
result of PCOH becoming bound (as a result of merger, amalgamation or otherwise)
as debtor under a security agreement entered into by another Person, except (x)
the Liens created by this Agreement and (y) other Permitted Liens;

 

(ii)   it has indicated on Schedule 5.1(A) as of the date hereof: (A) its type
of organization, (B) its jurisdiction of organization, (C) its organizational
identification number and (D) the jurisdiction where its chief executive office
or its sole place of business is located;

 

(iii)   as of the date hereof, the full legal name of PCOH is as set forth on
Schedule 5.1(A);

 

(iv)   except as set forth on Schedule 5.1(B), as of the date hereof, it has not
changed its name, jurisdiction of organization, chief executive office or sole
place of business or its corporate structure in any way (e.g., by merger,
consolidation, amalgamation, change in corporate form or otherwise) within the
past one (1) year;

 

(v)   upon (1) the filing of a PPSA financing statement naming PCOH as “debtor”
and the Collateral Agent as “secured party”, and payment of all applicable
filing fees in connection therewith, or (2) the delivery to, and possession by,
the Collateral Agent of any Certificated Securities representing the Pledged
Equity Interests, accompanied by appropriate instruments of transfer endorsed in
blank, the security interest granted to the Collateral Agent in Section 3.1 will
constitute valid and perfected First Priority Liens on all of the Collateral;

 

(vi)   no authorization, approval, consent or other action by, and no notice to
or filing, recording or registration with, any Governmental Authority or
regulatory body or any other Person is required for either (A) the pledge or
grant by PCOH of the security interest purported to be created in favour of the
Collateral Agent hereunder or (B) the exercise by the Collateral Agent of any
rights or remedies in respect of any Collateral pursuant to this Agreement, in
each case, except (1) such as have been made or obtained and are in full force
and effect, (2) for the filings and other actions contemplated by clause (v)
above, and (3) such as may be required in connection with the sale, transfer or
other disposition of any Collateral by laws generally affecting the offering and
sale of Securities or, in the case of ULC Shares, transfer restrictions
contained in the constating documents of the Issuer thereof;

 

(vii)   as of the date hereof, (A) it has been duly organized as an entity of
the type, and solely under the laws of the jurisdiction, as set forth opposite
its name on Schedule 4.1, (B) it remains duly existing as such as of the date
hereof, and (C) it has not taken any steps to continue in any other
jurisdiction; and

 

(viii)   as of the date hereof, it owns 100% of the Capital Stock in Canada
Borrower.

 

 11

 

(b)   Covenants and Agreements. PCOH hereby covenants and agrees that:

 

(i)   except for the security interest created by this Agreement and except for
Permitted Liens, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, and it shall not enter into any other
agreement prohibiting the creation or assumption of any Lien upon the Collateral
to secure the Guaranteed Obligations in favour of the Collateral Agent, for the
benefit of the Secured Parties, except for the Transaction Documents;

 

(ii)   upon obtaining knowledge thereof it shall defend its title and the
existence, perfection and priority of Collateral Agent’s security interest in
and to the Collateral (for the benefit of the Secured Parties) against all
Persons (other than the Secured Parties subject to Permitted Liens) that have
instituted, or made a non-frivolous threat in writing of, any Adverse Proceeding
claiming an interest therein adverse to the Secured Parties in any material
respect;

 

(iii)   it shall not use any Collateral, or otherwise permit any Collateral to
be used, in a manner that is unlawful or in violation of any Credit Document or
Governmental Rule applicable to the Collateral;

 

(iv)   it will not change its name or place of business from that set forth on
Schedule 5.1(A), without first giving thirty (30) Business Days (or such shorter
period of time as the Collateral Agent may reasonably agree) prior written
notice to the Collateral agent, and the Pledgor will take all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interests granted under this Agreement;

 

(v)   except as a result of a transaction expressly permitted under Section 6.11
of the Credit Agreement or unless it shall have obtained the written consent of
the Collateral Agent, it will not change its type of organization or
jurisdiction of organization and will maintain all material rights, privileges,
and franchises necessary to perform its obligations hereunder;

 

(vi)   it shall not, without the consent of the Collateral Agent, sell,
transfer, assign or otherwise dispose of any of the Collateral, except to the
extent that, following the consummation of such sale, transfer, assignment or
other disposition, the Collateral shall be subject to a pledge executed by the
buyer, transferee, assignee or other relevant party in favour of the Collateral
Agent (pursuant to a pledge agreement substantially in the form of this
Agreement); and

 

(vii)   it shall not take or permit any action which could materially impair the
Collateral Agent’s rights in the Collateral, subject to PCOH’s rights to dispose
of or abandon rights in the Collateral to the extent permitted hereunder or
under the Credit Agreement and subject to Permitted Liens.

 

5.2   Pledged Equity Interests.

 

(a)   Representations and Warranties. PCOH hereby represents and warrants that:

 

 12

 

(i)   as of the date hereof, Schedule 5.2 sets forth all of the Pledged Equity
Interests owned by PCOH and such Pledged Equity Interests constitute 65% of the
issued and outstanding Capital Stock of Canada Borrower;

 

(ii)   there are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any Pledged Equity Interests; and

 

(iii)   none of the Pledged Equity Interests are or represent interests in
Issuers that (A) are, or are required to be, registered as investment companies
under any applicable laws of the United States, or (B) are dealt in or traded on
securities exchanges or markets.

 

(b)   Covenants and Agreements. PCOH hereby covenants and agrees that:

 

(i)   in the event PCOH receives any dividends, interest or distributions on the
Pledged Equity Interests, or any Securities or other property upon the merger,
consolidation, amalgamation, liquidation or dissolution of any Issuer of the
Pledged Equity Interests, in each case as permitted by the Credit Agreement (A)
such dividends, interest or distributions and Securities or other property (in
each case, other than property that meets the definition of Excluded Property)
shall be automatically included in the definition of Collateral without further
action by PCOH, and (B) PCOH shall promptly take all steps, if any, reasonably
necessary to ensure the validity, perfection, priority and, if applicable,
control by the Collateral Agent over such Pledged Equity Interests (including
delivery thereof to the Collateral Agent if and to the extent required by clause
(iii) of this paragraph (b) or otherwise by this Agreement) and pending any such
action PCOH shall, subject to Section 14 hereof in the case of any ULC Shares,
be deemed to hold such dividends, interest, distributions, Securities or other
property interest for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, Securities or other property from all other
property of PCOH;

 

(ii)   except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit Canada Borrower to
amalgamate, merge or consolidate with any other Person; and

 

(iii)   it shall at all times cause 65% of the Capital Stock of the Canada
Borrower to be subject to the Lien constituted by this Agreement and deliver to
the Collateral Agent Certificated Securities representing 65% of the Capital
Stock of the Canada Borrower, together with stock transfer powers relating
thereto, in form and substance satisfactory to the Collateral Agent and, in the
case of ULC Shares, in blank.

 

(c)   Delivery and Control.

 

With respect to any Pledged Equity Interest or Pledged Intercompany Notes that
is represented by a Certificated Security or that is an Instrument, as
applicable, it shall cause such Certificated Security or Instrument, as
applicable, to be subject to the exclusive control of the Collateral Agent or
accompanied by such instruments of

 

 13

 

assignment and transfer in such form and substance as the Collateral Agent may
reasonably request, provided that any instruments of assignment or transfer
relating to any ULC Shares shall be in blank only. For the avoidance of doubt,
PCOH shall comply with the provisions of this Paragraph (c) with respect to any
Pledged Equity Interests and Pledged Intercompany Notes owned by it as of the
date hereof, on the date hereof, and (ii) with respect to any Pledged Equity
Interests or Pledged Intercompany Notes acquired by PCOH after the date hereof,
promptly after acquiring rights therein.

 

Subject to Section 14 hereof, the Collateral Agent shall have the right, at any
time following the occurrence and during the continuation of an Event of
Default, to transfer to or to register in its name or in the name of any of its
nominees any or all of the Pledged Equity Interests. In the event of such a
transfer, the Collateral Agent shall within a reasonable time thereafter give
PCOH written notice of such transfer or registration.

 

(d)   Voting and Distributions.

 

(i)   So long as no Event of Default shall have occurred and be continuing and
until such time as PCOH shall have received written notice from the Collateral
Agent pursuant to clause (ii) below:

 

(1)   PCOH shall be entitled to exercise or refrain from exercising any and all
voting and other consensual rights pertaining to the Pledged Equity Interests or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Credit Agreement;

 

(2)   the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to PCOH all proxies and other instruments as PCOH may
from time to time reasonably request for the purpose of enabling PCOH to
exercise the voting and other consensual rights when and to the extent which it
is entitled to exercise pursuant to Section 5.2(d)(i)(1) above; and

 

(3)   PCOH shall be entitled to receive and retain any and all dividends and
other distributions paid in respect of any Pledged Equity Interests to the
extent permitted under the terms of this Agreement or the Credit Agreement.

 

(ii)   Upon the occurrence and during the continuation of any Event of Default
and upon receipt of three (3) Business Days’ prior written notice from the
Collateral Agent to PCOH of the Collateral Agent’s intention to exercise such
rights:

 

(1)   except in the case of ULC Shares, all rights of PCOH to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 5.2(d)(i)(1) shall cease and all such rights shall
thereupon become vested in the Collateral Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights;

 

(2)   except in the case of ULC Shares, all rights of PCOH to receive the
dividends and other distributions that it would otherwise be authorized to
receive and retain pursuant to Section 5.2(d)(i)(3) shall cease; and

 

 14

 

(3)   except in the case of ULC Shares, in order to permit the Collateral Agent
to exercise the voting and other consensual rights that it is entitled to
exercise pursuant to this Agreement and to receive all dividends and other
distributions that it is entitled to receive hereunder, in each case, with
respect to Pledged Equity Interests (A) PCOH shall promptly execute and deliver
(or cause to be executed and delivered) to the Collateral Agent all proxies,
dividend payment orders and other instruments as the Collateral Agent may from
time to time reasonably request, and (B) PCOH acknowledges that the Collateral
Agent may use the power of attorney set forth in Section 7.1.

 

Section 6.   FURTHER ASSURANCES.

 

6.1   Further Assurances.

 

(a)   Subject to Section 14 hereof, PCOH agrees that from time to time, at its
expense, it shall promptly execute and deliver all further instruments and
documents, and take all further action, in each case that may be necessary or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, but subject to Section 14
hereof, PCOH shall file, or cause to be filed, such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, in each
case as may be necessary or as the Collateral Agent may reasonably request in
order to perfect and preserve the security interests granted hereby.

 

(b)   PCOH hereby authorizes the Collateral Agent to file a record or records,
including, financing or continuation statements, and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may determine,
in its reasonable discretion, are necessary to perfect the security interest
granted to the Collateral Agent herein. Such financing statements shall describe
the Collateral in the same manner as described herein. PCOH shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral, in each case as the Collateral Agent may reasonably request, all in
reasonable detail.

 

Section 7.   COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

7.1   Power of Attorney.

 

From the date of this Agreement until the Termination Date, PCOH hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as its attorney-in-fact, with full authority in its place and stead
and in its name or (except in the case of any power relating to ULC Shares) in
the name of the Collateral Agent, a Receiver (as defined in Section 8.1) or
otherwise, from time to time in the Collateral Agent’s discretion to take any
action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including the following:

 

 15

 

(a)   upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b)   upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other Instruments, Documents of Title
and Chattel Paper in connection with Section 6.1(a) above;

 

(c)   upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or advisable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

(d)   to prepare and file any PPSA financing statements against PCOH as debtor
with respect to the Collateral;

 

(e)   upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Liens or Liens arising
under any Governmental Rule (but not common law)) levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by the Collateral
Agent, any such payments made by the Collateral Agent to become obligations of
PCOH to the Collateral Agent, due and payable immediately without demand; and

 

(f)   upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with, any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and PCOH’s expense, at any time or from time to
time, all acts and things that the Collateral Agent deems reasonably necessary
to protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interest therein in order to effect the intent of this Agreement, all
as fully and effectively as PCOH might do.

 

7.2   No Duty on the Part of the Collateral Agent or Secured Parties.

 

(a)   The powers conferred on the Collateral Agent hereunder are solely to
protect the interests of the Secured Parties in the Collateral and shall not
impose any duty upon the Collateral Agent or any other Secured Party to exercise
any such powers. The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their Representatives shall
be responsible to PCOH for any act or failure to act hereunder, except for their
own gross negligence or wilful misconduct or that of their Representatives.

 

(b)   Any Credit Extension may be made to Borrowers or continued from time to
time, in each case without notice to or authorization from PCOH regardless of
the financial or other condition of Borrowers at the time of any such grant or
continuation. No Secured Party shall have any obligation to disclose or discuss
with PCOH its assessment, or PCOH’s assessment, of

 

 16

 

the financial condition of Borrowers. PCOH has adequate means to obtain
information from Borrowers on a continuing basis concerning the financial
condition of Borrowers and its ability to perform its obligations under the
Credit Documents and PCOH assumes the responsibility for being and keeping
informed of the financial condition of Borrowers and of all circumstances
bearing upon the risk of non-payment of the Guaranteed Obligations. PCOH hereby
waives and relinquishes any duty on the part of any Secured Party to disclose
any matter, fact or thing relating to the business, operations or conditions of
Borrowers now known or hereafter known by any Secured Party.

 

Section 8.   REMEDIES.

 

8.1   Generally.

 

Subject to Section 2.1(b) of this Agreement:

 

(a)   If any Event of Default shall have occurred and be continuing, the
Collateral Agent or its Representatives, including, without limitation, a
receiver, interim receiver or receiver and manager appointed by an instrument in
writing or by proceedings in any court of competent jurisdiction (collectively a
“Receiver”), may exercise in respect of the Collateral, in addition to all other
rights and remedies provided for herein or otherwise available to it at law or
in equity but subject to Section 14 hereof in all cases related to ULC Shares,
all the rights and remedies of the Collateral Agent on default under the PPSA or
the STA (whether or not the PPSA or the STA applies to the affected Collateral)
to collect, enforce or satisfy any Guaranteed Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

 

(i)   require PCOH, and PCOH hereby agrees that it shall at its expense and
promptly upon request of the Collateral Agent forthwith, assemble all or part of
the Collateral as directed by the Collateral Agent and make it available to
Collateral Agent at a place to be designated by the Collateral Agent that is
reasonably convenient to both parties; and

 

(ii)   without notice except as specified below or under the PPSA or STA (as
applicable) sell, assign or otherwise dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable.

 

(b)   The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent that the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the PPSA or the STA (as applicable) and the
Collateral Agent, as collateral agent for and representative of the Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the PPSA or the STA (as applicable), to
use and apply any of the Guaranteed Obligations as

 

 17

 

a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of PCOH, and
PCOH hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay or appraisal which it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. PCOH
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ notice to PCOH of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. PCOH hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

(c)   PCOH recognizes that, by reason of certain prohibitions contained in
applicable securities laws, the Collateral Agent may be compelled, with respect
to any sale of all or any part of the Pledged Equity Interests conducted without
prior registration or qualification of such Pledged Equity Interests under such
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Pledged Equity Interests for their own account, for
investment and not with a view to the distribution or resale thereof. PCOH
acknowledges that any such private sale may be at prices and on terms less
favourable than those obtainable through public sale without such restrictions
and, notwithstanding such circumstances, PCOH agrees that the fact that any such
sale is conducted as a private sale shall not, in and of itself, cause such sale
to not be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Equity Interests for the period of
time necessary to permit the Issuer thereof to register it for a form of public
sale requiring registration under applicable securities laws, even if such
Issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Pledged Equity
Interests, upon written request, PCOH shall, and shall cause Canada Borrower to,
furnish to the Collateral Agent all such information as the Collateral Agent may
request in order to determine the number and nature of interest, shares or other
instruments included in the Pledged Equity Interests which may be sold by the
Collateral Agent in exempt transactions under applicable Governmental Rules, as
the same are from time to time in effect.

 

(d)   The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(e)   The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

(f)   Any Receiver appointed by the Collateral Agent may be any Person or
persons (including one or more officers or employees of Collateral Agent), and
the Collateral Agent may remove any Receiver so appointed and appoint another or
others instead. Any such Receiver

 

 18

 

may exercise any and all of the rights, remedies and powers of the Collateral
Agent provided in this Agreement. The Collateral Agent and the other Secured
Parties shall not be responsible for the actions, errors or omissions of any
Receiver appointed by the Collateral Agent and any such Receiver shall be deemed
to act as agent for PCOH for all purposes, unless the Collateral Agent expressly
specifies in writing that the Receiver shall be agent for the Collateral Agent
for one or more purposes. Without limiting the generality of the forgoing, for
the purposes of realizing upon the security interest, the Receiver may sell,
lease, or otherwise dispose of Collateral as agent for PCOH or as agent for the
Collateral Agent as it may specify in writing in its sole discretion. PCOH
agrees to ratify and confirm all actions of any Receiver appointed by the
Collateral Agent acting as agent for PCOH, and to release and indemnify the
Receiver in respect of all such actions, except in the case of the Receiver’s
fraud, willful misconduct or gross negligence.

 

8.2   Cash Proceeds.

 

If an Event of Default shall have occurred and be continuing, all Proceeds of
any Collateral received by PCOH consisting of Cash and Cash Equivalents
(collectively, the “Cash Proceeds”) shall be held by PCOH in trust for the
Collateral Agent, segregated from other funds of PCOH, and shall, forthwith upon
receipt by PCOH be turned over to the Collateral Agent in the exact form
received by PCOH (duly indorsed by PCOH to the Collateral Agent, if required)
and held by the Collateral Agent in the Collateral Account (as defined in the
Canada pledge and security agreement of even date herewith (the “Canada Pledge
and Security Agreement”) between Canada Borrower and the Collateral Agent, as
such agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time). Any Cash Proceeds received by the Collateral Agent
(whether from PCOH or otherwise): (i) if no Event of Default shall have occurred
and be continuing, shall be deposited into the Collection Account (as defined in
the Canada Pledge and Security Agreement) and handled as required by this
Agreement, the other Pledge Agreements or the Credit Agreement, and (ii) if an
Event of Default shall have occurred and be continuing, may, in the sole
discretion of the Collateral Agent, (A) be held by the Collateral Agent for the
ratable benefit of the Secured Parties, as collateral security for the Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing (including to Cash Collateralize Letters of
Credit) in accordance with Section 8.3.

 

8.3   Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement or the Credit
Agreement, all proceeds received by the Collateral Agent in respect of any sale,
any collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent in payment of the
Guaranteed Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Agents under the
Credit Documents;

 

Second, to pay, without duplication, on a pro rata basis (i) the Administrative
Agent, for application by it towards payment of amounts then due and owing and
remaining unpaid in respect of the Guaranteed Obligations (including Cash

 

 19

 

Collateralization of Letters of Credit and Secured Hedging Obligations (if and
as required pursuant to the applicable Hedge Agreements)), pro rata among the
Secured Parties according to the amounts of the Guaranteed Obligations then due
and owing and remaining unpaid to the Secured Parties and (ii) any counterparty
to a Hedge Agreement that constitutes a Secured Hedging Obligation, for
application by it towards payment of all amounts then due and owing and
remaining unpaid in respect of such Secured Hedging Obligation; and

 

Third, any balance remaining after the occurrence of the Termination Date shall
be paid over to Canada Borrower or to whomsoever may be lawfully entitled to
receive the same.

 

Section 9.   COLLATERAL AGENT.

 

The Collateral Agent has been appointed to act as the Collateral Agent hereunder
by Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement and the Credit Agreement. In furtherance of the foregoing provisions
of this Section 9, each Secured Party, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Secured Party that
all rights and remedies hereunder may be exercised solely by the Collateral
Agent for the benefit of the Secured Parties in accordance with the terms of
this Section and with the other provisions of this Agreement. The Collateral
Agent may at any time give notice of its resignation to the Secured Parties and
Borrowers in accordance with Section 9.6 of the Credit Agreement.

 

Section 10.   CONTINUING GUARANTEE AND SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement is a continuing guarantee and creates a continuing security
interest in the Collateral and shall remain in full force and effect until the
Termination Date, be binding upon PCOH, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of the foregoing, but subject in all cases to
the terms of the Credit Agreement and the other Credit Documents, any Lender may
assign or otherwise transfer any Loans (including participations in L/C
Obligations or Swingline Loans) or other rights held by it under the Credit
Documents to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Lenders. Upon the
occurrence of the Termination Date, the security interest granted hereby shall
automatically terminate for all purposes and all rights to the Collateral shall
revert to PCOH. Upon any such termination, the Collateral Agent shall, at PCOH’s
request and expense, execute and deliver to PCOH, or otherwise authorize the
filing of, such documents as may be necessary or as PCOH shall reasonably
request, including financing statement amendments, to evidence or effect such
termination. Upon any disposition of property permitted by the Credit Agreement,
the Liens granted herein shall be automatically released and such property shall
automatically revert to

 

 20

 

PCOH with no further action on the part of any Person. The Collateral Agent
shall, at PCOH’s expense, execute and deliver, or otherwise authorize the filing
of, such documents as may be necessary or as PCOH shall reasonably request, in
form and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments, to evidence or effect such release.

 

Section 11.   STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its Representatives (including, without
limitation, a Receiver) shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of PCOH or otherwise. If PCOH fails to perform any material
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by PCOH in accordance with
Section 10.2 of the Credit Agreement.

 

Section 12.   LIMITATIONS ACT.

 

PCOH acknowledges and agrees that any Secured Party may make a claim or demand
payment under this Agreement notwithstanding any limitation period regarding
such claim or demand set forth in the Limitations Act, 2002 (Ontario) or under
any other Governmental Rules with similar effect and, to the maximum extent
permitted by Governmental Rules, any limitations period set forth in such Act or
Governmental Rules are hereby explicitly excluded or, if excluding such
limitations periods is not permitted by such Act or Governmental Rules, are
hereby extended to the maximum limitation period permitted by such Act or
Governmental Rules. For greater certainty, PCOH acknowledges and agrees that
this Agreement is a “business agreement” as defined under Section 22 of the
Limitations Act, 2002 (Ontario).

 

Section 13.   MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement, with notices to PCOH to
be made in the same manner as notices to the Credit Parties as provided in the
Credit Agreement. No failure or delay on the part of the Collateral Agent in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any

 

 21

 

other power, right or privilege. All rights and remedies existing under this
Agreement and the other Credit Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Collateral Agent and PCOH
and their respective successors and assigns. PCOH shall not, without the prior
written consent of the Collateral Agent given in accordance with the Credit
Agreement, assign any of its rights, duties or obligations hereunder. This
Agreement and the other Credit Documents embody the entire agreement and
understanding between PCOH and the Collateral Agent and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
Nothing herein (including the use of the term Permitted Liens) is intended or
shall be deemed to subordinate the Lien granted herein or in any other related
security to any Permitted Lien or any other Lien affecting all or any part of
the Collateral. This Agreement may be executed in one or more counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart to this Agreement by facsimile or
electronic transmission shall be as effective as delivery of a manually signed
original.

 

THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF, WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE province of
Ontario and the FEDERAL LAWS OF CANADA APPLICABLE THEREIN, WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER
LAW. THE TERMS AND CONDITIONS OF SECTION 10.16 (CONSENT TO JURISDICTION) AND
SECTION 10.17 (WAIVER OF JURY TRIAL) OF THE CREDIT AGREEMENT SHALL BE
INCORPORATED INTO THIS AGREEMENT, MUTATIS MUTANDIS, AS IF SET FORTH HEREIN, AND
SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT AGREEMENT.

 

Section 14.   ULC SHARES.

 

Notwithstanding anything else contained in this Agreement or any other document
or agreement among all or some of the parties hereto, PCOH is the sole
registered and beneficial owner of all its Collateral which is comprised of ULC
Shares and will remain so until such time

 

 22

 

as such ULC Shares are effectively transferred into the name of the Collateral
Agent, any of the Secured Parties, or any nominee of any of the foregoing or any
other Person on the books and records of the Issuer of such ULC Shares.
Accordingly, PCOH shall be entitled to receive and retain for its own account
any dividend on or other distribution, if any, in respect of such Collateral
(except insofar as PCOH has granted a security interest therein and is required
to deliver such Collateral in accordance with Section 5.2(c) hereof) and shall
have the right to vote such Collateral and to control the direction, management
and policies of the Issuer to the same extent as PCOH would if such Collateral
were not pledged to the Collateral Agent (for its own benefit and for the
benefit of the Secured Parties, or otherwise) pursuant hereto. Nothing in this
Agreement or any other document or agreement among all or some of the parties
hereto is intended to, and nothing in this Agreement or any other document or
agreement among all or some of the parties hereto shall constitute the
Collateral Agent, any of the Secured Parties or any Person other than PCOH, a
member of the Issuer for the purposes of any ULC Laws until such time as prior
written notice is given to PCOH by the Collateral Agent and further steps are
taken thereunder so as to register the Collateral Agent, any of the Secured
Parties or any nominee of the foregoing as holder of ULC Shares of the Issuer of
ULC Shares. To the extent any provision hereof would have the effect of
constituting the Collateral Agent or any of the Secured Parties as a member of
such Issuer prior to such time, such provision shall be severed herefrom and
ineffective with respect to Collateral which are ULC Shares of the Issuer
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral which are not ULC Shares of the Issuer. Except upon the exercise of
rights to sell or otherwise dispose of Collateral which is ULC Shares following
the occurrence and during the continuance of an Event of Default and upon PCOH
having received prior written notice of such sale or other disposition from the
Collateral Agent, PCOH shall not cause or permit, or enable any unlimited
company in which it holds ULC Shares to cause or permit, the Collateral Agent or
any other Secured Party to, and the Collateral Agent or any other Secured Party
shall not have the right to: (a) be registered as a shareholder or member of
such unlimited company; (b) have any notation entered in its favour in the share
register of such unlimited company; (c) be held out as a shareholder or member
of such unlimited company; (d) receive, directly or indirectly, any dividends,
property or other distributions from such unlimited company by reason of
Collateral Agent or any other Secured Party holding a security interest in such
unlimited company; or (e) act as a shareholder or member of such unlimited
company, or exercise any rights of a shareholder or member including the right
to attend a meeting of, or to vote the shares of, such unlimited company.

 

Section 15.   ALTERATION.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
PCOH and Collateral Agent.

 

Section 16.   SEVERABILITY.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such prohibition or unenforceability and shall be severed from the balance of
this Agreement, all without affecting the remaining

 

 23

 

provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 17.   HEADINGS.

 

Section headings are included herein for convenience of reference only, and
shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

Section 18.   SUCCESSORS AND ASSIGNS.

 

This Agreement shall enure to the benefit of, and be binding on, PCOH and its
successors and assigns (as permitted by section 10.6 of the Credit Agreement),
and shall enure to the benefit of, and be binding on, Collateral Agent and its
successors and assigns. PCOH may not assign this Agreement, or any of its rights
or obligations under this Agreement except as permitted by the Credit Agreement.
Collateral Agent may assign this Agreement and any of its rights and obligations
hereunder to any Person that replaces it in its capacity as such in accordance
with the Credit Agreement.

 

Section 19.   ELECTRONIC SIGNATURE.

 

Delivery of an executed signature page to this Agreement by PCOH by facsimile or
other electronic form of transmission shall be as effective as delivery by PCOH
of a manually executed copy of this Agreement by PCOH.

 

Section 20.   NON-RECOURSE.

 

Anything herein or in any other Credit Document to the contrary notwithstanding,
the obligations of the Credit Parties under the Credit Documents, and any
certificate, notice, instrument or document delivered pursuant thereto are
obligations of the Credit Parties and do not constitute a debt or obligation of
(and no recourse shall be had with respect thereto to) PCOH or any other
Non-Recourse Party, except to the extent of the obligations of the Pledgor
expressly provided for herein or in any of the other Credit Documents to which
it is a party. Except for actions under or in respect of the Credit Documents to
which PCOH or such other Non-Recourse Party, as applicable, is a party, no
action shall be brought against PCOH or such other Non- Recourse Party, as
applicable, and no judgment for any deficiency upon the obligations hereunder or
under the other Credit Documents, shall be obtainable by any Secured Party
against PCOH or such other Non-Recourse Party, as applicable; provided that
nothing contained in this Section 20 or in Section 10.26 of the Credit Agreement
shall be deemed to release PCOH or any other Non-Recourse Party from liability
for its own fraudulent actions or wilful misconduct.

 

[Signature pages follow]

 

 24

 

IN WITNESS WHEREOF, the Limited Recourse Guarantor and Pledgor have caused this
Agreement to be duly executed and delivered by its officers thereunto duly
authorized as of the date first written above.

 

  PATTERN CANADA OPERATIONS HOLDINGS ULC, Limited Recourse Guarantee and Pledgor
                      By:            Name:           Title:      

 

 

  ROYAL BANK OF CANADA,   ACTING THROUGH ITS NEW YORK BRANCH   as Collateral
Agent                       By:          Name         Title:    

 

